

EXHIBIT 10.4
EXECUTION VERSION


AMENDMENT NO. 5 TO
SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT
JUNE 29, 2020
Amendment No. 5 to the Second Amended and Restated Revolving Loan Credit
Agreement, dated as of October 30, 2015 (this “Amendment”), by and among XPO
LOGISTICS, INC., a Delaware corporation (“Parent Borrower”), certain of Parent
Borrower’s Subsidiaries signatory thereto, as borrowers (collectively with
Parent Borrower, the “Borrowers” and each, individually, as a “Borrower”), the
Lenders from time to time party thereto, MORGAN STANLEY SENIOR FUNDING, INC., in
its capacity as agent (in such capacity and together with any successors and
assigns in such capacity, the “Agent”) and MORGAN STANLEY SENIOR FUNDING, INC.
and JPMORGAN CHASE BANK, N.A. in their capacity as co-collateral agents (in such
capacity and together with any successors and assigns in such capacity, the
“Co-Collateral Agents”) (as amended, restated, modified and supplemented prior
to the date hereof, the “Credit Agreement”; the Credit Agreement, as amended by
this Amendment, the “Amended Credit Agreement”); capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
WHEREAS, pursuant to Sections 12.2(a), 12.2(b) and 12.2(c) of the Credit
Agreement, the Parent Borrower has requested that the Credit Agreement be
amended to (i) permit the future establishment of a “first in, last out” tranche
of Commitments under Section 2.16 of the Credit Agreement, as modified by the
terms and subject to the conditions set forth herein, and (ii) make other
changes referred to herein;
WHEREAS, the Lenders signatory hereto (the “Existing Lenders”) and the L/C
Issuers signatory hereto, which constitute all Lenders and all L/C Issuers under
the Credit Agreement immediately prior to, and as of, the Amendment Effective
Date (as defined below), and the Agent have agreed to amend the Credit Agreement
as set forth herein;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Amendment. Effective as of the Amendment Effective Date, the Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.
Section 2.Representations and Warranties. Each Credit Party hereby represents
and warrants that as of the Amendment Effective Date, after giving effect to
this Amendment, (i) no Default or Event of Default has occurred and is
continuing under the Amended Credit Agreement and (ii) all representations and
warranties made by any Credit Party contained in the Amended Credit Agreement or
in the other Loan Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the Amendment Effective Date (except where such representations and
warranties expressly relate to an earlier date, in which case such


--------------------------------------------------------------------------------



representations and warranties were true and correct in all material respects as
of such earlier date); provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on the Amendment Effective Date or on
such earlier date, as the case may be (after giving effect to such
qualification).
Section 3.Effectiveness. This Amendment shall become effective as of the first
date when each of the following conditions shall have been satisfied (the date
of satisfaction or waiver of such conditions, which date is June 29, 2020, the
“Amendment Effective Date”):
(a)The Agent shall have received from the Parent Borrower, each other Credit
Party, the Agent, each Existing Lender, the Swing Line Lender and each L/C
Issuer an executed counterpart hereof or other written confirmation (in form
satisfactory to the Agent) that such party has signed a counterpart hereof;
(b)All fees and out-of-pocket expenses of the Agent required to be paid or
reimbursed by the Parent Borrower on the Amendment Effective Date under Section
12.3 of the Credit Agreement shall, to the extent invoiced and provided in
writing to the Parent Borrower at least one Business Day prior to the Amendment
Effective Date, have been paid or reimbursed;
(c)The representations and warranties made pursuant to Section 2 hereof shall be
true and correct in all material respects (with respect to any representation or
warranty that is not otherwise qualified as to materiality) on and as of the
Amendment Effective Date, except to the extent that such representations or
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date; and
(d)The Agent shall have received, from each Credit Party designated as a
Designated Guarantor (as defined in the Amended Credit Agreement) as of the date
hereof, (i) a supplemental guaranty in the form attached to the Credit Agreement
as Exhibit 1.1(a), (ii) such other Collateral Documents and other documents that
such Designated Guarantor is required to deliver pursuant to Section 6.12 of the
Amended Credit Agreement in order to become a Guarantor as may be reasonably
requested by Agent and (iii) all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case to the
extent requested by Agent (or any Lender through the Agent) from each Designated
Guarantor.
Section 4.Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York
applicable to contracts made and performed in that state.
Section 5.Credit Agreement Governs. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender, any L/C
Issuer, the Swing Line Lender, any Co-Collateral Agent or the Agent under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Credit Party to a
future consent to, or a waiver, amendment, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall constitute a Loan Document for purposes of
the Credit Agreement and from and after the Amendment Effective Date, all
references to the Credit
-2-

--------------------------------------------------------------------------------



Agreement in any Loan Document and all references in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment.
Section 6.Counterparts. This Amendment may be signed (including via “DocuSign”
or other electronic means) in any number of counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or electronic (i.e., “pdf” or “tif”)
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.
[Remainder of page intentionally left blank]
-3-


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS:


XPO LOGISTICS, INC.


By: /s/ Ravi Tulsyan 
Name: Ravi Tulsyan 
Title: Senior Vice President and Treasurer 
XPO LOGISTICS CANADA INC.


By: /s/ Ravi Tulsyan 
Name: Ravi Tulsyan
Title: Senior Vice President and Treasurer 




[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



GUARANTORS:
BONCE LOGISTICS, LLC
CON-WAY MULTIMODAL INC.
MANUFACTURERS CONSOLIDATION SERVICE OF CANADA, INC.
XPO AIR CHARTER, LLC
XPO CNW, INC.
XPO COURIER, LLC
XPO CUSTOMS CLEARANCE SOLUTIONS, LLC
XPO DEDICATED, LLC
XPO ENTERPRISE SERVICES, INC.
XPO GLOBAL FORWARDING, INC.
XPO INTERMODAL, INC.
XPO INTERMODAL SERVICES, LLC
XPO INTERMODAL SOLUTIONS, INC.
XPO LAND HOLDINGS, LLC
XPO LAST MILE, INC.
XPO LAST MILE HOLDING, INC.
XPO LOGISTICS CARTAGE, LLC
XPO LOGISTICS DRAYAGE, LLC
XPO LOGISTICS EXPRESS, LLC
XPO LOGISTICS FREIGHT, INC.
XPO LOGISTICS MANAGED TRANSPORTATION, LLC
XPO LOGISTICS MANUFACTURING, LLC
XPO LOGISTICS NLM, LLC
XPO LOGISTICS PORT SERVICES, LLC
XPO LOGISTICS SUPPLY CHAIN CORPORATE SERVICES, INC.
XPO LOGISTICS SUPPLY CHAIN HOLDING COMPANY
XPO LOGISTICS SUPPLY CHAIN OF NEW JERSEY, LLC
XPO LOGISTICS SUPPLY CHAIN OF TEXAS, LLC
XPO LOGISTICS SUPPLY CHAIN, INC.
XPO LOGISTICS WORLDWIDE GOVERNMENT SERVICES, LLC
XPO LOGISTICS WORLDWIDE, INC.
XPO LOGISTICS WORLDWIDE, LLC
XPO LOGISTICS, LLC
XPO LTL SOLUTIONS, INC.
XPO PROPERTIES, INC.
XPO SERVCO, LLC
XPO STACKTRAIN, LLC
XPO TRANSPORT, LLC
By: /s/ Ravi Tulsyan 
Name: Ravi Tulsyan
Title: Senior Vice President and Treasurer 
[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------





PDS TRUCKING, INC.
XPO DISTRIBUTION SERVICES, INC.




By: /s/ Karlis P. Kirsis 
Name: Karlis P. Kirsis 
Title: President and Secretary


XPO LAST MILE CANADA INC.
XPO LOGISTICS SUPPLY CHAIN CANADA INC.








By: /s/ Ravi Tulsyan 
Name:  Ravi Tulsyan
Title:  Senior Vice President and Treasurer






[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]


--------------------------------------------------------------------------------



NEW GUARANTORS:
JACOBSON LOGISTICS COMPANY, L.C.
JACOBSON PACKAGING COMPANY, L.C.
JACOBSON TRANSPORTATION COMPANY, INC.
JACOBSON WAREHOUSE COMPANY, INC.


By: /s/ Ravi Tulsyan   
Name: Ravi Tulsyan
Title: Senior Vice President and Treasurer
  
[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



AGENTS:
MORGAN STANLEY SENIOR FUNDING, INC., as Agent and as Co-Collateral Agent


By: /s/ Lisa Hanson   
Name: Lisa Hanson
Title: Vice President


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Co-Collateral Agent
By: /s/ Lia Cornejo   
Name: Lia Cornejo
Title: Authorized Officer


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



LENDERS:
Morgan Stanley Bank, N.A., as a Lender and L/C Issuer
By: /s/ Jack Kuhns    
Name: Jack Kuhns
Title: Authorized Signatory










[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC., as a Lender and Swing-Line Lender
By: /s/ Jack Kuhns    
Name: Jack Kuhns
Title: Authorized Signatory








[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer
By: /s/ Lia Cornejo    
Name: Lia Cornejo
Title: Authorized Officer




[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender
By: /s/ Auggie Marchetti   
Name: Auggie Marchetti
Title: Authorized Officer




[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender and L/C Issuer
By: /s/ Craig Malloy    
Name: Craig Malloy
Title: Director




[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender and L/C Issuer
By: /s/ Allister Chan    
Name: Allister Chan
Title: Vice President




[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



Deutsche Bank AG New York Branch, as a Lender and L/C Issuer
By: /s/ Michael Strobel    
Name: Michael Strobel
Title: Vice President
By: /s/ Yumi Okabe    
Name: Yumi Okabe
Title: Vice President




[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



Bank of America, N.A., as a Lender
By: /s/ Matthew Bourgeois   
Name: Matthew Bourgeois
Title: Senior Vice President




[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A. (acting through its Canada Branch), as a Lender
By: /s/ Sylwia Durkiewicz   
Name: Sylwia Durkiewicz
Title: Vice President






[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



Capital One, National Association as a Lender
By: /s/ Julianne Low    
Name: Julianne Low
Title: Senior Director


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
By: /s/ Gordon Yip    
Name: Gordon Yip
Title: Director
By: /s/ Jill Wong    
Name: Jill Wong
Title: Director




[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCE, as a Lender
By: /s/ Vipul Dhadda    
Name: Vipul Dhadda
Title: Authorized Signatory
By: /s/ Nicolas Thierry    
Name: Nicolas Thierry
Title: Authorized Signatory


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



Goldman Sachs Bank USA, as a Lender
By: /s/ Jamie Minieri    
Name: Jamie Minieri
Title: Authorized Signatory


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



Wells Fargo Bank, N.A., as a Lender
By: /s/ Marc J. Breier    
Name: Marc J. Brier
Title: Authorized Signatory


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender
By: /s/ David G. Phillips   
Name: David G. Phillips
Title: Authorized Signatory


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender and L/C Issuer
By: /s/ Lisa Freeman    
Name: Lisa Freeman
Title: Senior Vice President


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



CITY NATIONAL BANK, a national banking association, as a Lender
By: /s/ Robert Yasuda    
Name: Robert Yasuda
Title: Senior Vice President


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



HSBC Bank USA, National Association, as a Lender
By: /s/ Patrick D. Mueller   
Name: Patrick D. Mueller
Title: Managing Director


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Paul Steiger    
Name: Paul Steiger
Title: Vice President


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



MUFG Union Bank, N.A., as a Lender
By: /s/ Paul M. Angland   
Name: Paul M. Angland
Title: Director


[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



BNP PARIBAS, as a Lender
By: /s/ John McCulloch   
Name: John McCulloch
Title: Vice President
By: /s/ Tony Baratta    
Name: Tony Baratta
Title: Managing Director




[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]

--------------------------------------------------------------------------------



The Bank of Nova Scotia, as a Lender
By: /s/ Frans Braniotis    
Name: Frans Braniotis
Title: Managing Director






[Signature Page – Amendment No. 5 to XPO ABL Credit Agreement]


--------------------------------------------------------------------------------





EXHIBIT A




[See attached]










































































--------------------------------------------------------------------------------

[EXECUTION VERSION
Conformed through Amendment No. 4.,5, dated April 3,as of June 29, 2020]
______________________________________________________________________
$1,100,000,000
SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT


by and among


XPO LOGISTICS, INC. AND
CERTAIN SUBSIDIARIES OF XPO LOGISTICS, INC.
NAMED HEREIN,
as Borrowers,


THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,


THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,


MORGAN STANLEY SENIOR FUNDING, INC.,
as Agent,


MORGAN STANLEY SENIOR FUNDING, INC. AND JPMORGAN CHASE BANK, N.A.,
as Co-Collateral Agents


MORGAN STANLEY SENIOR FUNDING, INC.,
J.P. MORGAN SECURITIES LLC,
BARCLAYS BANK PLC,
CITIBANK, N.A. AND
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners


BANK OF AMERICA, N.A.,
CAPITAL ONE, NATIONAL ASSOCIATION,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
U.S. BANK NATIONAL ASSOCIATION AND
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents


Dated as of October 30, 2015
___________________________________________________________________






--------------------------------------------------------------------------------



1.
DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS
21.1Definitions21.2Rules of Construction
82 83
1.3Interpretive Matters
82 83
1.4Additional Alternative Currencies
82 84
1.5Timing of Payment or Performance841.6Quebec Matters841.7Borrowers851.8Quebec
Security851.9Permitted Liens
85 86
1.10Interest Act (Canada)
85 86
1.11
Criminal Code (Canada)
85 86
1.12Anti-Money Laundering (Canada)862.
AMOUNT AND TERMS OF CREDIT
86 87
2.1Credit Facilities
86 87
2.2Letters of Credit902.3Prepayments982.4Use of Proceeds1002.5Interest;
Applicable Margins1002.6Cash Management Systems1022.7Fees
103 102
2.8Receipt of Payments1032.9Application and Allocation of Payments
104 103
2.10Loan Account and Accounting1042.11Indemnity1052.12Access
107 106
2.13Taxes1072.14Capital Adequacy; Increased Costs; Illegality1102.15Inability to
Determine Rates
113 112
2.16Incremental Revolving Loans; Extensions
114 113
2.17Bank Products
116 117
2.18Reserves Generally
116 117
3.CONDITIONS PRECEDENT1173.1Conditions to Restatement Date and the Initial
Loans1173.2Further Conditions to Each Loan, Each Letter of Credit Obligation
121 122
4.REPRESENTATIONS AND WARRANTIES1224.1Corporate Existence; Compliance with
Law1224.2Chief Executive Offices; Collateral Locations; FEIN
122 123
4.3Corporate Power; Authorization; Enforceable Obligations; No
Conflict1234.4Financial Statements
123 124




--------------------------------------------------------------------------------



4.5Material Adverse Effect1244.6Ownership of Property; Liens1244.7Labor
Matters1244.8Subsidiaries and Joint Ventures
124 125
4.9Investment Company Act1254.10Margin
Regulations1254.11Taxes/Other1254.12ERISA1254.13No Litigation
126 127
4.14Brokers
126 127
4.15Intellectual Property
126 127
4.16Full Disclosure1274.17Environmental Matters1274.18Insurance1284.19Deposit
and Disbursement Accounts1284.20No Default1284.21Creation and Perfection (and
Publication of Security Interests (and Hypothecs))1284.22Solvency
128 129
4.23Economic Sanctions and Anti-Money Laundering1294.24Economic Sanctions, FCPA,
Patriot Act: Use of Proceeds1294.25[Reserved]
129 130
4.26Status as Senior Debt
129 130
4.27FCPA and Related1304.28Borrowing Base Certificates1304.29Drivers1305.
FINANCIAL STATEMENTS AND INFORMATION
130 131
5.1Financial Reports and Notices1315.2Collateral Reporting1346.
AFFIRMATIVE COVENANTS
1366.1Maintenance of Existence and Conduct of Business1366.2Payment of Charges
and Taxes1366.3Books and Records1366.4Insurance; Damage to or Destruction of
Collateral
137 136
6.5Compliance with Laws1376.6PATRIOT Act1376.7Intellectual
Property1376.8Environmental Matters1386.9[Reserved]1386.10Further
Assurances1386.11ERISA Matters1416.12New Subsidiaries1416.13
Designation of Subsidiaries and Designated Guarantors
142




--------------------------------------------------------------------------------



6.14Post-Closing Matters1436.15Use of Proceeds1436.16Driver
Payables1436.17Rolling Stock1437.
NEGATIVE COVENANTS
1447.1Indebtedness1447.2Limitation on Restricted Payments1507.3Limitation of
Restrictions Affecting Subsidiaries1567.4Sale of Capital Stock and
Assets1587.5Affiliate Transactions
162 161
7.6Amendment of Certain Documents; Line of Business1647.7Liens
165 164
7.8Mergers, Fundamental Changes, Etc.1657.9OFAC and Patriot Act Use of
Proceeds1667.10Change of Jurisdiction of Incorporation; Change of Fiscal
Year1667.11ERISA, Etc.
167 166
7.12Financial Covenants1677.13Hazardous Materials1678.
TERM
1678.1Termination1678.2Survival of Obligations Upon Termination of Financing
Arrangements1679.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
1679.1Events of Default1679.2Remedies1709.3Waivers by Credit Parties1719.4Cure
Right17110.
APPOINTMENT OF AGENT
17210.1Appointment of Agents17210.2Agents’ Reliance, Etc.17310.3MSSF, JPMorgan
Chase and Affiliates17410.4Lender Credit Decision17410.5Indemnification
175 174
10.6Successor Agent and Successor Co-Collaterals17510.7Setoff and Sharing of
Payments17610.8Advances; Payments; Availability of Lender’s Pro Rata Share;
Return of Payments; Non-Funding Lenders; Dissemination of Information; Actions
in Concert17710.9Actions in Concert
180 179
10.10Procedures18010.11Collateral Matters18010.12Additional Agents181




--------------------------------------------------------------------------------



10.13Distribution of Materials to Lenders and L/C Issuers
182 181
10.14Agent
183 182
10.15Intercreditor Agreement
183 182
10.16Certain ERISA Matters18311.
ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS
185 184
11.1Assignment and Participations
185 184
11.2Successors and Assigns
189 188
11.3Certain Prohibitions
189 188
12.
MISCELLANEOUS
189 188
12.1Complete Agreement; Modification of Agreement18912.2Amendments and Waivers
190 189
12.3Fees and Expenses
193 192
12.4No Waiver19412.5Remedies
195 194
12.6Severability
195 194
12.7Conflict of Terms
195 194
12.8Confidentiality
195 194
12.9GOVERNING LAW19612.10Notices
197 196
12.11Section Titles
200 199
12.12Counterparts
200 199
12.13WAIVER OF JURY TRIAL
200 199
12.14Press Releases and Related Matters
200 199
12.15Reinstatement20012.16Advice of Counsel
201 200
12.17No Strict Construction
201 200
12.18Patriot Act Notice
201 200
12.19Currency Equivalency Generally; Change of Currency
201 200
12.20Judgment Currency20112.21Electronic Transmissions
202 201
12.22Independence of Provisions
203 202
12.23No Third Parties Benefited
203 202
12.24Relationships between Lenders and Credit Parties20312.25ABL Intercreditor
Agreement
204 203
13.
GUARANTY
204 203
13.1Guaranty
204 203
13.2Waivers by Credit Parties
205 204
13.3Benefit of Guaranty; Stay of Acceleration
206 205
13.4Subordination of Subrogation, Etc.
206 205
13.5Election of Remedies
206 205
13.6Limitation
207 206
13.7Contribution with Respect to Guaranty Obligations
207 206




--------------------------------------------------------------------------------



13.8Liability Cumulative
208 207
13.9Obligations of the Canadian Credit Parties
208 207
13.10Name of Agreement
208 207
13.11Release of Borrowers and Guarantors
209 208
13.12Acknowledgement and Consent to Bail-In of EEA Financial Institutions209

















--------------------------------------------------------------------------------


INDEX OF APPENDICES

Annex A--Cash Management SystemAnnex B--Agent’s Wire Transfer InformationAnnex
C--Commitments as of the Amendment No. 3 Effective DateAnnex D--L/C Issuer
Fronting Sublimit Amounts as of the Amendment No. 3 Effective DateExhibit
1.1--Form of ABL Intercreditor AgreementExhibit 1.1(a)--Form of Supplemental
GuarantyExhibit 2.1(a)(i)--Form of Notice of Revolving Credit AdvanceExhibit
2.1(a)(ii)--Form of Revolving NoteExhibit 2.1(b)(ii)--Form of Swing Line
NoteExhibit 2.5(e)--Form of Notice of Conversion/ContinuationExhibit 3.1Form of
Solvency CertificateExhibit 5.2--Form of Borrowing Base CertificateExhibit
11.1(a)--Form of Assignment AgreementSchedule A-1--Subsidiary GuarantorsSchedule
2.1--Agent’s RepresentativesSchedule 2.2--Existing Letters of CreditSchedule
4.2--Chief Executive Office, Jurisdiction of Organization; Principal Place of
Business; Collateral Locations; FEINSchedule 4.6--Real Property LeasesSchedule
4.7--
Amendment No. 3 Effective Date Labor Matters
Schedule 4.8--Subsidiaries and Joint VenturesSchedule 4.13--
Amendment No. 3 Effective Date Litigation
Schedule 4.14--BrokersSchedule 4.15--Intellectual PropertySchedule
4.17--Hazardous MaterialsSchedule 4.19--Deposit AccountsSchedule
6.10(b)--Material Real PropertySchedule 6.13--Unrestricted SubsidiariesSchedule
6.14--Post-Closing MattersSchedule 7.1--Amendment No. 3 Effective Date
Indebtedness





--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT (as the same
may be amended, supplemented, restated or otherwise modified from time to time,
this “Agreement”), dated as of October 30, 2015, by and among XPO LOGISTICS,
INC., a Delaware corporation (“Parent Borrower”), and certain of Parent
Borrower’s wholly-owned domestic subsidiaries from time to time signatory
hereto, as borrowers (collectively, referred to herein as the “U.S. Borrowers”
and each, individually, as a “U.S. Borrower”), XPO Logistics Canada Inc., an
Ontario corporation, and certain of Parent Borrower’s wholly-owned other
Canadian subsidiaries from time to time signatory hereto, as borrowers
(collectively, referred to herein as the “Canadian Borrowers” and each,
individually, as a “Canadian Borrower” and together with the U.S. Borrowers,
collectively, referred to herein as “Borrowers” and each, individually, as a
“Borrower”); the other Credit Parties (with such term and each other capitalized
term used but not defined in this preamble having the meaning assigned thereto
in Article 1), from time to time, signatory hereto; MORGAN STANLEY SENIOR
FUNDING, INC. (“MSSF”), as administrative agent for the Lenders (together, with
any permitted successors in such capacity, “Agent”); MSSF and JPMORGAN CHASE
BANK, N.A. (“JPMorgan Chase”), as co-collateral agents for the Lenders
(together, with any permitted successors in such capacity, “Co-Collateral
Agents”); the Lenders and L/C Issuers signatory hereto from time to time.
RECITALS
WHEREAS, certain Borrowers, Agent, Co-Collateral Agents, certain Lenders and
certain L/C Issuers are party to that certain Amended and Restated Revolving
Loan Credit Agreement, dated as of April 1, 2014, and as amended on August 8,
2014 and May 29, 2015 (as amended, restated, amended and restated, extended,
supplemented, or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);
WHEREAS, Borrowers have requested that Agent, Co-Collateral Agents, Lenders and
L/C Issuers replace the Existing Credit Agreement with this Agreement to, among
other things, permit the Con-way Acquisition and certain related transactions,
in each case, on the terms and subject to the conditions set forth in this
Agreement;
WHEREAS, the U.S. Borrowers and the U.S. Guarantors have agreed to secure all of
their Obligations under the Loan Documents by granting to Agent, for the benefit
of the Secured Parties, a security interest in the U.S. ABL Priority Collateral
and the U.S. Term Priority Collateral;
WHEREAS, the Canadian Borrowers and the Canadian Guarantors have agreed to
secure all of their Obligations under the Loan Documents by granting to Agent,
for the benefit of the Secured Parties, a security interest in the Canadian
Collateral;
WHEREAS, the Lenders are willing to make certain loans and other extensions of
credit to Borrowers of up to such amounts upon the terms and conditions set
forth herein; and



--------------------------------------------------------------------------------


WHEREAS, all annexes, schedules, exhibits and other attachments (collectively,
“Appendices”) to this Agreement are incorporated herein by reference, and taken
together with this Agreement, shall constitute but a single agreement. These
Recitals shall be construed as part of this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
1.1DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS.
1.1 Definitions. For purposes of this Agreement:
        “2022 Notes” means Parent Borrower’s 6.50% Senior Notes due 2022 issued
on June 9, 2015 in an initial aggregate principal amount of $1,600,000,000.
        “2022 Notes Indenture” means the Indenture dated as of June 9, 2015
among Parent Borrower and The Bank of New York Mellon Trust Company, N.A., a
national banking association, as trustee, The Bank of New York Mellon, London
Branch as London paying agent and The Bank of New York Mellon (Luxembourg) S.A.
as Luxembourg paying agent, under which the 2022 Notes were issued.
        “2022 Notes Offering Memorandum” means the “Offering Memorandum” (as
defined in the 2022 Notes Indenture).
        “2022 Notes Transactions” means the “Transactions” (as defined in the
2022 Notes Indenture).
        “2023 Notes” means Parent Borrower’s 6.125% Senior Notes due 2023 issued
on August 25, 2016 in an initial aggregate principal amount of $535,000,000.
        “2023 Notes Indenture” means the Indenture dated as of August 25, 2016
among Parent Borrower and The Bank of New York Mellon Trust Company, N.A., as
trustee, under which the 2023 Notes were issued.
        “2024 Notes” means Parent Borrower’s 6.750% Senior Notes due 2024 issued
on February 22, 2019 in an initial aggregate principal amount of $1,000,000,000.
        “2024 Notes Indenture” means the Indenture dated as of February 22, 2019
among Parent Borrower and Wells Fargo Bank, National Association, as trustee,
under which the 2024 Notes were issued.
        “30 Day Availability” means the quotient obtained by dividing (a) the
sum of each day’s Availability during the 30-consecutive day period immediately
preceding a proposed transaction by (b) 30.
        “AAR” means the Association of American Railroads or any successor
thereto.



--------------------------------------------------------------------------------


        “AAR Rules” means the Code of Car Service Rules/Code of Car Hire Rules
contained in AAR Circular OT-10 as promulgated in the Official Railway Equipment
Register, as in effect from time to time, or any successor thereto.
        “ABL Fixed Charges” means, for any period, the sum of (a) any scheduled
amortization payments paid or payable during such period on all Indebtedness of
Parent Borrower and its Subsidiaries (including the principal component of all
obligations in respect of all Capitalized Lease Obligations), plus (b)
consolidated cash Interest Expense of Parent Borrower and its Subsidiaries for
such period, plus (c) all dividends paid in cash on any series of Disqualified
Capital Stock or Preferred Stock of Parent Borrower and its Restricted
Subsidiaries, other than dividends payable solely in Qualified Capital Stock of
Parent Borrower or to Parent Borrower or a Restricted Subsidiary of Parent
Borrower, in each case, on a consolidated basis in accordance with GAAP.
        “ABL Intercreditor Agreement” means the intercreditor agreement dated as
of the Restatement Date among Agent, the Term Administrative Agent and the
Credit Parties, substantially in the form of Exhibit 1.1, as the same may be
amended, restated, supplemented or otherwise modified from time to time, or any
other intercreditor agreement among the Term Administrative Agent, Agent and the
Credit Parties on terms that are not less favorable in any material respect to
the Secured Parties than those contained in the form attached as Exhibit 1.1.
        “ABL Priority Collateral” has the meaning specified in the ABL
Intercreditor Agreement.
        “Account” means all “accounts” as defined in the Code or the PPSA, as
applicable, now owned or hereafter acquired by any Credit Party.
        “Account Debtor” means any Person who may become obligated to any Credit
Party on account of, an Account, Chattel Paper or General Intangibles (including
a payment intangible).
        “Acquired Indebtedness” means, with respect to any specified Person: (1)
Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, and (2) Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person. Acquired Indebtedness
will be deemed to have been Incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary and,
with respect to clause (2) of the preceding sentence, on the date of
consummation of such acquisition of such assets.
        “Acquisition” means, with respect to any Person, (a) the acquisition by
such Person of the Capital Stock of any other Person resulting in such other
Person becoming a Subsidiary of such Person, (b) the acquisition by such Person
of all or substantially all of the assets of any other Person or of a division
or business line of such Person, or (c) any merger, amalgamation or
consolidation of such Person or a Subsidiary of such Person with any other
Person so long as the surviving or continuing entity of such merger,
amalgamation or consolidation is such Person or a Subsidiary of such Person.



--------------------------------------------------------------------------------


        “Activation Event” and “Activation Notice” have the meanings specified
in Annex A.
        “Additional Refinancing Amount” means, in connection with the Incurrence
of any Refinancing Indebtedness, the aggregate principal amount of additional
Indebtedness, Disqualified Capital Stock or Preferred Stock Incurred to pay
accrued and unpaid interest, premiums (including tender premiums), expenses,
defeasance costs and fees in respect thereof.
        “Administrative Services Agreement” means that certain Administrative
Services Agreement, dated October 15, 2001, by and between XPO Intermodal and
Greenbrier Leasing Company LLC, as amended, restated, supplemented or otherwise
modified from time to time.
        “Advance” means any Revolving Credit Advance or Swing Line Advance, as
the context may require.
        “Affected Financial Institution” means (a) any EEA Financial Institution
or (b) any UK Financial Institution.
        “Affected L/C Issuer” has the meaning specified in Section 2.2.
        “Affected Lender” has the meaning specified in Section 2.14(d).
        “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise. Notwithstanding the
foregoing, the term “Affiliate” shall specifically exclude Agent, each
Co-Collateral Agent, each Lender, each L/C Issuer and each Lead Arranger.
        “Affiliate Transaction” has the meaning specified in Section 7.5(a).
        “Agent” has the meaning specified in the preamble to this Agreement.
        “Aggregate Revolving Credit Exposure” means, at any time, the sum of (a)
the aggregate amount of U.S. Loans and (b) the aggregate amount of Canadian
Loans, in each case at such time.
        “Agreement” has the meaning specified in the preamble to this Agreement.
        “Allocable Amount” has the meaning specified in Section 13.7(b).
        “Alternative Currency” means each of Euros, Pounds Sterling, Singapore
Dollars and each other currency (other than Dollars and Canadian Dollars) that
is approved by the applicable L/C Issuer in accordance with Section 1.4.



--------------------------------------------------------------------------------


        “Amendment No. 3” means that certain Amendment No. 3 to Second Amended
and Restated Revolving Loan Credit Agreement dated as of April 30, 2019 by and
among the Parent Borrower, the other Credit Parties party thereto, certain
Lenders and other parties signatory thereto, and Agent.
        “Amendment No. 3 Effective Date” means April 30, 2019.
        “Amendment No. 5” means that certain Amendment No. 5 to Second Amended
and Restated Revolving Loan Credit Agreement dated as of June 29, 2020 by and
among the Parent Borrower, the other Credit Parties party thereto, certain
Lenders and other parties signatory thereto, and Agent.
        “Amendment No. 5 Effective Date” means June 29, 2020.
        “Appendices” has the meaning specified in the recitals to this
Agreement.
        “Applicable Commitment Fee Percentage” means, for any day, the
applicable percentage set forth below under the caption “Applicable Commitment
Fee Percentage” based upon the Quarterly Average Unused Revolving Facility
Balance as of the last day of the most recently ended Fiscal Quarter:

Quarterly Average Unused Revolving Facility BalanceApplicable Commitment Fee
Percentage
Category 1
> 60% of the Total Commitments


0.25% per annum
Category 2
< 60% of the Total Commitments


0.20% per annum

(i) the Applicable Commitment Fee Percentage shall be calculated once each
Fiscal Quarter, as of the last day of each such Fiscal Quarter, based upon the
Quarterly Average Unused Revolving Facility Balance for such Fiscal Quarter,
(ii) the Applicable Commitment Fee Percentage from the Amendment No. 3 Effective
Date through and including the last day of the first Fiscal Quarter to end
following the Amendment No. 3 Effective Date shall be the applicable percentage
set forth in Category 2 above and thereafter shall be adjusted in accordance
with the provisions hereof, (iii) in the event that Borrowers fail to provide
any Borrowing Base Certificate required hereunder with respect thereto for any
period on the date required hereunder, effective as of the date on which such
Borrowing Base Certificate was otherwise required, the Applicable Commitment Fee
Percentage shall be deemed to be Category 1 above for all purposes until the
date on which such required Borrowing Base Certificate is provided, and (iv) at
any time after the occurrence and during the continuance of an Event of Default,
the Applicable Commitment Fee Percentage shall be deemed to be Category 1 above.
In the event that the Borrowing Base Certificate delivered is inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such



--------------------------------------------------------------------------------


inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Percentage for any period (an “Applicable Period”)
than the Applicable Commitment Fee Percentage applied for such Applicable
Period, then (a) Parent Borrower shall as promptly as practicable deliver to
Agent a corrected Borrowing Base Certificate for such Applicable Period, (b) the
Applicable Commitment Fee Percentage shall be determined based on the corrected
Borrowing Base Certificate for such Applicable Period, and (c) Borrowers shall
as promptly as practicable pay to Agent (for the account of the Lenders during
the Applicable Period or their successors and assigns) the accrued additional
Commitment Fee owing as a result of such increased Applicable Commitment Fee
Percentage for such Applicable Period. This paragraph shall not limit the rights
of Agent, Co-Collateral Agents or the Lenders with respect to Article 9 hereof,
and shall survive the termination of this Agreement.
All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.
        “Applicable Conditions” means (a) there is no Default or Event of
Default existing immediately before or after such transaction, (b) (x) the 30
Day Availability immediately preceding the proposed transaction and (y)
Availability on the date of the proposed transaction (in each case, calculated
on a pro forma basis for such transaction and/or any Advance) is equal to or
greater than the greater of (i) 10.0% of Available Credit and (ii) $75,000,000
and (c) for transactions in an amount in excess of $100,000,000, Parent Borrower
shall have delivered a customary Officer’s Certificate to Agent certifying as to
compliance with the requirements of clauses (a) and (b).
        “Applicable Margin” means for any day with respect to any LIBOR Loan or
any Base Rate Loan, the applicable margin per annum set forth below under the
caption “LIBOR Margin” or “Base Rate Margin,” as the case may be, based upon the
Quarterly Average Availability Percentage as of the last day of the most
recently ended Fiscal Quarter:

Quarterly Average Availability PercentageLIBOR MarginBase Rate Margin
Category 1
< 40%


1.50%0.50%
Category 2
> 40%
1.25%0.25%

(i) the Applicable Margin shall be calculated and established once each Fiscal
Quarter, as of the last day of each such Fiscal Quarter and shall remain in
effect until adjusted thereafter after the end of each such Fiscal Quarter, (ii)
the Applicable Margin from the Amendment No. 3 Effective Date through and
including the last day of the first Fiscal Quarter to end following the
Amendment No. 3 Effective Date shall be the applicable percentage set forth in
Category 2 above and shall be adjusted in accordance with the provisions hereof,
(iii) thereafter, each adjustment of the Applicable Margin shall be effective as
of the first day of a Fiscal Quarter based on the Quarterly Average Availability
Percentage for the immediately preceding Fiscal



--------------------------------------------------------------------------------


Quarter, (iv) in the event that Borrowers fail to provide any Borrowing Base
Certificate required hereunder with respect thereto for any period on the date
required hereunder, effective as of the date on which such Borrowing Base
Certificate was otherwise required, the Applicable Margin shall be deemed to be
Category 1 above for all purposes until the date on which such required
Borrowing Base Certificate is provided and (v) at any time after the occurrence
and during the continuance of an Event of Default, upon notice from Agent to
Parent Borrower the Applicable Margin shall be deemed to be Category 1 above.
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Borrowing
Base Certificate delivered is inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any applicable period than the Applicable Margin applied
for such applicable period, then (i) Parent Borrower shall as promptly as
possible deliver to Agent a corrected Borrowing Base Certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined based on the
corrected Borrowing Base Certificate for such Applicable Period, and (iii)
Borrowers shall as promptly as possible pay to Agent (for the account of the
Lenders during the applicable period or their successors and assigns) the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period. This paragraph shall not limit the rights of
Agent, Co-Collateral Agents or the Lenders with respect to Article 9 hereof, and
shall survive the termination of this Agreement.
        “Applicable Period” has the meaning specified in the definition of
“Applicable Commitment Fee Percentage.”
        “Approved Fund” means, with respect to any Lender, any Person (other
than a natural Person) that (a) is or will be engaged in making, purchasing,
holding or otherwise investing in revolving commercial loans and similar
extensions of credit in the ordinary course of its business and (b) is advised
or managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than a natural Person) or any Affiliate of any Person (other than
a natural Person) that administers or manages such Lender.
        “Assignment Agreement” has the meaning specified in Section 11.1(a)(i).
        “Availability” means, as of any date of determination, the amount (if
any) by which (a) the Available Credit as of such date, exceeds (b) the sum of
the aggregate Dollar Equivalent of (i) Revolving Credit Advances plus (ii)
Letter of Credit Obligations (other than Letter of Credit Obligations cash
collateralized in accordance with the terms of the Loan Documents) plus (iii)
Swing Line Loans, in each case outstanding as of such date.
        “Available Credit” means, as of any date of determination, the lesser of
(a) the Commitment of all Lenders and (b) the Borrowing Base as most recently
reported by Borrowers on or prior to such date of determination.
        “Average Availability Percentage” means, as of any date of determination
with respect to any period, an amount equal to the sum of the actual amount of
Availability on each day during



--------------------------------------------------------------------------------


such period expressed as a percentage of the Available Credit for such day,
divided by the number of days in such period.
        “Average Unused Revolving Facility Balance” means, as of any date of
determination, an amount equal to the sum of (a) the Commitments as of such date
less (b) the sum of (i) the aggregate Dollar Equivalent of the Revolving Credit
Advances outstanding on such day, plus (ii) Letter of Credit Obligations (other
than Letter of Credit Obligations cash collateralized in accordance with the
terms of the Loan Documents) outstanding as of such date, divided by the number
of days in such period.
        “BA Rate” means (i) the rate of interest per annum equal to the average
rate applicable to bankers’ acceptances with a comparable face amount to the
principal amount of the applicable Canadian Dollar Loans and having an identical
or comparable term as the LIBOR Period of the proposed Canadian Dollar Loans,
displayed and identified as such on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuters Monitor Money Rates Service as
at or about 10:00 A.M. (Toronto time) on the day that is the first day of such
LIBOR Period (or, if such day is not a Business Day, as of 10:00 A.M. (Toronto
time) on the immediately preceding Business Day), or (ii) if such rates do not
appear on the CDOR Page at such time and on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1.0%) as of 10:00 A.M. (Toronto time) on such day at which Agent (or
a bank that is listed on Schedule 1 of the Bank Act (Canada) acceptable to
Agent) is then offering to purchase such bankers’ acceptances having such
specified term (or a term as closely as possible comparable to such specified
term). If at any time the BA Rate is less than 0.00%, it shall be deemed to be
0.00%.
        “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEAAffected Financial Institution.
        “Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
        “Bank Products” means any one or more of the following types of services
or facilities extended to the Credit Parties by a Person who at the time such
services or facilities were extended was a Lender or Agent (or any Affiliate or
branch of a Lender or Agent): (a) any treasury or other cash management
services, including (i) deposit account, (ii) automated clearing house (ACH)
origination and other funds transfer, (iii) depository (including cash vault and
check deposit), (iv) zero balance accounts and sweep, and other ACH
Transactions, (v) return items processing, (vi) controlled disbursement, (vii)
positive pay, (viii) lockbox, (ix)



--------------------------------------------------------------------------------


account reconciliation and information reporting, (x) payables outsourcing, (xi)
payroll processing, and (xii) daylight overdraft facilities and (b) card
services, including (i) credit card (including purchasing card and commercial
card), (ii) prepaid card, including payroll, stored value and gift cards, (iii)
merchant services processing, and (iv) debit card services.
        “Bank Products Obligations” means any debts, liabilities and obligations
as existing from time to time of any Credit Party arising from or in connection
with any Bank Products under any Bank Product Document and, if Agent or any
Lender ceases to be Agent or a Lender, as applicable, any debts, liabilities and
obligations as existing from time to time of any Credit Party to Agent or such
Lender, as applicable, arising from or in connection with any Bank Product
Documents entered into at a time when Agent was Agent or such Lender was a
Lender, as applicable.
        “Bank Product Document” means any agreement or instrument providing for
Bank Products.
        “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§
101 et seq.
        “Base Rate” means, for any day, a floating rate equal to the highest of
(i) the rate of interest per annum from time to time published in the “Money
Rates” section of The Wall Street Journal as being the “Prime Lending Rate” or,
if more than one rate is published as the Prime Lending Rate, then the highest
of such rates (the “Prime Rate”) (each change in the Prime Rate to be effective
as of the date of publication in The Wall Street Journal of a “Prime Lending
Rate” that is different from that published on the preceding domestic business
day); provided, that in the event that The Wall Street Journal shall, for any
reason, fail or cease to publish the Prime Lending Rate, Agent shall choose (in
a manner consistent with its choice under similar credit agreements in respect
of which Agent is acting as administrative agent) a reasonably comparable index
or source to use as the basis for the Prime Lending Rate, (ii) the Federal Funds
Rate plus 50 basis points per annum and (iii) LIBOR Rate for a LIBOR Period of
one-month beginning on such day plus 1.00%. In no event shall the Base Rate be
less than 0.00%. Each change in any interest rate provided for in this Agreement
based upon the Base Rate shall take effect at the time of such change in the
Base Rate.
        “Base Rate Loan” means a Loan or portion thereof bearing interest by
reference to the (a) Base Rate, with respect to Base Rate Loans made in Dollars
and (b) Canadian Base Rate, with respect to Canadian Base Rate Loans made in
Canadian Dollars.
        “Base Rate Margin” means the per annum interest rate margin from time to
time in effect and payable in addition to the (a) Base Rate, with respect to
Base Rate Loans made in Dollars and (b) Canadian Base Rate, with respect to
Canadian Base Rate Loans made in Canadian Dollars, applicable to the Revolving
Credit Advances, as determined in accordance with to the definition of
Applicable Margin.
        “Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for



--------------------------------------------------------------------------------


purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.
        “BHC Act Affiliate” has the meaning specified in Section 13.13(b).
        “BIA” means the Bankruptcy and Insolvency Act (Canada).
        “Blocked Accounts” has the meaning specified in Annex A.
        “Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person or any direct or indirect parent of such
Person (or, if such Person is a partnership, the board of directors or other
governing body of the general partner of such Person) or any duly authorized
committee thereof.
        “Borrower” and “Borrowers” have the respective meanings specified in the
preamble to this Agreement, it being understood that any Person shall cease to
be a Borrower if released in accordance with Section 13.11 hereof and any Person
shall become a Borrower if joined as such in accordance with Section 13.11(e)
hereof. Any Borrower (other than the Parent Borrower) shall cease to be a
Borrower hereunder in the event that is ceases to be a Wholly Owned Subsidiary
of the Parent Borrower.
        “Borrower Materials” has the meaning specified in Section 10.13(a).
        “Borrower Representative” means Parent Borrower in its capacity as
Borrower Representative pursuant to the provisions of Section 2.1(c).
        “Borrower Workspace” has the meaning specified in Section 10.13(a).
        “Borrowing Base” means, at any time, the sum of the U.S. Borrowing Base
plus the Canadian Borrowing Base.
        “Borrowing Base Certificate” means a certificate to be executed and
delivered from time to time by Borrower Representative substantially in the form
attached to this Agreement as Exhibit 5.2, as such form, subject to the terms
hereof, may from time to time be modified as agreed by Parent Borrower and
Co-Collateral Agents.
        “Borrowing Base Collateral” has the meaning specified in Section 2.18.
        “Bridge Credit Agreement” means that certain Credit Agreement, dated as
of December 24, 2018, by and among Parent Borrower, as Borrower, Citibank, N.A.,
as Agent and the other parties thereto.
        “Business Day” means any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the State of New York,
and in reference to LIBOR Loans means any such day that is also a LIBOR Business
Day. When used in connection with any Loan to a Canadian Borrower or any payment
made in connection therewith, the term



--------------------------------------------------------------------------------


“Business Day” shall also exclude any day on which commercial banks are
authorized to close under the Laws of, or are in fact closed in, the Province of
Ontario.
        “Business Plan” means Borrowers’ and their Subsidiaries’ forecasted
consolidated: (a) balance sheets; (b) income statements; and (c) cash flow
statements, in a format consistent with the historical Financial Statements of
Borrowers and their Subsidiaries, together with appropriate supporting details
and a statement of underlying assumptions.


        “Canadian Availability” means, as of any date of determination, the
amount (if any) by which (a) Canadian Available Credit, exceeds (b) the sum of
the aggregate Dollar Equivalent of (i) Revolving Credit Advances made to the
Canadian Borrowers plus (ii) the Canadian Borrowers’ Letter of Credit
Obligations (other than the Canadian Borrowers’ Letter of Credit Obligations
cash collateralized in accordance with the terms of the Loan Documents).
        “Canadian Available Credit” means, as of any date of determination, the
lesser of (a) the Canadian Commitment and (b) the Canadian Borrowing Base as
most recently reported by the Credit Parties on or prior to such date of
determination.
        “Canadian Base Rate” means, at any time, the annual rate of interest
equal to the greater of (a) the annual rate from time to time publicly announced
by Agent (or a bank that is listed on Schedule 1 of the Bank Act (Canada)
acceptable to Agent) as its prime rate in effect for determining interest rates
on Canadian Dollar denominated commercial loans made in Canada and (b) the
annual rate of interest equal to the sum of the 30-day BA Rate at such time plus
1% percent per annum. In no event shall the Canadian Base Rate be less than zero
for purposes of this Agreement.
        “Canadian Borrower” and “Canadian Borrowers” has the meaning specified
in the preamble to this Agreement.
        “Canadian Borrowers’ Letter of Credit Obligations” means the aggregate
Dollar Equivalent of all Letter of Credit Obligations in connection with the
issuance of Letters of Credit on behalf of a Canadian Borrower or in respect of
the Canadian Commitments.
        “Canadian Borrowing Base” means, as of any date of determination, from
time to time, as to the Canadian Credit Parties, an amount equal to the
aggregate Dollar Equivalent of the sum at such time of:
(a)an amount equal to the least of:
(i)the sum at such time of (A) the U.S. Borrowing Base minus the sum of (x)
Revolving Credit Advances plus (y) Letter of Credit Obligations (other than
Letter of Credit Obligations cash collateralized in accordance with the terms of
the Loan Documents) plus (z) Swing Line Loans plus (B) the product of (x) 85%
multiplied by (y) the Canadian Credit Parties’ Eligible Accounts plus (C) 20%
multiplied by (y) the Canadian Credit Parties’ Eligible 90-Day Accounts plus (D)
the lesser of (x) the product of (1) 65% multiplied by (2) the cost of the
Canadian Credit Parties’ Eligible



--------------------------------------------------------------------------------


Equipment (but net of delivery charges, sales tax and other costs incidental to
the purchase thereof), and (y) the product of (1) 85% multiplied by (2) the cost
of the Canadian Credit Parties’ Eligible Equipment (but net of delivery charges,
sales tax and other costs incidental to the purchase thereof) multiplied by the
Net Orderly Liquidation Value percentage identified in the most recent Equipment
appraisal obtained by Agent, at such time; provided that the Canadian Borrowing
Base shall not include sub-clause (D) above until such time as each
Co-Collateral Agent consents after the Restatement Date to include assets
described in sub-clause (D) above in the calculation of the Canadian Borrowing
Base; provided further that (x) a maximum of 25% of the Canadian Borrowing Base
that is calculated under this clause (i) shall be attributable to the Canadian
Credit Parties’ Eligible Equipment and (y) the amount contributed to the
Canadian Borrowing Base at any time pursuant to sub-clause (C) of this clause
(i), taken together with the amount contributed to the U.S. Borrowing Base at
such time pursuant to clause (b) of the definition of “U.S. Borrowing Base”,
shall not exceed at such time the Eligible 90-Day Accounts Cap (it being
understood that, unless otherwise elected by Parent Borrower in its sole
discretion from time-to-time (which election shall be revocable in its sole
discretion), Eligible 90-Day Accounts shall be applied to the Eligible 90-Day
Accounts Cap first for the benefit of the U.S. Borrowing Base, and thereafter
for the benefit of the Canadian Borrowing Base);
(ii)$150,000,000; and
(iii)Availability; minus
(b)the Dilution Reserve, the Discretionary FILO Dilution Reserve, if applicable,
the Rent Reserve, the Canadian Priority Payables Reserve, and such other
Reserves established by Co-Collateral Agents in their Permitted Discretion in
conformity with Section 2.18.
The Canadian Borrowing Base shall be determined by reference to the most recent
Borrowing Base Certificate delivered to Agent pursuant to Section 5.2.
Notwithstanding anything to the contrary contained herein, determinations as to
Reserves, and adjustments related to the Canadian Borrowing Base shall be made
by Co-Collateral Agents in their Permitted Discretion in conformity with Section
2.18 and to assure that the Canadian Borrowing Base is calculated in accordance
with the terms of this Agreement.
        “Canadian Collateral” means the Collateral owned by (or, in the event
such Collateral has been foreclosed upon, immediately prior to such foreclosure
that was owned by) a Canadian Credit Party.
        “Canadian Commitment” means, as to any Lender, the commitment of such
Lender to make Advances as set forth on Annex C to the Canadian Borrowers, which
commitment constitutes a subfacility of the Commitment of such Lender. The
aggregate Canadian Commitment on the Amendment No. 3 Effective Date is One
Hundred Fifty Million Dollars ($150,000,000), which commitment constitutes a
subfacility of the aggregate Commitments of all Lenders.



--------------------------------------------------------------------------------


        “Canadian Credit Party” means each Canadian Borrower and each Canadian
Guarantor.
        “Canadian Dollars” or “C$” means the lawful currency of Canada.
        “Canadian Guarantor” means each Guarantor that is incorporated or
otherwise organized under the laws of Canada or any province or territory
thereof.
        “Canadian Guaranty” means the guarantee of the Obligations of each
Canadian Credit Party hereunder by the Canadian Credit Parties in Article 13
hereunder or in a supplemental guarantee in accordance with Section 6.12 of this
Agreement.
        “Canadian Lenders” means the Persons (or an Affiliate or branch of any
such Person that is acting on behalf of such Person, in which case the term
“Canadian Lenders” shall include any such Affiliate or branch with respect to
the Canadian Loans made by such Affiliate or branch) having a Canadian
Commitment and any other Person that shall acquire a Canadian Commitment, other
than any such Person that ceases to be a Canadian Lender pursuant to an
Assignment Agreement.
        “Canadian Letters of Credit” has the meaning specified in Section
2.2(f).
        “Canadian Loans” means, at any time, the sum of the aggregate Dollar
Equivalent of (a) the aggregate amount of Revolving Credit Advances outstanding
to the Canadian Borrowers plus (b) the aggregate Canadian Borrowers’ Letter of
Credit Obligations. Unless the context otherwise requires, references to the
outstanding principal balance of the Canadian Loans shall include the
outstanding balance of the Canadian Borrowers’ Letter of Credit Obligations.
        “Canadian Overadvance” means, as of any date of determination, the sum
of the aggregate Dollar Equivalent of (i) Canadian Loans then outstanding less
(ii) the Canadian Available Credit.
        “Canadian Pension Plan” means a “registered pension plan”, as that term
is defined in subsection 248(1) of the Income Tax Act (Canada).
        “Canadian Priority Payables Reserve” means, on any date of determination
and only with respect to a Canadian Credit Party, Reserves established by Agent
in its Permitted Discretion for amounts secured by any Liens, choate or
inchoate, which rank or which would reasonably be expected to rank in priority
senior to or pari passu with Agent’s Liens on Collateral in the Canadian
Borrowing Base, including, without duplication, amounts deemed to be held in
trust, or held in trust, pursuant to applicable law, any such amounts due and
not paid for wages, vacation pay, amounts payable under the Wage Earner
Protection Program Act (Canada) pursuant to the BIA or the CCAA, amounts due and
not paid pursuant to any legislation on account of workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due under the Income Tax Act (Canada), on account of sales tax, goods and
services tax, value added tax, harmonized sales tax, amounts currently or past
due and not paid for realty, municipal or similar taxes and all amounts
currently or past due and not contributed, remitted or paid to any Canadian
Pension Plans or the Canada Pension Plan, and other pension



--------------------------------------------------------------------------------


fund obligations and contributions (including in respect of any wind-up
deficiency in respect of any Defined Benefit Plan) as required under applicable
law, or any similar statutory or other claims that would have or would
reasonably be expected to have priority over or be pari passu with any Liens
granted to Agent in the future.
        “Canadian Security Agreements” means, collectively, those certain
Amended and Restated Security Agreements, dated as of the Restatement Date, and
those certain deeds of movable hypothec dated on or about the Restatement Date,
made by the Canadian Credit Parties party thereto in favor of Agent, on behalf
of itself and for the benefit of the Secured Parties, as amended, restated,
supplemented or otherwise modified from time to time.
        “Capital Expenditures” means, for any period, the additions to property,
plant and equipment, capitalized investment and development costs, and other
capital expenditures (including capitalized software) of Parent Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Parent Borrower for such period prepared in
accordance with GAAP.
        “Capital Stock” means:
(1) in the case of a corporation, corporate stock or shares;
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
        “Capitalized Lease Obligation” means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP, as in effect on December 31, 2018; provided that, for the avoidance
of doubt, obligations of Parent Borrower or the Restricted Subsidiaries, or of a
special purpose or other entity not consolidated with Parent Borrower and the
Restricted Subsidiaries that (a) initially were not included on the consolidated
balance sheet of Parent Borrower as capital lease obligations and were
subsequently characterized as capital lease obligations or, in the case of such
a special purpose or other entity becoming consolidated with Parent Borrower and
the Restricted Subsidiaries were required to be characterized as capital lease
obligations upon such consolidation, in either case, due to a change in
accounting treatment or otherwise, or (b) were required to be characterized as
capital lease obligations but would not have been required to be treated as
capital lease obligations on December 31, 2018 had they existed at that time,
shall for all purposes not be treated as Capitalized Lease Obligations or
Indebtedness.
        “Cash Collateral” has the meaning specified in Section 2.2(c)(i).



--------------------------------------------------------------------------------


        “Cash Collateral Account” has the meaning specified in Section
2.2(c)(i).
        “Cash Dominion Period” means the date from and after a Cash Dominion
Triggering Event and continuing at all times thereafter for a period of 30
consecutive days during which no Cash Dominion Triggering Event exists.
        “Cash Dominion Triggering Event” means (a) an Event of Default has
occurred and is continuing, (b) one or more of Borrowers have failed to comply
in any material respect with cash management provisions relating to cash
dominion, or (c) Availability is less than the greater of (x) 10.0% of the
Available Credit and (y) $75,000,000 for 5 consecutive Business Days.
        “Cash Equivalents” means:
(1) Dollars, Pounds Sterling, Euros, Canadian Dollars, Singapore Dollars, the
national currency of any member state in the European Union or such other local
currencies held by Parent Borrower or a Restricted Subsidiary from time to time
in the ordinary course of business;
(2) securities issued or directly and fully guaranteed or insured by the U.S.
government, Canada, Switzerland or any country that is a member of the European
Union or any agency or instrumentality thereof in each case maturing not more
than two years from the date of acquisition;
(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250.0 million and whose long-term debt is rated “A” or the
equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency);
(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;
(5) commercial paper issued by a corporation (other than an Affiliate of Parent
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(6) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof or any Canadian province
having at least a rating of Aa3 from Moody’s or a rating of AA- from S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;
(7) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A2” or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition;



--------------------------------------------------------------------------------


(8) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (7) above; and
(9) instruments equivalent to those referred to in clauses (1) through (8) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.
        “Cash Management Systems” has the meaning specified in Section 2.6.
        “CCAA” means the Companies’ Creditors Arrangement Act (Canada).
        “CERCLA” has the meaning specified in the definition of “Environmental
Laws”.
        “CFC” means a “controlled foreign corporation” within the meaning of
Section 957 of the IRC.
        “Change of Control” means (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act) other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 35%, or more, of the Capital Stock of
Parent Borrower entitled (without regard to the occurrence of any contingency)
to vote for the election of members of the Board of Directors of Parent
Borrower, (b) a majority of the members of the Board of Directors of Parent
Borrower do not constitute Continuing Directors or (c) any Borrower ceases to be
a Wholly Owned Subsidiary of Parent Borrower (unless any such Borrower is not
directly liable in respect of a Loan that was requested thereby, or any Letter
of Credit Obligation that was issued for the account thereof, at the time it
ceases to be a Wholly Owned Subsidiary of Parent Borrower).
        “Charges” means all federal, state, provincial, county, city, municipal,
local, foreign or other governmental taxes (including taxes owed to the PBGC at
the time due and payable), levies, assessments, charges, claims or encumbrances
owed by any Credit Party and upon or relating to (a) the Obligations, (b) the
Collateral, (c) the employees, payroll, income, capital or gross receipts of any
Credit Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.
        “Chassis” means any intermodal chassis owned by Parent Borrower or any
Restricted Subsidiary consisting of steel frames with rubber tires and employed
in the conduct of such Person’s business to transport containers over highways.
        “Chattel Paper” means any “chattel paper,” as such term is defined in
the Code or the PPSA, as applicable, including electronic chattel paper, now
owned or hereafter acquired by any Credit Party.
        “Co-Collateral Agent” has the meaning specified in the preamble to this
Agreement.



--------------------------------------------------------------------------------


        “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Agent’s, Co-Collateral Agent’s or any
Lender’s Lien on any Collateral is governed by the Uniform Commercial Code as
enacted and in effect in another State other than the State of New York, the
term “Code” means the Uniform Commercial Code in such other State.
        “Collateral” means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by any Borrower or any Guarantor in or
upon which a Lien is granted by such Person in favor of Agent under any of the
Collateral Documents.
        “Collateral Access Agreement” means an agreement in writing, in form and
substance reasonably satisfactory to Agent, from any lessor of premises to any
Credit Party or any Person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located.
        “Collateral Documents” means the U.S. Security Agreement, the Mortgages,
the Canadian Security Agreements, the Intellectual Property Security Agreements,
the Memorandum of Security Agreement(s) and all similar agreements entered into
guarantying payment of, or granting a Lien upon property as security for payment
of, the Obligations under this Agreement and the Secured Hedge Agreements.
        “Collection Account” means that certain account of Agent specified on
Annex B hereto, or such other account as may be specified in writing by Agent as
the “Collection Account.”
        “Commitment” means with respect to each Lender, its Commitment, and,
with respect to all Lenders, the aggregate amount of their Commitments, in each
case, as such Dollar amounts are set forth on Annex C or in the most recent
Assignment Agreement executed by such Lender as the same may be increased from
time to time pursuant to Section 2.16. The aggregate Commitment on the Amendment
No. 3 Effective Date is $1,100,000,000.
        “Commitment Fee” has the meaning specified in Section 2.7(b).
        “Commitment Termination Date” means the earliest of (a) the Stated
Termination Date, (b) the date that is 91 days prior to the maturity date of the
2022 Notes (or the maturity date of any Refinancing Indebtedness incurred with
respect thereto if such Refinancing Indebtedness matures on or earlier than the
Stated Termination Date), and (c) the date that is 91 days prior to the maturity
date of the 2023 Notes (or the maturity date of any Refinancing Indebtedness
incurred with respect thereto if such Refinancing Indebtedness matures on or
earlier than the Stated Termination Date), and (d) the date that is 91 days
prior to the maturity date of any Ratio Liens Indebtedness (or the maturity date
of any Refinancing Indebtedness incurred with respect



--------------------------------------------------------------------------------


thereto if such Refinancing Indebtedness matures on or earlier than the Stated
Termination Date) (each such date in the foregoing clauses (b), (c) and (cd), an
“Early Termination Date”); provided, that clauses (b), (c), and (cd) shall apply
solely in the event that more than $200,000,000 aggregate principal amount of
2022 Notes (or such Refinancing Indebtedness) or, 2023 Notes (or such
Refinancing Indebtedness) or Ratio Liens Indebtedness (or such Refinancing
Indebtedness), as applicable, remains outstanding as of such Early Termination
Date.
        “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
        “Compliance Certificate” has the meaning specified in Section 5.1(b).
        “Concentration Account” and “Concentration Accounts” have the meanings
specified in Annex A.
        “Concentration Account Bank” and “Concentration Accounts Banks” have the
meanings specified in Annex A.
        “Consolidated Depreciation and Amortization Expense” means, with respect
to any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of intangible assets and deferred financing
fees and amortization of unrecognized prior service costs and actuarial gains
and losses related to pensions and other post-employment benefits, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.
        “Consolidated EBITDA” means, as of any date of determination, the EBITDA
of Parent Borrower and its Restricted Subsidiaries for the most recently ended
four full fiscal quarters for which internal financial statements are available,
on a consolidated basis, calculated on a pro forma basis consistent with the
calculations made under the definition of Consolidated Secured Net Leverage
Ratio or Pro Forma Compliance, as applicable.
“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including the interest component of Capitalized Lease
Obligations and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations, amortization of deferred financing fees and original issue
discount, debt issuance costs, commissions, fees and expenses, expensing of any
bridge, commitment or other financing fees and non-cash interest expense
attributable to movement in mark to market valuation of Hedging Obligations or
other derivatives (in each case permitted hereunder) under GAAP); plus
(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; plus



--------------------------------------------------------------------------------


(3) commissions, discounts, yield and other fees and charges Incurred in
connection with any Securitization Financing which are payable to Persons other
than Parent Borrower and the Restricted Subsidiaries; minus
(4) interest income for such period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by Parent
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:
(1) any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges shall be
excluded;
(2) any severance expenses, relocation expenses, restructuring expenses,
curtailments or modifications to pension and post-retirement employee benefit
plans, excess pension charges, any expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternate uses and fees, expenses or charges relating to facilities closing
costs, acquisition integration costs, facilities opening costs, project start-up
costs, business optimization costs, signing, retention or completion bonuses,
expenses, commissions or charges related to any issuance, redemption,
repurchase, retirement or acquisition of Equity Interests, Investment,
acquisition, disposition, recapitalization or issuance, repayment, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses or charges related to the Refinancing
Transactions, the Transactions, the Norbert Transactions or the 2022 Notes
Transactions, in each case, shall be excluded;
(3) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries and including,
without limitation, the effects of adjustments to (A) Capitalized Lease
Obligations or (B) any other deferrals of income) in amounts required or
permitted by GAAP, resulting from the application of purchase accounting or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded;
(4) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;
(5) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations or fixed assets and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations or fixed assets shall be excluded; provided that notwithstanding any
classification of any Person, business, assets or operations as discontinued
operations because a definitive agreement for the sale, transfer or other
disposition in respect thereof has been entered into, such Person shall not
exclude any such net after-tax income or loss or any such net after-tax



--------------------------------------------------------------------------------


gains or losses attributable thereto until such sale, transfer or other
disposition has been consummated;
(6) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
management of Parent Borrower) shall be excluded;
(7) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Obligations or other derivative instruments shall be excluded;
(8) (a) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period and (b) the Net Income for such period shall include
any dividend, distribution or other payment in cash (or to the extent converted
into cash) received by the referent Person or a Subsidiary thereof (other than
an Unrestricted Subsidiary of such referent Person) from any Person in excess
of, but without duplication of, the amounts included in subclause (a);
(9) [reserved];
(10) an amount equal to the amount of Tax Distributions actually made to any
parent or equity holder of such Person in respect of such period in accordance
with Section 7.2(b)(xi) shall be included as though such amounts had been paid
as income taxes directly by such Person for such period;
(11) any impairment charges or asset write-offs, in each case pursuant to GAAP,
and the amortization of intangibles and other fair value adjustments arising
pursuant to GAAP shall be excluded;
(12) any non-cash expense realized or resulting from management equity plans,
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded;
(13) any (a) non-cash compensation charges, (b) costs and expenses related to
employment of terminated employees, or (c) costs or expenses realized in
connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Amendment No. 3 Effective Date of
officers, directors and employees, in each case of such Person or any Restricted
Subsidiary, shall be excluded;
(14) accruals and reserves that are established or adjusted within 12 months
after the Amendment No. 3 Effective Date and that are so required to be
established or



--------------------------------------------------------------------------------


adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded;
(15) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded;
(16) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from hedging
transactions for currency exchange risk, shall be excluded;
(17) (a) to the extent covered by insurance and actually reimbursed, or, so long
as such Person has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded and (b) amounts in respect of
which such Person has determined that there exists reasonable evidence that such
amounts will in fact be reimbursed by insurance in respect of lost revenues or
earnings in respect of liability or casualty events or business interruption
shall be included (with a deduction for amounts actually received up to such
estimated amount, to the extent included in Net Income in a future period); and
(18) non-cash charges for deferred tax asset valuation allowances shall be
excluded.
        “Consolidated Non-Cash Charges” means, with respect to any Person for
any period, the non-cash expenses (other than Consolidated Depreciation and
Amortization Expense) of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person for such period on a consolidated basis
and otherwise determined in accordance with GAAP, provided that if any such
non-cash expenses represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA in such future period to the extent paid, but
excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period.
        “Consolidated Secured Net Leverage Calculation Date” has the meaning
specified in the definition of “Consolidated Secured Net Leverage Ratio.”
        “Consolidated Secured Net Leverage Ratio” means, with respect to any
Person, at any date, the ratio of (i) Secured Indebtedness of such Person and
its Restricted Subsidiaries as of such date of calculation (determined on a
consolidated basis in accordance with GAAP) less the amount of cash and Cash
Equivalents in excess of any Restricted Cash that would be stated on the balance
sheet of such Person and its Restricted Subsidiaries and held by such Person and
its Restricted Subsidiaries as of such date of determination to (ii) EBITDA of
such Person for the



--------------------------------------------------------------------------------


four full fiscal quarters for which internal financial statements are available
immediately preceding such date on which such additional Indebtedness is
Incurred.
In the event that Parent Borrower or any Restricted Subsidiary Incurs, repays,
repurchases or redeems any Indebtedness or issues, repurchases or redeems
Disqualified Capital Stock or Preferred Stock subsequent to the commencement of
the period for which the Consolidated Secured Net Leverage Ratio is being
calculated but prior to the event for which the calculation of the Consolidated
Secured Net Leverage Ratio is made (the “Consolidated Secured Net Leverage
Calculation Date”), then the Consolidated Secured Net Leverage Ratio shall be
calculated giving pro forma effect to such Incurrence, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
Disqualified Capital Stock or Preferred Stock as if the same had occurred at the
beginning of the applicable four-quarter period; provided that, for purposes of
clause 6(B) of the definition of “Permitted Lien”, Parent Borrower may elect
pursuant to an Officer’s Certificate delivered to Agent to treat all or any
portion of the commitment under any Indebtedness as being Incurred at the time
of delivery of such Officer’s Certificate, in which case any subsequent
Incurrence of Indebtedness under such commitment shall not be deemed, for
purposes of this calculation, to be an Incurrence at such subsequent time, and
to the extent Parent Borrower elects pursuant to such an Officer’s Certificate
delivered to Agent to treat all or any portion of the commitment under any
Indebtedness as being Incurred at the time of delivery of such Officer’s
Certificate, solely for purposes of clause 6(B) of the definition of “Permitted
Lien”, Parent Borrower shall deem all or such portion of such commitment as
having been Incurred and to be outstanding for purposes of calculating the
Consolidated Secured Net Leverage Ratio for any period in which Parent Borrower
makes any such election and for any subsequent period until such commitments are
no longer outstanding or until Parent Borrower elects to withdraw such election.
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, that Parent Borrower or any
Restricted Subsidiary has made during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Consolidated Secured Net Leverage Calculation Date (each, for purposes of
this definition, a “pro forma event”) shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations or discontinued operations (and the change of any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period;
provided that, notwithstanding any classification of any Person, business,
assets or operations as discontinued operations because a definitive agreement
for the sale, transfer or other disposition in respect thereof has been entered
into, Parent Borrower shall not make such computations on a pro forma basis for
any such classification for any period until such sale, transfer or other
disposition has been consummated. If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into Parent Borrower or any Restricted Subsidiary since the beginning of such
period shall have consummated any pro forma event that would have required
adjustment pursuant to this definition, then the Consolidated Secured Net
Leverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such pro forma



--------------------------------------------------------------------------------


event had occurred at the beginning of the applicable four-quarter period. If
since the beginning of such period any Restricted Subsidiary is designated an
Unrestricted Subsidiary or any Unrestricted Subsidiary is designated a
Restricted Subsidiary, then the Consolidated Secured Net Leverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such
designation had occurred at the beginning of the applicable four-quarter period.
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Parent Borrower. Any such pro
forma calculation may include adjustments appropriate, in the reasonable good
faith determination of Parent Borrower, to reflect operating expense reductions
and other operating improvements or synergies reasonably expected to result from
the applicable event within 18 months of the date the applicable event is
consummated. For the avoidance of doubt, adjustments to the computation of the
Consolidated Secured Net Leverage Ratio arising from any pro forma event and
made in accordance with this paragraph and the paragraph immediately above shall
not be subject to the 20% cap set forth in clause (9) of the definition of
“EBITDA”.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Consolidated Secured Net Leverage Calculation Date had
been the applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if such Hedging Obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of Parent Borrower to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP. For purposes of making the computation referred to above, interest on
any Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as Parent Borrower may designate.
For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.
        “Consolidated Taxes” means, with respect to any Person for any period,
the provision for taxes based on income, profits or capital, including, without
limitation, state, franchise, property and similar taxes, foreign withholding
taxes (including penalties and interest related to such taxes or arising from
tax examinations) and any Tax Distributions taken into account in calculating
Consolidated Net Income.


        “Consolidated Total Indebtedness” means, as of any date of
determination, an amount equal to the sum (without duplication) of (1) the
aggregate principal amount of all outstanding



--------------------------------------------------------------------------------


Indebtedness of Parent Borrower and the Restricted Subsidiaries (excluding any
undrawn letters of credit) consisting of bankers’ acceptances and Indebtedness
for borrowed money, plus (2) the aggregate amount of all outstanding
Disqualified Capital Stock of Parent Borrower and the Restricted Subsidiaries
and all Preferred Stock of Restricted Subsidiaries, with the amount of such
Disqualified Capital Stock and Preferred Stock equal to the greater of their
respective voluntary or involuntary liquidation preferences, in each case
determined on a consolidated basis in accordance with GAAP.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,
(2) to advance or supply funds:
(a) for the purchase or payment of any such primary obligation; or
(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or
(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
        “Continuing Director” means (a) any member of the Board of Directors who
was a director of Parent Borrower on the Amendment No. 3 Effective Date and (b)
any individual who becomes a member of the Board of Directors after the
Amendment No. 3 Effective Date if such individual was approved, appointed or
nominated for election to the Board of Directors by Jacobs Private Equity, LLC
(or any Affiliate thereof) or a majority of the Continuing Directors.
        “Contractual Obligations” means, with respect to any Person, any
security issued by such Person or any document or undertaking (other than a Loan
Document) to which such Person is a party or by which it or any of its property
is bound or to which any of its property is subject.
        “Controlled Affiliates” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
has Majority Control of or is Majority Controlled by or is under common Majority
Control with the Person specified.
        “Con-way” means Con-way Inc., a Delaware corporation.
        “Con-way Acquisition” means the acquisition by Parent Borrower, directly
or indirectly, of all of the outstanding capital stock of Con-way in accordance
with the Con-way Acquisition Agreement.



--------------------------------------------------------------------------------


        “Con-way Acquisition Agreement” means that certain Agreement and Plan of
Merger by and among Parent Borrower, Con-way and Canada Merger Corp. dated as of
September 9, 2015, together with all exhibits, annexes and schedules thereto, as
amended or modified from time to time.
        “Con-way Existing Indebtedness” means Indebtedness under Conway’s 6.70%
Senior Debentures due 2034.
        “Con-way Merger” means the merger of Canada Merger Corp., a wholly owned
subsidiary of Parent Borrower, with and into Con-way pursuant to Section 251(h)
of the Delaware General Corporation Law, with Con-way surviving such merger as a
wholly owned subsidiary of Parent Borrower in accordance with the Con-way
Acquisition Agreement.
        “Con-way Subsidiary” means any direct or indirect Subsidiary of Con-way.
        “Copyrights” has the meaning specified in the U.S. Security Agreement.
        “Covenant Trigger Period” means the period (a) commencing on the date
that (i) an Event of Default occurs or (ii) Availability is less than the
greater of (x) 10% of Available Credit and (y) $75,000,000 and (b) continuing
until there has been a period of 30 consecutive days thereafter during which at
all times (i) no Event of Default exists and (ii) Availability shall have been
not less than the greater of (x) 10% of Available Credit and (y) $75,000,000.
        “Covered Entity” has the meaning specified in Section 13.13(b).
        “Covered Party” has the meaning specified in Section 13.13(a).
        “Credit Parties” means each Borrower and each Guarantor.
        “Cure Amount” has the meaning specified in Section 9.4(a).
        “Cure Right” has the meaning specified in Section 9.4(a).
        “Default” means any event that, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.
        “Default Rate” has the meaning specified in Section 2.5(d).
        “Default Right” has the meaning specified in Section 13.13(b).
        “Defined Benefit Plan” means a Canadian Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).
        “Dentressangle Initiatives” means Dentressangle Initiatives SAS, a
French limited liability company (société par actions simplifiée).



--------------------------------------------------------------------------------


        “Deposit Accounts” means all “deposit accounts” as such term is defined
in the Code, now or hereafter held in the name of any Credit Party.
 “Designated Guarantor” has the meaning assigned to such term in the definition
of “Excluded Subsidiary”.
        “Designated Non-cash Consideration” means the Fair Market Value (as
determined in good faith by Parent Borrower) of non-cash consideration received
by Parent Borrower or a Restricted Subsidiary in connection with a Disposition
that is so designated as Designated Non-cash Consideration pursuant to an
Officer’s Certificate, setting forth such valuation, less the amount of Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-cash Consideration.
        “Designated Preferred Stock” means Preferred Stock of Parent Borrower or
any direct or indirect parent of Parent Borrower (other than Disqualified
Capital Stock), that is issued for cash (other than to Parent Borrower or any of
its Subsidiaries or an employee stock ownership plan or trust established by
Parent Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an Officer’s Certificate, on the issuance date
thereof.
        “Deposit Accounts” means all “deposit accounts” as such term is defined
in the Code, now or hereafter held in the name of any Credit Party.
        “Dilution” means, without duplication, with respect to any period, a
percentage based upon the experience of the immediately prior twelve (12) month
period that is the result of dividing the aggregate dollar amount of (a) all
deductions, credit memos, returns, adjustments, allowances, bad debt write-offs
and other non-cash credits which are recorded to reduce the Credit Parties’
Accounts in a manner consistent with current and historical accounting practices
of the Credit Parties, by (b) the Credit Parties’ total gross sales during such
period.
        “Dilution Reserve” means, as of any date of determination, with respect
to the Initial Revolving Facility Loans and/or Incremental Facility Revolving
Loans, a reserve established by Co-Collateral Agents in an amount equal to the
result of (a) the percentage by which Dilution is greater than 5%, times (b) the
amount of Eligible Accounts as set forth on the most recent Borrowing Base
Certificate received by Co-Collateral Agents. If the Dilution does not exceed
5%, the Dilution Reserve shall be zero dollars ($0).
 “Disbursement Account” and “Disbursement Accounts” have the meanings specified
in Annex A.
        “Discretionary FILO Dilution Reserve” means, as of any date of
determination, with respect to Permitted Incremental FILO Loans, a reserve which
may be established in the discretion of Co-Collateral Agents in an amount equal
to the result of (a) the percentage by which Dilution is greater than 2.5%,
times (b) the amount of Eligible Accounts as set forth on the most recent
Borrowing Base Certificate received by Co-Collateral Agents. If the Dilution
does not exceed 2.5%, the Discretionary FILO Dilution Reserve shall be zero
dollars ($0).



--------------------------------------------------------------------------------


 “Disposition” means with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof (including by means of a “plan of division” under the Delaware Limited
Liability Company Act or any comparable transaction under any similar law). The
terms “Dispose” and “Disposed of” shall have correlative meanings.
        “Disqualified Capital Stock” means, with respect to any Person, any
Capital Stock of such Person which, by its terms (or by the terms of any
security into which it is convertible or for which it is redeemable or
exchangeable), or upon the happening of any event:
(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),
(2) is convertible or exchangeable for Indebtedness or Disqualified Capital
Stock of such Person or any of its Restricted Subsidiaries, or
(3) is redeemable at the option of the holder thereof, in whole or in part
(other than solely as a result of a change of control or asset sale), in each
case prior to 91 days after the Latest Maturity Date; provided, however, that
only the portion of Capital Stock which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Capital
Stock; provided, further, however, that if such Capital Stock is issued to any
employee or to any plan for the benefit of employees of Parent Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by such Person in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that any class of Capital Stock of such Person
that by its terms authorizes such Person to satisfy its obligations thereunder
by delivery of Capital Stock that is not Disqualified Capital Stock shall not be
deemed to be Disqualified Capital Stock.
        “Disqualified Institution” means (i) any Person identified by name in
writing to Agent as a Disqualified Institution on or prior to the Restatement
Date and (ii) a competitor of any Borrower or its Subsidiaries identified by
name in writing to Agent as Disqualified Institutions prior to the Restatement
Date and any other Person identified by name in writing to Agent after the
Restatement Date to the extent such Person becomes a direct competitor of any
Borrower or its Subsidiaries, which designations shall be promptly provided by
Agent to the Lenders and shall become effective two days after delivery of each
such written supplement to Agent, but which shall not apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans; provided that a “competitor” shall not
include any bona fide debt fund or investment vehicle that is engaged in making,
purchasing, holding or otherwise investing in commercial revolving loans and
similar extensions of credit in the ordinary course of business which is
managed, sponsored or advised by any Person controlling, controlled by or under
common control with such competitor, and for which no personnel involved with
the investment of such competitor thereof, as applicable, (i) makes any
investment decisions or (ii) has access to any information (other than
information publicly available) relating to the Credit Parties or any entity
that forms a part of the Credit Parties’ business (including their
Subsidiaries).



--------------------------------------------------------------------------------


        “Documents” means all “documents,” as such term is defined in the Code
or the PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.
        “Dodd-Frank Act” has the meaning specified in Section 2.14(e).
        “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in Canadian Dollars or any Alternative Currency, the equivalent in
Dollars of such amount as determined by Agent at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with Canadian Dollars or such Alternative Currency, as
applicable. In making any determination of the Dollar Equivalent, Agent shall
use the relevant Spot Rate in effect on the date on which a Dollar Equivalent is
required to be determined pursuant to the provisions of this Agreement. As
appropriate, amounts specified herein as amounts in Dollars shall be or include
any relevant Dollar Equivalent amount. The Agent shall provide written notice to
the Parent Borrower of the Spot Rate on each Revaluation Date (it being
understood that the Agent may provide such written notice to the Parent Borrower
by email).
        “Dollars” or “$” means the lawful currency of the United States.
        “Domestic Subsidiary” means a Restricted Subsidiary that is not a
Foreign Subsidiary.
        “Driver” means an operator of a motor vehicle.
        “Driver Contract” means any contract, agreement or arrangement between a
Credit Party and a Driver for the operation of a motor vehicle owned or leased
by such Credit Party.
        “Driver Payables” means all amounts owed by any Credit Party to a Driver
under the terms of a Driver Contract between such Credit Party and such Driver.
        “Early Termination Date” has the meaning specified in the definition of
“Commitment Termination Date.”
        “EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period plus, without duplication, to the extent the same was deducted in
calculating Consolidated Net Income:
(1) Consolidated Taxes; plus
(2) Fixed Charges and costs of surety bonds in connection with financing
activities; plus
(3) Consolidated Depreciation and Amortization Expense; plus
(4) Consolidated Non-Cash Charges; plus
(5) any expenses or charges (other than Consolidated Depreciation and
Amortization Expense) related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the incurrence, modification or
repayment of



--------------------------------------------------------------------------------


Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) (whether or not successful), including (i) such fees, expenses or
charges related to the Refinancing Transactions, the Transactions, the Norbert
Transactions, the 2022 Notes Transactions or the Term Credit Agreement, (ii) any
amendment or other modification of the 2022 Notes or other Indebtedness and
(iii) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing; plus
(6) business optimization expenses and other restructuring charges, reserves or
expenses (which, for the avoidance of doubt, shall include, without limitation,
the effect of facility closures, facility consolidations, retention, severance,
systems establishment costs, contract termination costs, future lease
commitments and excess pension charges); plus
(7) the amount of loss or discount on sale of assets and any commissions, yield
and other fees and charges, in each case in connection with a Qualified
Securitization Financing; plus
(8) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of Parent
Borrower or any Credit Party or net cash proceeds of an issuance of Equity
Interests of Parent Borrower (other than Disqualified Capital Stock) solely to
the extent that such net cash proceeds are excluded from the calculation of
Excluded Contributions; plus
(9) the amount of net cost savings, operating improvements or synergies
projected by Parent Borrower in good faith to be realized within eighteen months
following the date of any operational changes, business realignment projects or
initiatives, restructurings or reorganizations which have been or are intended
to be initiated (other than those operational changes, business realignment
projects or initiatives, restructurings or reorganizations entered into in
connection with any pro forma event (as defined in “Consolidated Secured Net
Leverage Ratio”)) (calculated on a pro forma basis as though such cost savings
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that such net
cost savings and operating improvements or synergies are reasonably identifiable
and quantifiable; provided, further, that the aggregate amount added to EBITDA
pursuant to this clause (9) shall not exceed 20% of EBITDA for such period
(determined after giving effect to such adjustments); and
less, without duplication, to the extent the same increased Consolidated Net
Income,
(10) non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced EBITDA in any prior period and any items for which cash was received in
a prior period).



--------------------------------------------------------------------------------


        “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
        “EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.
        “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
        “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
        “E-Fax” means any system used to receive or transmit faxes
electronically.
        “Electronic Transmission” means each document, instruction,
authorization, file, information and any other communication transmitted, posted
or otherwise made or communicated by e-mail or E-Fax, or otherwise to or from an
E-System or other equivalent service acceptable to Agent.
        “Eligible 90-Day Account” means any Account that satisfies all of the
criteria of the definition of “Eligible Accounts”, other than clause (e) or (g)
of such definition, other than any Account (x) for which the Account Debtor has
failed to pay within two hundred and ten (210) days after the date of the
original invoice therefor or (y) which is unpaid more than one hundred and
eighty (180) days after the original due date therefor.
        “Eligible 90-Day Accounts Cap” means $25,000,000.
        “Eligible Accounts” means Accounts created by any Credit Party other
than any Account:
(a)with respect to which the applicable Credit Party does not have good and
valid title to such Account;
(b)that is not a valid, legally enforceable obligation of an Account Debtor
payable in Dollars (in the case of a U.S. Credit Party) or payable in Canadian
Dollars or Dollars (in the case of a Canadian Credit Party), to such Person in
the United States (in the case of a U.S. Credit Party) or the United States or
Canada (in the case of a Canadian Credit Party) in the ordinary course of
business of such Credit Party;
(c)which is not subject to a first priority perfected security interest in favor
of Agent (other than Liens that are the subject of a Canadian Priority Payables
Reserve);



--------------------------------------------------------------------------------


(d)which is subject to any Lien other than (i) a Lien in favor of Agent and (ii)
a Permitted Lien which does not have priority over the Lien in favor of Agent;
(e)for which the Account Debtor has failed to pay within one hundred and twenty
(120) days after the date of the original invoice therefor;
(f)with respect to which (i) the goods giving rise to such Account have not been
shipped and billed to the Account Debtor or (ii) the services giving rise to
such Account have not been performed and billed to the Account Debtor; provided
that Accounts which satisfy all of the other criteria described in this
definition and would be deemed ineligible solely because of the failure to
comply with this clause (f) shall nevertheless be eligible in an aggregate
amount not to exceed at any time twenty-five percent (25%) of all Eligible
Accounts and Eligible 90-Day Accounts if (i) the Account Debtor has not been
billed but the goods giving rise to such Account have been shipped and/or the
services have been completed, and (ii) the Accounts have been unbilled from the
date of shipment or performance, as applicable, for not more than thirty (30)
days;
(g)which is unpaid more than ninety (90) days after the original due date
therefor;
(h)which is owing by an Account Debtor for which fifty percent (50%) or more of
the dollar amount of all accounts owing from such Account Debtor and its
Controlled Affiliates are ineligible pursuant to clauses (e) or (g) above;
(i)which is owing by an Account Debtor but only to the extent of the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all
Credit Parties in excess of fifteen percent (15%) (or, with respect to the
Account Debtor identified in writing by Parent Borrower to Agent prior to the
Restatement Date, twenty percent (20%)) of the aggregate amount of Eligible
Accounts and Eligible 90-Day Accounts of all Credit Parties;
(j)with respect to which any applicable covenant, representation or warranty
contained in this Agreement or in any other Loan Document (including
documentation with respect to applicable foreign jurisdictions) has been
breached or is not true, in each case, in any material respect;
(k)which (i) does not arise from the sale of goods in the ordinary course of the
Credit Parties’ business or from the performance of services in the ordinary
course of the Credit Parties’ business, (ii) is not (subject to clause (f)(ii)
above) evidenced by an invoice issued by a U.S. Credit Party (in case of the
U.S. Borrowing Base) or a Canadian Credit Party (in case of the Canadian
Borrowing Base) which has been sent to the Account Debtor (provided, that it is
understood and agreed that Railcar Receivables are not evidenced by invoices,
and that the absence of such invoice shall not be a basis for excluding such
Accounts from Eligible Accounts or Eligible 90-Day Accounts), (iii) represents
progress billing or a billing that is contingent upon any Credit Party’s
completion of any further performance, (iv) represents a sale on a
bill-and-hold, guarantied sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis, (v) relates to
payments of interest, (vi) relates to restricted



--------------------------------------------------------------------------------


proceeds of Inventory which are subject to a title retention arrangement or
(vii) relates to tooling or other similar activities;
(l)was invoiced more than once (including chargebacks, debit memos, credits and
rebills) other than payment reminders and multiple invoices with respect to
Accounts in which partial or multiple shipments are made on such Account, in
each case, sent in the ordinary course of business;
(m)with respect to which any check or other instrument of payment has been
returned uncollected for any reason (other than bank error);
(n)which is owed by an Account Debtor which, to the actual knowledge of a Credit
Party, has (i) applied for, suffered, or consented to the appointment of any
receiver, custodian, trustee, monitor, liquidator or similar person of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, custodian, monitor, liquidator or similar person of its assets,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
insolvent, winding up, or voluntary or involuntary case under any Insolvency
Laws (other than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under any Insolvency Laws and reasonably acceptable to
Co-Collateral Agents), (iv) has admitted in writing its inability, or is
generally unable, to pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation (or has announced plans to cease operation) of its
business;
(o)which is owed by any Account Debtor which, to the actual knowledge of a
Credit Party, has sold all or substantially all of its assets, other than the
discontinuance or sale of a line of business or brand by such Account Debtor;
(p)which is owed by an Account Debtor which, (x) does not maintain a material
place of business in the United States or Canada or (y) is not organized under
applicable law of the United States or Canada or any state of the United States
or province of Canada;
(q)[reserved];
(r)which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States or Canada unless such Account is backed by a Letter of Credit reasonably
acceptable to Co-Collateral Agents which is in the possession of Agent, (ii) the
government of Canada or a province or territory thereof unless the Account has
been assigned, if required, to Agent in compliance with the Financial
Administration Act (Canada) (or similar applicable law of such province or
territory), and any other steps necessary to perfect or render opposable the
Lien of Agent in such Account have been complied with to Co-Collateral Agents’
reasonable satisfaction, or (iii) the government of the United States, or any
department, agency, public corporation or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of Agent in such Account have been complied with to Agent’s reasonable
satisfaction;



--------------------------------------------------------------------------------


(s)which is owed by any Controlled Affiliate, employee, officer, director or
agent of any Credit Party; provided that, so long as transactions between them
and the Credit Parties are arms-length, portfolio companies of Jacobs Private
Equity, LLC (or any Affiliate thereof), that do business with a Credit Party in
the ordinary course of business, will not be treated as Controlled Affiliates
for purposes of this clause (s);
(t)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Credit Party is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof, in each case, unless a no-set-off letter in form and
substance reasonably acceptable to Co-Collateral Agents has been provided by the
Account Debtor with respect to any claims, rights, setoff or dispute;
(u)which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute (it being understood and agreed that this clause (u) shall apply to
Accounts subject to deduction by Account Debtors on account of payables owing
from Parent Borrower or any of its Subsidiaries to a third-party logistics
provider, Driver or other service provider);

(v)which is evidenced by any promissory note, chattel paper, or instrument;
(w)with respect to which such Credit Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Credit Party created a new receivable for the unpaid portion of
such Account with a later due date than the original receivable;
(x)which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state, provincial, foreign,
municipal or local, including, without limitation, the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Federal
Reserve Board;
(y)which was created on cash on delivery terms; or
(z)which, in the case of Railcar Receivables, exceed the product of monthly
average of Railcar Receivables reported in the three most recent monthly
“car-hire reports” made by AAR, or any successor thereto, to Greenbrier Leasing
Company LLC or to a U.S. Credit Party, multiplied by two (2).
There shall be excluded from each Account any portion of such Account
representing sales tax, excise tax, goods and services tax, harmonized tax or
any other Taxes or collections on behalf of any Governmental Authority which
such Credit Party is obligated to distribute or remit to such Governmental
Authority.
Subject to Section 12.2(b), Agent shall establish a Dilution Reserve and a Rent
Reserve and Agent shall have the right to establish, modify or eliminate (i)
such other Reserves against



--------------------------------------------------------------------------------


Eligible Accounts and Eligible 90-Day Accounts and (ii) with respect to
Permitted Incremental FILO Loans only, a Discretionary FILO Dilution Reserve, in
each case, from time to time in its Permitted Discretion in conformity with
Section 2.18. Any Accounts which are not Eligible Accounts or Eligible 90-Day
Accounts shall nevertheless be part of (i) in the case of the U.S. Credit
Parties, the ABL Priority Collateral and (ii) in the case of the Canadian Credit
Parties, the Canadian Collateral.
In the event that an Account, which was previously an Eligible Account or an
Eligible 90-Day Account, ceases to be an Eligible Account or an Eligible 90-Day
Account, as applicable, hereunder, Borrower Representative shall exclude such
Account from Eligible Accounts and Eligible 90-Day Accounts on, and at the time
of submission to Agent of, the next Borrowing Base Certificate. In determining
the amount of the Eligible Account or Eligible 90-Day Account, as applicable,
the face amount of an Account shall be reduced by, without duplication and to
the extent such reduction is not reflected in such face amount, (i) the amount
of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including, any amount that any Credit Party is obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)), and (ii) the aggregate amount of all cash received in
respect of such Account but not yet applied by any Credit Party to reduce the
amount of such Account.
        “Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, finance company, financial institution, any fund that invests in
revolving loans, (c) any Affiliate of a Lender, or (d) an Approved Fund of a
Lender; provided that in any event, “Eligible Assignee” shall not include (i)
any natural person, (ii) any Disqualified Institution or (iii) any Borrower, any
Subsidiary or any Affiliate thereof.
        “Eligible Billed Accounts” means Eligible Accounts other than Eligible
Unbilled Accounts.
         “Eligible Equipment” means Equipment of the U.S. Credit Parties (in
case of the U.S. Borrowing Base) or all Credit Parties (in case of the Canadian
Borrowing Base) (a) that is located at one of the business locations of a Credit
Party, (b) that is not excluded as ineligible by virtue of the one or more of
the criteria set forth below, and (c) in respect of which Agent has completed a
Borrowing Base Collateral review and an appraisal report, in form and substance
reasonably satisfactory to Co-Collateral Agents, has been delivered to Agent. An
item of Equipment shall not be included in Eligible Equipment if:
(i) a Credit Party does not have good and valid title thereto;
(ii) (A) with respect to Equipment of the U.S. Credit Parties, it is not located
in the continental United States, and (B) with respect to Equipment of the
Canadian Credit Parties, it is not located in Canada or the continental United
States;
(iii) it is located on real property not owned by a Credit Party, unless (A) (1)
it is subject to a written subordination or waiver, in form and substance
reasonably satisfactory to Co-



--------------------------------------------------------------------------------


Collateral Agents, executed by each owner and each lessor of such real property
(and any holder of a Lien on such real property) or (2) solely with respect to
Equipment, that is located on real property not owned by a Credit Party, a Rent
Reserve has been established by Agent with respect to such Equipment, and (B) it
is segregated or otherwise separately identifiable from goods of others, if any,
located on such real property;
(iv) it is located on real property owned by a Credit Party and is subject to a
Lien in favor of a mortgagee, unless it is subject to a written subordination or
waiver, in form and substance reasonably satisfactory to Co-Collateral Agents;
(v) it is not subject to a valid and perfected first priority Lien in favor of
Agent, other than Permitted Liens in favor of any bailee, landlord,
warehouseman, mechanic or other non-consensual Lien arising by operation of law
(provided that either (x) the holder of such Permitted Lien has waived or
subordinated such Permitted Lien to Agent’s reasonable satisfaction pursuant to
a landlord waiver, bailee letter or comparable agreement or (y) a rent reserve
has been established by Agent in the exercise of its Permitted Discretion, which
rent reserve, with respect to landlord Liens shall not be in excess of three (3)
months’ rent (or for such longer time period that is determined by Agent in its
Permitted Discretion as reasonably necessary to protect and/or realize upon the
Collateral));
(vi) it (A) is not in good repair and normal operating condition in accordance
with its intended use in the business of such Credit Party, (B) is substantially
worn, damaged, defective or obsolete, or (C) constitutes furnishings, fixtures
or parts, or
(vii) the receipts received by any Credit Party from any warehouse states that
the goods covered thereby are to be delivered to bearer or to the order of a
named Person or to a named Person and such named Person’s assigns.
        “Eligible Rolling Stock” means Rolling Stock constituting Railcars,
Chassis, trucks, trailers and tractors that:
(i) are owned by any of the U.S. Credit Parties,
(ii) in the case of Rolling Stock other than Railcars, is either subject to a
valid certificate of title (other than with respect to trailers that are
registered or located in a State that does not provide that a “certificate of
title” is an evidence of ownership of trailers registered or located in such
State), or if not so subject, has been fully assembled and delivered to a U.S.
Credit Party and, in each case, is subject to a manufacturer’s statement of
origin that has been delivered to the applicable titling authority to promptly
cause such Rolling Stock to become titled and Agent’s Lien (subject to Section
6.17(b)) has been indicated on such “certificate of title”,
(iii) in the case of Railcars, Parent Borrower has elected to include in the
Borrowing Base and the applicable U.S. Credit Party has executed and delivered
to Agent such Memorandum of Security Agreements as Agent may request and
recorded such Memorandum of Security Agreements with the Surface Transportation
Board and taken



--------------------------------------------------------------------------------


such other action as Co-Collateral Agents may reasonably request to perfect
Agent’s first priority Liens and security interests in such Railcars,
(iv) are in good operating condition, are not unmerchantable (other than in
connection with Agent’s Liens), are not out for repair for more than 30
consecutive days, meet in all material respects all standards imposed by any
Governmental Authority having regulatory authority over such Rolling Stock, are
usable and in good working order,
(v) are not located outside the continental United States and Canada, including
in connection with any “over the road use” or “over the rail use”,
(vi) (a) other than with respect to Railcars, are not subject to any lease or
other similar arrangement (or if subject to a lease or other similar
arrangement, such arrangement is reasonably satisfactory to Co-Collateral Agents
and is subject to an acknowledgement of Agent’s Liens and, if applicable,
Collateral Access Agreements) and (b) with respect to Railcars, are not subject
to any lease, contract or arrangement for hire other than in connection with
participation in the Interchange System through Brandon Railroad LLC’s (or any
successor railroad acceptable to Agent in its Permitted Discretion under whose
marks the Railcars operate) status as “Subscriber” under the Interchange System
and which participation is managed by Greenbrier Leasing Company LLC (or its
successor or assign) in accordance with the terms of the Administrative Services
Agreement (or other similar arrangement, including, if applicable, Collateral
Access Agreements), and
(vii) in respect of which Co-Collateral Agents are satisfied in their Permitted
Discretion that all actions necessary or desirable, including, without
limitation pursuant to Section 6.17, in order to create a perfected first
priority Lien in favor of Agent on such Rolling Stock have been taken.
        “Eligible Unbilled Accounts” means Accounts of the type set forth in the
proviso to clause (f) of the definition of Eligible Accounts.
 “EMU Legislation” means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.
        “Environmental Laws” means all applicable federal, state, provincial,
local and foreign laws, statutes, ordinances, codes, rules, standards and
regulations, now or hereafter in effect, including any applicable judicial or
administrative order, consent decree, order or judgment, in each case having the
force or effect of law, imposing liability or standards of conduct for or
relating to the regulation and protection of human health, safety, the
environment and natural resources (including ambient air, soil, vapor, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et



--------------------------------------------------------------------------------


seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300f et seq.), and any and all regulations
promulgated thereunder, and all analogous federal, state, provincial, local and
foreign counterparts or equivalents and any transfer of ownership notification
or approval statutes related to the protection of human health, safety or the
environment.
        “Environmental Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, losses, damages, punitive
damages, property damages, natural resource damages, consequential damages,
treble damages, costs and expenses (including all reasonable fees, disbursements
and expenses of counsel, experts and consultants), fines, penalties, sanctions
and interest incurred as a result of or related to any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law, arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.
        “Environmental Permits” means, with respect to any Person, all permits,
licenses, authorizations, certificates, approvals or registrations required by
any Governmental Authority under any Environmental Laws for conducting the
operations of such Person.
        “Equipment” means all “equipment,” as such term is defined in the Code
or the PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.
        “Equity Interests” means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.
        “ERISA Affiliate” means, with respect to any Credit Party, any trade or
business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b), (c), (m)
or (o) of the IRC.
        “ERISA Event” means, with respect to any Credit Party or any ERISA
Affiliate, (a) any event described in Section 4043(c) of ERISA with respect to a
Title IV Plan (other than an event for which the thirty (30) day notice period
is waived); (b) the withdrawal of any Credit Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the termination of a Title IV Plan or Multiemployer
Plan by the PBGC pursuant to Section 4042 of ERISA; (f) the failure by any



--------------------------------------------------------------------------------


Credit Party or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within thirty
(30) days; (g) the termination of a Multiemployer Plan under Section 4041A of
ERISA or the reorganization or insolvency of a Multiemployer Plan under Section
4241 or 4245 of ERISA or a determination that a Multiemployer Plan is
“endangered” or “critical” status under the meaning of Section 432 of the IRC or
Section 304 of ERISA; (h) the loss of a Qualified Plan’s qualification or tax
exempt status; (i) the termination of a Plan described in Section 4064 of ERISA;
(j) any Foreign Benefit Event; or (k) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Title IV Plan; (l) a determination
that any Title IV Plan is in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA; (m) the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability under Title IV of ERISA (other than
non delinquent premiums payable to the PBGC under Sections 4006 and 4007 of
ERISA); (n) the imposition of liability on any Credit Party or any ERISA
Affiliate due to the cessation of operations at a facility under the
circumstances described in Section 4062(e) of ERISA; and (o) the occurrence of a
non exempt “prohibited transaction” with respect to which any Credit Party or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or with respect to which any Credit Party or any such
Subsidiary could otherwise be liable.
        “ERISA Lien” has the meaning specified in Section 6.11.
        “E-Signature” means the process of attaching to, or logically
associating with, an Electronic Transmission, an electronic symbol, encryption,
digital signature or process (including the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.
        “Excluded Accounts” has the meaning specified in Annex A.
        “E-System” means any electronic system approved by Agent, including
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
        “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
        “Euro” and “€” means the lawful single currency of the Participating
Member States.
        “Event of Default” has the meaning specified in Section 9.1.
        “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.
        “Excluded Accounts” has the meaning specified in Annex A.



--------------------------------------------------------------------------------


        “Excluded Contributions” means, at any time the cash and Cash
Equivalents received by Parent Borrower after the Restatement Date from:
(1) contributions to its common equity capital, and
(2) the sale (other than to a Subsidiary of Parent Borrower or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Capital Stock (other than Disqualified Capital
Stock and Designated Preferred Stock) of Parent Borrower,
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate (but excluding any Cure Amount or amounts distributed pursuant to
Section 7.2(b)(ii)).
        “Excluded Principal Property” means (a) any Principal Property, (b) any
shares of capital stock or Indebtedness (as defined in the Existing Con-way
Indenture) of any Restricted Subsidiary (as defined in the Existing Con-way
Indenture) or (c) any other assets or property owned by Con-way or any
Restricted Subsidiary (as defined in the Existing Con-way Indenture) to the
extent, in the case of this clause (c), that the existence of liens on such
assets or property in favor of the Lenders as security for the Obligations owing
under this Agreement would result in the breach of, or require the equal and
ratable securing of, all or any portion of the Con-way Existing Indebtedness;
provided that the Borrower may, in its sole discretion, elect to designate any
property which is an Excluded Principal Property as not being an Excluded
Principal Property.
        “Excluded Property” has the meaning assigned to such term in the U.S.
Security Agreement or the Canadian Security Agreement, as applicable.
        “Excluded Subsidiary” means:
(a) each Domestic Subsidiary that is prohibited from guaranteeing the
Obligations hereunder by any requirement of law or that would require consent,
approval, license or authorization of a governmental authority to guarantee the
Obligations hereunder (unless such consent, approval, license or authorization
has been received),
(b) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing the Obligations hereunder on the Amendment No. 3
Effective Date or at the time such Subsidiary becomes a Subsidiary (to the
extent not incurred in connection with becoming a Subsidiary and in each case
for so long as such restriction or any replacement or renewal thereof is in
effect),
(c) any Domestic Subsidiary (i) that owns no material assets (directly or
through its Subsidiaries) other than equity interests of one or more Foreign
Subsidiaries or (ii) that is a direct or indirect Subsidiary of a Foreign
Subsidiary,
(d) any Foreign Subsidiary,
(e) any Securitization Subsidiary,



--------------------------------------------------------------------------------


(f) any CFC,
(g) any Unrestricted Subsidiary,
(h) any non-Wholly Owned Subsidiary, (h
(i) any Subsidiary that is a captive insurance company, and
(ij) any not-for profit Subsidiary;
provided that the Restricted Subsidiaries of Parent Borrower incorporated or
otherwise organized in Canada or any province thereof shall not constitute
Excluded Subsidiaries under, and for purposes of, clauses (d) and (f) in
connection with guarantees and other credit support with respect to the
obligations of the Canadian Borrowers,
provided, further, that any Restricted Subsidiary of Norbert and/or Con-way
which is incorporated or otherwise organized in Canada or any province thereof
shall constitute Excluded Subsidiaries under, and for purposes of, clauses (d)
and (f) in connection with guarantees and other credit support with respect to
the obligations of the Canadian Credit Parties, unless Parent Borrower
determines, in its sole discretion that (and delivers a written notice to Agent
that) such Subsidiaries shall no longer constitute Excluded Subsidiaries (it
being understood that the assets of any such Restricted Subsidiary so excluded
shall not contribute to the Borrowing Base until such time as it becomes a
Credit Party hereunder);
provided, further, that, subject to the terms and conditions set forth in
Section 6.13(b), Parent Borrower may cause any Domestic Subsidiary that
qualifies as an Excluded Subsidiary under clause (c)(ii) above to become a
Guarantor in accordance with the definition thereof and thereafter such Domestic
Subsidiary shall not constitute an “Excluded Subsidiary” (unless and until
Parent Borrower elects to designate such Domestic Subsidiary as an Excluded
Subsidiary) (each such Excluded Subsidiary that becomes a Guarantor hereunder, a
“Designated Guarantor”).
        “Excluded Swap Obligation” means, with respect to any Credit Party, any
Hedging Obligation if, and to the extent that, all or a portion of the
Obligations of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Hedging Obligation (or any Obligations
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof). If a Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedging Obligation that is attributable
to swaps for which such Obligation or security interest is or becomes illegal.
        “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient, or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office



--------------------------------------------------------------------------------


located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
any U.S. federal withholding Tax imposed on amounts payable to or for the
account of such Lender pursuant to any law in effect on the date such Lender
becomes a party to this Agreement (other than as an assignee pursuant to a
request by Borrower Representative under Section 2.14(d)) or designates a new
lending office (unless such designation is at the request of Borrower
Representative under Section 2.14(g)), (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.13(d) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
        “Existing Con-way Indenture” means that certain Indenture, dated as of
March 8, 2000, between CNF Transportation, Inc., as issuer, and Bank One Trust
Company, National Association, as trustee, in the case of Con-way’s 6.70% Senior
Debentures due 2034.
        “Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
        “Extended Revolving Commitment” has the meaning specified in Section
2.16(c).
        “Extending Lender” has the meaning specified in Section 2.16(c).
        “Extension” has the meaning specified in Section 2.16(c).
        “Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C.
§§ 201 et seq.
        “Fair Market Value” means, with respect to any asset or property, the
price which could be negotiated in an arm’s-length transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.
        “FATCA” means Sections 1471 through 1474 of the IRC as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the IRC and any intergovernmental
agreements implementing the foregoing.
        “FCPA” means the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§
78dd-1, et seq.), as amended, and the rules and regulations thereunder.
        “Federal Funds Rate” means, for any day, a floating rate equal to (a)
the weighted average of interest rates on overnight federal funds transactions
with members of the Federal Reserve System, as published by the Federal Reserve
Bank of New York on the next Business Day; or (b) if no such rate is published
on the next Business Day, the weighted average of the rates on overnight Federal
funds transactions among members of the Federal Reserve System, as determined by
Agent in its reasonable discretion, which determination shall be final, binding
and conclusive (absent manifest error).
        “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System.



--------------------------------------------------------------------------------


        “Fee Letter” means that certain Fee Letter, dated as of October 27,
2015, between Agent, Parent Borrower and other parties party thereto with
respect to certain Fees to be paid from time to time by Borrowers.
        “Fees” means any and all fees and other amounts payable to Agent, any
Co-Collateral Agent or any Lender pursuant to this Agreement or any of the other
Loan Documents.
        “Financial Officer” means, with respect to any of Parent Borrower or its
Subsidiaries, the chief executive officer, the chief financial officer, the
principal accounting officer, the treasurer, the assistant treasurer and the
controller thereof.
        “Financial Performance Covenant” has the meaning specified in Section
9.4(a).
        “Financial Statements” means the consolidated income statements,
statements of cash flows and balance sheets of Parent Borrower delivered in
accordance with Section 4.4 and Section 5.1.
        “Fiscal Month” means any of the monthly accounting periods of Borrowers.
        “Fiscal Quarter” means any of the quarterly accounting periods of
Borrowers, ending on March 31, June 30, September 30, and December 31 of each
year.
        “Fiscal Year” means any of the annual accounting periods of Borrowers
ending on December 31 of each year.
        “Fixed Charge Coverage Ratio” means for any period, the ratio of (a)
Consolidated EBITDA for such period minus the sum of (i) Unfinanced Capital
Expenditures plus (ii) the portion of taxes based on income actually paid in
cash and provisions for cash income taxes to (b) ABL Fixed Charges for such
period.
        “Fixed Charges” means, with respect to any Person for any period, the
sum, without duplication, of: (1) Consolidated Interest Expense (excluding
amortization or write-off of deferred financing costs) of such Person for such
period, and (2) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Capital Stock of
such Person and its Restricted Subsidiaries.
        “Flood Insurance Laws” means the National Flood Insurance Reform Act of
1994 and related or successor legislation (including the regulations of the
Board of Governors of the Federal Reserve System of the United States).
        “Flood Hazard Property” has the meaning specified in Section
6.10(b)(iv).
        “Foreign Benefit Event” means, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the termination of any such
Foreign



--------------------------------------------------------------------------------


Pension Plan or appointment of a trustee or similar official to administer any
such Foreign Pension Plan, in each case, by a Governmental Authority, (d) the
incurrence of any liability in excess of $90,000,000 by any Credit Party or any
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and that would reasonably be
expected to result in the incurrence of any liability by any Credit Party or any
of the Subsidiaries, or the imposition on any Credit Party or any of the
Subsidiaries of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law, in each case in excess of $90,000,000.
        “Foreign Lender” has the meaning specified in Section 2.13(d).
        “Foreign Pension Plan” means any pension or benefit plan that under
applicable law other than the laws of the United States or any political
subdivision thereof, is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.
        “Foreign Subsidiary” means a Restricted Subsidiary that is not organized
or established under the laws of the United States of America, any state thereof
or the District of Columbia. For the avoidance of doubt, any Subsidiary
incorporated or organized under the laws of a territory of the United States
(including the Commonwealth of Puerto Rico) shall constitute a “Foreign
Subsidiary” hereunder.
        “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Amendment No. 3
Effective Date. For the purposes of this Agreement, the term “consolidated” with
respect to any Person shall mean such Person consolidated with its Restricted
Subsidiaries, and shall not include any Unrestricted Subsidiary, but the
interest of such Person in an Unrestricted Subsidiary will be accounted for as
an Investment.
        “General Intangibles” has the meaning specified in the U.S. Security
Agreement.
        “Governmental Authority” any federal, state, provincial or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
        “Granting Lender” has the meaning specified in Section 11.1(g).
        “guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations. The amount of any guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the Indebtedness
in respect of



--------------------------------------------------------------------------------


which such guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such person
in good faith. 
        “Guarantied Obligations” means as to any Person, any obligation of such
Person guarantying or otherwise having the economic effect of guarantying any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business),
or (e) indemnify the owner of such primary obligation against loss in respect
thereof; provided, however, that the term Guarantied Obligations shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or standard contractual indemnities. The amount of any
Guarantied Obligations at any time shall be deemed to be an amount equal to the
lesser at such time of (x) the stated or determinable amount of the primary
obligation in respect of which such Guarantied Obligations is incurred, and (y)
the maximum amount for which such Person may be liable pursuant to the terms of
the instrument embodying such Guarantied Obligations, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof. 
        “Guarantee” means the guarantee of the Obligations by the Credit Parties
in Article 13 hereunder or in a supplemental guarantee in accordance with
Section 6.12 of this Agreement.
        “Guaranties” means the U.S. Guaranty, the Canadian Guaranty and any
other guaranty executed by any Guarantor in favor of Agent, for the benefit of
the Secured Parties, in respect of the Obligations.
        “Guarantor Payments” has the meaning specified in Section 13.7.
        “Guarantors” means each Subsidiary Guarantor, Designated Guarantor and
each other Person, if any, that executes a guaranty or other similar agreement
in favor of Agent, for itself and the ratable benefit of the Secured Parties, in
connection with the transactions contemplated by this Agreement and the other
Loan Documents; provided, that, notwithstanding anything to the contrary in this
Agreement or in any other Loan Document (other than with respect to Designated
Guarantors, to which this proviso shall not apply), in no event shall an
Excluded Subsidiary be a Guarantor of or otherwise obligated in respect of any
Obligation of a U.S. Borrower or any “United States person” as defined in
section 7701(a)(30) of the IRC,; provided, further that upon the release or
discharge of such Person from its Guaranty in accordance with this Agreement,
such Person shall cease to be a Guarantor.
        “Hazardous Material” means any substance, material or waste that is
regulated as a hazardous waste, hazardous substance, hazardous material,
pollutant, contaminant or words of



--------------------------------------------------------------------------------


similar import under any Environmental Law, including but not limited to any
“Hazardous Waste” as defined by the Resource Conservation and Recovery Act
(RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance” as defined
under the Comprehensive Environmental Response, Compensation and Liability Act
(CERCLA) (42 U.S.C. § 9601 et seq. (1980)), any petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls, toxic mold, mycotoxins, toxic
microbial matter (naturally occurring or otherwise), infectious waste and
radioactive substances or any other substance that is regulated under
Environmental Law due to its toxic, ignitable, reactive, corrosive, caustic or
dangerous properties.
        “Hedge Bank” means (a) any Person counterparty to a Swap Contract who is
(or at the time such Swap Contract was entered into, was) a Lender, an Agent or
an Affiliate of any thereof, (b) any Person counterparty to a Swap Contract who
was, at the time such Swap Contract was entered into, a lender or agent or
Affiliate of any thereof under and pursuant to the Existing Credit Agreement,
and (c) any Person who is an Agent or a Lender (and any Affiliate thereof) as of
the Restatement Date or Amendment No. 3 Effective Date but subsequently, whether
before or after entering into a Swap Agreement, ceases to be an Agent or a
Lender, as the case may be.
        “Hedging Obligations” means, with respect to any Person, the obligations
of such Person under:
(1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and
(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.
        “Immaterial Subsidiary” means, with respect to Sections 9.1(j) or (k)
(events and/or circumstances described therein, each an “Insolvency Event”) as
of any date, any Restricted Subsidiary of Parent Borrower (other than any
Borrower) (a) whose total assets at the last day of the of the most recent
fiscal period for which financial statements are required to be delivered
pursuant to Section 5.1(b) or (c) were equal to or less than 5% of the
consolidated total assets of Parent Borrower and its Restricted Subsidiaries at
such date; provided that total assets of all Immaterial Subsidiaries subject to
Insolvency Events on any date shall not exceed 5% of total assets of Parent
Borrower and its Restricted Subsidiaries at such date and (b) that does not
contribute EBITDA in excess of 5% of the EBITDA of Parent Borrower and its
Restricted Subsidiaries, in each case, for the most recently ended for the
twelve month period ending on the last day of the most recent fiscal period for
which financial statements have been delivered pursuant to Section 5.1(b) or
(c); provided that, EBITDA (as so determined) of all Immaterial Subsidiaries
subject to Insolvency Events on any date shall not exceed 5% of EBITDA of Parent
Borrower and its Restricted Subsidiaries for the relevant period.
        “Impacted Lender” means any Lender that fails to promptly provide any
Borrower or Agent, upon such Person’s reasonable request, reasonably
satisfactory evidence that such Lender will not become a Non-Funding Lender.



--------------------------------------------------------------------------------


        “Increased Amount” has the meaning specified in Section 7.7.
        “Incremental Facility Revolving Loans” has the meaning specified in
Section 2.16(a).
        “Incremental Lender” has the meaning specified in Section 2.16(a).
        “Incremental Revolving Loan Amendment” has the meaning specified in
Section 2.16(a).
        “Incremental Revolving Loans” has the meaning specified in Section
2.16(a).
        “Incur” means issue, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Capital Stock of a Person
existing at the time such person becomes a Subsidiary (whether by merger,
amalgamation, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Person at the time it becomes a Subsidiary. “Incurred” and
“Incurrence” shall have like meanings.
        “Initial Revolving Facility Loans” has the meaning specified in Section
2.16(a).
        “Indebtedness” means, with respect to any Person:
(1) the principal of any indebtedness of such Person, whether or not contingent,
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (c) representing the
deferred and unpaid purchase price of any property (except any such balance that
constitutes (i) a trade payable or similar obligation to a trade creditor
Incurred in the ordinary course of business, (ii) any earn-out obligations until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and (iii) liabilities accrued in the ordinary course of
business), which purchase price is due more than twelve months after the date of
placing the property in service or taking delivery and title thereto, (d) in
respect of Capitalized Lease Obligations, or (e) representing any Hedging
Obligations, if and to the extent that any of the foregoing indebtedness would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP;
(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (1) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and
(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value (as determined in good faith by
Parent Borrower) of such asset at such date of determination, and (b) the amount
of such Indebtedness of such other Person;



--------------------------------------------------------------------------------


provided, however, that, notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) obligations under or in respect of a Qualified
Securitization Financing (including all obligations of any Securitization
Subsidiary); (5) trade and other ordinary course payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business; (6)
obligations in respect of cash management services; (7) in the case of Parent
Borrower and the Restricted Subsidiaries (x) all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business and (y) intercompany
liabilities in connection with cash management, tax and accounting operations of
Parent Borrower and the Restricted Subsidiaries; and (8) any obligations under
Hedging Obligations; provided that such agreements are entered into for bona
fide hedging purposes of Parent Borrower or the Restricted Subsidiaries (as
determined in good faith by the board of directors or senior management of
Parent Borrower, whether or not accounted for as a hedge in accordance with
GAAP) and, in the case of any foreign exchange contract, currency swap
agreement, futures contract, option contract or other similar agreement, such
agreements are related to business transactions of Parent Borrower or the
Restricted Subsidiaries entered into in the ordinary course of business and, in
the case of any interest rate protection agreement, interest rate future
agreement, interest rate option agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate hedge
agreement or other similar agreement or arrangement, such agreements
substantially correspond in terms of notional amount, duration and interest
rates, as applicable, to Indebtedness of Parent Borrower or the Restricted
Subsidiaries Incurred without violation of this Agreement.
Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement.
        “Indemnified Liabilities” has the meaning specified in Section 2.11.
        “Indemnified Person” has the meaning specified in Section 2.11.
        “Indemnified Tax” means (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of a
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
        “Independent Financial Advisor” means an accounting, appraisal or
investment banking firm or consultant, in each case of nationally recognized
standing, that is, in the good faith determination of Parent Borrower, qualified
to perform the task for which it has been engaged.



--------------------------------------------------------------------------------


        “Information” has the meaning specified in Section 12.8.
        “Insolvency Laws” means any of the Bankruptcy Code, the BIA, the WRA or
the CCAA, in each case, as now and hereafter in effect, any successors to any
such statute and any other applicable insolvency or other similar law of any
jurisdiction including, without limitation, any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.
        “Intellectual Property” means any and all Patents, Copyrights and
Trademarks.
        “Intellectual Property Security Agreements” means, collectively, any and
all Copyright Security Agreements, Patent Security Agreements and Trademark
Security Agreements, made in favor of Agent, on behalf of itself and Lenders, by
each Credit Party signatory thereto, as amended from time to time.
        “Interchange System” means that certain rail interchange system governed
by the AAR Rules.
        “Interest Expense” means, with respect to any Person for any fiscal
period, (i) interest expense of such Person determined in accordance with GAAP
for the relevant period ended on such date minus (ii) cash interest income of
such Person determined in accordance with GAAP for the relevant period ended on
such date.
        “Interest Payment Date” means (a) as to any Base Rate Loan, the last
Business Day of each Fiscal Quarter to occur while such Loan is outstanding and
the final maturity date of such Loan, and (b) as to any LIBOR Loan, the last day
of the applicable LIBOR Period; provided, that in the case of any LIBOR Period
greater than three months in duration, interest shall be payable at three-month
intervals and on the last day of such LIBOR Period; and provided further that,
in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and (y)
the Commitment Termination Date shall be deemed to be an Interest Payment Date
with respect to any interest that has then accrued under this Agreement.
        “Inventory” means all “inventory,” as such term is defined in the Code
or the PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.
        “Investment Grade Securities” means:
(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),
(2) securities that have a rating equal to or higher than Baa3 (or equivalent)
by Moody’s and BBB- (or equivalent) by S&P, but excluding any debt securities or
loans or advances between and among Parent Borrower and its Subsidiaries,



--------------------------------------------------------------------------------


(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold material amounts of
cash pending investment and/or distribution, and
(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.
        “Investments” means, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business and any assets or securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business), purchases
or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities issued by any other Person and investments that are required by
GAAP to be classified on the balance sheet of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. For purposes of the
definition of “Unrestricted Subsidiary,” Section 6.13 and Section 7.2:
(1) “Investments” shall include the portion (proportionate to Parent Borrower’s
equity interest in such Subsidiary) of the Fair Market Value (as determined in
good faith by Parent Borrower) of the net assets of such Subsidiary at the time
that such Subsidiary is designated an Unrestricted Subsidiary; provided,
however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, Parent Borrower shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary equal to an amount (if positive)
equal to:
(a) its “Investment” in such Subsidiary at the time of such redesignation less
(b) the portion (proportionate to its equity interest in such Subsidiary) of the
Fair Market Value (as determined in good faith by Parent Borrower) of the net
assets of such Subsidiary at the time of such redesignation; and
(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value (as determined in good faith by Parent Borrower)
at the time of such transfer, in each case as determined in good faith by the
Board of Directors of Parent Borrower.
        “IRC” means the Internal Revenue Code of 1986, as amended.
        “IRS” means the Internal Revenue Service.



--------------------------------------------------------------------------------


        “Joinder Agreement” means (a) with respect to the joinder of a Domestic
Subsidiary pursuant to Section 6.12(a), a joinder agreement substantially in the
form of Exhibit 2 to the U.S. Security Agreement and (b) with respect to the
joinder of a Subsidiary organized under the laws of Canada (or and province or
territory thereof) pursuant to Section 6.12(a), a joinder agreement
substantially in the form of Exhibit 2 to the Canadian Security Agreement.
        “Joint Venture” means any Person a portion (but not all) of the Capital
Stock of which is owned directly or indirectly by a Borrower or a Subsidiary
thereof but which is not a Wholly Owned Subsidiary and which is engaged in a
business that is similar to or complementary with the business of Borrowers and
their Subsidiaries as permitted under this Agreement.
        “JPMorgan Chase” has the meaning specified in the preamble to this
Agreement.
        “Judgment Conversion Date” has the meaning specified in Section 12.20.
        “Judgment Currency” has the meaning specified in Section 12.20.
        “Latest Maturity Date” means, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Revolving Loan or any Extended Revolving Commitment, in each case as extended in
accordance with this Agreement from time to time.
        “L/C Issuer” means each of Morgan Stanley Bank, N.A., JPMorgan Chase
Bank, N.A., Wells Fargo Bank, N.A., Deutsche Bank AG New York Branch, Citibank,
N.A., Barclays Bank PLC, PNC Bank, N.A., U.S. Bank National Association or any
of their respective Affiliates or branches, each in its capacity as issuer of
any Letter of Credit, or such other bank or authorized Person as Borrower
Representative may select (subject to Agent’s consent, not to be unreasonably
withheld, delayed or conditioned, and the consent of such bank or authorized
Person) as an L/C Issuer under this Agreement.
        “L/C Issuer Fronting Sublimit Amount” means (a) as to each L/C Issuer
party hereto as of the Restatement Date, the fronting sublimit amount set forth
opposite its name on Annex D and (b) as to each L/C Issuer that becomes an L/C
Issuer hereunder after the date hereof, the fronting sublimit amount of such L/C
Issuer set forth in the instrument under which such L/C Issuer becomes an L/C
Issuer. The L/C Issuer Fronting Sublimit Amount of any L/C Issuer may be changed
by written agreement between Parent Borrower and such L/C Issuer, without the
consent of any other party hereto (but with notice to Agent), it being
understood that no such change shall impact the L/C Sublimit.
        “L/C Sublimit” has the meaning specified in Section 2.2(a).
        “Lead Arrangers” means each of Morgan Stanley Senior Funding, Inc., J.P.
Morgan Securities LLC, Barclays Bank PLC, Citibank, N.A. and Deutsche Bank
Securities Inc., in each case in its capacities as Joint Lead Arrangers and
Joint Bookrunners.



--------------------------------------------------------------------------------


        “Lenders” means the Lenders named on the signature pages of this
Agreement and all financial institutions and funds that make Incremental
Revolving Loans hereunder; and, if any such Lender shall decide to assign (in
accordance with Section 11.1) all or any portion of the Obligations, such term
shall include any permitted assignee of such Lender.
        “Letter of Credit Fee” has the meaning specified in Section 2.2(d).
        “Letter of Credit Obligations” means all outstanding obligations
incurred by Agent, L/C Issuers and Lenders at the request of Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of, or payments made in respect of, Letters
of Credit by the L/C Issuers or the purchase of a participation as set forth in
Section 2.2 with respect to any Letter of Credit. The amount of such Letter of
Credit Obligations shall equal the Dollar Equivalent of the maximum amount that
may be payable (or that has been paid by the L/C Issuers and not reimbursed) at
such time or at any time thereafter by L/C Issuers, Agent or Lenders thereupon
or pursuant thereto.
        “Letters of Credit” means standby letters of credit issued for the
account of any Borrower by any L/C Issuer pursuant hereto (including as provided
in Section 2.2 (j)), in form and substance satisfactory to such L/C Issuer.
        “LIBOR Business Day” means a Business Day on which banks in the City of
London are generally open for interbank or foreign exchange transactions and (i)
if such day relates to any fundings, disbursements, settlements and payments in
Euros, means a TARGET Day, and (ii) if such day relates to any fundings,
disbursements, settlements and payments in an Alternative Currency approved
pursuant to Section 1.4, any such day treated as a business day based on the
customs and practices of the handling of such Alternative Currency.
        “LIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to the (a) LIBOR Rate, with respect to Loans denominated in Dollars
and (b) BA Rate, with respect to Loans denominated in Canadian Dollars.
        “LIBOR Margin” means the per annum interest rate margin from time to
time in effect and payable in addition to the (a) LIBOR Rate, with respect to
LIBOR Loans and Letters of Credit denominated in Dollars, (b) BA Rate, with
respect to LIBOR Loans and Letters of Credit denominated in Canadian Dollars,
and (c) LIBOR Rate, with respect to Letters of Credit denominated in an
Alternative Currency, in each case applicable to the Revolving Credit Advances,
as determined in accordance with the definition of Applicable Margin.
        “LIBOR Period” means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by Borrower Representative pursuant
to this Agreement and ending one, three or six months (and if available to all
Lenders, twelve months) thereafter, as selected by Borrower Representative’s
irrevocable notice to Agent as set forth in Section 2.5(e); provided, that the
foregoing provision relating to LIBOR Periods is subject to the following:
(a)if any LIBOR Period would otherwise end on a day that is not a LIBOR Business
Day, such LIBOR Period shall be extended to the next succeeding LIBOR Business
Day unless



--------------------------------------------------------------------------------


the result of such extension would be to carry such LIBOR Period into another
calendar month, in which event such LIBOR Period shall end on the immediately
preceding LIBOR Business Day;
(b)any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end on such date;
(c)any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month; and
(d)Borrower Representative shall select LIBOR Periods so that there shall be no
more than ten (10) separate LIBOR Loans in existence at any one time.
“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:
(a)the London interbank offered rate, for any LIBOR Period with respect to a
LIBOR Loan, and displayed on the appropriate page of the Reuters screen (or on
any successor page or any successor service, or any substitute page or
substitute for such service, providing rate quotations comparable to those
currently provided on Reuters screen, as determined by Agent from time to time
for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) (“LIBOR Screen Rate”) for deposits in
Dollars or for the relevant Alternative Currency (for delivery on the first day
of such LIBOR Period) with a term equivalent to such LIBOR Period two Business
Days prior to the commencement of such LIBOR Period (but if more than one rate
is specified on such page, the rate will be an arithmetic average of all such
rates), or, if for any reason such rate is not available, the rate at which
Dollar deposits for a maturity comparable to such LIBOR Period that would be
offered to Agent by major banks in the London or other offshore interbank market
for Dollars or the relevant Alternative Currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such LIBOR Period; divided by
(b)a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board) that are required to be maintained by
a member bank of the Federal Reserve System.
In no event shall the LIBOR Rate be less than 0.0%
        “LIBOR Screen Rate” has the meaning specified in the definition of
“LIBOR Rate.”



--------------------------------------------------------------------------------


        “LIBOR Successor Amendment” has the meaning specified in Section 2.15.
        “LIBOR Successor Rate” has the meaning specified in Section 2.15.
        “LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of LIBOR
Rate or LIBOR Period or provisions herein relating to the timing and frequency
of determining rates and making payments of interest and other administrative
matters as may be appropriate, in the reasonable discretion of Agent, to reflect
the adoption of such LIBOR Successor Rate and to permit the administration
thereof by Agent in a manner substantially consistent with market practice (or,
if Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Agent reasonably determines in consultation with Borrower).
        “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or similar encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law (including any conditional sale or other title retention agreement or any
lease in the nature thereof); provided that in no event shall an operating lease
or an agreement to sell be deemed to constitute a Lien.
        “Litigation” has the meaning specified in Section 4.13.
        “Loan Account” has the meaning specified in Section 2.10.
        “Loan Documents” means this Agreement, the Guaranties, the ABL
Intercreditor Agreement, the Notes, the Collateral Documents, the Fee Letter and
all other agreements, instruments, and documents executed and delivered to, or
in favor of, Agent, Co-Collateral Agent, or any Lenders pertaining to any
Obligation and including all other pledges, powers of attorney, consents and
assignments. Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to this Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.
        “Loans” means the Revolving Loans and the Swing Line Loans.
        “Lock Boxes” has the meaning specified in Annex A.
        “Majority Control” means with respect to any Person (the “parent”) at
any date, (i) the ownership, control, or holding by parent of securities or
other ownership interests representing 50% or more of the ordinary voting power
or, in the case of a partnership, 50% or more of the general partnership
interest of any other corporation, limited liability company, partnership,
association or other entity (the “subject person”), (ii) occupation of 50% or
more of the seats (other than vacant seats) on the board of directors of the
subject person by Persons who were nominees, designees or Related Persons of
parent, or (iii) any circumstances that could require



--------------------------------------------------------------------------------


the accounts of the subject Person to be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date. Terms such as “Majority
Controlled” and “Majority Controlling” shall have corresponding meanings.
        “Material Adverse Effect” means, a material adverse effect on (x) the
business, financial condition, operations or properties of Borrowers and their
respective Subsidiaries, taken as a whole, after giving effect to the
Transactions, (y) the ability of Borrowers or the other Credit Parties to
perform their payment obligations under the Loan Documents when due, and (z) the
validity or enforceability of any of the Loan Documents or the rights and
remedies of Agent and the Lenders under any of the Loan Documents.
        “Material Real Property” means any owned Real Property located in the
United States (excluding, for the avoidance of doubt, any territory thereof)
that is owned in fee simple by a U.S. Credit Party and has an individual fair
market value in excess of $15,000,000, other than any Real Property which is an
Excluded Principal Property or Excluded Property.
        “Maximum Lawful Rate” has the meaning specified in Section 2.5(f).
        “Memorandum of Security Agreement” means one or more Memorandum of
Security Agreement, dated as of the Restatement Date (and after the Restatement
Date with respect to any Railcars acquired after the Restatement Date), executed
by the Credit Parties that own any Railcars, in each case, in favor of Agent and
in form and substance reasonably satisfactory to Agent and in any event in
customary form and including such documents, including any required transmittal
letter, for recording such Memorandum of Security Agreement with Surface
Transportation Board pursuant to the provisions of 49 USC §11301 and 49 CFR
§1177.
        “MNPI” means information that is (a) not publicly available with respect
to Borrowers (or any Subsidiary of any Borrower, as the case may be) and (b)
material with respect to Borrowers (or their Subsidiaries) or their securities
for purpose of United States federal and state securities laws.
        “Moody’s” means Moody’s Investors Service, Inc. and any successor to its
rating agency business.
        “Mortgage Policies” has the meaning specified in Section 6.10(b)(ii).
        “Mortgages” means collectively, the deeds of trust, trust deeds,
hypothecs and mortgages made by the Credit Parties in favor or for the benefit
of Agent on behalf of the Lenders in form and substance which (i) is consistent
with the terms and provisions of this Agreement, (ii) provides for automatic
release to the extent the real property subject to the Mortgage is or becomes an
Excluded Principal Property or Excluded Property, or if the Lien created thereby
is of the type described in Section 6.10(c)(D), and (iii) is otherwise
reasonably satisfactory to Agent executed and delivered pursuant to Section 6.10
or 6.14.
        “MSSF” has the meaning specified in the preamble to this Agreement.



--------------------------------------------------------------------------------


        “Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make, or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.
        “Net Income” means, with respect to any Person, the net income (loss) of
such Person and its Restricted Subsidiaries, determined in accordance with GAAP
and before any reduction in respect of Preferred Stock dividends.
        “Net Orderly Liquidation Value” means, with respect to any category of
Eligible Equipment or Eligible Rolling Stock, as applicable, the estimated net
recovery value as set forth in the most recent appraisal report for such
Eligible Equipment or Eligible Rolling Stock, as applicable performed by an
appraiser reasonably acceptable to Agent, applying an approach to valuation
which is consistent with the approach used in appraisals prepared for Agent’s
use at the time such Eligible Equipment or Eligible Rolling Stock, as applicable
is included in the Borrowing Base, which reflects the estimated net cash value
expected by the appraiser to be derived from a sale or disposition at a
liquidation or going-out-of-business sale of such Eligible Equipment or Eligible
Rolling Stock, as applicable after deducting all reasonable costs, expenses and
fees attributable to such sale or disposition, including, without limitation,
all reasonable fees, costs and expenses of any liquidator engaged to conduct
such sale or disposition, and all reasonable costs and expenses of removing and
delivering the same to a purchaser.
        “Non-Consenting Lender” has the meaning specified in Section 12.2(d).
        “Non-Con-way Subsidiary” means any Subsidiary of Parent Borrower that is
not a Con-way Subsidiary.
        “Non-Funding Lender” means any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies Agent and
Borrower Representative in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent or any other Lender any other amount required to be paid by it hereunder
within two Business Days of the date when due, (b) has notified Borrower
Representative and Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by Agent or Borrower Representative, to
confirm in writing to Agent and Borrower Representative that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Non-Funding Lender pursuant to this clause (c) upon receipt of
such written confirmation by Agent and Borrower Representative), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Insolvency Law, (ii) had appointed for it a



--------------------------------------------------------------------------------


receiver, interim receiver, custodian, conservator, trustee, monitor,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state, federal or foreign
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Non-Funding Lender solely
by virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or Canada or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Non-Funding Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Non-Funding Lender as of the date established therefor by Agent in a
written notice of such determination, which shall be delivered by Agent to
Borrower Representative and each other Lender promptly following such
determination.
        “Norbert” means XPO Logistics Europe SA (formerly known as Norbert
Dentressangle S.A.), a French public limited company (société anonyme).
        “Norbert Acquisition” means the acquisition by the Parent Borrower,
directly or indirectly, of up to 100% of the outstanding capital stock of
Norbert pursuant to (a) the Norbert Private Sale and (b) the Norbert Offer and
(c) market purchases or any other purchase of shares not sold in the Norbert
Offer or the Norbert Private Sale.
        “Norbert Acquisition Agreement” means that certain Share Purchase
Agreement among Dentressangle Initiatives, Mr. Norbert Dentressangle, Mrs.
Evelyne Dentressangle, Mr. Pierre-Henri Dentressangle, Ms. Marine Dentressangle
and the Parent Borrower, dated as of April 28, 2015, together with all exhibits,
annexes and schedules thereto.
        “Norbert Bridge Credit Agreement” means that certain Senior Unsecured
Bridge Term Loan Credit Agreement, dated as of April 28, 2015, by and among the
Parent Borrower, certain subsidiaries of the Parent Borrower, MSSF, as
administrative agent, and the other parties thereto, including all exhibits,
annexes and schedules thereto.
        “Norbert Offer” means the mandatory public takeover offer made or to be
made by the Parent Borrower pursuant to the General Regulation of the French
Autorité des marches financiers and in accordance with the Norbert Offer
Agreement.
        “Norbert Offer Agreement” means the Tender Offer Agreement between the
Parent Borrower and Norbert, dated as of April 28, 2015, together with all
exhibits, annexes and schedules thereto.
        “Norbert Private Sale” means the sale of 6,561,776 ordinary shares,
nominal value €2, of Norbert acquired by the Parent Borrower pursuant to the
Norbert Acquisition Agreement.





--------------------------------------------------------------------------------


        “Norbert Refinancing Indebtedness” means Indebtedness incurred at
Norbert or any of its Subsidiaries and incurred to refund, refinance, replace,
renew, extend or defease any Indebtedness of Norbert or any of its Subsidiaries,
and any Indebtedness incurred at Norbert or any of its Subsidiaries issued to so
refund, refinance, replace, renew, extend or defease such Indebtedness, in an
amount not to exceed the principal amount of such Indebtedness plus additional
Indebtedness incurred to pay make-wholes, premiums, accrued interest, defeasance
costs and fees and related costs and expenses in connection therewith.
        “Norbert Transactions” means (a) the consummation of the Norbert
Acquisition (including the Norbert Private Sale and the Norbert Offer) and
transactions contemplated thereby and in connection therewith, (b) the
execution, delivery and performance of the Norbert Bridge Credit Agreement, (c)
the Parent Borrower’s or any of its Subsidiaries’ incurrence, replacement,
redemption, repayment, defeasance, discharge or refinancing of indebtedness or
liens in connection with the Norbert Acquisition, including the incurrence of
any Norbert Refinancing Indebtedness, (d) the amendment of the Existing Credit
Agreement pursuant to Amendment No. 2 thereto and (e) the payment of fees and
expenses in connection with the foregoing.
        “Notes” means, collectively, the Revolving Notes and the Swing Line
Notes.
        “Notice of Conversion/Continuation” has the meaning specified in Section
2.5(e).
        “Notice of Revolving Credit Advance” has the meaning specified in
Section 2.1(a)(i).
        “Obligation Currency” has the meaning specified in Section 12.20.
        “Obligations” means all loans, advances, debts, liabilities and
obligations for the performance of covenants or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to any Secured Party
under any Loan Document, and all covenants and duties regarding such amounts, of
any kind or nature, present or future, whether or not evidenced by any note,
agreement, letter of credit agreement or other instrument, arising under this
Agreement, any of the other Loan Documents, any Bank Product Documents or any
Secured Hedge Agreement (other than with respect to any Credit Party’s
obligations that constitute Excluded Swap Obligations solely with respect to
such Credit Party). This term includes all principal, Letter of Credit
Obligations, interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Credit Party in
bankruptcy, whether or not allowed in such case or proceeding), Fees, Secured
Hedging Obligations (other than with respect to any Credit Party’s Secured
Hedging Obligations that constitute Excluded Swap Obligations solely with
respect to such Credit Party), expenses, attorneys’ fees and any other sum
chargeable to any Credit Party under this Agreement, any of the other Loan
Documents, any Bank Product Documents or any Secured Hedge Agreements.
        “OFAC” has the meaning specified in Section 4.23.



--------------------------------------------------------------------------------


        “Officer” means, with respect to any Person, the Chairman of the Board,
Chief Executive Officer, Chief Financial Officer, President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer or the
Secretary of such Person.
        “Officer’s Certificate” means, with respect to any Person, a certificate
signed on behalf of such Person by two Officers of such Person, one of whom must
be the principal executive officer, the principal financial officer, the
treasurer or the principal accounting officer of such Person, which meets the
requirements set forth in this Agreement.
        “Other Connection Taxes” means, with respect to a Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
        “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any other Loan Documents, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.14(d)).
        “Overadvance” means, at any time, and without duplication, the sum of
the U.S. Overadvance plus the Canadian Overadvance.
        “Parent Borrower” has the meaning specified in the preamble to this
Agreement.
        “Participant Register” has the meaning specified in Section 11.1(c).
        “Participating Member States” means each state so described in any EMU
Legislation.
        “Patents” has the meaning specified in the U.S. Security Agreement.
        “Patriot Act” has the meaning specified in Section 4.24.
        “PBGC” means the Pension Benefit Guaranty Corporation.
        “Pension Plan” means a Plan described in Section 3(2) of ERISA.
        “Permitted Discretion” means a reasonable determination made by Agent or
any Co-Collateral Agent in good faith and in the exercise of reasonable
commercial judgment (from the perspective of a secured asset-based revolving
lender) and as it relates to the establishment of Reserves or the adjustment or
imposition of exclusionary criteria shall require that, (x) such establishment,
adjustment or imposition after the Amendment No. 3 Effective Date be based on
(1) the analysis of facts or events relating to the Accounts, Inventory,
Equipment, Rolling Stock or other components of the Borrowing Base first
occurring or first discovered by Agent or any



--------------------------------------------------------------------------------


Co-Collateral Agent after the Amendment No. 3 Effective Date or that are
materially different from facts or events occurring or known to Agent or such
Co-Collateral Agent on the Amendment No. 3 Effective Date or (2) changes in
applicable law after the Amendment No. 3 Effective Date which result in
additional priority claims and liabilities being required to be satisfied in
connection with the realization by the Agent upon the Borrowing Base Collateral,
(y) the contributing factors to the imposition of any Reserve shall not
duplicate any reserves deducted in computing book value and (z) the amount of
any such Reserve so established or the effect of any adjustment or imposition of
exclusionary criteria be a reasonable quantification of the incremental dilution
of the Borrowing Base attributable to such contributing factors. If either
Co-Collateral Agent exercises its Permitted Discretion, the other Co-Collateral
Agent shall respond to such proposal within three Business Days, and the
Co-Collateral Agent asserting the more conservative Permitted Discretion shall
prevail.
        “Permitted Holders” means Jacobs Private Equity, LLC and each of its
Affiliates, Bradley Jacobs (“Jacobs”), any entity controlled by Jacobs, Jacobs’
wife, Jacobs’ children and other lineal descendants and trusts established for
the benefit of any of the foregoing.
        “Permitted Incremental FILO Loans” has the meaning specified in Section
2.16(a).
        “Permitted Investments” means:
(1) any Investment in Parent Borrower or any Restricted Subsidiary; provided
that (i) the aggregate amount of Investments by Credit Parties in Restricted
Subsidiaries that are not Credit Parties in reliance on this Clause (1) shall
not exceed (when combined with Investments made by Credit Parties in
Subsidiaries that are not (or do not become in connection with such transaction)
Credit Parties in reliance on Clauses (3), (21) and (22) of the definition of
Permitted Investment) the greater of (x) $320 million and (y) 20% of
Consolidated EBITDA as of the date of such Investment and (ii) no Credit Party
that is a Non-Con-way Subsidiary may make an Investment in a Con-way Subsidiary
by transferring any Equity Interests or any Principal Property to such Con-way
Subsidiary in reliance on this clause (1) if such Investment would cause such
Equity Interests or Principal Property so invested to be Excluded Principal
Property, unless Borrower agrees that such property will not constitute Excluded
Principal Property;
(2) any Investment in Cash Equivalents or Investment Grade Securities;
(3) any Investment by Parent Borrower or any Restricted Subsidiary in a Person
that is engaged in a Similar Business if as a result of such Investment (a) such
Person becomes a Restricted Subsidiary, or (b) such Person, in one transaction
or a series of related transactions, is merged, consolidated or amalgamated with
or into, or transfers or conveys all or substantially all of its assets to, or
is liquidated into, Parent Borrower or a Restricted Subsidiary; provided that
(i) the aggregate amount of Investments by Credit Parties in Restricted
Subsidiaries that are not Credit Parties (or do not merge into a Credit Party in
connection with such transaction) in reliance on this Clause (3) shall not
exceed (when combined with Investments made by Credit Parties in Subsidiaries
that are not (or do not become in connection with such transaction) Credit
Parties in reliance on Clauses



--------------------------------------------------------------------------------


(1), (21) and (22) of the definition of Permitted Investment) the greater of (x)
$320 million and (y) 20% of Consolidated EBITDA as of the date of such
Investment and (ii) no Credit Party that is a Non-Con-way Subsidiary may make an
Investment in a Con-way Subsidiary by transferring any Equity Interests or any
Principal Property to such Con-way Subsidiary in reliance on this clause (3) if
such Investment would cause such Equity Interests or Principal Property so
invested to be Excluded Principal Property, unless Borrower agrees that such
property will not constitute Excluded Principal Property;
(4) any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with any disposition of assets permitted
by Section 7.4;
(5) any Investment existing on, or made pursuant to binding commitments existing
on, the Amendment No. 3 Effective Date (including, for the avoidance of doubt,
Investments of Con-way and any Restricted Subsidiary which is a Subsidiary
thereof) or an Investment consisting of any extension, modification or renewal
of any Investment existing on the Amendment No. 3 Effective Date; provided that
the amount of any such Investment may be increased (x) as required by the terms
of such Investment as in existence on the Amendment No. 3 Effective Date or (y)
as otherwise permitted under this Agreement;
(6) loans and advances to officers, directors, employees or consultants of
Parent Borrower or any of its Subsidiaries (i) in the ordinary course of
business in an aggregate outstanding amount (valued at the time of the making
thereof, and without giving effect to any write-downs or write-offs thereof) not
to exceed $100 million at the time of Incurrence, (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such Person’s purchase of Equity Interests of Parent Borrower or any direct
or indirect parent of Parent Borrower solely to the extent that the amount of
such loans and advances shall be contributed to Parent Borrower in cash as
common equity;
(7) any Investment acquired by Parent Borrower or any Restricted Subsidiary (a)
in exchange for any other Investment or accounts receivable held by Parent
Borrower or such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, or (b) as a result of a foreclosure by
Parent Borrower or any Restricted Subsidiary with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default, or as a result of a Bail-In Action with respect to any contractual
counterparty of Parent Borrower or any Restricted Subsidiary;
(8) Hedging Obligations permitted under Section 7.1(b)(x);
(9) [reserved];
(10) additional Investments by Parent Borrower or any Restricted Subsidiary
having an aggregate Fair Market Value (as determined in good faith by Parent
Borrower),



--------------------------------------------------------------------------------


taken together with all other Investments made pursuant to this clause (10) that
are at that time outstanding, not to exceed the sum of the greater of $160
million and 10% of Consolidated EBITDA as of the date of such Investment;
provided, however, that if any Investment pursuant to this clause (10) is made
in any Person that is not a Credit Party at the date of the making of such
Investment and such Person becomes a Credit Party after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause (1)
above and shall cease to have been made pursuant to this clause (10) for so long
as such Person continues to be a Credit Party;
(11) loans and advances to officers, directors or employees for business-related
travel expenses, moving expenses and other similar expenses, in each case
Incurred in the ordinary course of business or consistent with past practice or
to fund such Person’s purchase of Equity Interests of Parent Borrower or any
direct or indirect parent of Parent Borrower;
(12) Investments the payment for which consists of Equity Interests of Parent
Borrower (other than Disqualified Capital Stock) or any direct or indirect
parent of Parent Borrower, as applicable; provided, however, that such Equity
Interests will not increase the amount available for Restricted Payments under
7.2(b)(viii);
(13) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.5(b)
(except transactions described in clauses (ii), (iv), (vi), (viii)(B) and (xv)
of Section 7.5(b));
(14) guarantees issued in accordance with Section 7.1 and Section 6.12
including, without limitation, any guarantee or other obligation issued or
incurred under this Agreement in connection with any letter of credit issued for
the account of Parent Borrower or any of its Subsidiaries (including with
respect to the issuance of, or payments in respect of drawings under, such
letters of credit);
(15) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property;


(16) (A) any Investment by a Subsidiary that is not a Credit Party in a
Securitization Subsidiary or any Investment by a Securitization Subsidiary in
any other Person in connection with a Qualified Securitization Financing,
including Investments of funds held in accounts permitted or required by the
arrangements governing such Qualified Securitization Financing or any related
Indebtedness, and (B) any Investment in a Securitization Subsidiary or any
Investment by a Securitization Subsidiary in any other Person in connection with
a Qualified Securitization Financing, including Investments of funds held in
accounts permitted or required by the arrangements governing such Qualified
Securitization Financing or any related Indebtedness; provided that the
aggregate amount of outstanding Investments made pursuant to this clause
(16)(B), taken



--------------------------------------------------------------------------------


together with all outstanding Investments made pursuant to clause (17)(B), shall
not exceed $100,000,000 at the time of such Investment; 
(17) (A) any Investment by a Subsidiary that is not a Credit Party in an entity
which is not a Restricted Subsidiary to which a Restricted Subsidiary sells
Securitization Assets pursuant to a Securitization Financing, and (B) any
Investment in an entity which is not a Restricted Subsidiary to which a
Restricted Subsidiary sells Securitization Assets pursuant to a Securitization
Financing; provided that the aggregate amount of outstanding Investments made
pursuant to this clause (17))(B), taken together with all outstanding
Investments made pursuant to clause (16)(B), shall not exceed $100,000,000 at
the time of such Investment; 
(18) Investments of a Restricted Subsidiary acquired after the Amendment No. 3
Effective Date or of an entity merged into, amalgamated with, or consolidated
with Parent Borrower or a Restricted Subsidiary in a transaction that is not
prohibited by Section 7.8 after the Amendment No. 3 Effective Date to the extent
that such Investments were not made in contemplation of such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;
(19) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;
(20) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of Parent Borrower or
the Restricted Subsidiaries;
(21)  Investments in joint ventures or Unrestricted Subsidiaries having an
aggregate Fair Market Value (as determined in good faith by Parent Borrower),
taken together with all other Investments made pursuant to this clause (21) that
are at that time outstanding, not to exceed the sum of (x) the greater of (A)
$160 million and (B) 10% of Consolidated EBITDA in the aggregate as of the date
of such Investment, plus (y) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment (with the Fair Market Value each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided
that the aggregate amount of Investments made in reliance on this Clause (21)
shall not exceed (when combined with Investments made by Credit Parties in
Subsidiaries that are not (or do not become in connection with such transaction)
Credit Parties in reliance on Clauses (1), (3) and (22) of the definition of
Permitted Investment) the greater of (x) $320 million and (y) 20% of
Consolidated EBITDA as of the date of such Investment; provided, however, that
if any Investment pursuant to this clause (21) is made in any Person that is not
a Credit Party at the date of the making of such Investment and such Person
becomes a Credit Party after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (1) above and shall cease to have
been



--------------------------------------------------------------------------------


made pursuant to this clause (21) for so long as such Person continues to be a
Credit Party;
(22) any Investment in any Subsidiary of Parent Borrower or any joint venture in
connection with intercompany cash management arrangements or related activities
arising in the ordinary course of business; provided that the aggregate amount
of Investments made by Credit Parties in Subsidiaries or joint ventures that are
not Credit Parties in reliance on this Clause (22) shall not exceed (when
combined with Investments made by Credit Parties in Subsidiaries that are not
(or do not become in connection with such transaction) Credit Parties in
reliance on Clauses (1), (3) and (21) of the definition of Permitted Investment)
the greater of (x) $320 million and (y) 20% of Consolidated EBITDA as of the
date of such Investment; provided, however, that if any Investment pursuant to
this clause (22) is made in any Person that is not a Credit Party at the date of
the making of such Investment and such Person becomes a Credit Party after such
date, such Investment shall thereafter be deemed to have been made pursuant to
clause (1) above and shall cease to have been made pursuant to this clause (22)
for so long as such Person continues to be a Credit Party;
(23) Guarantied Obligations of any Credit Party or any Restricted Subsidiary of
leases or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;
(24) subject to Pro Forma Compliance with the Restricted Conditions, any other
Investments; and
(25) loans and advances to independent contractors, owner-operators, drivers and
carriers in an amount not to exceed $25 million at any time.
“Permitted Liens” means, with respect to any Person:
(1) pledges, bonds or deposits and other Liens granted by such Person under
workmen’s compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds, performance and
return of money bonds, or deposits as security for contested Taxes or import
duties or for the payment of rent, in each case Incurred in the ordinary course
of business;
(2) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review;



--------------------------------------------------------------------------------


(3) Liens for Taxes, assessments or other governmental charges not yet overdue
by more than 30 days, or that are being contested in good faith by appropriate
proceedings;
(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit, bankers’
acceptances or similar obligations issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;
(5) minor survey exceptions, minor encumbrances, trackage rights, special
assessments, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not Incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
(6) (A) Liens on assets of a Subsidiary that is not a Credit Party securing
Indebtedness of a Subsidiary that is not a Credit Party permitted to be Incurred
pursuant to Section 7.1;
(B) Liens securing any Indebtedness permitted to be Incurred by this Agreement
if, as of the date such Indebtedness was Incurred, and after giving pro forma
effect thereto and the application of the net proceeds therefrom (but without
netting the proceeds thereof), the Consolidated Secured Net Leverage Ratio of
Parent Borrower does not exceed 3.00 to 1.00; provided that
(I) (x) any Lien on the ABL Priority Collateral or the Canadian Collateral in
reliance on this clause (6)(B) shall be junior to the Liens on the ABL Priority
Collateral or the Canadian Collateral, as applicable, securing the Obligations
pursuant to the ABL Intercreditor Agreement and/or a junior lien intercreditor
agreement or collateral trust agreement reasonably satisfactory to Agent
reflecting the junior-lien status of the Liens securing such Indebtedness as it
relates to the ABL Priority Collateral and Canadian Collateral, and (y) any Lien
on the Term Priority Collateral in reliance on this clause 6(B) may be senior
to, pari passu with or junior to the Liens on the Term Priority Collateral
securing the Obligations pursuant to the ABL Intercreditor Agreement as it
relates to the Term Loan Priority Collateral; provided that, any such Lien is an
“Additional Term Loan Debt Lien” securing “Additional Term Loan Debt” under the
terms of, and subject to, the ABL Intercreditor Agreement,
(II) the Indebtedness secured by such Liens shall not be secured by any property
or assets of Parent Borrower or any Restricted Subsidiary other than



--------------------------------------------------------------------------------


Collateral, (III) the final maturity date of any such Indebtedness shall be no
earlier than the Latest Maturity Date, and (IVand
(III) none of the obligors or guarantors with respect to such Indebtedness shall
be a Person that is not a Credit Party;
(C) Liens securing obligations in respect of Indebtedness permitted to be
Incurred pursuant to clause (iv) or (xiv) (to the extent such guarantees are
issued in respect of any Indebtedness) of Section 7.1(b); provided that, in the
case of clause (xiv), any Lien on the ABL Priority Collateral or the Canadian
Collateral in reliance on this clause (6)(C) shall be junior to the Liens on the
ABL Priority Collateral and the Canadian Collateral securing the Obligations
pursuant to the ABL Intercreditor Agreement and/or a junior lien intercreditor
agreement or collateral trust agreement reasonably satisfactory to Agent
reflecting the junior-lien status of the Liens securing such Indebtedness as it
relates to ABL Priority Collateral and Canadian Collateral;
(D) Liens securing obligations in respect of Indebtedness permitted to be
Incurred pursuant to clause (i) or (ii) of Section 7.1(b); and
(E) Liens created pursuant to the Collateral Documents or otherwise securing the
Obligations;
(7) Liens existing on the Amendment No. 3 Effective Date (including, for the
avoidance of doubt, Liens on assets of Con-way and any Restricted Subsidiary
which is a Subsidiary thereof but excluding Liens in favor of the lenders under
the Term Credit Agreement);
(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by Parent Borrower or any Restricted
Subsidiary (other than pursuant to after-acquired property clauses in effect
with respect to such Lien at the time of acquisition on property of the type
that would have been subject to such Lien notwithstanding the occurrence of such
acquisition);
(9) Liens on assets or property at the time Parent Borrower or a Restricted
Subsidiary acquired the assets or property, including any acquisition by means
of a merger, amalgamation or consolidation with or into Parent Borrower or any
Restricted Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such acquisition; provided,
further, however, that the Liens may not extend to any other property owned by
Parent Borrower or any Restricted Subsidiary (other than pursuant to
after-acquired property clauses in effect with respect to such Lien at the time
of acquisition on property of the type that would have been subject to such Lien
notwithstanding the occurrence of such acquisition);



--------------------------------------------------------------------------------


(10) [Reserved];
(11) Liens securing Hedging Obligations (and, for the avoidance of doubt, Swap
Obligations) not incurred in violation of this Agreement;
(12) Liens on inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of documentary letters of credit, bank
guarantees or bankers’ acceptances issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;
(13) leases, subleases, licenses and sublicenses of real property which do not
materially interfere with the ordinary conduct of the business of Parent
Borrower or any of the Restricted Subsidiaries;
(14) Liens arising from Uniform Commercial Code financing statement filings (or
equivalent filings including under the PPSA) regarding operating leases or other
obligations not constituting Indebtedness;
(15) Liens in favor of Parent Borrower or any Credit Party;
(16) Liens on assets of the type specified in the definition of “Securitization
Financing” Incurred in connection with a Qualified Securitization Financing;
(17) pledges and deposits and other Liens made in the ordinary course of
business to secure liability to insurance carriers;
(18) Liens on the Equity Interests of Unrestricted Subsidiaries;
(19) leases or subleases, and licenses or sublicenses (including with respect to
intellectual property) granted to others in the ordinary course of business, and
Liens on real property which is not owned but is leased or subleased by Parent
Borrower or any Restricted Subsidiary;
(20) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (11), (15) and (25) of this
definition; provided, however, that (x) such new Lien shall be limited to all or
part of the same property (including any after acquired property to the extent
it would have been subject to the original Lien) that secured the original Lien
(plus improvements on and accessions to such property, proceeds and products
thereof, customary security deposits and any other assets pursuant to the
after-acquired property clauses to the extent such assets secured (or would have
secured) the Indebtedness being refinanced, refunded, extended, renewed or
replaced), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount (or accreted value, if applicable) or, if greater, committed amount of
the applicable Indebtedness described



--------------------------------------------------------------------------------


under clauses (6), (7), (8), (9), (10), (11), (15) and (25) at the time the
original Lien became a Permitted Lien under this Agreement, (B) unpaid accrued
interest and premiums (including tender premiums), and (C) an amount necessary
to pay any underwriting discounts, defeasance costs, commissions, fees and
expenses related to such refinancing, refunding, extension, renewal or
replacement; provided, further, however, that (X) in the case of any Liens to
secure any refinancing, refunding, extension or renewal of Indebtedness secured
by a Lien referred to in clause (6)(B), (6)(C) or (25), the principal amount of
any Indebtedness Incurred for such refinancing, refunding, extension or renewal
shall be deemed secured by a Lien under clause (6)(B), (6)(C) or (25) and not
this clause (20) for purposes of determining the principal amount of
Indebtedness outstanding under clause (6)(B) or (6)(C) and (Y) in the case of
Liens to secure any refinancing, refunding, extension or renewal of Indebtedness
secured by a Lien referred to in clause (6)(B), (8), (9), (15) or (25), such new
Lien shall have priority equal to or more junior than the Lien securing such
refinanced, refunded, extended or renewed Indebtedness;
(21) except to the extent the applicable equipment constitutes Borrowing Base
Collateral, Liens on equipment of Parent Borrower or any Restricted Subsidiary
granted in the ordinary course of business to Parent Borrower’s or such
Restricted Subsidiary’s client at which such equipment is located;
(22) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(23) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into in the
ordinary course of business;
(24) Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;
(25) other Liens securing obligations the outstanding principal amount of which
does not, taken together with the principal amount of all other obligations
secured by Liens incurred under this clause (25) that are at that time
outstanding, exceed the greater of $480 million and 30% of Consolidated EBITDA
at the time of incurrence, provided that (x) any Lien on the Term Priority
Collateral in reliance on this clause 25(x) may be senior to, pari passu with or
junior to the Lien om suchLiens on the Term Priority Collateral securing the
Obligations pursuant to the ABL Intercreditor Agreement as it relates to the
Term Loan Priority Collateral (provided that, any such Lien is an “Additional
Term Loan Debt Lien” securing “Additional Term Loan Debt” under the terms of,
and subject to, the ABL Intercreditor Agreement), except to the extent such
Liens secure any Capitalized Lease Obligation or any purchase money
Indebtedness, in which case such Liens may be prior to the Liens securing the
Obligations, but only as to the applicable assets securing the Capitalized Lease
Obligation or purchase money Indebtedness and (y) any Lien on the ABL Priority
Collateral and the Canadian Collateral



--------------------------------------------------------------------------------


in reliance on this clause (25) shall be junior to the Liens on the ABL Priority
Collateral or the Canadian Collateral securing the Obligations pursuant to the
ABL Intercreditor Agreement and/or a junior lien intercreditor agreement or
collateral trust agreement reasonably satisfactory to Agent reflecting the
junior-lien status securing such Indebtedness as it relates to the ABL Priority
Collateral and Canadian Collateral.
(26) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement securing
obligations of such joint venture or pursuant to any joint venture or similar
agreement;
(27) any amounts held by a trustee in the funds and accounts under any indenture
issued in escrow pursuant to customary escrow arrangements pending the release
thereof, or under any indenture pursuant to customary discharge, redemption or
defeasance provisions;
(28) Liens (i) arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business or (iii)
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;
(29) Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customers;
(30) Liens disclosed by the title commitments or title insurance policies
delivered pursuant to this Agreement and any replacement, extension or renewal
of any such Lien; provided that such replacement, extension or renewal Lien
shall not cover any property other than the property that was subject to such
Lien prior to such replacement, extension or renewal; provided, further, that
the Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted under this Agreement;
(31) Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers, suppliers or service providers
of Parent Borrower or any Restricted Subsidiary in the ordinary course of
business;
(32) in the case of real property that constitutes a leasehold or subleasehold
interest, (x) any Lien to which the fee simple interest (or any superior
leasehold interest) is or may become subject and any subordination of such
leasehold or subleasehold interest to any such Lien in accordance with the terms
and provisions of the applicable leasehold or subleasehold documents, and (y)
any right of first refusal, right of first negotiation or right of first offer
which is granted to the lessor or sublessor;



--------------------------------------------------------------------------------


(33) agreements to subordinate any interest of Parent Borrower or any Restricted
Subsidiary in any accounts receivable or other prices arising from inventory
consigned by Parent Borrower or any such Restricted Subsidiary pursuant to an
agreement entered into in the ordinary course of business;
(34) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (4) of the definition thereof;
(35) [Reserved];
(36) Liens securing insurance premium financing arrangements; provided that such
Liens are limited to the applicable unearned insurance premiums;
(37) Liens granted in the ordinary course of business consistent with past
practice to lessors of Railcars, Chassis, trucks, trailers or tractors, leased
by Parent Borrower or any Restricted Subsidiary thereof pursuant to arrangements
which are intended to be true leases;
(38) [Reserved];
(39) if and for so long as any Capital Stock of Con-way constitutes “margin
stock” within the meaning of Regulation U, Liens on such Capital Stock to the
extent the value of such Capital Stock, together with the value of all other
margin stock held by Parent Borrower and its Subsidiaries, exceeds 25% of the
total value of all their assets subject to Section 7.7; and
(40) Liens arising from the cash-collateralization of letters of credit and
other obligations of Con-way and its Subsidiaries, in each case to the extent
such letters of credit or other obligations are in existence on the Amendment
No. 3 Effective Date.
        “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
        “Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), that any Credit Party
or ERISA Affiliate maintains, contributes to or has an obligation to contribute
to or has maintained, contributed to or had an obligation to contribute to at
any time within the past seven (7) years on behalf of participants who are or
were employed by any Credit Party or ERISA Affiliate.
        “Pounds Sterling” and “£” means the lawful currency of the United
Kingdom.
        “PPSA” means the Personal Property Security Act (Ontario) (or any
successor statute) or similar legislation (including the Civil Code of Quebec)
of any other Canadian jurisdiction the laws of which are required by such
legislation to be applied in connection with the issue, perfection, effect of
perfection, enforcement, enforceability, opposability, validity or effect of
security interests or other applicable lien.



--------------------------------------------------------------------------------


        “Preferred Stock” means any Equity Interest with preferential right of
payment of dividends or upon liquidation, dissolution, or winding up.
        “Prime Rate” has the meaning specified in the definition of “Base Rate.”
        “Principal Property” means any “Principal Property” (as defined in the
Existing Con-way Indenture) owned by Con-way or any of its Restricted
Subsidiaries (as defined in the Existing Con-way Indenture).
        “Pro Forma Compliance” means, with respect to any determination for any
period and any transaction, that such determination shall be made by giving pro
forma effect to each such transaction, as if each such transaction had been
consummated on the first day of such period, based on, in the case of
determinations made in reliance on pro-forma financial statement calculations
only, historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in detail in the
relevant compliance certificate, financial statement or other document provided
to Agent or any Lender in connection herewith (which shall be prepared by Parent
Borrower in good faith (subject to the approval of Agent, not to be unreasonably
withheld)) and for such purposes historical financial statements shall be
recalculated as if such transaction had been consummated at the beginning of the
applicable period, and any Indebtedness or other liabilities to be incurred,
assumed or repaid had been incurred, assumed or repaid at the beginning of such
period (and assuming that such Indebtedness to be incurred bears interest during
any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to such
Indebtedness incurred during such period) and, to the extent pro forma financial
statements are required to be prepared by Parent Borrower under Regulation S-X
of the Securities Act of 1933 (“Reg. S-X”) reflecting such transaction for any
period, all pro forma calculations made hereunder with respect to such
transaction and for such period shall be in conformity with Reg. S-X at all
times after such pro-forma financial statements reflecting such transactions are
required to be filed by Parent Borrower under Reg. S-X.


        “Pro Rata Extension Offers” has the meaning specified in Section
2.16(c).
        “Pro Rata Share” means with respect to all matters relating to any
Lender, (i) with respect to the Revolving Loans, the percentage obtained by
dividing (A) the Commitment of that Lender by (B) the aggregate Commitments of
all Lenders, as any such percentages may be adjusted by increases or decreases
in Commitments pursuant to the terms and conditions hereof or by assignments
permitted pursuant to Section 11.1, (ii) with respect to all Loans, the
percentage obtained by dividing (A) the aggregate Commitments of that Lender by
(B) the aggregate Commitments of all Lenders, and (iii) with respect to all
Loans on and after the Commitment Termination Date, the percentage obtained by
dividing (A) the aggregate outstanding principal balance of the Loans held by
that Lender, by (B) the outstanding principal balance of the Loans held by all
Lenders. For purposes of Canadian Loans and Canadian Letter of Credit
Obligations, each use of the term “Commitment” above shall be deemed to refer to
the Canadian Commitments.



--------------------------------------------------------------------------------


        “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
        “Public Lender” has the meaning specified in Section 10.13(a).
        “QFC” has the meaning specified in Section 13.13(b).
        “QFC Credit Support” has the meaning specified in Section 13.13.
 “Qualified Capital Stock” means any Capital Stock other than Disqualified
Capital Stock.
        “Qualified Plan” means a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.
        “Qualified Securitization Financing” means any Securitization Financing
that meets the following conditions:
(1) the Parent Borrower shall have determined in good faith that such Qualified
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to Parent Borrower or the applicable Subsidiary, as the case may be;
(2) all sales of Securitization Assets and related assets by Parent Borrower or
the applicable Subsidiary (other than a Securitization Subsidiary) either to the
applicable Securitization Subsidiary or directly to the applicable third-party
financing providers (as the case may be) are made at Fair Market Value (as
determined in good faith by Parent Borrower); and
(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by Parent Borrower)
and may include Standard Securitization Undertakings.
For the avoidance of doubt, Indebtedness under the Term Credit Agreement,
Indebtedness in respect of the 2022 Notes, 2023 Notes, 2024 Notes, Indebtedness
hereunder or any Refinancing Indebtedness with respect to the foregoing shall
not be deemed a Qualified Securitization Financing.
        “Quarterly Average Availability Percentage” means, at any time, the
Average Availability Percentage for the three (3) most recently ended months for
which a Borrowing Base Certificate was delivered.
        “Quarterly Average Unused Revolving Facility Balance” means, at any
time, the Average Unused Revolving Facility Balance for the three (3) most
recently ended months for which a Borrowing Base Certificate was delivered.
        “Railcar Receivables” means an Account owing to a U.S. Borrower that
arises in the ordinary course of business under or in connection with agreements
associated with car hire



--------------------------------------------------------------------------------


settlements managed by the Railroad Clearinghouse, an entity of the AAR, or any
successor thereto.
        “Railcars” means the railroad cars, locomotives or other rolling stock
(including stacktrain), or accessories used on such railroad cars, locomotives
or other rolling stock (including superstructures and racks) owned by Parent
Borrower or any Restricted Subsidiary and employed in the conduct of such
Person’s business.
        “Ratio Liens Indebtedness” means any Indebtedness secured by a Lien in
reliance on clause 6(B) of the definition of “Permitted Liens” that matures
before the Stated Termination Date.
        “Real Property” means, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Credit Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
        “Recipient” means (a) Agent and (b) any Lender, as applicable.
        “Refinancing Indebtedness” has the meaning specified in Section 7.1.
        “Refinancing Transactions” means (A) the issuance and sale of the 2023
Notes, (B) the incurrence of indebtedness on or prior to the Amendment No. 3
Effective Date pursuant to the Term Credit Agreement and/or the repricing,
refinancing, amendment, restatement or supplement, in whole or in part, of the
Term Credit Agreement, (C) the redemption (including any satisfaction and
discharge in connection therewith) of all of Parent Borrower’s then outstanding
7.875% Senior Notes due 2019 and 5.75% Senior Notes due 2021, (D) the issuance
and sale of the 2024 Notes and the entry into, incurrence of indebtedness
pursuant to and prepayment of all amounts outstanding under the Bridge Credit
Agreement, (E) the entry into and incurrence of indebtedness pursuant to this
Agreement and any repricing, refinancing, amendment, restatement or supplement,
in whole or in part, of this Agreement, including Amendment No. 3 and (F) the
payment of fees and expenses in connection with the foregoing.
        “Refunded Swing Line Loan” has the meaning specified in Section
2.1(b)(iii).
        “Refunding Capital Stock” has the meaning specified in Section 7.2.
        “Register” has the meaning specified in Section 11.1(a)(i).
        “Regulation U” has the meaning specified in Section 4.10.
        “Related Persons” means, with respect to any Person, each Affiliate of
such Person and each director, officer, employee, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor and other consultants and agents of or to such
Person or any of its Affiliates.



--------------------------------------------------------------------------------


        “Relationship Bank” has the meaning specified in Annex A.
        “Release” means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material in the environment, including the migration of Hazardous Material
through or in the air, soil, surface water, ground water or property.
        “Rent Reserve” means, with respect to any store, warehouse distribution
center, regional distribution center or depot where any Eligible Equipment
subject to Liens arising by operation of law is located (other than any Eligible
Equipment with respect to which Agent has determined that such Liens have been
waived or subordinated to Agent’s reasonable satisfaction pursuant to a landlord
waiver, bailee letter or comparable agreement), a rent reserve not in excess of
three (3) months’ rent (or for such longer time period that is determined by
Agent in its Permitted Discretion as reasonably necessary to protect and/or
realize upon the Collateral located at any) at such store, warehouse
distribution center, regional distribution center or depot.
        “Replacement Lender” has the meaning specified in Section 2.14(d).
        “Requisite Lenders” means Lenders having (a) more than 50% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 50% of the aggregate outstanding amount of the Loans, in each case,
excluding Non-Funding Lenders.
        “Reserves” means reserves against the Borrowing Base, including, without
limitation, the Dilution Reserve, the Discretionary FILO Dilution Reserve, if
applicable, the Rent Reserve, the Canadian Priority Payables Reserve and such
additional other reserves as Co-Collateral Agents may establish from time to
time in their Permitted Discretion as provided in Section 2.18 hereof, including
related to any material downward trend in monthly Railcar Receivables (if
included in the Borrowing Base at the time).
        “Resolution Authority” means an EEA Resolution Authority or, with
respect to any UK Financial Institution, a UK Resolution Authority.
        “Restatement Date” means October 30, 2015.
        “Restricted Cash” means cash and Cash Equivalents held by Parent
Borrower and the Restricted Subsidiaries that would appear as “restricted” on a
consolidated balance sheet of Parent Borrower or any of the Restricted
Subsidiaries.
        “Restricted Conditions” means (a) there is no Default or Event of
Default existing immediately before or after such transaction, (b) (i) the 30
Day Availability immediately preceding the proposed transaction and (ii)
Availability on the date of the proposed transaction (in each case, calculated
on a pro forma basis for such transaction and/or any Advance) is equal to or
greater than the greater of (x) 10.0% of Available Credit and (y) $75,000,000,
(c) the Fixed Charge Coverage Ratio is at least 1.00 to 1.00 determined as of
the end of the most recent Fiscal Quarter for which financial statements were
required to have been delivered to Agent for the twelve-month period then ended;
provided that, if each of 30 Day Availability and Availability



--------------------------------------------------------------------------------


on the date of the proposed transaction (in each case, calculated on a pro forma
basis for such transaction and/or any Advance) is greater than the greater of
(x) 15.0% of Available Credit and (y) $95,000,000 at such time, clause (c) shall
not apply and (d) for transactions which are consummated in reliance on the
Restricted Conditions in an amount in excess of $100,000,000 only, Parent
Borrower shall have delivered a customary Officer’s Certificate to Agent
certifying as to compliance with the requirements of clauses (a) through (c) (if
applicable).
        “Restricted Investment” means an Investment other than a Permitted
Investment.
        “Restricted Payments” has the meaning specified in Section 7.2.
        “Restricted Subsidiary” means, with respect to any Person, any
Subsidiary of such Person other than an Unrestricted Subsidiary of such Person.
Unless the context otherwise requires, the term “Restricted Subsidiary” shall
mean a Restricted Subsidiary of Parent Borrower. Each Credit Party shall
constitute a Restricted Subsidiary.
        “Retired Capital Stock” has the meaning specified in Section
7.2(b)(ii)(A).
        “Retiree Welfare Plan” means, at any time, a welfare plan (within the
meaning of Section 3(1) of ERISA) that provides for continuing coverage or
benefits for any participant or any beneficiary of a participant after such
participant’s termination of employment, other than continuation coverage
provided pursuant to Section 4980B of the IRC or other similar state law and at
the sole expense of the participant or the beneficiary of the participant.
        “Revaluation Date” means (a) with respect to any Loan made to a Canadian
Borrower, each of the following: (i) each date of an Advance to a Canadian
Borrower and (ii) each date of a continuation of a Loan made to a Canadian
Borrower and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit for or on behalf of a Canadian
Borrower or for or on behalf of a U.S. Borrower if such Letter of Credit is
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof and
(iii) the latest to occur of (1) each date of any payment by any L/C Issuer
under any Letter of Credit denominated in Canadian Dollars or an Alternative
Currency, (2) each date of reimbursement payment made by a Borrower to any L/C
Issuer under any Letter of Credit denominated in Canadian Dollars or an
Alternative Currency, or (3) payment over to any L/C Issuer under any Letter of
Credit denominated in Canadian Dollars or an Alternative Currency by a Lender of
its Pro Rata Share of a participation interest or a Revolving Loan advanced as
reimbursement.
        “Revolving Credit Advance” has the meaning specified in Section
2.1(a)(i).
        “Revolving Loan” means, at any time, the sum of (a) the aggregate amount
of Revolving Credit Advances outstanding to Borrowers plus (b) the aggregate
Letter of Credit Obligations incurred on behalf of Borrowers. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.



--------------------------------------------------------------------------------


        “Revolving Note” and “Revolving Notes” have the meaning specified in
Section 2.1(a)(ii).
        “Rolling Stock” means all Railcars, Chassis, trucks, trailers, tractors,
wherever located, except for automobiles used by the Credit Parties’ employees.
        “Rolling Stock Collateral” means all Rolling Stock constituting
Collateral that is included in the U.S. Borrowing Base.
        “S&P” means Standard & Poor’s Ratings Group or any successor to the
rating agency business thereof.
        “Sale/Leaseback Transaction” means an arrangement relating to property
now owned or hereafter acquired by Parent Borrower or a Restricted Subsidiary
whereby Parent Borrower or such Restricted Subsidiary transfers such property to
a Person and Parent Borrower or such Restricted Subsidiary leases it from such
Person, other than leases between any of Parent Borrower and a Restricted
Subsidiary or between Restricted Subsidiaries.
 “Scheduled Unavailability Date” has the meaning specified in Section 2.15.
 “Schedules” means the Schedules prepared by Borrowers and attached to this
Agreement.
        “SEC” means the United States Securities and Exchange Commission.
        “Secured Hedge Agreement” means any Swap Contract by and between any
Credit Party and any Hedge Bank.
        “Secured Hedging Obligations” means the obligations of any Credit Party
arising under any Secured Hedge Agreement.
        “Secured Indebtedness” means any Consolidated Total Indebtedness secured
by a Lien.
        “Secured Parties” means, collectively, with respect to the Obligations,
Agent, Co-Collateral Agents, the Lenders, the L/C Issuers, the Swing Line
Lender, any Lender or Agent (or any Affiliate of a Lender or Agent) that is a
party to the Bank Product Documents and any Lender, Agent or any Hedge Bank that
is a party to a Secured Hedge Agreement.
        “Securitization Assets” means any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by Parent
Borrower or any Restricted Subsidiary or in which Parent Borrower or any
Restricted Subsidiary has any rights or interests, in each case, without regard
to where such assets or interests are located: (1) receivables, payment
obligations, installment contracts, and similar rights, whether currently
existing or arising or estimated to arise in the future, and whether in the form
of accounts, chattel paper, general intangibles, instruments or otherwise
(including any drafts, bills of exchange or similar notes and instruments), (2)
royalty and other similar payments made related to the use of trade names and
other intellectual property, business support, training and other services,
including, without limitation, licensing fees, lease payments and similar
revenue streams, (3) revenues related to



--------------------------------------------------------------------------------


distribution and merchandising of the products of Parent Borrower and its
Restricted Subsidiaries, (4) intellectual property rights relating to the
generation of any of the foregoing types of assets, (5) parcels of or interests
in real property, together with all easements, hereditaments and appurtenances
thereto, all improvements and appurtenant fixtures and equipment, incidental to
the ownership, lease or operation thereof, and (6) any other assets and property
to the extent customarily included in securitization transactions or factoring
transactions of the relevant type in the applicable jurisdictions (as determined
by Parent Borrower in good faith).
        “Securitization Fees” means distributions or payments made directly or
by means of discounts with respect to any participation interests issued or sold
in connection with, and all other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Securitization Financing.
        “Securitization Financing” means any transaction or series of
transactions that may be entered into by Parent Borrower or any of its
Subsidiaries pursuant to which Parent Borrower or any of its Subsidiaries may
sell, assign, convey or otherwise transfer (including, for the avoidance of
doubt, any conveyance or transfer effected by means of declaration of a trust
over the relevant assets) to any other Person, or may grant a security interest
in, any Securitization Assets (whether now existing or arising in the future) of
Parent Borrower or any of its Subsidiaries, and any assets related thereto
including, without limitation, all collateral securing such Securitization
Assets, all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
which are customarily sold, assigned, conveyed, or transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions or factoring transactions involving Securitization
Assets and any Hedging Obligations entered into by Parent Borrower or any such
Subsidiary in connection with such Securitization Assets.
        “Securitization Repurchase Obligation” means any obligation of a seller
of Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a Securitization
Asset or portion thereof becoming subject to any asserted defense, dispute,
dilution, off-set or counterclaim of any kind as a result of any action taken
by, any failure to take action by or any other event relating to the seller.
        “Securitization Subsidiary” means a Wholly Owned Restricted Subsidiary
(or another Person formed for the purposes of engaging in a Qualified
Securitization Financing with Parent Borrower or any of its Subsidiaries in
which Parent Borrower or any of its Subsidiaries makes an Investment and Parent
Borrower or any of its Subsidiaries transfers Securitization Assets and related
assets) which engages in no activities other than in connection with the
financing of Securitization Assets of one or more Subsidiaries that are not
Credit Parties, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Parent
Borrower as a Securitization Subsidiary and:



--------------------------------------------------------------------------------


(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by Parent Borrower or any other Restricted
Subsidiary (excluding guarantees of obligations (other than the principal of and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates Parent Borrower or any other Restricted
Subsidiary in any way other than pursuant to Standard Securitization
Undertakings, or (iii) subjects any property or asset of Parent Borrower or any
other Restricted Subsidiary, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;
(b) with which neither Parent Borrower nor any Restricted Subsidiary has any
material contract, agreement, arrangement or understanding other than on terms
which Parent Borrower reasonably believes to be no less favorable to Parent
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons that are not Affiliates of Parent Borrower (other than
pursuant to Standard Securitization Undertakings); and
(c) to which neither Parent Borrower nor any Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results (other than pursuant
to Standard Securitization Undertakings).
        “Senior Representative” means, with respect to any Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
        “Settlement Date” has the meaning specified in Section 10.8(a)(ii).
        “Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC (or any successor provisions).
        “Similar Business” has the meaning specified in Section 7.6.
        “Singapore Dollars” means the lawful currency of Singapore.
        “Solvent” means, with respect to any Person organized under the laws of
the United States or any state thereof, on a particular date, that on such date
(a) the fair value of the assets of such Person, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of such Person; (b) the present fair saleable value of the property of such
Person will be greater than the amount that will be required to pay the probable
liability of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are conducted on such date and are proposed to be
conducted after such date.
        “SPC” has the meaning specified in Section 11.1(g).



--------------------------------------------------------------------------------


        “Specified Entity” means an entity (i) treated as a partnership or
disregarded entity for U.S. Federal income tax purposes and (ii) the equity
interests of which are not treated as held, directly or indirectly, by a CFC for
purposes of section 956 of the IRC.
        “Specified Equity Contribution” has the meaning specified in Section
9.4.
        “Spot Rate” means, on any day, the rate quoted or published by Agent (or
a designated Affiliate of Agent) at which Canadian Dollars or any Alternative
Currency may be exchanged into Dollars. The applicable L/C Issuer may use such
Spot Rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.
        “Standard Securitization Undertakings” means representations,
warranties, covenants, indemnities, reimbursement obligations, performance
undertakings, guarantees of performance, and other customary payment obligations
entered into by Parent Borrower or any of its Subsidiaries, whether joint and
several or otherwise, which Parent Borrower has determined in good faith to be
customary in a Securitization Financing including, without limitation, those
relating to the servicing of the assets of a Securitization Subsidiary, it being
understood that any Securitization Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.


        “Stated Termination Date” means April 30, 2024.


        “Subordinated Indebtedness” means (a) with respect to any Borrower, any
Indebtedness of such Borrower which is by its terms subordinated in right of
payment to the Loans on which it is obligated, and (b) with respect to any
Credit Party, any Indebtedness of such Credit Party which is by its terms
subordinated in right of payment to its guarantee of Indebtedness under this
Agreement.
        “Subsidiary” means, with respect to any Person, (1) any corporation,
association or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time of determination owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof, and (2) any partnership, joint venture or limited liability
company of which (x) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general and limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise, and (y) such Person or any Subsidiary of
such Person is a controlling general partner or otherwise controls such entity.
Unless the context otherwise requires, the term “Subsidiary” shall mean a
Subsidiary of Parent Borrower.



--------------------------------------------------------------------------------


        “Subsidiary Guarantors” means each Subsidiary of Parent Borrower, other
than Excluded Subsidiaries and Designated Guarantors. As of the Restatement
Date, the Subsidiary Guarantors are listed on Schedule (A-1).
        “Supermajority Lenders” means Lenders having (a) 66.67% or more of the
Commitments of all Lenders, or (b) if the Commitments have been terminated,
66.67% or more of the aggregate outstanding amount of the Revolving Credit
Advances.
        “Supported QFC” has the meaning specified in Section 13.13.
        “Surface Transportation Board” means the Surface Transportation Board,
an agency of the Federal Government of the United States, and any successor
agency thereof.
        “Swap Contract” means (a) any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
cross-currency hedges, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Borrowers or any of their respective
Subsidiaries shall be a “Swap Agreement” and (b) any agreement with respect to
any transactions (together with any related confirmations) which are subject to
the terms and conditions of, or are governed by, any master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement or any other similar master agreement.
        “Swap Obligation” means, with respect to any Credit Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1(a)(47) of the Commodity
Exchange Act.
        “Swing Line Advance” has the meaning specified in Section 2.1(b)(i).
        “Swing Line Availability” has the meaning specified in Section
2.1(b)(i).
        “Swing Line Commitment” means, as to Swing Line Lender, the commitment
of Swing Line Lender to make Swing Line Advances as set forth on Annex C, which
commitment constitutes a subfacility of the Commitment of Swing Line Lender. The
aggregate Swing Line Commitment on the Amendment No. 3 Effective Date is fifty
million Dollars ($50,000,000), which commitment constitutes a subfacility of the
aggregate Commitments.
        “Swing Line Lender” means MSSF.
        “Swing Line Loan” means, as the context may require, at any time, the
aggregate amount of Swing Line Advances outstanding to any Borrower or to all
Borrowers.
        “Swing Line Note” and “Swing Line Notes” have the meanings specified in
Section 2.1(b)(ii).



--------------------------------------------------------------------------------


        “TARGET Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
reasonably determined by Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
        “Tax Compliance Certificate” has the meaning specified in Section
2.13(d).
        “Tax Distributions” means any distributions described in Section
7.2(b)(xi).
        “Tax Group” has the meaning specified in Section 7.2.
        “Tax Structure” has the meaning specified in Section 12.8.
        “Taxes” means present and future taxes (including, but not limited to,
income, corporate, capital, excise, property, ad valorem, sales, use, payroll,
value added and franchise taxes, deductions, withholdings and custom duties),
charges, fees, imposts, levies, deductions or withholdings (including backup
withholding) and all liabilities (including interest, additions to tax and
penalties) with respect thereto, imposed by any Governmental Authority.
        “Temporary U.S. Borrowing Base Adjustment” has the meaning specified in
Section 6.13(b).
        “Term Administrative Agent” means MSSF, in its capacity as
administrative agent and collateral agent under the Term Credit Agreement.
        “Term Collateral Account” has the meaning specified in Annex A.
        “Term Credit Agreement” means the Senior Secured Term Loan Credit
Agreement, dated as of October 30, 2015, by and among Parent Borrower, certain
subsidiaries of Parent Borrower, MSSF, as administrative agent and collateral
agent, and the other parties thereto, including all exhibits, annexes and
schedules thereto, as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified by the Incremental and Refinancing
Amendment (Amendment No. 1 to Credit Agreement), dated as of August 25, 2016,
the Refinancing Amendment (Amendment No. 2 to Credit Agreement), dated as of
March 10, 2017, the Refinancing Amendment (Amendment No. 3 to Credit Agreement),
dated as of February 23, 2018, the Amendment No. 4 to Credit Agreement, dated as
of March 7, 2019, and the Incremental Amendment (Amendment No. 5 to Credit
Agreement), dated as of March 18, 2019.
        “Term Priority Collateral” has the meaning specified in the ABL
Intercreditor Agreement.
        “Termination Date” means the date on which (a) the Loans have been
repaid in full in cash, (b) all other Obligations under this Agreement and the
other Loan Documents have been completely discharged or paid (other than
contingent indemnification obligations for which no claim has been asserted,
Bank Products Obligations and Secured Hedging Obligations), (c) all Letter of
Credit Obligations have been cash collateralized, canceled or backed by standby
letters



--------------------------------------------------------------------------------


of credit in accordance with Section 2.2, and (d) none of Borrowers shall have
any further right to borrow any monies under this Agreement.
        “Title IV Plan” means a Pension Plan (other than a Multiemployer Plan)
that is covered by Title IV of ERISA or Section 412 of the IRC, and that any
Credit Party or ERISA Affiliate maintains, contributes to or has an obligation
to contribute to on behalf of participants who are or were employed by any of
them.
        “Trademarks” has the meaning to it in the U.S. Security Agreement.


        “Transactions” means (a) the consummation of the Con-way Acquisition and
transactions contemplated thereby and in connection therewith, (b) the
execution, delivery and performance of this Agreement, the Term Credit
Agreement, the Bridge Credit Agreement and any documentation relating to
Indebtedness incurred in lieu thereof or to refinance the foregoing, and the
incurrence of Indebtedness thereunder and Liens in connection therewith, (c)
Parent Borrower’s or any of its Subsidiaries’ incurrence, replacement,
redemption, repayment, defeasance, discharge or refinancing of indebtedness or
liens in connection with the Con-way Acquisition, including the assumption of
the Con-way Existing Indebtedness and other existing Indebtedness of Con-way and
its Subsidiaries, (d) the entry by Parent Borrower into this Agreement and the
borrowing of loans hereunder in connection with the Con-way Acquisition and (e)
the payment of fees and expenses in connection the foregoing.
        “UIIA” means that Uniform Intermodal Interchange and Facilities Access
Agreement, effective as of April 20, 2009, administered by The Intermodal
Association of North America, together with each addendum thereto executed by
Pacer Stacktrain, Inc. or Union Pacific Railroad Company and each Motor Carrier
(as defined in the UIIA) party thereto, each in the form delivered to Agent
prior to April 1, 2014, pursuant to which Pacer Stacktrain, Inc. or Union
Pacific Railroad Company and each Motor Carrier have agreed additional terms and
conditions applicable to the interchange of Chassis to such Motor Carrier by
Pacer Stacktrain, Inc. or Union Pacific Railroad Company.


        “UK Financial Institution” means any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
        “UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
        “Unfinanced Capital Expenditures” means for any period, Capital
Expenditures of Parent Borrower and its Restricted Subsidiaries made in cash
during such period, except to the extent financed with the proceeds of
Capitalized Lease Obligations or other Indebtedness (other than Loans incurred
hereunder), common Capital Stock or Qualified Capital Stock, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in EBITDA,
less cash



--------------------------------------------------------------------------------


received from the sale of any fixed assets of Parent Borrower and its Restricted
Subsidiaries (including, without limitation, assets of the type that may
constitute Equipment hereunder) during such period; provided that the aggregate
amount of Unfinanced Capital Expenditures during such period may not be less
than zero.
        “Unfunded Pension Liability” means, at any time, the aggregate amount,
if any, of the sum of the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan, allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan.
        “United States” and “U.S.” mean the United States of America.
        “Unrestricted Subsidiary” means:
(1) any Subsidiary of Parent Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of Parent
Borrower in the manner provided below; and
(2) any Subsidiary of an Unrestricted Subsidiary.
Parent Borrower may designate any Subsidiary of Parent Borrower (including any
newly acquired or newly formed Subsidiary of Parent Borrower) to be an
Unrestricted Subsidiary unless at the time of such designation such Subsidiary
or any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns
or holds any Lien on any property of, Parent Borrower or any other Restricted
Subsidiary that is not a Subsidiary of the Subsidiary to be so designated, in
each case at the time of such designation; provided, however, that the
Subsidiary to be so designated and its Subsidiaries do not at the time of
designation have and do not thereafter Incur any Indebtedness pursuant to which
the lender has recourse to any of the assets of Parent Borrower or any of the
Restricted Subsidiaries unless otherwise permitted under Section 7.2; provided,
further, however, that either:
(a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or
(b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 7.2.
Parent Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that immediately after giving effect to such
designation, Borrowers are in Pro Forma Compliance with the Restricted
Conditions.
In no event may Parent Borrower be an Unrestricted Subsidiary. Notwithstanding
anything to the contrary herein, on the Amendment No. 3 Effective Date, XPO
Escrow Sub, LLC shall be automatically deemed an Unrestricted Subsidiary.



--------------------------------------------------------------------------------


As of the Restatement Date, each entity listed on Schedule 6.13 is an
Unrestricted Subsidiary.
        “U.S. ABL Priority Collateral” means all U.S. Collateral that is ABL
Priority Collateral.
        “U.S. Availability” means, as of any date of determination, the amount
(if any) by which (a) U.S. Available Credit, exceeds (b) the sum of (i)
Revolving Credit Advances plus (ii) Letter of Credit Obligations (other than
Letter of Credit Obligations cash collateralized in accordance with the terms of
the Loan Documents) plus (iii) Swing Line Loans.
        “U.S. Available Credit” means, as of any date of determination, the
lesser of (a) the Commitment and (b) the U.S. Borrowing Base as most recently
reported by the Credit Parties on or prior to such date of determination.
 “U.S. Borrower” and “U.S. Borrowers” have the meanings specified in the
preamble to this Agreement.
        “U.S. Borrowing Base” means, as of any date of determination, from time
to time, as to the U.S. Credit Parties, an amount equal to the sum at such time
of:
(a)the product of (i) 85% multiplied by (ii) the U.S. Credit Parties’ Eligible
Accounts; plus
(b)the product of (i) 20% multiplied by (ii) the U.S. Credit Parties’ Eligible
90-Day Accounts; provided that the amount contributed to the U.S. Borrowing Base
at any time pursuant to this clause (b), taken together with the amount
contributed to the Canadian Borrowing Base at such time pursuant to sub-clause
(C) of clause (i) of the definition of “Canadian Borrowing Base”, shall not in
any event exceed the Eligible 90-Day Accounts Cap (it being understood that,
unless otherwise elected by Parent Borrower in its sole discretion from
time-to-time (which election shall be revocable in its sole discretion),
Eligible 90-Day Accounts shall be applied to the Eligible 90-Day Accounts Cap
first for the benefit of the U.S. Borrowing Base, and thereafter for the benefit
of the Canadian Borrowing Base); plus
(c)the lesser of:
(i)the product of (A) 65% multiplied by (B) the cost of the U.S. Credit Parties’
Eligible Equipment (but net of delivery charges, sales tax and other costs
incidental to the purchase thereof); and
(ii)the product of (A) 85% multiplied by (B) the cost of the U.S. Credit
Parties’ Eligible Equipment (but net of delivery charges, sales tax and other
costs incidental to the purchase thereof) multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent Equipment appraisal
obtained by Agent, at such time; plus
(d)[Reserved];the Temporary U.S. Borrowing Base Adjustment; plus
(e)the lesser of



--------------------------------------------------------------------------------


(i) 85% of the net book value of aggregate Eligible Rolling Stock; and
(ii) the product of (A) 75% multiplied by (B) the Net Orderly Liquidation Value
of the U.S. Credit Parties’ Eligible Rolling Stock; minus
(f)the Dilution Reserve, the Discretionary FILO Dilution Reserve, if applicable,
the Rent Reserve, the Canadian Priority Payables Reserve and such other Reserves
established by Co-Collateral Agents in their Permitted Discretion in conformity
with Section 2.18;
provided that a maximum of 25% of the U.S. Borrowing Base shall be attributable
to the U.S. Credit Parties’ Eligible Equipment and the U.S. Credit Parties’
Eligible Rolling Stock in the aggregate.
The U.S. Borrowing Base shall at any time be determined by reference to the most
recent Borrowing Base Certificate delivered to Co-Collateral Agents pursuant to
Section 5.2. Notwithstanding anything to the contrary contained herein,
determinations as to Reserves, adjustments and similar matters related to the
U.S. Borrowing Base shall be made by Co-Collateral Agents in their Permitted
Discretion in accordance with Section 2.18.
        “U.S. Collateral” means the Collateral owned by (or, in the event such
Collateral has been foreclosed upon, immediately prior to such foreclosure that
was owned by) a U.S. Credit Party.
        “U.S. Credit Party” means each U.S. Borrower and each U.S. Guarantor.
        “U.S. Guarantor” means each Guarantor that is a Domestic Subsidiary.
        “U.S. Guaranty” means the guarantee of the Obligations of each Credit
Party hereunder by the U.S. Credit Parties in Article 13 hereunder or in a
supplemental guarantee in accordance with Section 6.12 of this Agreement.
        “U.S. Loans” means, at any time, the sum of (a) the aggregate amount of
Revolving Credit Advances and Swing Line Loans outstanding to the U.S. Borrowers
plus (b) the aggregate Dollar Equivalent of the U.S. Borrowers’ Letter of Credit
Obligations. Unless the context otherwise requires, references to the
outstanding principal balance of the U.S. Loans shall include the aggregate
Dollar Equivalent of the outstanding balance of the U.S. Borrowers’ Letter of
Credit Obligations.
        “U.S. Overadvance” means, as of any date of determination, the sum of
(i) Loans then outstanding less (ii) the Available Credit.
        “U.S. Security Agreement” means that certain Second Amended and Restated
Security Agreement, dated as of the Restatement Date, made by the Credit Parties
party thereto in favor of Agent, on behalf of Agent, Co-Collateral Agents and
Lenders, as amended, restated, supplemented or otherwise modified from time to
time.
        “U.S. Special Resolution Regimes” has the meaning specified in Section
13.13.



--------------------------------------------------------------------------------


        “U.S. Term Priority Collateral” means all U.S. Collateral that is Term
Priority Collateral.
        “Value” means, with respect to Eligible Rolling Stock, net book value as
reported by Borrowers to Co-Collateral Agents in accordance with GAAP; provided
that for purposes of the calculation of the U.S. Borrowing Base, the Value of
the Eligible Rolling Stock shall not include (a) the portion of the value
Eligible Rolling Stock equal to the profit earned by any Affiliate of Parent
Borrower on the sale thereof to any Borrower or (b) write-ups or write-downs in
value with respect to currency exchange rates.
        “Weighted Average Life to Maturity” means, when applied to any
Indebtedness or Disqualified Capital Stock or Preferred Stock, as the case may
be, at any date, the quotient obtained by dividing (1) the sum of the products
of the number of years from the date of determination to the date of each
successive scheduled principal payment of such Indebtedness or redemption or
similar payment with respect to such Disqualified Capital Stock or Preferred
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.
        “Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary
that is a Restricted Subsidiary.
        “Wholly Owned Subsidiary” of any Person means a Subsidiary of such
Person 100% of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares or shares required pursuant to
applicable law) shall at the time be owned by such Person or by one or more
Wholly Owned Subsidiaries of such Person.
        “Withholding Agent” means any Credit Party and Agent.
        “WRA” means the Winding-Up and Restructuring Act (Canada).
        “Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
        “XPO Intermodal” means XPO Intermodal, Inc. (f/k/a Pacer International,
Inc.), a Tennessee corporation.
1.2Rules of Construction. All other undefined terms contained in any of the Loan
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the Code to the extent the same are used or defined therein; in
the event that any term is defined



--------------------------------------------------------------------------------


differently in different Articles or Divisions of the Code, the definition in
Article or Division 9 shall control. Unless otherwise specified, references in
this Agreement or any of the Appendices to a Section, subsection or clause refer
to such Section, subsection or clause as contained in this Agreement. The words
“herein”, “hereof” and “hereunder”, and other words of similar import refer to
this Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in this Agreement
or any such Annex, Exhibit or Schedule.
1.3Interpretive Matters. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to agreements and instruments, statutes and related regulations shall include
any amendments of the same and any successor statutes and regulations. Whenever
any provision in any Loan Document refers to the knowledge (or an analogous
phrase) of any Credit Party, such words are intended to signify that such Credit
Party has actual knowledge or awareness of a particular fact or circumstance or
that such Credit Party, if it had exercised reasonable diligence, would have
known or been aware of such fact or circumstance. In addition, for purposes
hereof, (a) an accounting term not otherwise defined has the meaning assigned to
it in accordance with GAAP; (b) unsecured Indebtedness shall not be deemed to be
subordinate or junior to secured Indebtedness merely by virtue of its nature as
unsecured Indebtedness; (c) the principal amount of any non-interest bearing or
other discount security at any date shall be the principal amount thereof that
would be shown on a balance sheet of a Person dated such date prepared in
accordance with GAAP; (d) the principal amount of any Preferred Stock shall be
(i) the maximum liquidation value of such Preferred Stock or (ii) the maximum
mandatory redemption or mandatory repurchase price with respect to such
Preferred Stock, whichever is greater; and (e) unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP; provided,
that, if Borrower Representative notifies Agent that Borrower Representative
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Amendment No. 3 Effective Date in GAAP or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower Representative that the Requisite Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
1.4Additional Alternative Currencies.



--------------------------------------------------------------------------------


(a)Parent Borrower may from time to time request that Letters of Credit be
issued in a currency other than Dollars or those specifically listed in the
definition of “Alternative Currency” for the account of a U.S. Borrower;
provided that such requested currency is a lawful currency that is freely
transferable and readily convertible into Dollars in the London interbank
market. Such request shall be subject to the approval of Agent and the
applicable L/C Issuer(s).
(b)Any such request shall be made to Agent not later than 11:00 a.m. (New York,
New York time), ten Business Days prior to the date of the desired issuance of a
Letter of Credit in such other currency (or such other time or date as may be
agreed by Agent and the applicable L/C Issuer, in its or their sole discretion).
In the case of any such request, Agent shall also promptly notify the applicable
L/C Issuer thereof. The applicable L/C Issuer shall notify Agent, not later than
11:00 a.m. (New York, New York time), five Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit in such requested currency.
(c)Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to issue a Letters of Credit in such requested currency. If
Agent and the applicable L/C Issuer consent to the issuance of Letters of Credit
in such requested currency, Agent shall so notify Parent Borrower and such
currency shall thereupon be deemed for all purposes herein to be an Alternative
Currency hereunder. If Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.4, Agent shall promptly so notify
Parent Borrower.
(d)As of the Amendment No. 3 Effective Date, each L/C Issuer has agreed to issue
Letters of Credit in the currencies specified on Exhibit B to Amendment No. 3.
1.5Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of LIBOR Period) or
performance shall extend to the immediately succeeding Business Day.
1.6Quebec Matters. For purposes of any assets, liabilities or entities located
in the Province of Quebec and for all other purposes pursuant to which the
interpretation or construction of this Agreement or any other Loan Document may
be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (a) “personal property” shall
include “movable property”; (b) “real property” or “real estate” shall include
“immovable property”; (c) “tangible property” shall include “corporeal
property”; (d) “intangible property” shall include “incorporeal property”; (e)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, “right of
retention”, “prior claim” and a resolutory clause; (f) all references to filing,
perfection, priority, remedies, registering or recording under the Code or a
PPSA shall include publication under the Civil Code of Quebec; (g) all
references to “perfection” of or “perfected” liens or security interest shall
include a reference to an “opposable” or “set up” hypothec, lien or security
interest as against third parties; (h) any “right



--------------------------------------------------------------------------------


of offset”, “right of setoff” or similar expression shall include a “right of
compensation”; (i) “goods” shall include “corporeal movable property” other than
chattel paper, documents of title, instruments, money and securities; (j) an
“agent” shall include a “mandatary”; (k) “construction liens” shall include
“legal hypothecs”; (l) “joint and several” shall include “solidary”; (m) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault”; (n) “beneficial ownership” shall include “ownership on behalf of another
as mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”. The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only and that all other documents contemplated thereunder
or relating thereto, including notices, may also be drawn up in the English
language only. Les parties aux présentes confirment que c'est leur volonté que
cette convention et les autres documents de crédit soient rédigés en langue
anglaise seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en langue anglaise
seulement.
1.7Borrowers. Notwithstanding anything herein or in any Loan Document to the
contrary, including any generic use of the term “Borrowers” as being liable for
any payment or obligation, in no event shall any Canadian Borrower or Canadian
Guarantor be liable for any Obligation of a U.S. Borrower or U.S. Guarantor.
1.8Quebec Security. For greater certainty, and without limiting the powers of
Agent, each of the Secured Parties hereby irrevocably appoints Agent as
hypothecary representative of the Secured Parties as contemplated under Article
2692 of the Civil Code of Quebec in order to hold hypothecs and security granted
by any Credit Party on property pursuant to the laws of the Province of Quebec
and to exercise such powers and duties which are conferred upon the Secured
Parties thereunder. The execution by Agent as hypothecary representative prior
to the Credit Agreement of any deeds of hypothec or other security documents is
hereby ratified and confirmed. The appointment of Agent as hypothecary
representative shall be deemed to have been ratified and confirmed by each
Person accepting an assignment of, a participation in or an arrangement in
respect of, all or any portion of any Secured Parties’ rights and obligations
under the Credit Agreement by the execution of an assignment, including an
Assignment Agreement or a joinder or other agreement pursuant to which it
becomes such assignee or participant, and by each successor Agent by the
execution of an Assignment Agreement or other agreement, or by the compliance
with other formalities, as the case may be, pursuant to which it becomes a
successor Agent under the Credit Agreement.
1.9Permitted Liens. Any references in this Agreement or any other Loan Document
to “Permitted Liens” is not intended to subordinate or postpone, and shall not
be interpreted as subordination or postponing, or as any agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Permitted Lien.
1.10Interest Act (Canada). For the purposes of the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection



--------------------------------------------------------------------------------


herewith by a Canadian Borrower is to be calculated on the basis of a 360-day or
365-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360 or 365, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.
1.11Criminal Code (Canada). If any provision of this Agreement would oblige a
Canadian Borrower to make any payment of interest or other amount payable to any
Secured Party in an amount or calculated at a rate which would be prohibited by
law or would result in a receipt by that Secured Party of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by that Secured Party of “interest” at a “criminal rate”,
such adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:
(a)first, by reducing the amount or rate of interest; and
(b)thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of section 347 of the Criminal Code (Canada).
1.12Anti-Money Laundering (Canada). The Canadian Borrowers acknowledge that,
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws, whether within Canada or
elsewhere (collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Canadian Lenders and Agent may be required to obtain, verify
and record information regarding the Canadian Borrowers, their directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Canadian Borrowers, and the transactions contemplated hereby.
Canadian Borrowers shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Canadian Lender or Agent, or any prospective assign or participant of a
Canadian Lender or Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence. Notwithstanding the
foregoing and except as may otherwise be agreed in writing, each of the Canadian
Lenders agrees that Agent has no obligation to ascertain the identity of any
Canadian Borrower or any authorized signatories of any Canadian Borrower on
behalf of any Canadian Lender, or to confirm the completeness or accuracy of any
information it obtains from a Canadian Borrower or any such authorized signatory
in doing so.
2. AMOUNT AND TERMS OF CREDIT
2.1Credit Facilities.
(a)Revolving Credit Facility.



--------------------------------------------------------------------------------


(i)Subject to the terms and conditions hereof, each Lender severally agrees to
make available to Borrowers from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”). The
Pro Rata Share of any Lender of (A) the Aggregate Revolving Credit Exposure
shall not at any time exceed its separate Commitment at such time and (B) the
Canadian Loans shall not at any time exceed its separate Canadian Commitment at
such time. The obligations of each Lender hereunder shall be several and not
joint. Until the Commitment Termination Date, Borrowers may borrow, repay and
reborrow under this Section 2.1(a); provided, that (x) the Aggregate Revolving
Credit Exposure at any time shall not exceed Availability at such time, (y) the
amount of U.S. Loans at any time shall not exceed the U.S. Availability at such
time and (z) the Canadian Loans at any time shall not exceed the Canadian
Availability at such time. Each Revolving Credit Advance shall be made on notice
by Borrower Representative to one of the representatives of Agent identified in
Schedule 2.1 at the address specified therein. Any such notice must be given no
later than (1) 12 noon (New York, New York time) on the date of the proposed
Revolving Credit Advance, in the case of a Base Rate Loan, or (2) 12 noon (New
York, New York time) on the date which is three (3) Business Days prior to the
proposed Revolving Credit Advance, in the case of a LIBOR Loan. Each such notice
(a “Notice of Revolving Credit Advance”) may be given verbally by telephone but
must be immediately confirmed in writing (by fax, electronic mail or overnight
courier) substantially in the form of Exhibit 2.1(a)(i), and shall include the
information required in such Exhibit. If any Borrower desires to have the
Revolving Credit Advances bear interest by reference to a LIBOR Rate, with
respect to LIBOR Loans denominated in Dollars, and BA Rate, with respect to
LIBOR Loans denominated in Canadian Dollars, Borrower Representative must comply
with Section 2.5(e). All Revolving Credit Advances (x) made to a U.S. Borrower
shall be denominated in Dollars and (y) made to a Canadian Borrower shall be
denominated in Dollars or Canadian Dollars but shall be deemed to have been made
(in the case of Canadian Dollar Revolving Credit Advances) in the Dollar
Equivalent of such Revolving Credit Advance.
(ii)Except as provided in Section 2.10, if requested by Lenders, (x) the U.S.
Borrowers, jointly and severally, shall execute and deliver to each Lender a
note to evidence the Commitment of that Lender and (y) the Canadian Borrowers,
jointly and severally, shall execute and deliver to each Lender a note to
evidence the Canadian Commitment of that Lender. Each note shall be in the
principal amount of the Commitment (or the Canadian Commitment) of the
applicable Lender, and substantially in the form of Exhibit 2.1(a)(ii) (each a
“Revolving Note” and, collectively, the “Revolving Notes”). Each Revolving Note
(or, if a Revolving Note is not requested, this Agreement) shall represent the
joint and several obligation of the appropriate Borrowers to pay the amount of
the applicable Lender’s Pro Rata Share of the aggregate unpaid principal amount
of all Revolving Loans to such Borrower together with interest thereon as
prescribed in Section 2.5. The entire unpaid balance of the aggregate Loan and
all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date (and the
Commitment, for purposes of this Agreement, shall thereafter be zero).
(b)Swing Line Facility.



--------------------------------------------------------------------------------


(i)Agent shall notify Swing Line Lender upon Agent’s receipt of any Notice of
Revolving Credit Advance from a U.S. Borrower which requests Base Rate Loans.
Subject to the terms and conditions hereof, Swing Line Lender may, in its
discretion, make available from time to time until the Commitment Termination
Date advances to a U.S. Borrower (each, a “Swing Line Advance”) in accordance
with any such notice. The provisions of this Section 2.1(b) shall not relieve
Lenders of their obligations to make Revolving Credit Advances under Section
2.1(a); provided, that if Swing Line Lender makes a Swing Line Advance pursuant
to any such notice, such Swing Line Advance shall be in lieu of any Revolving
Credit Advance that otherwise may be made by Lenders pursuant to such notice.
The aggregate amount of Swing Line Advances outstanding shall not exceed at any
time the lesser of (A) the Swing Line Commitment and (B) U.S. Available Credit,
in each case, less the outstanding balance of the U.S. Revolving Loans at such
time (“Swing Line Availability”). Only the U.S. Borrowers may receive a Swing
Line Advance. Until the Commitment Termination Date, the U.S. Borrowers may from
time to time borrow, repay and reborrow under this Section 2.1(b). Each Swing
Line Advance shall be made pursuant to a Notice of Revolving Credit Advance
delivered to Agent by Borrower Representative in accordance with Section
2.1(a)(i). Any such notice must be given no later than 2:00 p.m. (New York time)
on the Business Day of the proposed Swing Line Advance. Unless Swing Line Lender
has received at least one Business Day’s prior written notice from Requisite
Lenders instructing it not to make any Swing Line Advance, Swing Line Lender
shall, notwithstanding the failure of any condition precedent set forth in
Section 3.2, be entitled to fund any requested Swing Line Advance, and to have
each Lender make Revolving Credit Advances in accordance with Section
2.1(b)(iii) or purchase participating interests in accordance with Section
2.1(b)(iv). Notwithstanding any other provision of this Agreement or the other
Loan Documents, the Swing Line Loan shall constitute a Base Rate Loan and shall
be denominated in Dollars. The U.S. Borrowers shall repay the Swing Line Loan
upon written demand therefor by Agent.
(ii)Upon request by Swing Line Lender, the U.S. Borrowers shall execute and
deliver to Swing Line Lender a promissory note to evidence the Swing Line
Commitment. Such note shall be in the principal amount of the Swing Line
Commitment of Swing Line Lender and substantially in the form of Exhibit
2.1(b)(ii) (each a “Swing Line Note” and, collectively, the “Swing Line Notes”).
Each Swing Line Note (or, if Swing Line Notes are not requested, this Agreement)
shall represent the obligation of each U.S. Borrower to pay the amount of the
aggregate unpaid principal amount of all Swing Line Advances made to such
Borrower together with interest thereon as prescribed in Section 2.5. The entire
unpaid balance of the Swing Line Loan and all other non-contingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date, if not sooner paid in full.
(iii)The Swing Line Lender, at any time, and from time to time in its sole and
absolute discretion, but not less frequently than weekly, shall on behalf of the
U.S. Borrowers (and each U.S. Borrower hereby irrevocably authorizes the Swing
Line Lender to so act on its behalf) request each Lender (including the Swing
Line Lender) to make a Revolving Credit Advance for the account of the U.S.
Borrowers (which shall be a Base Rate



--------------------------------------------------------------------------------


Loan) in an amount equal to that Lender’s Pro Rata Share of the principal amount
of the U.S. Borrowers’ Swing Line Loan (the “Refunded Swing Line Loan”)
outstanding on the date such notice is given. If any Lender is a Non-Funding
Lender, and the conditions precedent set forth in Section 3.2 are satisfied at
such time, that Non-Funding Lender’s reimbursement obligations with respect to
the Swing Line Loans shall be reallocated to and assumed by the other Lenders in
accordance with their Pro Rata Share of the Revolving Loans (calculated as if
the Non-Funding Lender’s Pro Rata Share was reduced to zero and each other
Lender’s Pro Rata Share had been increased proportionately); provided that no
Lender shall be reallocated any such reimbursement obligations to the extent
such reallocation shall cause its Pro Rata Share of the Aggregate Revolving
Credit Exposure to exceed its Commitment. If any Lender is a Non-Funding Lender,
upon receipt of the demand described above, each Lender that is not a
Non-Funding Lender will be obligated to pay to Agent for the account of the
Swing Line Lender its Pro Rata Share of the outstanding Swing Line Loans
(increased as described above); provided that no Lender shall be required to
fund any amount to the extent such funding shall cause its Pro Rata Share of the
Aggregate Revolving Credit Exposure to exceed its Commitment. Unless any of the
events described in Sections 9.1(j) or (k) has occurred (in which event the
procedures of Section 2.1(b)(iv) shall apply), and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Lender shall disburse directly to Agent,
its Pro Rata Share of a Revolving Credit Advance on behalf of the Swing Line
Lender prior to 3:00 p.m. (New York time) in immediately available funds on the
Business Day next succeeding the date that notice is given. The proceeds of
those Revolving Credit Advances shall be immediately paid to the Swing Line
Lender and applied to repay the Refunded Swing Line Loan of the U.S. Borrowers.
(iv)If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 2.1(b)(iii), one of the events described in Sections 9.1(j)
or 9.1(k) has occurred, then, subject to the provisions of Section 2.1(b)(v)
below, each Lender shall, on the date such Revolving Credit Advance was to have
been made, purchase, or be deemed to have purchased, from the Swing Line Lender
an undivided participation interest in the Swing Line Loan in an amount equal to
its Pro Rata Share of such Swing Line Loan. Upon request, each Lender shall
promptly transfer to the Swing Line Lender, in immediately available funds, the
amount of its participation interest.
(v)Each Lender’s obligation to make Revolving Credit Advances in accordance with
Section 2.1(b)(iii) and to purchase participation interests in accordance with
Section 2.1(b)(iv) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against Swing Line Lender, any U.S.
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of any
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time; or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Lender does
not make available to Agent or Swing Line Lender, as applicable, the amount
required pursuant to Sections 2.1(b)(iii) or 2.1(b)(iv), as the case may be,
Swing Line Lender shall be entitled to



--------------------------------------------------------------------------------


recover such amount on demand from such Lender, together with interest thereon
for each day from the date of non-payment until such amount is paid in full at
the Federal Funds Rate for the first two Business Days and at the Base Rate
thereafter.
(c)Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Revolving Credit Advance, Notice of Conversion/Continuation, or similar
notice reasonably believed by Agent to be genuine. Agent may assume that each
Person executing and delivering any notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary. Each Borrower hereby designates Parent
Borrower or any of its authorized representatives as its representative and
agent on its behalf for the purposes of issuing Notices of Revolving Credit
Advances and Notices of Conversion/Continuation, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting interest
rate options, requesting Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents, and
taking all other actions (including in respect of providing notices in respect
of compliance with covenants) on behalf of any Borrower or Borrowers under the
Loan Documents. Borrower Representative hereby accepts such appointment. Agent
and each Lender may regard any notice or other communication pursuant to any
Loan Document from Borrower Representative as a notice or communication from all
U.S. Borrowers or Canadian Borrowers, as the case may be, and may give any
notice or communication required or permitted to be given to any Borrower or
Borrowers hereunder to Borrower Representative on behalf of such Borrower or
Borrowers. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement, and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower, and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
2.2Letters of Credit.
(a)Issuance. Subject to the terms and conditions of this Agreement, Lenders
agree to incur, from time to time prior to the Commitment Termination Date, upon
the request of Borrower Representative on behalf of the U.S. Borrowers or the
Canadian Borrowers, as the case may be, and for such Borrowers’ account (or, in
the case of a U.S. Borrower, for the account of any of such U.S. Borrower’s
Restricted Subsidiaries designated thereby, provided that such U.S. Borrower
shall be liable hereunder for all Letter of Credit Obligations incurred by its
Restricted Subsidiaries), Letter of Credit Obligations with respect to Letters
of Credit to be issued by an L/C Issuer for such Borrowers’ account (or, in the
case of a U.S. Borrower, for the account of any of such U.S. Borrower’s
Restricted Subsidiaries, provided that such U.S. Borrower shall be liable
hereunder for all Letter of Credit Obligations incurred by its Restricted
Subsidiaries). For the avoidance of doubt, no Letter of Credit shall be issued
for the account of any Unrestricted Subsidiary. Each Lender shall, subject to
the terms and conditions hereinafter set forth, purchase (or be deemed to have
purchased) risk participations in all such Letters of Credit as more fully
described in Section 2.2(b)(ii). The Parent Borrower shall be a co-obligor on
any Letter of Credit issued on



--------------------------------------------------------------------------------


account of any U.S. Borrower. The aggregate amount of all such Letter of Credit
Obligations shall, subject to Section 2.3(b)(ii) and Section 2.3(b)(iii), as
applicable, not at any time exceed the Dollar Equivalent of $350,000,000 (the
“L/C Sublimit”). No such Letter of Credit shall have an expiry date that is more
than one year following the date of issuance thereof, but may contain provisions
for automatic renewal thereof for periods not in excess of one (1) year, unless
otherwise reasonably determined by Agent and the applicable L/C Issuer, in their
respective sole discretion, and no Lender shall be under any obligation to incur
Letter of Credit Obligations in respect of, or purchase risk participations in,
any Letter of Credit having an expiry date that is later than the fifth (5th)
Business Day prior to the Stated Termination Date; provided, further that a
Letter of Credit may, upon the request of the applicable Borrower, be issued or
renewed for a period beyond the date that is five (5) Business Days prior to the
maturity date thereof if such Letter of Credit becomes subject to cash
collateralization on such fifth (5th) Business Day prior to the Stated
Termination Date (at 103% of the face value of such Letter of Credit) or other
arrangements, in each case reasonably satisfactory to Agent and the applicable
L/C Issuer, have been provided, and the applicable L/C Issuer has released the
Lenders in writing from their participation obligations with respect to such
Letter of Credit on the Stated Termination Date. Notwithstanding anything to the
contrary contained herein, any L/C Issuer may only issue Letters of Credit to
the extent permitted by applicable law. If (i) any Lender is a Non-Funding
Lender or Agent determines that any of the Lenders is an Impacted Lender, and
(ii) the reallocation of that Non-Funding Lender’s or Impacted Lender’s Letter
of Credit Obligations to the other Lenders would reasonably be expected to cause
the Letter of Credit Obligations and Loans of any Lender to exceed its
Commitment (an “Affected L/C Issuer”), taking into account the amount of
outstanding Aggregate Revolving Credit Exposure, then no Affected L/C Issuer
shall be obligated to issue or renew any Letters of Credit unless the
Non-Funding Lender or Impacted Lender has been replaced, the Letter of Credit
Obligations have been cash collateralized to the extent of any shortfall in
Commitments, or the Commitment of the other Lenders has been increased in
accordance with Section 12.2(c) by an amount sufficient to satisfy Agent that
all additional Letter of Credit Obligations will be covered by all Lenders who
are not Non-Funding Lenders or Impacted Lenders. Notwithstanding anything to the
contrary contained herein, no L/C Issuer shall be obligated to issue or renew
any Letter of Credit if, after giving effect to the issuance or renewal thereof,
the aggregate amount of all Letter of Credit Obligations in respect of Letters
of Credit issued by such L/C Issuer would exceed the Dollar Equivalent of such
L/C Issuer’s L/C Issuer Fronting Sublimit Amount. Each Letter of Credit will be
denominated in Dollars, Canadian Dollars, or (in the case of a Letter of Credit
requested for the account of a U.S. Borrower or any of its Restricted
Subsidiaries) any Alternative Currency, as specified by the Borrower
Representative.
(b)Advances Automatic; Participations.
(i)If no Lender is a Non-Funding Lender, in the event that any L/C Issuer shall
make any payment on or pursuant to any Letter of Credit Obligation, such payment
shall then be deemed automatically to constitute a Revolving Loan under Section
2.1(a) regardless of whether a Default or Event of Default has occurred and is
continuing, and notwithstanding any Borrowers’ failure to satisfy the conditions
precedent set forth in



--------------------------------------------------------------------------------


Section 3.2, and, if no Lender is a Non-Funding Lender (or if the only
Non-Funding Lender is the L/C Issuer that issued such Letter of Credit), each
Lender shall be obligated to pay its Pro Rata Share of the Dollar Equivalent
thereof in accordance with this Agreement. If any Lender is a Non-Funding
Lender, in the event that any L/C Issuer shall make any payment on or pursuant
to any Letter of Credit Obligation and the conditions precedent set forth in
Section 3.2 are satisfied at such time, such payment shall then be deemed
automatically to constitute a Revolving Loan and that Non-Funding Lender’s
Letter of Credit Obligations shall be reallocated to and assumed by the other
Lenders pro rata in accordance with their Pro Rata Share of the Dollar
Equivalent of the Revolving Loan (calculated as if the Non-Funding Lender’s Pro
Rata Share was reduced to zero and each other Lender’s Pro Rata Share had been
increased proportionately); provided that no Lender shall be reallocated any
Letter of Credit Obligations to the extent such reallocation shall cause its Pro
Rata Share of the Dollar Equivalent of the Aggregate Revolving Credit Exposure
to exceed its Commitment. If any Lender is a Non-Funding Lender, each Lender
that is not a Non-Funding Lender shall pay to Agent for the account of such L/C
Issuer its Pro Rata Share (increased as described above) of the Dollar
Equivalent of the Letter of Credit Obligations that from time to time remain
outstanding; provided that no Lender shall be required to fund any amount to the
extent such funding shall cause its Pro Rata Share of the Aggregate Revolving
Credit Exposure to exceed its Commitment. The failure of any Lender to make
available to Agent for the applicable L/C Issuer’s account its Pro Rata Share of
the Dollar Equivalent of any such Revolving Loan or payment by Agent to the
applicable L/C Issuer shall not relieve any other Lender of its obligation
hereunder to make available to Agent its Pro Rata Share thereof.
(ii)If it shall be illegal or unlawful for Borrowers to incur Revolving Loans as
contemplated by Section 2.2(b)(i) above, or if it shall be illegal or unlawful
for any Lender to be deemed to have assumed a ratable share of the reimbursement
obligations owed to any L/C Issuer, then (A) immediately and without further
action whatsoever, each Lender shall be deemed to have irrevocably and
unconditionally purchased from such L/C Issuer an undivided interest and
participation equal to such Lender’s Pro Rata Share (based on its Commitment) of
the Dollar Equivalent of the Letter of Credit Obligations in respect of all
Letters of Credit then outstanding, and (B) thereafter, immediately upon
issuance of any Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from such L/C Issuer an undivided
interest and participation in such Lender’s Pro Rata Share (based on its
Commitment) of the Dollar Equivalent of the Letter of Credit Obligations with
respect to such Letter of Credit on the date of such issuance. Each Lender shall
fund its participation in all payments or disbursements made under the Letters
of Credit in the same manner as provided in this Agreement with respect to
Revolving Loans, it being understood that each Lender’s obligation to fund its
participation in all payments or disbursements made under Letters of Credit
denominated in an Alternative Currency shall be funded in Dollars as provided in
Section 2.2(b)(i) above.
(iii)In determining whether to pay under any Letter of Credit, no L/C Issuer
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such



--------------------------------------------------------------------------------


Letter of Credit. Any action taken or omitted to be taken by an L/C Issuer under
or in connection with any Letter of Credit issued by it shall not create for
such L/C Issuer any resulting liability to Borrowers, any other Credit Party,
any Lender or any other Person unless such action is taken or omitted to be
taken with gross negligence, or willful misconduct on the part of such L/C
Issuer (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
(c)Cash Collateral.
(i)If Borrowers are required to provide cash collateral for any Letter of Credit
Obligations pursuant to this Agreement prior to the Stated Termination Date,
Parent Borrower will pay to Agent for the ratable benefit of itself, the L/C
Issuers and applicable Lenders cash or Cash Equivalents (“Cash Collateral”) in
an amount in Dollars equal to 103% of the maximum amount then available to be
drawn under each applicable Letter of Credit outstanding in the applicable
currency of the Letter of Credit. Such funds or Cash Equivalents shall be held
by Agent in a cash collateral account (the “Cash Collateral Account”) maintained
at a bank or financial institution acceptable to Agent, and Agent shall use its
commercially reasonable efforts to make such Cash Collateral Account an interest
bearing account. The Cash Collateral Account shall be in the name of Parent
Borrower and shall be pledged to, and subject to the control of, Agent, for the
benefit of Agent, Co-Collateral Agents, applicable Lenders and applicable L/C
Issuers, in a manner satisfactory to Agent. Parent Borrower hereby pledges and
grants to Agent, on behalf of itself and Lenders, a security interest in all
such funds and Cash Equivalents held in the Cash Collateral Account from time to
time and all proceeds thereof, as security for the payment of all amounts due in
respect of the Letter of Credit Obligations and other Obligations, whether or
not then due. This Agreement shall constitute a security agreement under
applicable law.
(ii)If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date, Credit
Parties shall either (A) provide Cash Collateral therefor in the manner
described above, or (B) cause all such Letters of Credit to be canceled and
returned, or (C) deliver a stand-by letter (or letters) of credit in guaranty of
such Letter of Credit Obligations, which stand-by letter (or letters) of credit
shall be of like tenor and duration and currency (plus thirty (30) additional
days) as, and in an amount equal to 103% of, the aggregate maximum amount then
available to be drawn under, the Letters of Credit to which such outstanding
Letter of Credit Obligations relate, and in any case shall be issued by a
banking institution, and shall be subject to such terms and conditions, as are
reasonably satisfactory to Agent and the applicable L/C Issuer in its reasonable
sole discretion.
(iii)From time to time after funds are deposited in the Cash Collateral Account
by Parent Borrower, whether before or after the Commitment Termination Date,
Agent may apply such funds or Cash Equivalents then held in the Cash Collateral
Account to the payment of any amounts, and in such order as Agent may elect, as
shall be or shall become due and payable by any Borrowers to Agent, L/C Issuers
and Lenders with respect to such Letter of Credit Obligations, and, upon the
satisfaction in full of all Letter of Credit



--------------------------------------------------------------------------------


Obligations, and after the Commitment Termination Date, to any other Obligations
of any Borrower then due and payable.
(iv)No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Credit Parties to
Agent, L/C Issuers and Lenders in respect thereof, any funds remaining in the
Cash Collateral Account shall be applied to other Obligations then due and owing
and upon payment in full of such Obligations, any remaining amount shall be paid
to Parent Borrower or as otherwise required by law. Interest, if any, earned on
deposits in the Cash Collateral Account shall be held as additional collateral.
(d)Fees and Expenses. Borrowers agree to pay to Agent for the benefit of
applicable Lenders and L/C Issuers, as compensation to such Lenders and L/C
Issuers for Letter of Credit Obligations incurred hereunder, (i) all reasonable
documented out-of-pocket costs and expenses incurred by Agent, any L/C Issuer or
any Lender on account of such Letter of Credit Obligations, and (ii) to each
applicable Lender, for each Fiscal Quarter during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to LIBOR Margin then in effect multiplied by the Dollar Equivalent
of the aggregate face amount of each outstanding Letter of Credit, calculated on
the basis of a 360-day year and for the actual number of days such Letter of
Credit Obligations was outstanding during such Fiscal Quarter. Such Letter of
Credit Fee shall be paid to Agent for the benefit of the Lenders in arrears, on
the last Business Day of each Fiscal Quarter and on the Commitment Termination
Date. In addition, Borrowers shall pay in Dollars to each L/C Issuer, (i) for
each Fiscal Quarter during which any Letter of Credit shall remain outstanding,
a fee in an amount equal to 0.125% multiplied by the Dollar Equivalent of the
aggregate face amount of each such outstanding Letter of Credit issued by such
L/C Issuer, calculated on the basis of a 360-day year and for the actual number
of days such Letter of Credit was outstanding during such Fiscal Quarter, and
(ii) on demand, such reasonable fees, reasonable documented out-of-pocket
charges and expenses of each L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of any Letter of Credit issued by
such L/C Issuer or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued; provided, that any
such fees, charges or expenses payable in respect of Letters of Credit
denominated in an Alternative Currency may be paid in the applicable Alternative
Currency if the Parent Borrower and the applicable L/C Issuer so agree (in each
case, in its respective sole discretion). The Obligations of the Canadian
Borrowers hereunder are subject to the provisions of Section 13.9.
(e)Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent and the applicable L/C Issuer at least five (5)
Business Days’ prior written notice requesting the incurrence of any Letter of
Credit Obligation and identifying whether such Letter of Credit is to be issued
on behalf of the U.S. Borrowers (or for the account of any Restricted Subsidiary
of any U.S. Borrower) or the Canadian



--------------------------------------------------------------------------------


Borrowers. Each such request for a Letter of Credit, and any Letter of Credit
issued pursuant thereto, shall be on the applicable L/C Issuer’s standard form
documents. Notwithstanding anything contained herein to the contrary, Letter of
Credit applications by Borrower Representative and approvals by Agent and the
applicable L/C Issuer may be made and transmitted pursuant to communication
methods mutually agreed upon and established by and among Borrower
Representative, Agent and the applicable L/C Issuer.
(f)Obligation Absolute. The joint and several obligations of Borrowers to
reimburse Agent, L/C Issuers and Lenders for payments made with respect to any
Letter of Credit Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest, or other formalities, and the
obligations of each Lender to make payments to Agent and L/C Issuers with
respect to Letters of Credit shall be unconditional and irrevocable. Such
obligations of Borrowers and Lenders shall be paid strictly in accordance with
the terms hereof under all circumstances including the following:
(i)any lack of validity or enforceability of any Letter of Credit or this
Agreement or the other Loan Documents or any other agreement;
(ii)the existence of any claim, setoff, defense, or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, any L/C Issuer or any other Person, whether in connection with this
Agreement, the Letter of Credit, the transactions contemplated herein or therein
or any unrelated transaction (including any underlying transaction between any
Borrower or any of their respective Affiliates and the beneficiary for which the
Letter of Credit was procured);
(iii)any draft, demand, certificate, or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv)payment by Agent (except as otherwise expressly provided in Section
2.2(g)(ii)(C) below) or the applicable L/C Issuer under any Letter of Credit
against presentation of a demand, draft, or certificate or other document that
does not comply with the terms of such Letter of Credit;
(v)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to Borrowers or any Restricted Subsidiary or
in the relevant currency markets generally;
(vi)any other circumstance or event whatsoever, that is similar to any of the
foregoing; or
(vii)the fact that a Default or an Event of Default has occurred and is
continuing;



--------------------------------------------------------------------------------


provided that, the Canadian Borrowers shall be liable only for Letter of Credit
Obligations under Letters of Credit (x) for which a Canadian Borrower is the
co-applicant of such Letter of Credit, (y) that are issued for the account of
such the Canadian Borrower or any of its Subsidiaries or (z) issued on account
of the Canadian Commitment (“Canadian Letters of Credit”).
Neither Agent, the Lenders nor the L/C Issuers, nor any of their Related Person,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable L/C
Issuer; provided that the foregoing shall not be construed to excuse any L/C
Issuer from liability to Borrowers to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by Borrowers to the extent permitted by
applicable law) suffered by Borrowers that are caused by such L/C Issuer's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct, or breach of its obligations hereunder, on the part of any L/C
Issuer (as finally determined by a court of competent jurisdiction), such L/C
Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable L/C Issuer may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.


(g)Indemnification; Nature of Lenders’ Duties.
(i)In addition to amounts payable as elsewhere provided in this Agreement, the
U.S. Borrowers or the Canadian Borrowers, as the case may be, jointly and
severally, hereby agree to pay and to protect, indemnify, and save harmless
Agent, each Co-Collateral Agent, each L/C Issuer and each Lender from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges, and expenses (including reasonable documented attorneys’ fees of one
counsel in each relevant jurisdiction) that Agent, any Collateral Agent, any L/C
Issuer or any Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit (or, the case of the
Canadian Borrowers, Canadian Letters of Credit), or (B) the failure of Agent,
any Co-Collateral Agent, any L/C Issuer or any Lender seeking indemnification or
of any L/C Issuer to honor a demand for payment under any Letter of Credit (or,
the case of the Canadian Borrowers, Canadian Letters of Credit) as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent such failure is a result of the gross negligence, bad faith, or



--------------------------------------------------------------------------------


willful misconduct of Agent, such Co-Collateral Agent, such L/C Issuer or such
Lender (as finally determined by a court of competent jurisdiction). The
Obligations of the Canadian Borrowers hereunder are subject to the provisions of
Section 13.9.
(ii)As between Agent, any L/C Issuer and any Lender and Borrowers, Borrowers
assume all risks of the acts and omissions of, or misuse of, any Letter of
Credit by beneficiaries, of any Letter of Credit. In furtherance and not in
limitation of the foregoing, to the fullest extent permitted by law, neither
Agent nor any L/C Issuer or Lender shall be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness, or legal effect of any document
issued by any party in connection with the application for and issuance of any
Letter of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent, or forged; (B) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (C) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to demand payment under
such Letter of Credit; provided, that in the case of clause (A), (B), or (C) of
this Section 2.2(g)(ii), in the case of any payment by any L/C Issuer under any
Letter of Credit, such L/C Issuer shall be liable to the extent such payment was
made solely as a result of its gross negligence, bad faith, or willful
misconduct (as finally determined by a court of competent jurisdiction) in
determining that the demand for payment under such Letter of Credit complies on
its face with any applicable requirements for a demand for payment under such
Letter of Credit; (D) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex, or otherwise,
whether or not they may be in cipher; (E) errors in interpretation of technical
terms; (F) any loss or delay in the transmission or otherwise of any document
required in order to make a payment under any Letter of Credit or of the
proceeds thereof; (G) the credit of the proceeds of any drawing under any Letter
of Credit; and (H) any consequences arising from causes beyond the control of
Agent, any L/C Issuer or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s, any L/C Issuer’s or any Lender’s rights
or powers hereunder or under this Agreement.
(iii)In the event of any conflict between the terms of this Agreement and the
terms of any letter of credit application, reimbursement agreement, or similar
document, instrument or agreement between or among Borrowers and any L/C Issuer,
the terms of this Agreement shall control.
(h)Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (i) (A) on or prior to any issuance of any Letter of Credit by
such L/C Issuer, (B) immediately after any drawing under any such Letter of
Credit or (C) immediately after payment (or failure to pay when due) by
Borrowers of any related Letter of Credit Obligation, notice thereof, which
shall contain a reasonably detailed description of such issuance, drawing or
payment, and Agent shall provide copies of such notices to each Lender
reasonably promptly after receipt thereof; (ii) upon the request of Agent (or
any Lender through Agent), copies of any Letter of Credit issued by such L/C
Issuer and any related



--------------------------------------------------------------------------------


Letter of Credit reimbursement agreement and such other documents and
information as may be reasonably requested by Agent; and (iii) on the first
Business Day of each calendar month, a schedule of the Letters of Credit issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar month.
(i)Replacement of L/C Issuer. Any L/C Issuer may be replaced with another Lender
(or an Affiliate of a Lender) at any time by written agreement among Borrower
Representative, Agent, the Requisite Lenders, and the successor L/C Issuer.
Agent shall notify the Lenders of any such replacement of such L/C Issuer. At
the time any such replacement shall become effective, Borrowers shall pay all
unpaid fees accrued for the account of the replaced L/C Issuer. From and after
the effective date of any such replacement, (i) the successor L/C Issuer shall
have all the rights and obligations of the applicable L/C Issuer under this
Agreement with respect to Letters of Credit to be issued thereafter, and (ii)
references herein to the term “L/C Issuer” shall be deemed to refer to such
successor or to any previous L/C Issuer, or to such successor L/C Issuer and all
previous L/C Issuers, as the context shall require. After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement but shall not be required to issue additional Letters of Credit.
(j)Existing Letters of Credit. On the Restatement Date, each letter of credit
listed on Schedule 2.2, to the extent outstanding, shall be automatically and
without further action by the parties thereto (and without payment of any fees
otherwise due upon the issuance of a Letter of Credit) deemed converted into
Letters of Credit issued pursuant to this Section 2.2 and subject to the
provisions hereof.
2.3Prepayments.
(a)Voluntary Prepayments; Reductions in Commitments. Borrowers may prepay the
Loans at any time and from time to time without prior notice, and Borrowers may
at any time on at least three (3) Business Days’ prior written notice by
Borrower Representative to Agent permanently reduce or terminate the Commitment
(or the Canadian Commitment); provided that (i) any such prepayments or
reductions (not providing for the repayment of the Revolving Loans in full)
shall be in a minimum principal amount of $1,000,000 or C$1,000,000, as
applicable, or a whole multiple thereof, (ii) the Commitment shall not be
reduced to an amount that is less than the amount of the Aggregate Revolving
Credit Exposure then outstanding unless such Commitment reduction is accompanied
by a prepayment of Loans (and, to the extent necessary, the cash
collateralization of Letters of Credit outstanding) necessary to ensure that the
Aggregate Revolving Credit Exposure does not exceed the Commitment (as so
reduced), (iii) the Canadian Commitment shall not be reduced to an amount that
is less than the amount of Canadian Loans then outstanding unless such Canadian
Commitment reduction is accompanied by a prepayment of Canadian Loans (and, to
the extent necessary, the cash collateralization of Letter of Credit Obligations
with respect to Canadian Letters of Credit) necessary to ensure that the
Canadian Loans do not



--------------------------------------------------------------------------------


exceed the Canadian Commitment (as so reduced), and (iv) after giving effect to
such reductions, Borrowers shall comply with Section 2.3(b)(i). In addition, if
Borrowers terminate the Commitment, all Loans and other Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Section 2.2
hereto upon the effectiveness of such termination. Any voluntary prepayments
applied to a particular Loan shall be applied ratably to the portion thereof
held by each Lender as determined by its Pro Rata Share. Any voluntary
prepayment and any reduction or termination of the Commitment must be
accompanied by the payment of any LIBOR funding breakage costs in accordance
with Section 2.11(b). Upon any such reduction or termination of the Commitment,
each Borrower’s right to request Revolving Credit Advances, or request that
Letter of Credit Obligations be incurred on its behalf or request Swing Line
Advances, shall simultaneously be permanently reduced or terminated, as the case
may be. Each notice of partial prepayment shall designate the Loans or other
Obligations to which such prepayment is to be applied, and any notice delivered
pursuant to this Section 2.3(a) may be conditioned on the occurrence of one or
more events described in the applicable notice.
(b)Mandatory Prepayments.
(i)If at any time the outstanding amount of the Aggregate Revolving Credit
Exposure exceeds the Available Credit, subject to Section 13.9, Borrowers shall
immediately repay outstanding Loans to the extent required to eliminate such
excess. If any such excess remains after repayment in full of all outstanding
Revolving Credit Advances, subject to Section 13.9, Borrowers shall provide cash
collateral for the Letter of Credit Obligations in the manner set forth in
Section 2.2 to the extent required to eliminate such excess.
(ii)If at any time the outstanding amount of the U.S. Loans exceeds the U.S.
Available Credit, U.S. Borrowers shall immediately repay outstanding Revolving
Credit Advances and Swing Line Loans made to the U.S. Borrowers to the extent
required to eliminate such excess. If any such excess remains after repayment in
full of all outstanding Revolving Credit Advances and Swing Line Loans made to
the U.S. Borrowers, U.S. Borrowers shall provide cash collateral for the Letter
of Credit Obligations in the manner set forth in Section 2.2 to the extent
required to eliminate such excess.
(iii)If any time the outstanding amount of the Canadian Loans exceeds the
Canadian Available Credit, Borrowers shall immediately repay outstanding
Revolving Credit Advances made to the Canadian Borrowers to the extent required
to eliminate such excess. If any such excess remains after repayment in full of
all outstanding Revolving Credit Advances made to the Canadian Borrowers,
Borrower shall provide cash collateral for the Canadian Borrowers’ Letter of
Credit Obligations in the manner set forth in Section 2.2 to the extent required
to eliminate such excess.
(iv)Upon the occurrence of a Cash Dominion Period, and on each Business Day (or
on such other dates and with such frequency as Agent and the related
Relationship Bank may agree in the related deposit account control agreement
between them)



--------------------------------------------------------------------------------


during the continuation of a Cash Dominion Period, all amounts on deposit in any
Blocked Account shall be delivered to Agent to prepay the outstanding Loans and
to cash collateralize all Letters of Credit in an amount equal to all such
amounts on deposit.
(c)Application of Certain Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Section 2.3(b) above shall be applied as follows: first, to
reasonable fees and reimbursable expenses of Agent and Co-Collateral Agents then
due and payable pursuant to any of the Loan Documents; second, to prepayment of
the Swing Line Advances until paid in full; third, to prepayment of the
Revolving Credit Advances until paid in full; fourth, if any Event of Default
has occurred and is continuing, at Agent’s election, to cash collateralize
outstanding Letter of Credit Obligations pursuant to Section 2.2(c); and fifth,
if no Event of Default has occurred and is continuing, as Borrower
Representative may direct. The Commitment and the Swing Line Commitment shall
not be permanently reduced by the amount of any prepayments made by Borrowers to
the extent applied pursuant to clauses second or third above. The application of
any such prepayment to the Revolving Credit Advances shall be made, first, to
Base Rate Loans and, second, to LIBOR Loans. Each prepayment of Loans under
Section 2.3(b)(iv) when an Event of Default has occurred and is continuing shall
be accompanied by accrued and unpaid interest to the date of such prepayment on
the amount prepaid.
(d)No Implied Consent. Nothing in this Section 2.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
(e)L/C Reimbursement. If any L/C Issuer shall make any payments made in respect
of a Letter of Credit, Borrowers shall reimburse such payments by paying to
Agent an amount equal to such payment not later than 2:00 p.m., New York City
time, on the date that such payment is made, if Parent Borrower shall have
received notice of such payment prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by Parent Borrower prior to such
time on such date, then not later than 2:00 p.m., New York City time, on the
Business Day immediately following the day that Parent Borrower receives such
notice. If Parent Borrower fails to make such payment when due, Agent shall
notify each Lender of the applicable payment, the payment then due from
Borrowers in respect thereof and such Lender's Pro Rata Share thereof. Promptly
following receipt of such notice, each Lender shall pay to Agent its Pro Rata
Share of the payment then due from Borrowers, in the same manner as provided in
Section 10.8 with respect to Loans made by such Lender (and Section 10.8 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and Agent
shall promptly pay to the applicable L/C Issuer the amounts so received by it
from the Lenders. Promptly following receipt by Agent of any payment from
Borrowers pursuant to this paragraph, Agent shall distribute such payment to the
applicable L/C Issuer or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse the applicable L/C Issuer, then to such Lenders
and the applicable L/C Issuer as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the applicable L/C Issuer for
any payments made in respect of a Letter of Credit shall not



--------------------------------------------------------------------------------


constitute a Loan and shall not relieve Borrowers of their obligation to
reimburse such payment.
2.4Use of Proceeds. Borrowers shall utilize the proceeds of the Loans (a) to
provide working capital from time to time for Borrowers and their respective
Subsidiaries, and (b) for other general corporate purposes, including
investments and acquisitions not prohibited hereunder.
2.5Interest; Applicable Margins.
(a)Borrowers shall pay interest to Agent, for the ratable benefit of Lenders, in
arrears on each applicable Interest Payment Date, at the following rates of
interest on the unpaid principal amount of each:
(i)Base Rate Loan made to Borrowers at the (x) Base Rate, with respect to Base
Rate Loans made in Dollars, plus the Base Rate Margin and (y) Canadian Base
Rate, with respect to Canadian Base Rate Loans made in Canadian Dollars, plus
the Base Rate Margin.
(ii)LIBOR Loans at the (x) LIBOR Rate, with respect to LIBOR Loans denominated
in Dollars, plus the LIBOR Margin and (y) BA Rate, with respect to LIBOR Loans
denominated in Canadian Dollars, plus the LIBOR Margin.
(b)If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period), and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
(c)All computations of Fees are calculated on a per annum basis and interest
shall be made by Agent on the basis of a 360-day year, in each case for the
actual number of days occurring in the period for which such interest and Fees
are payable, except that with respect to Base Rate Loans and LIBOR Loans made at
the BA Rate based on the prime or base commercial lending rate the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The (a) Base Rate, with respect to Base
Rate Loans made in Dollars, and (b) Canadian Base Rate, with respect to Canadian
Base Rate Loans made in Canadian Dollars, is a floating rate determined for each
day. Each determination by Agent of an interest rate and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.
(d)All overdue amounts not paid when due hereunder shall bear interest in an
amount equal to two percentage points (2.00%) per annum above the rates of
interest or the rate of such Fees otherwise applicable hereunder unless Agent
and Requisite Lenders elect to impose a smaller increase (the “Default Rate”),
accruing from the initial date of such non-payment until such payment is made
and shall be payable upon demand.



--------------------------------------------------------------------------------


(e)Borrower Representative shall have the option to (i) request that any
Revolving Credit Advance be made as a LIBOR Loan or a Base Rate Loan, (ii)
convert at any time all or any part of outstanding Loans (other than the Swing
Line Loan) from Base Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to
a Base Rate Loan and subject to payment of LIBOR breakage costs in accordance
with Section 2.11(b) if such conversion is made prior to the expiration of the
LIBOR Period applicable thereto, or (iv) continue all or any portion of any Loan
(other than the Swing Line Loan) as a LIBOR Loan upon the expiration of the
applicable LIBOR Period and the succeeding LIBOR Period of that continued Loan
shall commence on the first day after the last day of the LIBOR Period of the
Loan to be continued; provided, however, that no Revolving Credit Advance shall
be converted to, or continued at the end of the LIBOR Period applicable thereto
as a LIBOR Loan for a LIBOR Period of longer than one (1) month if any Event of
Default has occurred and is continuing. Any Loan or group of Loans having the
same proposed LIBOR Period to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount (i) with respect to LIBOR Loans
denominated in Dollars, of $5,000,000 and integral multiples of $1,000,000 in
excess of such amount and (ii) with respect to LIBOR Loans denominated in
Canadian Dollars, of C$5,000,000 and integral multiples of C$1,000,000 in excess
of such amount. Any such election must be made by 11:00 a.m. (New York time) on
the third Business Day prior to (1) the date of any proposed Advance which is to
bear interest at the (x) LIBOR Rate, with respect to LIBOR Loans denominated in
Dollars and (y) BA Rate, with respect to LIBOR Loans denominated in Canadian
Dollars, (2) the end of each LIBOR Period with respect to any LIBOR Loans to be
continued as such, or (3) the date on which Borrower Representative wishes to
convert any Base Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower Representative in such election. If no election is received with
respect to a LIBOR Loan by 11:00 a.m. (New York time) on the third Business Day
prior to the end of the LIBOR Period with respect thereto (or if an Event of
Default has occurred and is continuing), that LIBOR Loan shall be converted to a
LIBOR Loan with a LIBOR Period of one (1) month at the end of its LIBOR Period.
Borrower Representative must make such election by notice to Agent in writing,
by fax or overnight courier. In the case of any conversion or continuation, such
election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 2.5(e).
(f)Anything herein to the contrary notwithstanding, the obligations of Borrowers
hereunder shall be subject to the limitation that payments of interest shall not
be required, for any period for which interest is computed hereunder, to the
extent (but only to the extent) that contracting for or receiving such payment
by the respective Lender would be contrary to the provisions of any law
applicable to such Lender (including, without limitation, Criminal Code
(Canada)) limiting the highest rate of interest which may be lawfully contracted
for, charged or received by such Lender, and in such event Borrowers shall pay
such Lender interest at the highest rate permitted by applicable law (the
“Maximum Lawful Rate”); provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest



--------------------------------------------------------------------------------


rate payable since the Amendment No. 3 Effective Date as otherwise provided in
this Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 2.5(a) through (e), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 2.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 2.9 and thereafter shall refund any excess to Borrowers or as a court
of competent jurisdiction may otherwise order.
2.6Cash Management Systems. On or prior to the date set forth in Annex A,
Borrowers will establish and will maintain until the Termination Date, the cash
management systems described in Annex A (the “Cash Management Systems”).
2.7Fees.
(a)Parent Borrower shall pay the Fees specified in the Fee Letter at the times
specified for payment therein.
(b)As additional compensation for the Lenders, Borrowers shall pay to Agent, for
the ratable benefit of such Lenders, in arrears, on the last Business Day of
each Fiscal Quarter, on the date of any permanent reduction of the Commitment in
accordance with Section 2.3(a) and on the Commitment Termination Date, a Fee
(the “Commitment Fee”) for Borrowers’ non-use of available funds in an amount
equal to the Applicable Commitment Fee Percentage per annum multiplied by the
difference between (A) the average for the period of the daily closing balances
of the Commitment and (B) the average for the period of the daily closing
balances of the aggregate Revolving Credit Advances and Letter of Credit
Obligations allocable to the Lenders outstanding during the period for which
such Commitment Fee is due; provided that the obligations of the Canadian
Borrowers hereunder are subject to the provisions of Section 13.9.
(c)Borrowers shall pay to Agent, for the ratable benefit of Lenders, the Letter
of Credit Fee as provided in Section 2.2.
(d)Each Borrower shall pay to the applicable Lead Arranger, Bookrunner or Lender
any other fees that have been separately agreed to between such Borrower and any
applicable Lead Arranger, Bookrunner or Lender.
2.8Receipt of Payments. Borrowers shall make each payment under this Agreement
not later than 3:00 p.m. (New York, New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and



--------------------------------------------------------------------------------


Fees and determining Availability as of any date, all payments shall be deemed
received on the Business Day on which immediately available funds are received
in the Collection Account prior to 3:00 p.m. (New York time). Payments received
after 3:00 p.m. (New York time) on any Business Day, or on a day that is not a
Business Day, shall be deemed to have been received on the following Business
Day. Unless stated otherwise, all calculations, comparisons, measurements, or
determinations under this Agreement shall be made in Dollars. If Agent receives
any payment from or on behalf of any Credit Party in a currency other than
Dollars (or, with respect to amounts received in respect of Canadian Revolving
Loans made in Canadian Dollars, Canadian Dollars), Agent may convert the payment
(including the monetary proceeds of realization upon any Collateral and any
funds then held in a cash collateral account) into Dollars at the Dollar
Equivalent thereof or at the exchange rate that Agent would be prepared to sell
Dollars against the currency received on the Business Day immediately preceding
the date of actual payment. The Obligations shall be satisfied only to the
extent of the amount actually received by Agent upon such conversion. Agent
shall distribute such payments to Lender or other applicable Persons in like
funds as received.
2.9Application and Allocation of Payments.
(a)So long as no Event of Default has occurred and is continuing, (i) payments
of regularly scheduled payments then due shall be applied to those scheduled
payments, (ii) voluntary prepayments shall be applied in accordance with the
provisions of Section 2.3(a), and (iii) mandatory prepayments shall be applied
as set forth in Section 2.3(c). All payments and prepayments applied to a
particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share. As to all payments made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date, each Borrower hereby irrevocably waives the right to direct
the application of any and all payments received from or on behalf of such
Borrower. All voluntary prepayments shall be applied as directed by Borrower
Representative. In all circumstances after an Event of Default, subject to the
ABL Intercreditor Agreement, all payments and proceeds of Collateral shall be
applied to amounts then due and payable in the following order: (1) to Fees and
Agent’s and Co-Collateral Agents’ expenses reimbursable hereunder and to all
obligations owing to Agent, any Co-Collateral Agent, Swing Line Lender, any L/C
Issuer or any other Lender by any Non-Funding Lender under the Loan Documents;
(2) to interest on the Swing Line Loans; (3) to principal payments on the Swing
Line Loans; (4) to interest on the other Loans, ratably in proportion to the
interest accrued as to each Loan; (5) to principal payments on the other Loans
(or cash collateral with respect to the Letter of Credit Obligations), ratably
in proportion to the principal balance of such Loan and the Letter of Credit
Obligations; (6) to the payment of the Bank Products Obligations then due and
payable; and (7) to all other Obligations, including expenses of Lenders to the
extent reimbursable under Section 12.3.
(b)Agent is authorized to, and at its sole election may, upon prior notice to
Borrower Representative charge to the Revolving Loan balance on behalf of each
U.S. Borrower or Canadian Borrower, as the case may be, and cause to be paid all
Fees, expenses, costs (including, insurance premiums in accordance with Section
6.4(a)) and interest and



--------------------------------------------------------------------------------


principal, other than principal of the Revolving Loan, owing by such Borrowers
under this Agreement or any of the other Loan Documents, if and to the extent
such Borrowers fail to pay promptly any such amounts as and when due, even if
the amount of such charges would exceed Availability at such time or would cause
the balance of the Revolving Loan and the Swing Line Loan to exceed the
Borrowing Base after giving effect to such charges (provided, any such
Overadvance shall be subject to the cure period with respect to fees as set
forth in Section 9.1(a)(ii)). At Agent’s option, and to the extent permitted by
law, any charges so made shall constitute part of the Revolving Loan hereunder.
(c)This Section 2.9 is subject in its entirety to the provisions of Section 13.9
hereof.
2.10Loan Account and Accounting. Agent, as Borrowers’ agent, shall maintain a
loan account (the “Loan Account”) on its books and records: all Advances,
Letters of Credit, all payments made by Borrowers, and all other debits and
credits as provided in this Agreement with respect to the Loans or any other
Obligations. All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balances in the Loan Account, as recorded on Agent’s most recent printout or
other written statement, shall, absent manifest error, be presumptive evidence
of the amounts due and owing to Agent and Lenders by each appropriate Borrower;
provided that any failure to so record or any error in so recording shall not
limit or otherwise affect any Borrower’s duty to pay the Obligations owed by
such Borrower. Agent shall render to Borrower Representative a monthly
accounting of transactions with respect to the Loans setting forth the balance
of the Loan Account as to each Borrower for the immediately preceding month.
Unless Borrower Representative notifies Agent in writing of any objection to any
such accounting (specifically describing the basis for such objection), within
sixty (60) days after the date thereof, each and every such accounting shall be
deemed presumptive evidence of all matters reflected therein. Only those items
expressly objected to in such notice shall be deemed to be disputed by the
applicable Borrowers. Notwithstanding any provision herein contained to the
contrary, any Lender may elect (which election may be revoked) to dispense with
the issuance of Notes to that Lender and may rely on the Loan Account as
evidence of the amount of Obligations from time to time owing to it.
2.11Indemnity.
(a)Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Co-Collateral Agents, Lead Arrangers,
L/C Issuers, the Lenders, and their respective Affiliates, and each such
Person’s respective officers, directors, employees, attorneys, agents, advisors
and representatives (each, an “Indemnified Person”), from and against any and
all suits, actions, proceedings, claims, damages, actual losses, liabilities,
and out-of-pocket expenses (including reasonable attorneys’ fees and
disbursements and other reasonable documented out-of-pocket costs of
investigation or defense, including those incurred upon any appeal) that may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents



--------------------------------------------------------------------------------


and the administration of such credit, and in connection with or arising out of
the transactions contemplated hereunder and thereunder (including the
syndication of the Commitments) and any actions or failures to act in connection
therewith, including any and all Environmental Liabilities and reasonable,
out-of-pocket legal costs and expenses arising out of or incurred in connection
with disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, actual loss, liability,
or expense results from that Indemnified Person’s (or such Indemnified Person’s
Related Persons) gross negligence, bad faith, willful misconduct or material
breach of any of its obligations under any Loan Document as determined by a
court of competent jurisdiction in a final and non-appealable judgment;
provided, further, that no Indemnified Person will be indemnified for any such
cost, expense or liability to the extent of any dispute solely among Indemnified
Persons (other than any claims against Agent or Co-Collateral Agents or Lead
Arrangers acting in its capacity as such) that does not involve actions or
omissions of any Credit Party or any of its Affiliates; provided, further, that
none of the Canadian Borrowers shall have any obligation to make any payment
with respect to any of the U.S. Borrowers’ Obligations under this Agreement or
any other Loan Document. In the absence of an actual or potential conflict of
interest, Borrowers and their Subsidiaries will not be responsible for the fees
and expenses of more than one legal counsel for all Indemnified Persons and
appropriate local legal counsel; provided that in the case of an actual conflict
of interest, or the written opinion of counsel that a potential conflict of
interest exists, Borrowers and their Subsidiaries shall be responsible for one
additional counsel in each applicable jurisdiction for the affected Indemnified
Persons, taken as a whole. To the extent permitted by applicable law, no party
hereto shall be responsible or liable to any other Person party to any Loan
Document, any successor, assignee, or third party beneficiary of such person or
any other person asserting claims derivatively through such party, for indirect,
punitive, exemplary or consequential damages which may be alleged as a result of
credit having been extended, suspended, or terminated under any Loan Document or
as a result of any other transaction contemplated hereunder or thereunder;
provided that nothing hereunder in this sentence shall limit any Credit Party’s
indemnity and reimbursement obligations to the extent set forth herein. No
Indemnified Person referred to in this clause (a) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(b)To induce Lenders to provide the LIBOR Rate or the BA Rate, as applicable,
option on the terms provided herein, if (i) any LIBOR Loans are repaid in whole
or in part prior to the last day of any applicable LIBOR Period (whether that
repayment is made pursuant to any provision of this Agreement or any other Loan
Document or occurs as a result of acceleration, by operation of law or
otherwise); (ii) any Borrower shall default in payment when due of the principal
amount of or interest on any LIBOR Loan; (iii) any Borrower shall refuse to
accept any borrowing of, or shall request a termination of, any borrowing of,
conversion into or continuation of, LIBOR Loans after Borrower Representative
has given notice requesting the same in accordance herewith; (iv) any



--------------------------------------------------------------------------------


Borrower shall fail to make any prepayment of a LIBOR Loan after Borrower
Representative has given a notice thereof in accordance herewith; or (v) an
assignment of LIBOR Loans is mandated pursuant to Sections 2.14(d) or 12.2(d),
then Borrowers shall jointly and severally indemnify and hold harmless each
Lender from and against all actual losses, costs and reasonable documented
out-of-pocket expenses resulting from or arising from any of the foregoing
(provided, that the Canadian Borrowers shall not be required to pay any such
amounts with respect to LIBOR Loans of the U.S. Borrowers). Such indemnification
shall include any actual and documented out-of-pocket loss or expense (other
than loss of anticipated profits), if any, arising from the reemployment of
funds obtained by it or from fees payable to terminate deposits from which such
funds were obtained. For the purpose of calculating amounts payable to a Lender
under this Section 2.11(b), each Lender shall be deemed to have actually funded
its relevant LIBOR Loan through the purchase of a deposit bearing interest at
the (x) LIBOR Rate, with respect to LIBOR Loans denominated in Dollars and (y)
BA Rate, with respect to LIBOR Loans denominated in Canadian Dollars, in an
amount equal to the amount of that LIBOR Loan and having a maturity comparable
to the relevant LIBOR Period; provided that each Lender may fund each of its
LIBOR Loans in any manner it sees fit, and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this Section 2.11(b).
This covenant shall survive the termination of this Agreement and the payment of
the Obligations and all other amounts payable hereunder. As promptly as
practicable under the circumstances, each Lender shall provide Borrower
Representative with its written and detailed calculation of all amounts payable
pursuant to this Section 2.11(b), and such calculation shall be binding on the
parties hereto absent manifest error, in which case Borrower Representative
shall object in writing within ten (10) Business Days of receipt thereof,
specifying the basis for such objection in detail.
(c)This Section 2.11 is subject in its entirety to the provisions of Section
13.9 hereof.
2.12Access. Each Credit Party shall, during normal business hours, from time to
time upon reasonable notice as frequently as Agent reasonably determines to be
appropriate: (a) provide Agent, Co-Collateral Agents (coordinated through
Agent), Lenders (coordinated through Agent) and any of their representatives and
designees access to its properties, facilities, advisors, officers and
employees, (b) permit Agent, Co-Collateral Agents, Lenders and any of their
officers, employees and agents, to inspect, audit and make extracts from any
Credit Party’s books and records, and (c) permit Agent, Co-Collateral Agents,
Lenders and their representatives and other designees, to inspect, review,
evaluate and make test verifications and counts of the Accounts, Equipment and
other Collateral of any Credit Party; provided, that to the extent that no Event
of Default has occurred and is continuing, Borrowers shall only be responsible
for the costs of such activities as set forth in Section 5.2. Furthermore, so
long as any Event of Default has occurred and is continuing or at any time after
all or any portion of the Obligations have been declared due and payable
pursuant to Section 9.2(b), Borrowers shall provide reasonable assistance to
Agent to obtain access, which access shall be coordinated in scope and substance
in consultation with Borrowers, to their suppliers and customers.
2.13Taxes.



--------------------------------------------------------------------------------


(a)All payments by or on account of any obligation of any Credit Party hereunder
or under any other Loan Document shall be made, in accordance with this Section
2.13, free and clear of and without withholding or deduction for any Taxes,
except as required by applicable law. If any Withholding Agent shall be required
by law to withhold or deduct any Taxes from or in respect of any sum payable
hereunder (including any payments made pursuant to this Section 2.13) or under
any other Loan Document, (i) if such Tax is an Indemnified Tax, the sum payable
by the applicable Credit Party shall be increased, without duplication, as much
as shall be necessary so that, after making all required withholdings and
deductions (including withholdings and deductions applicable to additional sums
payable under this Section 2.13), Agent, Co-Collateral Agents or Lenders, as
applicable, receive an amount equal to the sum they would have received had no
such withholdings and deductions been made, (ii) the relevant Withholding Agent
shall make such withholdings and deductions, and (iii) such Withholding Agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. Each Lender agrees that, as promptly as
reasonably practicable after it becomes aware of any circumstances referred to
above which would result in additional payments under this Section 2.13, it
shall notify Borrowers thereof.
(b)Without duplication of any obligation set forth in subsection (a), each
Credit Party shall timely pay any Other Taxes to the relevant Governmental
Authority (or, at the option of Agent, to Agent as reimbursement for Agent’s
payment thereof).
(c)Each Credit Party shall, without duplication of any obligation set forth in
subsection (a), jointly and severally indemnify and, within ten (10) days of
demand therefor, pay Agent, each Co-Collateral Agent and each Lender for the
full amount of Indemnified Taxes (including, any Indemnified Taxes imposed by
any jurisdiction on amounts payable under this Section 2.13) paid by (or on
behalf of) Agent, such Co-Collateral Agent or such Lender as a result of
payments made pursuant to this Agreement or any other Loan Document, as
appropriate, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate as to the amount
of such Taxes and evidence of payment thereof submitted to the Credit Parties
shall be conclusive evidence, absent manifest error, of the amount due from the
Credit Parties to Agent, such Co-Collateral Agent or such Lenders. Upon actually
learning of the imposition of any such Taxes, Agent, such Co-Collateral Agent or
such Lender, as the case may be, shall act in good faith to notify Borrower
Representative of the imposition of such Taxes arising hereunder.
(d)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Agreement or any other Loan
Documents shall deliver to Borrower Representative (with a copy to Agent), at
the time or times reasonably requested by Borrower Representative or Agent, such
properly completed and executed documentation reasonably requested by Borrower
Representative or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. Without limiting the generality
of the foregoing, each Lender and the successors and assignees of such Lender,
that is a “United States person” within the meaning



--------------------------------------------------------------------------------


of section 7701(a)(30) of the IRC shall deliver to Borrower Representative (with
a copy to Agent) a properly completed and executed IRS Form W-9 and such other
documentation or information prescribed by applicable law or reasonably
requested by Agent or Borrower Representative to (i) determine whether such
Lender is subject to backup withholding or information reporting requirements
and (ii) for Borrowers to comply with their obligations under FATCA. Each
Lender, and the successors and assignees of such Lender, that is not a “United
States person” as defined in section 7701(a)(30) of the IRC (“Foreign Lender”)
to whom payments to be made under this Agreement or under the Notes may be
exempt from, or eligible for a reduced rate of, United States withholding tax
(as applicable) shall, at the time or times prescribed by applicable law,
provide to Borrower Representative (with a copy to Agent) a properly completed
and executed IRS Form W-8ECI, Form W-8BEN, Form W-8BEN-E, Form W-8IMY or other
applicable form, certificate (including, but not limited to, certification, if
applicable, that such Foreign Lender is not a “bank,” a “10 percent
shareholder,” or a “controlled foreign corporation” for purposes of the
portfolio interest exemption of section 881(c) of the IRC (a “Tax Compliance
Certificate”)) or document prescribed by the IRS or the United States. Each
Lender shall deliver to Borrowers and Agent (in such number of copies as shall
be requested by such Borrower or Agent) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of a Borrower or Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit Parent Borrower or Agent, as applicable, to determine the withholding or
deduction required to be made. Notwithstanding anything to the contrary in this
paragraph, the completion, execution, and submission of such documentation
(other than (A) IRS Form W-9, (B) applicable IRS Form W-8, (C) a Tax Compliance
Certificate, if applicable, and (D) any information or documentation reasonably
requested by Parent Borrower or Agent in connection with FATCA (which, for this
purpose shall include any amendments made to FATCA after the date hereof)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution, or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Parent Borrower
and Agent in writing of its legal inability to do so.
(e)If Agent, any Co-Collateral Agent or any Lender, as applicable, determines,
in its sole discretion, exercised in good faith, that it has received a refund
of any Taxes as to which it has been indemnified by any Credit Party or with
respect to which any Credit Party has paid additional amounts pursuant to this
Section 2.13, it shall pay over such refund to such Credit Party (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Credit Party under this Section 2.13 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of Agent, such Co-Collateral
Agent or Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such Credit Party,
upon the request of Agent, such Co-Collateral Agent or Lender, shall repay to
Agent, such Co-Collateral Agent or Lender the



--------------------------------------------------------------------------------


amount paid over pursuant to this paragraph (e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
Agent, such Co-Collateral Agent or Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (e), in no event will Agent, a Co-Collateral Agent or Lender be
required to pay any amount to a Credit Party pursuant to this paragraph (e) the
payment of which would place Agent, such Co-Collateral Agent or Lender in a less
favorable net after-Tax position than Agent, such Co-Collateral Agent or Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require Agent, any
Co-Collateral Agent or Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to a Credit Party
or any other Person.
(f)Each Lender shall severally indemnify Agent and each Co-Collateral Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that a Credit Party has not
already indemnified Agent or such Co-Collateral Agent for such Indemnified Taxes
and without limiting the obligation of any Credit Party to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.1(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Agent or such Co-Collateral Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Agent or such Co-Collateral Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this paragraph (f).
(g)The provisions of this Section 2.13 shall survive the termination of this
Agreement and repayment of all Obligations. Each L/C Issuer shall be deemed to
be a Lender for purposes of this Section 2.13.
2.14Capital Adequacy; Increased Costs; Illegality.
(a)If any Lender shall have determined that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, liquidity, reserve requirements or similar requirements or compliance
by any Lender with any request or directive regarding capital adequacy,
liquidity, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the Amendment No. 3 Effective
Date, from any central bank or other Governmental Authority increases or would
have the effect of increasing the amount of capital, reserves or other funds
required to be maintained by such Lender and thereby reducing the rate of return
on such Lender’s capital as a consequence of its obligations hereunder, then the
U.S. Borrowers or



--------------------------------------------------------------------------------


the Canadian Borrowers, as the case may be, shall from time to time upon demand
by such Lender (with a copy of such demand to Agent) pay to Agent, for the
account of such Lender, additional amounts sufficient to compensate such Lender
for such reduction. A certificate as to the amount of that reduction and setting
forth in reasonable detail the basis of the computation thereof submitted by
such Lender to Borrower Representative and to Agent shall, absent manifest
error, be final, conclusive and binding for all purposes.
(b)If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Amendment No. 3 Effective Date, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding or maintaining, continuing,
converting to any LIBOR Loan, or there shall be a Tax (other than Indemnified
Taxes or Excluded Taxes) on any Recipient on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, or
other liabilities, or capital attributable thereto, then the U.S. Borrowers or
the Canadian Borrowers, as the case may be, shall from time to time, upon demand
by such Lender (with a copy of such demand to Agent), pay to Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate setting forth in reasonable detail the
amount of such increased cost and the basis of the calculation thereof,
submitted to Borrower Representative and to Agent by such Lender, shall, absent
manifest error, be final, conclusive and binding for all purposes. Each Lender
agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
the affected Lender shall, to the extent not inconsistent with such Lender’s
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by Borrowers
pursuant to this Section 2.14(b).
(c)Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, as
contemplated by this Agreement, then, unless that Lender is able to make or to
continue to fund or to maintain such LIBOR Loan at another branch or office of
that Lender without, in that Lender’s reasonable opinion, materially adversely
affecting it or its Loans or the income obtained therefrom, on notice thereof
and demand therefor by such Lender to Borrower Representative through Agent, (i)
the obligation of such Lender to agree to make or to make or to continue to fund
or maintain such LIBOR Loans, as the case may be, shall terminate and (ii) each
U.S. Borrower or Canadian Borrower, as the case may be, shall forthwith prepay
in full all outstanding LIBOR Loans owing by such Borrower to such Lender,
together with interest accrued thereon, unless such Lender may maintain such
LIBOR Loans through the end of such LIBOR Period under applicable law or unless
Borrower Representative on behalf of such Borrower, within five (5) Business
Days after the delivery of such notice and demand, converts all LIBOR Loans into
Base Rate Loans. Notwithstanding the foregoing, if Borrower provides Agent and
the Affected Lender



--------------------------------------------------------------------------------


notice that it seeks to replace such Affected Lender in accordance with Section
2.14(d), Borrower’s obligation to prepay Loans pursuant to this Section 2.14(c)
shall be suspended; provided that if no Replacement Lender is found within the
time provided for in Section 2.14(d), Borrower shall have five Business Days to
prepay such Affected Lender’s LIBOR Loans. In the event Borrower relies on this
provision to suspend its obligation to prepay LIBOR Loans, such LIBOR Loans
shall be converted to Base Rate Loans at the end of the applicable LIBOR Period.
(d)Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 2.13(a), 2.14(a)
or 2.14(b), or notice and demand that Borrower prepay Loans pursuant to Section
2.14(c), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. So long as no
Event of Default has occurred and is continuing, Borrower Representative, with
the consent of Agent, may obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for the Affected Lender, which Replacement Lender must be
reasonably satisfactory to Agent. If Borrowers obtain a Replacement Lender
within ninety (90) days following notice of their intention to do so, the
Affected Lender must sell and assign its Loans and Commitments to such
Replacement Lender for an amount equal to the principal balance of all Loans
held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale and such assignment shall not require the
payment of an assignment fee to Agent; provided, that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrowers shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within 15 days following its receipt
of Borrowers’ notice of intention to replace such Affected Lender. Furthermore,
if Borrowers give a notice of intention to replace and do not so replace such
Affected Lender within ninety (90) days thereafter, Borrowers’ rights under this
Section 2.14(d) shall terminate with respect to such Affected Lender for such
request for additional amounts or increased costs and Borrowers shall promptly
pay all increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 2.13(a), 2.14(a) and 2.14(b). An exercise of Borrowers’
option under this Section 2.14(d) shall not suspend Borrowers’ obligation to pay
such increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 2.13(a), 2.14(a) and 2.14(b) until such Affected Lender is
replaced.
(e)It is understood and agreed that (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives in connection
therewith (collectively, the “Dodd-Frank Act”) are deemed to have been adopted
and gone into effect after the date of this Agreement to the extent necessary to
provide Lenders with the benefit of this Section 2.14 with respect to any
“change in law or regulation” resulting from the Dodd-Frank Act and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each



--------------------------------------------------------------------------------


case pursuant to Basel III, shall, for the purposes of this Agreement, be deemed
to have been adopted and gone into effect after the date of this Agreement to
the extent necessary to provide Lenders with the benefit of this Section 2.14
with respect to any “change in law or regulation” resulting from Basel III.
(f)No Lender shall request compensation under Section 2.14(a) or (b) hereof
unless such Lender is generally requesting similar compensation from its
borrowers with similar provisions in their loan or credit documents. No Borrower
shall be required to compensate a Lender for any increased costs incurred or
reduced rate of return suffered more than six months prior to the date that the
Lender notifies Borrower Representative of the change in law giving rise to such
increased costs or reduced return and of such Lender’s intention to claim
compensation therefor; provided that to the extent the change is law is
retroactive to a date that is prior to the date such change in law is enacted,
such six months period shall commence on the date of enactment of such change in
law.
(g)Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Affected Lender for payment of additional amounts or
increased costs as provided in Sections 2.13(a), 2.14(a) or 2.14(b), then such
Lender shall (at Borrower Representative’s request) use reasonable efforts to
designate a different lending office for funding or booking its Loans or to
assign its rights and obligations hereunder to another of its offices, branches,
or affiliates, if, in the good-faith judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.13(a), 2.13(b), 2.14(a), or 2.14(b), as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrowers shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
2.15Inability to Determine Rates.
(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if Agent determines (which determination shall be conclusive absent
manifest error and made by notice to Parent Borrower), or Parent Borrower or
Requisite Lenders notify Agent (with, in the case of the Requisite Lenders, a
copy to Parent Borrower) that Parent Borrower or Requisite Lenders (as
applicable) have determined, that:
(i)(A) deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and LIBOR Period of any requested
LIBOR Loan or (B) adequate and reasonable means do not exist for ascertaining
the LIBOR Rate for any requested LIBOR Period, including, without limitation,
because the LIBOR Screen Rate is not available or published on a current basis,
and in each case such circumstances are unlikely to be temporary,
(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Agent has made a public statement identifying a
specific date after which the LIBOR Rate or the LIBOR Screen Rate shall no
longer be made



--------------------------------------------------------------------------------


available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or
(iii) syndicated credit facilities in the U.S. market currently being executed,
or that include language similar to that contained in this Section, are
generally being executed or amended (as applicable) to incorporate or adopt (as
applicable) a new benchmark interest rate to replace the LIBOR Rate,
then, reasonably promptly after such determination by Agent or receipt by Agent
of such notice, as applicable, Agent and Parent Borrower may amend this
Agreement (a “LIBOR Successor Amendment”) to replace the LIBOR Rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after Agent shall have posted such
proposed amendment to all Lenders and Parent Borrower unless, prior to such
time, Lenders comprising the Requisite Lenders have delivered to Agent written
notice that such Requisite Lenders do not accept such amendment.
(b)If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Agent will promptly so notify Parent Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Loans
shall be suspended (to the extent of the affected LIBOR Loans or LIBOR Periods),
and (y) the LIBOR Rate component shall no longer be utilized in determining the
Base Rate. Upon receipt of such notice, the Borrowers may revoke any pending
request for an Advance of, conversion to or continuation of LIBOR Loans (to the
extent of the affected LIBOR Loans or LIBOR Periods) or, failing that, will be
deemed to have converted such request into a request for an Advance of Base Rate
Loans (subject to the foregoing clause (y)) at on the date and in the amount
specified therein.
(c)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
2.16Incremental Revolving Loans; Extensions.
(a)Borrowers may on any date after the Amendment No. 3 Effective Date, by notice
to Agent (whereupon Agent shall promptly deliver a copy to each of the Lenders),
increase the Commitment hereunder with incremental revolving or term loan
commitments (the “Incremental Revolving Loans”) in an amount not to exceed
$500,000,000 in the aggregate (with minimum amounts of not less than $25,000,000
per increase) which Incremental Revolving Loans may take the form of (x)
commitments to make additional Revolving Loans (such additional Revolving Loans,
the “Incremental Facility Revolving Loans”) on the same terms and conditions
applicable to the Loans made pursuant to the



--------------------------------------------------------------------------------


Commitments in effect on the Amendment No. 5 Effective Date (the “Initial
Revolving Facility Loans”) or (y) subject to compliance with the Permitted FILO
Tranche Conditions, commitments to make revolving or term loans which are
expressly subordinated in right of payment to the Initial Revolving Facility
Loans and other Incremental Facility Revolving Loans, which, for the avoidance
of doubt, shall be implemented as a separate class of loans hereunder (such
loans, the “Permitted Incremental FILO Loans”); provided that at the time of the
effectiveness of any Incremental Revolving Loan Amendment referred to below, (a)
no Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to extensions of credit to be made on such date, (b)
each of the representations and warranties made by any Credit Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (or, in all respects, if qualified by materiality) as
of such earlier date) and (c) Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of Borrower
Representative. Incremental Revolving Loans may be made by any existing Lender
or by any other financial institution or any fund that regularly invests in bank
loans selected by Borrower Representative (any such other financial institution
or fund being called an “Incremental Lender”); provided that (i) Agent,(A) Agent
and (B) (except in the case of Permitted Incremental FILO Loans) each L/C Issuer
and the Swing Line Lender shall have consented (such consent not to be
unreasonably withheld) to such Lender’s or Incremental Lender’s making such
Incremental Revolving Loans if such consent would be required under Section 11.1
for an assignment of Loans to such Lender or Incremental Lender, and (ii)
Borrowers shall not be permitted to increase the Commitment pursuant to this
Section more than three (3) times during the term of this Agreement. No consent
of the Lenders shall be required (other than the Lenders providing such
Incremental Revolving Loans) to an Incremental Revolving Loan Amendment.
Commitments in respect of Incremental Revolving Loans shall be delivered to
Borrower Representative within 10 days of a Borrower’s request therefor, and
shall be effected pursuant to an amendment (an “Incremental Revolving Loan
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by Borrowers, each Lender agreeing to provide such Incremental
Revolving Loans, if any, each Incremental Lender providing such Incremental
Revolving Loans, if any, Co-Collateral Agents and Agent; provided, such
documentation shall only contain amendments to this Agreement and the other Loan
Documents that are necessary to implement the increase to the Commitment (for
the avoidance of doubt, including, in the case of Permitted Incremental FILO
Loans, amendments to Sections 2.3 and 2.9 that are necessary or appropriate to
reflect the “last out” nature of such Permitted Incremental FILO Loans, which
may be effected with the consent of Agent, Co-Collateral Agents and each
Incremental Lender providing such Permitted Incremental FILO Loans pursuant to
an Incremental Revolving Loan Amendment, but without the consent of any other
Lender); provided, further, the Incremental Facility Revolving Loans shall not
require any scheduled amortization or mandatory commitment reduction prior to
the Stated Termination Date and the maturity date of all Incremental Revolving
Loans shall be the Commitment Termination Date. Any upfront fees paid to the
Incremental Lenders shall be determined, and agreed upon, between Borrowers and
such Incremental Lenders. Any Incremental Revolving Loans



--------------------------------------------------------------------------------


made hereunder shall be deemed “Loans” hereunder and shall be subject to the
same terms and conditions applicable to the existing Loans, except that
Permitted Incremental FILO Loans (x) may, notwithstanding anything herein to the
contrary, be structured as term loans or revolving loans, and may have pricing
terms, a final maturity date (subject to the immediately succeeding proviso),
upfront or similar fees and priority which are different from those applicable
to the Initial Revolving Facility Loans and other Incremental Facility Revolving
Loans; provided that the final maturity date of any Permitted Incremental FILO
Loans shall be no earlier than (and there shall be no mandatory commitment
reductions with respect thereto prior to) the Commitment Termination Date with
respect to the Initial Revolving Facility Loans; provided, further, for the
avoidance of doubt, nothing in this Section 2.16 shall obligate any existing
Lender to participate in any class of Permitted Incremental FILO Loans,
regardless of whether the maturity date with respect to such Permitted
Incremental FILO Loans is the Commitment Termination Date with respect to the
Initial Revolving Facility Loans or otherwise, (y) for purposes of determining
availability under any applicable borrowing base, may have advance rates with
respect to the amount of Eligible Billed Accounts, Eligible Unbilled Accounts
and/or Eligible Rolling Stock, as applicable, in amounts as agreed upon between
Parent Borrower and the Incremental Lenders providing such Permitted Incremental
FILO Loans; provided that in no case shall such advance rates with respect to
Eligible Billed Accounts, Eligible Unbilled Accounts and Eligible Rolling Stock
exceed 10%, 5% and 5%, respectively, above the respective advance rates herein;
provided, further, such advance rate for Permitted Incremental FILO Loans with
respect to Eligible Rolling Stock may be decreased from time to time in the
discretion of Co-Collateral Agents (and, for the avoidance of doubt, a maximum
of 25% of the borrowing base applicable to any Permitted Incremental FILO Loans
shall be attributable to Eligible Equipment, if applicable, and Eligible Rolling
Stock in the aggregate) and (z) shall, once borrowed, not be permitted to be
repaid so long as any Loans (other than other Loans incurred as Permitted
Incremental FILO Loans) are outstanding, subject to customary exclusions to the
requirement in this clause (z) as reasonably agreed upon by Agent, Parent
Borrower and the Incremental Lenders providing such Permitted Incremental FILO
Loans, including customary scheduled amortization payments not to exceed amounts
as agreed upon by Agent, Parent Borrower and such Incremental Lenders (the
conditions set forth in this sentence applicable to Permitted Incremental FILO
Loans, the “Permitted FILO Tranche Conditions”). On the date of any borrowing of
Incremental Revolving Loans (other than Permitted Incremental FILO Loans),
Borrowers shall be deemed to have repaid and reborrowed all outstanding Loans as
of such date (with such reborrowing to consist of the types of Loans, with
related LIBOR Periods, if applicable, specified in a notice to Agent (which
notice must be received by Agent in accordance with the terms of this
Agreement)). The deemed payments made pursuant to the immediately preceding
sentence in respect of each LIBOR Loan shall be subject to indemnification by
Borrowers pursuant to the provisions of Section 2.14 if the deemed payment
occurs other than on the last day of the related LIBOR Periods.
(b)In connection with any Incremental Revolving Loans, Parent Borrower, Agent
and each applicable Incremental Lender and existing Lender making such
Incremental Revolving Loans shall deliver to Agent the Incremental Revolving
Loan Amendment and



--------------------------------------------------------------------------------


such other documentation as Agent shall reasonably specify to evidence the
Incremental Revolving Loans of each applicable Incremental Lender and existing
Lender making such Incremental Revolving Loans. Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Revolving Loan Amendment. Any
Incremental Revolving Loan Amendment may, without consent of any other Lender,
effect such amendments to this Agreement (including, for the avoidance of doubt
and notwithstanding anything herein to the contrary, amendments to Sections 2.3
and 2.9 that are necessary or appropriate to reflect the “last out” nature of
any Permitted Incremental FILO Loans, which may be effected with the consent of
Agent, Co-Collateral Agents and each Incremental Lender providing such Permitted
Incremental FILO Loans pursuant to an Incremental Revolving Loan Amendment, but
without the consent of any other Lender) and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of Agent and Parent
Borrower, to effect the provisions of this Section 2.16. No existing Lender
shall be obligated to provide Commitments in respect of Incremental Revolving
Loans.
(c)Pursuant to one or more offers made from time to time by Borrowers to all
Lenders of the U.S. Loans and/or the Canadian Loans, as applicable, on a pro
rata basis (based on the aggregate outstanding Canadian Commitments or the
Commitments, as applicable) and on the same terms (“Pro Rata Extension Offers”),
Borrowers are hereby permitted to consummate transactions with individual
Lenders from time to time to extend the maturity date of such Lender’s
Commitments of U.S. Loans and/or the Canadian Loans. Any such extension (an
“Extension”) agreed to between Borrowers and any such Lender (an “Extending
Lender”) will be established under this Agreement (such extended Canadian
Commitments or the Commitments, as applicable, an “Extended Revolving
Commitment”). Each Pro Rata Extension Offer shall specify the date on which
Borrowers propose that the Extended Revolving Commitment shall be extended,
which shall be a date not earlier than ten Business Days after the date on which
notice is delivered to Agent (or such shorter period agreed to by Agent in its
reasonable discretion).
(d)The applicable Borrowers and each Extending Lender shall execute and deliver
to Agent such documentation as Agent shall reasonably specify to evidence the
Extended Revolving Commitments of such Extending Lender. Each such document
shall specify the terms of the applicable Extended Revolving Commitments;
provided, that (i) except as to interest rates, fees and final maturity (which
interest rates, fees and final maturity shall be determined by Borrowers and set
forth in the Pro Rata Extension Offer), any Extended Revolving Commitment shall
have the same terms as the existing U.S. Loans or the Canadian Loans, as
applicable, and (ii) any Extended Revolving Commitments may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any such Extended Revolving Commitment, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Revolving Commitments evidenced thereby.
With respect to any Extended Revolving Commitments, and with the consent of the
Swing Line Lender and each L/C Issuer, participations in Swing Line Loans and
Letters of Credit shall be reallocated to



--------------------------------------------------------------------------------


lenders holding such Extended Revolving Commitments upon effectiveness of such
Extended Revolving Commitment.
(e)Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Canadian Commitment or Commitment, as applicable, will be automatically
designated an Extended Revolving Commitment.
(f)All Extended Revolving Commitments and all obligations in respect thereof
shall be Obligations of the relevant Credit Parties under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other Obligations of the relevant Credit Parties under this Agreement
and the other Loan Documents and no L/C Issuer or Swing Line Lender shall be
obligated to provide Swing Line Loans or issue Letters of Credit under such
Extended Revolving Commitments unless it shall have consented thereto.
2.17Bank Products. Any Credit Party may request and any Lender or Agent may, in
its sole and absolute discretion, arrange for such Credit Party to obtain from
such Lender or any Affiliate of such Lender or Agent, as applicable, Bank
Products although no Credit Party is required to do so. The Credit Parties
acknowledge and agree that the obtaining of Bank Products from any Lender or
Agent or their respective Affiliates (a) is in the sole and absolute discretion
of such Lender or Agent or their respective Affiliates, and (b) is subject to
all rules and regulations of such Lender or Agent or their respective
Affiliates.
2.18Reserves Generally. Notwithstanding anything contained in this Agreement to
the contrary, Co-Collateral Agents may establish or change Reserves, in the
exercise of their Permitted Discretion, but only upon not less than five (5)
Business Days’ notice to Borrower Representative (unless an Event of Default
exists in which case prior notice shall not be required prior to the
establishment or change in any Reserve). Co-Collateral Agents will be available
during such period to discuss any such proposed Reserve (or change thereto) with
Borrower Representative and, without limiting the right of Co-Collateral Agents
to establish or change such Reserves in Co-Collateral Agents’ Permitted
Discretion, Borrowers may take such action as it may elect so that the event,
condition or matter that gave rise to such Reserve no longer exists, in which
event Co-Collateral Agents shall reduce or remove such Reserve in a manner that
they determine appropriate in the exercise of their Permitted Discretion. The
amount of Reserves established by Co-Collateral Agents pursuant to the first
sentence of this Section 2.18 shall have a reasonable relationship as determined
by Co-Collateral Agents in their Permitted Discretion to the event, condition or
other matter that is the basis for the Reserves and shall relate to the Eligible
Accounts, Eligible 90-Day Accounts or Eligible Equipment or Eligible Rolling
Stock (collectively, the “Borrowing Base Collateral”).
3. CONDITIONS PRECEDENT
3.1Conditions to Restatement Date and the Initial Loans. The Restatement Date
shall not occur, and no Lender shall be obligated to make any Loan and no Lender
or L/C Issuer shall be obligated to incur any Letter of Credit Obligations on
the Restatement Date until the following conditions have been satisfied or
provided for in a manner reasonably satisfactory to



--------------------------------------------------------------------------------


Agent, each Co-Collateral Agent, each Lead Arranger and each Lender, or waived
in writing by Agent, Co-Collateral Agents, each Lead Arranger and each Lender:
(a)Credit Agreement; Loan Documents. The following documents shall have been
duly executed by each Borrower, each other Credit Party, Agent, Co-Collateral
Agents and the Lenders party thereto; and Agent shall have received such
documents, instruments and agreements, each in form and substance reasonably
satisfactory to Agent, each Lead Arranger and each Lender:
(i)Credit Agreement. Duly executed originals of this Agreement, dated the
Restatement Date, and all annexes, exhibits and schedules hereto.
(ii)Revolving Notes and Swing Line Notes. If requested by any Lender, duly
executed originals of the Revolving Notes and Swing Line Notes for each
applicable Lender, dated the Restatement Date.
(iii)U.S. Security Agreement. Duly executed originals of the U.S. Security
Agreement, dated the Restatement Date, and all annexes, exhibits and schedules
thereto.
(iv)Canadian Security Agreement. Duly executed originals of the Canadian
Security Agreements, dated the Restatement Date.
(v)Intellectual Property Security Agreements. Duly executed originals of
Intellectual Property Security Agreements, dated the Restatement Date in form
and substance reasonably satisfactory to Agent (it being understood that the
forms attached to the U.S. Security Agreement are reasonably satisfactory to
Agent).
(vi)ABL Intercreditor Agreement. Duly executed originals of the ABL
Intercreditor Agreement, dated the Restatement Date.
(vii)Lien, Tax, and Judgment Searches. Agent shall have received the result of
recent lien, Tax and judgment searches in each of the jurisdictions reasonably
requested by it and such lien searches shall reveal no Liens on any of the
assets of the Credit Parties, other than Permitted Liens.
(viii)Repayment of the Existing Credit Agreement. All principal on Loans under
(and as defined in) the Existing Credit Agreement, and all accrued and unpaid
interest, fees and other amounts owing under the Existing Credit Agreement
(except to the extent Letters of Credit (as defined in the Existing Credit
Agreement) thereunder are converted to Letters of Credit hereunder in accordance
with Section 2.2(j)) shall have been repaid.
(ix)Filings, Registrations, and Recordings. Agent shall have received each
document (including, without limitation, any financing statement authorized for
filing under the Code or the PPSA, as applicable) reasonably requested by Agent
to be filed,



--------------------------------------------------------------------------------


registered or recorded in order to create in favor of Agent, for the benefit of
the Lenders and other Secured Parties, a (x) first priority perfected Lien on
the U.S. ABL Priority Collateral and the Canadian Collateral (subject to
Permitted Liens) and (y) a second priority perfected Lien on the U.S. Term
Priority Collateral (subject to Permitted Liens), in either case, which can be
perfected by the filing of such document and authorization for filing,
registering or recording each such document (including, without limitation, any
financing statement authorized for filing under the Code or the PPSA, as
applicable) and (y) Memorandum of Security Agreements dated the Restatement Date
shall have been delivered for recording with the Surface Transportation Board.
(x)[reserved].
(xi)Borrowing Base Certificate. Agent shall have received duly executed
originals of a Borrowing Base Certificate for Borrowers, dated the Restatement
Date, reflecting information concerning calculation of the Borrowing Base as of
the last day of the most recent calendar month ended at least 20 days prior to
the Restatement Date.
(xii)Formation and Good Standing. For each Credit Party, such Person’s (a)
articles of incorporation or certificate of formation, as applicable, and all
amendments thereto, each certified as of the Restatement Date by such Person’s
corporate secretary or an assistant secretary, managing member, manager or
equivalent senior officer, as applicable, as being in full force and effect
without any further modification or amendment (b) for each Borrower only, a good
standing certificate (including verification of Tax status) or like certificate
in its jurisdiction of incorporation or formation, as applicable, and (c) for
each Credit Party other than a Borrower, a “bring down” certificate of good
standing or like certificate in its jurisdiction of incorporation or formation,
as applicable.
(xiii)Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws,
operating agreement, limited liability company agreement or limited partnership
agreement, as applicable, together with all amendments thereto and (b)
resolutions of such Person’s members or board of directors, as the case may be,
and, to the extent required under applicable law, stockholders, approving and
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the transactions to be consummated in
connection therewith, each certified as of the Restatement Date by such Person’s
corporate secretary or an assistant secretary, managing member, manager or
equivalent senior officer, as applicable, as being in full force and effect
without any modification or amendment.
(xiv)Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Restatement Date by such Person’s corporate
secretary or an assistant secretary, managing member, manager or equivalent
senior officer, as applicable, as being true, accurate, correct and complete.
(xv)Opinions of Counsel. Duly executed originals of legal opinions of (i)
Wachtell, Lipton, Rosen & Katz, U.S. special counsel to the Credit Parties, (ii)
Gowling



--------------------------------------------------------------------------------


LaFleur Henderson LLP, Canadian special counsel to the Credit Parties, (iii)
Spencer Fane LLP, Missouri special counsel to the Credit Parties and (iv) Louis
E. Gittomer, U.S. special railroad counsel to the Credit Parties, each in form
and substance reasonably satisfactory to Agent and its counsel, dated the
Restatement Date.
(xvi)Officer’s Certificate. Agent shall have received duly executed originals of
a certificate of a Financial Officer of Borrower Representative, dated the
Restatement Date, stating that:
(A) the Con-way Merger has been consummated on the Restatement Date
substantially simultaneously with the closing of the Facility on the terms
described in the Con-way Acquisition Agreement, without giving effect to any
amendment, modification or waiver thereof by Parent Borrower or any consent
thereunder (including, for the avoidance of doubt, with respect to the
conditions to the Offer set forth in the Con-way Acquisition Agreement) by
Parent Borrower which is materially adverse to the Lenders or the Lead Arrangers
without the prior written consent of each Lead Arranger who, together with its
affiliates, holds 20% or more of the Commitments under the Facility (it being
understood and agreed that any (a) decrease in the price paid per share in
connection with the Con-way Acquisition of (x) more than 10% or (y) less than
10% if such decrease is not allocated to reduce the aggregate amount of the
Facility, (b) increase in the price paid in connection with the Con-way
Acquisition that is not funded with the proceeds of a substantially concurrent
issuance of equity or (c) any waiver or modification of the Minimum Condition
(as defined in the Con-way Acquisition Agreement as in effect on September 9,
2015) shall, in each case, be deemed to be a modification that is materially
adverse to the Lenders);
(B) since December 31, 2014, no Material Adverse Effect shall have occurred and
be continuing; and
(C) the conditions set forth in clauses (a) and (b) of Section 3.2 are
satisfied.
(xvii)Solvency Certificate. Agent shall have received a duly completed solvency
certificate substantially in the form of Exhibit 3.1 hereto.
(xviii)Notice of Revolving Credit Advance. Duly executed originals of a Notice
of Revolving Credit Advance, dated the Restatement Date, with respect to the
initial Revolving Credit Advance(s), if any, to be requested by Borrower
Representative on the Restatement Date.
(xix) Financial Statements. Parent Borrower shall have caused Agent to have
received (and Agent hereby acknowledges receipt of, in the case of the 2012,
2013 and 2014 fiscal year financial statements described in clause (a) and, as
to the Fiscal Quarters



--------------------------------------------------------------------------------


ending on March 31, 2015 and June 30, 2015, clause (b)) (a) audited consolidated
balance sheets and related consolidated statements of income, stockholders’
equity and cash flows of Parent Borrower and Con-way for the 2012, 2013 and 2014
fiscal years (or, if the Restatement Date occurs 90 days or more after December
31, 2015, audited consolidated balance sheets and related consolidated
statements of income, stockholders’ equity and cash flows of Parent Borrower and
Con-way for the 2013, 2014 and 2015 fiscal years) and (b) unaudited consolidated
balance sheets and related consolidated statements of income, stockholders’
equity and cash flows of Parent Borrower and Con-way for each subsequent Fiscal
Quarter (other than a quarter that is also a fiscal year-end) ended at least 45
days before the Restatement Date.
(b)Repayment of Indebtedness and Release of Collateral. On the Restatement Date,
Agent shall have received satisfactory evidence that all existing Indebtedness,
other than Indebtedness permitted pursuant to Section 7.1, of or related to
Borrowers and their Subsidiaries shall have been repaid or cancelled and all
documentation representing such indebtedness shall have been terminated and all
guarantees, liens and security interests associated therewith have been
released, or that adequate measures shall have been taken to terminate such
documentation and release such guarantees, liens and security interests, except
as otherwise agreed by Agent.
(c)Payment of Fees. Parent Borrower shall have paid (or caused to be paid) to
Agent, Co-Collateral Agents and Lead Arrangers and the Lenders all Fees required
to be paid on or before the Restatement Date in the respective amounts specified
in Section 2.7 (including, the Fees specified in the Fee Letter), and shall have
reimbursed Agent for all reasonable fees, costs and expenses, including due
diligence expenses, syndication expenses, the fees and expenses of the
appraisers and auditors performing collateral field examinations and appraisals,
travel expenses and reasonable fees, disbursements and other charges of counsel
presented at least three (3) Business Days prior to the Restatement Date.
(d)Material Adverse Effect. There shall not have been, since December 31, 2014,
a Material Adverse Effect.
(e)Patriot Act. Agent and the Lenders shall have received, at least three
business days prior to the Restatement Date, from the Credit Parties prior to
the Restatement Date all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case to the
extent requested by Agent from Parent Borrower in writing at least 10 business
days prior to the Restatement Date.
(f)Perfection Certificate. Agent shall have received a completed perfection
certificate dated the Restatement Date and signed by a Responsible Officer of
each Credit Party, together with all attachments contemplated thereby.
(g)Phase 1 Field Audit and Appraisals; Minimum Availability. (a) Agent shall
have received a Phase 1 field audit and appraisals with respect to the assets of
Con-way and its subsidiaries to be included in the Borrowing Base as of the
Restatement Date, which



--------------------------------------------------------------------------------


Phase 1 field audit and appraisals shall be reasonably satisfactory to Agent and
Co-Collateral Agents and (b) after giving effect to the Transactions and the
Revolving Credit Advances and issuances of Letters of Credit under this
Agreement, the sum of Availability plus unrestricted cash and Cash Equivalents
(but excluding the proceeds of any Advance), in each case on the Restatement
Date, shall not be less than $250,000,000.
3.2Further Conditions to Each Loan, Each Letter of Credit Obligation. No Lender
shall be obligated to fund any Advance (which conditions shall not apply to
conversions or continuations of Advances made pursuant to Section 2.5(e)) and no
Lender or L/C Issuer shall be obligated to incur any Letter of Credit
Obligation, if, as of the date thereof:
(a)any representation or warranty by any Credit Party contained herein or in any
other Loan Document is untrue or incorrect in any material respect (with respect
to any representation or warranty that is not otherwise qualified as to
materiality) as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement;
(b)any Default or Event of Default has occurred and is continuing; or
(c)after giving effect to such Advance (or the incurrence of any Letter of
Credit Obligations), (i) the Aggregate Revolving Credit Exposure would exceed
the Available Credit, (ii) the Canadian Loans would exceed the Canadian
Available Credit or (iii) the U.S. Loans would exceed the U.S. Available Credit.
The request and acceptance by any Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, a representation and warranty by Borrowers that the
conditions in this Section 3.2 have been satisfied.
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section 3.2, unless otherwise directed by the
Requisite Lenders, Agent may, but shall have no obligation to, continue to make
Loans and an L/C Issuer may, but shall have no obligation to, issue, amend,
renew or extend, or cause to be issued, amended, renewed or extended, any Letter
of Credit for the ratable account and risk of Lenders from time to time if Agent
believes that making such Loans or issuing, amending, renewing or extending, or
causing the issuance, amendment, renewal or extension of, any such Letter of
Credit is in the best interests of the Lenders.
4. REPRESENTATIONS AND WARRANTIES
To induce Lenders to make the Loans and Lenders and L/C Issuers to incur Letter
of Credit Obligations, the Credit Parties executing this Agreement make the
following representations and warranties to Agent, each L/C Issuer and each
Lender with respect to itself and its Restricted Subsidiaries, each and all of
which shall survive the execution and delivery of this Agreement.



--------------------------------------------------------------------------------


4.1Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company, limited partnership or other entity duly
organized or incorporated, as applicable, validly existing and is in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of its respective jurisdiction of incorporation or organization;
(b) is duly qualified to conduct business and is in good standing (to the extent
such concept is applicable in the relevant jurisdiction) in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect; (c) has the requisite power and authority, and the
legal right to own and operate in all material respects its properties, to lease
the property it operates under lease and to conduct its business in all material
respects as now, heretofore and proposed to be conducted and has the requisite
power and authority and the legal right to pledge, mortgage, hypothecate or
otherwise encumber all material Collateral; (d) has all material licenses,
permits, consents or approvals from or by, and has made all material filings
with, and has given all material notices to, all Governmental Authorities having
jurisdiction over such Credit Party, to the extent required for such ownership,
operation and conduct or other organizational documents; and (e) is in
compliance in material respects with all applicable provisions of law except
where the failure to be in compliance would not reasonably be expected to have a
Material Adverse Effect.
4.2Chief Executive Offices; Collateral Locations; FEIN. As of the Restatement
Date, each Credit Party’s name as it appears in official filings in its
jurisdiction of incorporation or organization, organizational identification
number, if any, issued by its jurisdiction of incorporation or organization and
the location of each Credit Party’s chief executive office, principal place of
business or registered office are set forth in Schedule 4.2, and except as set
forth on such schedule each Credit Party has only one jurisdiction of
incorporation or organization.
4.3Corporate Power; Authorization; Enforceable Obligations; No Conflict. The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party: (a) are within such Person’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) do not contravene any provision of such Person’s
charter, bylaws or partnership or operating agreements or other organizational
documents, as applicable; (d) do not violate any material provision of any law
or regulation, or any material provision of any order or decree of any court or
Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any material indenture, mortgage,
deed of trust, lease, loan agreement or other material instrument to which such
Person is a party or by which such Person or any of its property is bound; (f)
do not result in the creation or imposition of any Lien upon any of the property
or assets of such Person other than (i) those in favor of Agent, on behalf of
itself and Lenders, pursuant to the Loan Documents and (ii) the filings referred
to in Section 4.21; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, other than those which will have
been duly obtained, made or complied with prior to the Restatement Date. Each of
the Loan Documents have been duly executed and delivered by each Credit Party
that is a party thereto and, each such



--------------------------------------------------------------------------------


Loan Document constitutes a legal, valid and binding obligation of such Credit
Party enforceable against it in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
4.4Financial Statements. All Financial Statements concerning Parent Borrower and
its consolidated Subsidiaries that are referred to in clause (a) below have been
prepared in accordance with GAAP (as in effect at the time delivered)
consistently applied throughout the periods covered (except as disclosed therein
and except, with respect to unaudited Financial Statements, for the absence of
footnotes and normal year-end audit adjustments) and fairly present, in all
material respects, the financial position of the Persons covered thereby as at
the dates thereof and the results of their operations and cash flows for the
periods then ended.
(a)Financial Statements. The audited consolidated balance sheet at December 31,
2018 and the related statement of income and cash flows of Parent Borrower and
its consolidated Subsidiaries certified by KPMG LLP for the Fiscal Year then
ended and audited consolidated balance sheet at December 31, 2016, December 31,
2017 and December 31, 2018 have been delivered to Agent on or prior to the
Amendment No. 3 Effective Date.
(b)[Reserved].
(c)[Reserved].
(d)Undisclosed Liabilities; Burdensome Restrictions. None of Borrowers or the
Restricted Subsidiaries has any material Guarantied Obligations, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are required by GAAP to be reflected
or reserved against on a balance sheet of Borrowers and the Restricted
Subsidiaries other than (i) as are reflected in the financial statements
described in clause (a) hereof (including the footnotes thereto) and (ii) as
otherwise permitted hereunder. No Credit Party is a party or is subject to any
contract, agreement or charter restriction that would reasonably be expected to
have a Material Adverse Effect.
4.5Material Adverse Effect. Since December 31, 2018, no event has occurred, that
alone or together with other events, has had a Material Adverse Effect.
4.6Ownership of Property; Liens. As of the Restatement Date, the Real Property
listed in Schedule 4.6 constitutes all of the real property owned, leased or
subleased by any Credit Party. Each Credit Party owns fee simple title to all of
its owned material Real Property and valid leasehold interests in all of its
leased material Real Property, subject in each case to Agent’s Liens and
Permitted Liens. Each Credit Party is the sole legal and beneficial owner of and
has good and marketable title (subject to Agent’s Liens and Permitted Liens) to
each component of the Collateral. Each Credit Party also has title to, or valid
leasehold interests in, all of its other personal property and assets, in each
case, material in the ordinary course of their respective businesses or where
failure to so own or possess would not reasonably be expected to



--------------------------------------------------------------------------------


have a Material Adverse Effect. As of the Restatement Date, none of the Real
Property and assets of any Credit Party are subject to any Liens other than
Permitted Liens.
4.7Labor Matters. Except as set forth on Schedule 4.7 or as would not reasonably
be expected to result in a Material Adverse Effect, to the knowledge of each
Credit Party (a) no strikes or other labor disputes against any Credit Party or
any Restricted Subsidiary of any Credit Party are pending or, to the knowledge
of any Credit Party, threatened; (b) hours worked by and payment made to
employees of each Credit Party and each Restricted Subsidiary of any Credit
Party comply with the Fair Labor Standards Act and each other federal, state,
local or foreign law applicable to such matters; (c) all payments due from any
Credit Party or any Restricted Subsidiary of any Credit Party for employee
health and welfare insurance have been paid or accrued as a liability on the
books of such Credit Party or such Restricted Subsidiary; (d) there is no
organizing activity involving any Credit Party or any Restricted Subsidiary of
any Credit Party pending or threatened by any labor union or group of employees;
(e) there are no representation proceedings pending or, to the knowledge of any
Credit Party, threatened with the National Labor Relations Board or any other
applicable labor relations board, and no labor organization or group of
employees of any Credit Party or any Restricted Subsidiary of any Credit Party
has made a pending demand for recognition; and (f) there are no material
complaints or charges against any Credit Party or any Restricted Subsidiary of
any Credit Party pending or, to the knowledge of any Credit Party, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by any Credit Party or any Restricted Subsidiary of any Credit Party
of any individual.
4.8Subsidiaries and Joint Ventures. As of the Restatement Date, (a) Schedule 4.8
sets forth the name and jurisdiction of incorporation of each direct Subsidiary
and Joint Venture of each Credit Party and, as to each such direct Subsidiary
and Joint Venture, the percentage of each class of Capital Stock owned by any
Credit Party and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Borrower or any of their respective
Subsidiaries.
4.9Investment Company Act. No Credit Party is an “investment company” or a
company controlled by an “investment company,” as such terms are defined in the
Investment Company Act of 1940 as amended.
4.10Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
(“Regulation U”) or Regulation X of the Federal Reserve Board.
4.11Taxes/Other. Except as would not reasonably be expected to result in a
Material Adverse Effect: (i) all income and other Tax returns, reports, and
statements, including information returns, required by any Governmental
Authority to have been filed by any Credit Party or any Restricted Subsidiary
have been filed (after giving effect to any extensions) with the appropriate
Governmental Authority, and (ii) all Taxes have been paid on or prior to the due
date therefor, excluding Taxes or other amounts being contested in accordance
with Section 6.2(b).



--------------------------------------------------------------------------------


4.12ERISA.
(a)Borrowers have previously delivered or made available to Agent all Pension
Plans (including Title IV Plans and Multiemployer Plans) and all Retiree Welfare
Plans, as now in effect. Except with respect to Multiemployer Plans, and except
as would not reasonably be expected to have a Material Adverse Effect, each
Qualified Plan has either received a favorable determination letter from the IRS
or may rely on a favorable opinion letter issued by the IRS, and to the
knowledge of any Credit Party nothing has occurred that would be reasonably
expected to cause the loss of such qualification or tax-exempt status. Each
Pension Plan, to the knowledge of any Borrower, is in compliance in all respects
with the applicable provisions of ERISA, the IRC and its terms, including the
timely filing of all reports required under the IRC or ERISA except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect. Except as has not resulted, or would not reasonably be expected to
result, in an ERISA Lien (whether or not perfected), neither any Credit Party
nor ERISA Affiliate has failed to make any material contribution or pay any
material amount due as required by either Section 412 of the IRC or Section 302
of ERISA or the terms of any such Pension Plan. No “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the IRC, has occurred with
respect to any Pension Plan that would subject any Credit Party to a material
tax on prohibited transactions imposed by Section 502(i) of ERISA or Section
4975 of the IRC.
(b)Except as would not reasonably be expected to have a Material Adverse Effect:
(i) no Title IV Plan is or is reasonably expected to be in “at risk” status
(within the meaning of Section 430 of the IRC or Section 303 of ERISA); (ii) no
ERISA Event has occurred or to the knowledge of any Credit Party is reasonably
expected to occur; (iii) there are no pending, or to the knowledge of any Credit
Party, threatened material claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary or sponsor of any Plan; (iv) no Credit Party or ERISA
Affiliate has incurred or reasonably expects to incur any liability as a result
of a complete or partial withdrawal from a Multiemployer Plan; and (v) within
the last five years no Title IV Plan of any Credit Party or ERISA Affiliate has
been terminated, whether or not in a “standard termination” as that term is used
in Section 4041 of ERISA, nor has any Title IV Plan of any Credit Party or any
ERISA Affiliate (determined at any time within the last five years) with
Unfunded Pension Liabilities been transferred outside of the “controlled group”
(within the meaning of Section 4001(a)(14) of ERISA) of any Credit Party or
ERISA Affiliate (determined at such time).
(c)Except as would not reasonably be expected to result in a Material Adverse
Effect, each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan. With respect to each Foreign Pension Plan, neither any Credit
Party nor any Subsidiaries or any of their respective directors, officers,
employees or agents has engaged in a transaction which would subject any Credit
Party or any Subsidiary, directly or indirectly, to a tax or civil penalty which
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. With respect to each Foreign Pension Plan, except as
would not reasonably be



--------------------------------------------------------------------------------


expected to result in a Material Adverse Effect, reserves have been established
in the financial statements furnished to Lenders in respect of any unfunded
liabilities in accordance with applicable law and prudent business practice or,
where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained. The aggregate
unfunded liabilities with respect to such Foreign Pension Plans would not
reasonably be expected to result individually or in the aggregate in a Material
Adverse Effect.
4.13No Litigation. Except as set forth on Schedule 4.13, no action, claim,
lawsuit, demand, or proceeding is now pending or, to the knowledge of any Credit
Party, threatened in writing against any Credit Party or any Restricted
Subsidiary of any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) on the
Restatement Date that challenges such Credit Party’s right or power to enter
into or perform any of its obligations under the Loan Documents to which it is a
party, or the validity or enforceability of any Loan Document or any action
taken thereunder, or (b) that would reasonably be expected to result in a
Material Adverse Effect. Except as set forth on Schedule 4.13, as of the
Restatement Date there is no Litigation pending or threatened in writing, that
would reasonably be expected to have a Material Adverse Effect.
4.14Brokers. Except as set forth on Schedule 4.14, no Credit Party or Affiliate
thereof has any obligation to any Person in respect of any finder’s or brokerage
fees in connection with the making of the Loans or the Transactions which will
be unpaid after the Restatement Date.
4.15Intellectual Property. As of the Restatement Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now conducted by it and material to such Credit Party’s business,
taken as a whole. Each issued or applied for Patent, registered or applied for
Trademark, and registered or applied for Copyright owned by any Credit Party on
the Restatement Date is listed, together with application or registration
numbers, as applicable, on Schedule 4.15. To each Borrowers’ knowledge, as of
the Restatement Date, each Credit Party conducts its business and affairs
without infringement of any Intellectual Property of any other Person that would
reasonably be expected to result in a Material Adverse Effect. Except as set
forth in Schedule 4.15, on the Restatement Date no Credit Party is aware of any
material infringement claim by any other Person that is pending or threatened in
writing against any Credit Party with respect to any material Intellectual
Property owned by such Credit Party on the Restatement Date.
4.16Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents or Financial Statements or other written reports from time
to time prepared by any Credit Party (other than the projections referred to
below, forward-looking information and information of a general economic or
industry nature) and delivered hereunder or under any other Loan Document (in
each as modified or supplemented by other information so furnished and taken as
a whole) by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not materially misleading in light of the circumstances under which
they were made (after giving effect to all supplements and updates thereto).



--------------------------------------------------------------------------------


4.17Environmental Matters.
(a)Except as set forth in Schedule 4.17 or would not reasonably be expected to
have a Material Adverse Effect, as of the Restatement Date: (i) the Real
Property of each Credit Party and each of their Restricted Subsidiaries is free
of contamination from any Hazardous Material; (ii) no Credit Party nor any
Restricted Subsidiary of any Credit Party has caused or knowingly allowed to
occur any Release of Hazardous Materials on, at, in, under, above, to, from or
about any of its Real Property; (iii) the Credit Parties and each of their
Restricted Subsidiaries are and, except for matters which have been fully
resolved, have, for the past three (3) years, been in compliance with all
Environmental Laws; (iv) the Credit Parties and each of their Restricted
Subsidiaries (A) have obtained, (B) possess as valid, uncontested and in good
standing, and (C) are in compliance with all Environmental Permits required by
Environmental Laws for the operation of their respective businesses as presently
conducted; (v) there is no Litigation by a Governmental Authority arising under
or related to any Environmental Laws, Environmental Permits or Hazardous
Material that seeks damages, penalties, fines, costs or expenses from, or that
alleges criminal misconduct by, any Credit Party or any Restricted Subsidiary of
any Credit Party; (vi) except for matters which have been fully resolved, no
written notice has been received by any Credit Party or any Restricted
Subsidiary of any Credit Party identifying it as a “potentially responsible
party” or requesting information under CERCLA or analogous state statutes; and
(vii) the Credit Parties and each of their Restricted Subsidiaries have provided
to Agent copies of existing material environmental reports, reviews and audits
relating to actual or potential material Environmental Liabilities and relating
to any Credit Party or any Restricted Subsidiary of any Credit Party.
(b)Each Credit Party hereby acknowledges and agrees that none of Agent or any of
its officers, directors, employees, attorneys, agents and representatives (i) is
now, or has ever been, in control of any of the Real Property or any Credit
Party’s or any Restricted Subsidiary of any Credit Party’s affairs, and (ii) has
the capacity or the authority through the provisions of the Loan Documents or
otherwise to direct or influence any (A) Credit Party’s or any Restricted
Subsidiary of any Credit Party’s conduct with respect to the ownership,
operation or management of any of its Real Property, (B) undertaking, work or
task performed by any employee, agent or contractor of any Credit Party or any
Restricted Subsidiary of any Credit Party or the manner in which such
undertaking, work or task may be carried out or performed, or (C) compliance of
any Credit Party or any Restricted Subsidiary of any Credit Party with
Environmental Laws or Environmental Permits.
4.18Insurance. Borrowers have previously delivered or made available to Agent
lists of all material insurance policies of any nature maintained, as of the
Restatement Date, for current occurrences by each Credit Party and each
Restricted Subsidiary.
4.19Deposit and Disbursement Accounts. Schedule 4.19 lists all banks and other
financial institutions at which any Credit Party maintains deposit or other
accounts as of the Restatement Date, including any Disbursement Accounts, and
such Schedule correctly identifies



--------------------------------------------------------------------------------


the name of each depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.
4.20No Default. No Default or Event of Default has occurred and is continuing.
4.21Creation and Perfection (and Publication of Security Interests (and
Hypothecs)). Once executed and delivered (and, in the case of the Province of
Quebec, registered), each of the U.S. Security Agreement and the Canadian
Security Agreement will create a valid and enforceable security interest in the
Collateral described therein, subject to any exceptions contained therein. In
the case of the portion of the pledged Collateral consisting of the certificated
securities represented by the certificates described in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable, when stock
certificates representing such pledged Collateral are delivered to Agent (or to
the Term Administrative Agent or another agent pursuant to the terms of the ABL
Intercreditor Agreement) and such stock certificates are held in New York, and
in the case of the other Collateral described in the U.S. Security Agreement or
the Canadian Security Agreement, as applicable, when UCC or PPSA (or, in the
case of the Province of Quebec, RPMRR forms) financing statements in appropriate
form are filed in the appropriate UCC or PPSA or RPMRR filing offices in the
relevant jurisdictions, the Liens created under the U.S. Security Agreement or
the Canadian Security Agreement, as applicable, shall be perfected under the
Code or the PPSA or the Civil Code of Quebec, as applicable (to the extent a
Lien on such Collateral can be perfected by such possession or filings), in
respect of all right, title and interest of the Credit Parties signatory to the
U.S. Security Agreement or the Canadian Security Agreement, as applicable, in
such pledged Collateral and other Collateral, as security for the Obligations.


4.22Solvency. Immediately after giving effect to (a) the Loans and Letter of
Credit Obligations to be made or incurred on the Amendment No. 3 Effective Date,
(b) the disbursement of proceeds of such Loans (if any) pursuant to the
instructions of Borrower Representative, and (c) the payment and accrual of all
transaction costs in connection with the foregoing, Parent Borrower and its
Subsidiaries, taken as a whole on a consolidated basis, are Solvent.
4.23Economic Sanctions and Anti-Money Laundering. Each Credit Party and each
Subsidiary of each Credit Party is in compliance in all material respects with
all United States economic sanctions, laws, executive orders, and implementing
regulations as promulgated by the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Credit Party and no Subsidiary of a Credit
Party (a) is a Person designated by the United States government on the list of
the Specially Designated Nationals and Blocked Persons (the “SDN List”) with
which a United States Person cannot deal with or otherwise engage in business
transactions, (b) is a Person who is otherwise the target of United States
economic sanctions laws such that a United States Person cannot deal or
otherwise engage in business transactions with such Person or (c) is controlled
by (including, without limitation, by virtue of such Person being a director or
owning voting shares



--------------------------------------------------------------------------------


or interests), or acts, directly or indirectly, for or on behalf of, any Person
on the SDN List or a foreign government that is the target of United States
economic sanctions prohibitions such that the entry into, or performance under,
this Agreement or any other Loan Document would be prohibited under United
States law.
4.24Economic Sanctions, FCPA, Patriot Act: Use of Proceeds. Each Credit Party,
and each of its Subsidiaries is in compliance with (a) the Trading with the
Enemy Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (b) the USA
PATRIOT ACT (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)) (as
amended, the “Patriot Act”), and (c) other federal or state laws relating to
anti-money laundering rules and regulations. Borrowers shall use the proceeds of
the Loans only as provided in Section 2.4. No part of the proceeds of any Loan
or any Letter of Credit will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA. Borrowers will not, directly or, to the
knowledge of Borrowers, indirectly, use the proceeds of any Loan or Letter of
Credit to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the target of United States economic sanctions laws.
4.25[Reserved].
4.26Status as Senior Debt. The Obligations in respect of the Loans are “senior
debt” or “designated senior debt” (or any comparable term) under, and as may be
defined in, any indenture or document governing any applicable Indebtedness that
is subordinated in right of payment to the Loans.
4.27FCPA and Related. No Credit Party nor any of its Subsidiaries nor any
director, officer or, to the knowledge of such Credit Party, agent or employee
of such Credit Party or Subsidiary, is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
persons of the FCPA, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA. Each Credit Party, and its Subsidiaries have conducted their businesses in
compliance with, in all material respects, the FCPA and have established, and
maintain, and will continue to maintain, policies and procedures designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein. No Credit Party or any of its employees, officers,
directors, agents, independent contractors, consultants, joint venture partners
or representatives, in carrying out or representing its business anywhere in the
world, has violated the Corruption of Foreign Public Officials Act (Canada) (or
any successor statute thereto).



--------------------------------------------------------------------------------


4.28Borrowing Base Certificates. The information set forth in each Borrowing
Base Certificate is true and correct in all material respects.
4.29Drivers.
(a)Neither Parent Borrower nor any of its Subsidiaries,
(i)is party to a Driver Contract under which Drivers would have claims with
priority over Agent, or
(ii)holds or is required to hold any portion of its Accounts collected from an
Account Debtor which Borrowers have reported as Eligible Accounts in respect of
a Driver’s services in trust for such Driver.
(b)No Driver, whether pursuant to any Driver Contract or otherwise, at any time
controls the method of collection of Parent Borrower’s and its Subsidiaries’
Accounts or restricts the use of the proceeds thereof after receipt by Parent
Borrower or any of its Subsidiaries.
(c)No Driver, whether pursuant to any Driver Contract or otherwise, at any time
has the right to seek payment from, or otherwise has recourse to, any Account
Debtor for Driver Payables by Parent Borrower or any of its Subsidiaries to such
Driver with respect to Accounts that constitute Eligible Accounts.
(d)All payments by Parent Borrower and its Subsidiaries in respect of payables
to Drivers, whether pursuant to any Driver Contract or otherwise, are made from
Parent Borrower’s and its Subsidiaries’ general funds in the normal course of
business.
5. FINANCIAL STATEMENTS AND INFORMATION
5.1Financial Reports and Notices. Each Credit Party executing this Agreement
hereby agrees that from and after the Amendment No. 3 Effective Date and until
the Termination Date, it shall deliver to Agent or to Agent for distribution to
Lenders, as required, the following Financial Statements, notices, Business
Plans and other information at the times, to the Persons and in the manner set
forth below:
(a)Monthly Financials. At such time in which Cash Dominion Period exists, to
Agent and Lenders, within thirty (30) days after the end of each Fiscal Month,
financial information regarding Parent Borrower and its consolidated Restricted
Subsidiaries, certified by a Financial Officer of Parent Borrower, consisting of
consolidated (i) unaudited balance sheets as of the close of such Fiscal Month
and the related statements of income for that portion of the Fiscal Year ending
as of the close of such Fiscal Month and (ii) unaudited statements of income for
such Fiscal Month, setting forth in comparative form the figures for the
corresponding period in the prior year. Such financial information shall be
accompanied by the certification of a Financial Officer of Parent Borrower that
such financial information and any other information presented is true, correct
and complete in all material respects and



--------------------------------------------------------------------------------


that no Default or Event of Default has occurred and is continuing as of such
time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.
(b)Quarterly Financials. To Agent, within forty-five (45) days after the end of
the first three Fiscal Quarters of each Fiscal Year, consolidated financial
information regarding Parent Borrower and its consolidated Restricted
Subsidiaries, certified by a Financial Officer of Parent Borrower, including (i)
unaudited balance sheets as of the close of such Fiscal Quarter and (ii)
unaudited statements of income and cash flows for such Fiscal Quarter, in each
case setting forth in comparative form the figures for the corresponding period
in the prior year and the related statements of income and cash flow for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter, all
prepared in accordance with GAAP (subject to absence of footnotes and normal
year-end adjustments). Such financial information shall be accompanied by (A) a
statement in reasonable detail (each, a “Compliance Certificate”) showing the
calculations used in determining compliance with the financial covenant set
forth in Section 7.12, if applicable, and (B) including the certification of a
Financial Officer of Parent Borrower (which certification may be included in the
applicable Compliance Certificate) that (i) such financial information fairly
presents, in all material respects in accordance with GAAP (except as approved
by accountants or officers, as the case may be, and disclosed in reasonable
detail therein, including the economic impact of such exception, and subject to
normal year-end adjustments and the absence of footnote disclosure), the
financial position, results of operations and statements of cash flows of Parent
Borrower and its consolidated Restricted Subsidiaries, on a consolidated basis,
as at the end of such Fiscal Quarter and for that portion of the Fiscal Year
then ended, and (ii) that no Default or Event of Default has occurred and is
continuing as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Borrowers shall deliver to Agent
and Lenders, within forty-five (45) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, a management discussion and analysis
that includes a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.
(c)Annual Audited Financials. To Agent, within ninety (90) days after the end of
each Fiscal Year, audited Financial Statements for Parent Borrower and its
consolidated Restricted Subsidiaries on a consolidated basis, consisting of
balance sheets and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP (except as approved by accountants or officers), as the case may be, and
disclosed in reasonable detail therein, including the economic impact of such
exception, and certified without qualification as to going-concern or
qualification arising out of the scope of the audit, by KPMG LLP, another
independent certified public accounting firm of national standing or a firm
otherwise reasonably acceptable to Agent. Such Financial Statements shall be
accompanied by (i) a Compliance Certificate showing the calculations used in
determining compliance with the financial covenant set forth in Section 7.12, if
applicable, and (ii) a certification of a Financial Officer of Borrower
Representative



--------------------------------------------------------------------------------


(which certification may be included in the applicable Compliance Certificate)
that no Default or Event of Default has occurred and is continuing as of such
time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default. In addition, Borrower shall deliver to Agent and Lenders,
together with such audited Financial Statements delivered pursuant to this
clause, a management discussion and analysis that includes a comparison of
performance for that Fiscal Year to the corresponding period in the prior year.
(d)Simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (b) and (c) above, to the extent that the
Unrestricted Subsidiaries of the Parent Borrower, as of the last day of the
applicable fiscal period, taken in the aggregate, constituted a Significant
Subsidiary, the related consolidating financial statements reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements.
(e)Business Plan. To Agent, as soon as available, but not later than ninety (90)
days after the end of each Fiscal Year, an annual business plan for Borrowers,
on a consolidated basis, for the then current Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based, (ii)
includes projected quarterly balance sheets, income statements and statements of
cash flows for the following year and (iii) integrates sales, gross profits,
operating expenses, operating profit, cash flow projections, all prepared on the
same basis and in similar detail as that on which operating results are reported
(in each case, representing management’s good faith estimates of future
financial performance based on historical performance), and including plans for
personnel, Capital Expenditures and facilities. The projections and pro forma
financial information contained in the materials referenced above will be based
upon good faith estimates and assumptions believed by management of Parent
Borrower to be reasonable at the time made, it being acknowledged and agreed by
the Lenders that (a) such financial information as it relates to future events
is not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount, (b) the financial and business projections
furnished to Agent or the Lenders are subject to significant uncertainties and
contingencies, which may be beyond the control of Parent Borrower and its
Subsidiaries and (c) no assurances are given by any of Parent Borrower or its
Subsidiaries that the results forecasted in the projections will be realized.
(f)Information required to be delivered pursuant to this Section 5.1 may be
delivered by electronic communication pursuant to procedures approved hereunder.
(g)Default Notices. To Agent and Lenders, as soon as practicable, and in any
event within five (5) Business Days after a Financial Officer of any Borrower
has actual knowledge of the existence of any Default, or Event of Default,
telephonic or fax or electronic notice specifying the nature of such Default or
Event of Default, including the anticipated effect thereof, which notice, if
given telephonically, shall be promptly confirmed in writing on the next
Business Day.
(h)[reserved].



--------------------------------------------------------------------------------


(i)Litigation. To Agent in writing, promptly upon learning thereof, notice of
any Litigation commenced or threatened in writing against any Credit Party that
(i) would reasonably be expected to result in damages in excess of $90,000,000
(net of insurance coverages for such damages), (ii) seeks injunctive relief
which, if granted, would reasonably be expected to have a Material Adverse
Effect or (iii) would otherwise reasonably be expected to have a Material
Adverse Effect.
(j)Insurance Notices. To Agent, disclosure of losses or casualties of Borrowing
Base Collateral with a value in excess of $25,000,000 covered by insurance.
(k)Other Documents. To Agent for distribution to Lenders, such other financial
and other information respecting any Credit Party’s or any Subsidiary of any
Credit Party’s business or financial condition as Agent shall from time to time
reasonably request.
(l)Lender Calls. Upon request of Agent (but no more frequently than annually),
at a time mutually agreed with Agent and Parent Borrower that is promptly after
the delivery of the information required pursuant to clause (c) above, unless
otherwise agreed by the Requisite Lenders, participate in a conference call for
Lenders to discuss the financial condition and results of operations of
Borrowers and their Subsidiaries for the most recently-ended Fiscal Year for
which financial statements have been delivered.
(m)Environmental Matters. To Agent, notice of any matter under any Environmental
Law that has resulted or is reasonably expected to result in a Material Adverse
Effect, including arising out of or resulting from the commencement of, or any
material adverse development in, any litigation or proceeding affecting any
Credit Party or any Restricted Subsidiary and arising under any Environmental
Law.
(n)ERISA/Pension Matters. To Agent, notice of the occurrence of any ERISA Event
that has resulted or would reasonably be expected to result in a liability of
any Credit Party and the Restricted Subsidiaries in an aggregate amount
exceeding $90,000,000 and a statement of a Financial Officer of Borrower setting
forth details as to such ERISA Event and the action, if any, that Borrower
proposes to take with respect thereto and, upon Agent’s request, copies of each
Schedule SB (Actuarial Information) to the Annual Report (Form 5500 Series) with
respect to each Title IV Plan.
(o)Lease Default Notices. To Agent, within five (5) Business Days after receipt
thereof, copies of any and all default notices received under or with respect to
any leased location or warehouse where Eligible Equipment Collateral is located.
(p)Change of Name; etc. Parent Borrower agrees to notify Agent in writing,
promptly, but in any event within 15 Business Days (or such longer period as
Agent may agree in its discretion) after any change in (i) the legal name of any
Credit Party, (ii) the identity or type of organization or corporate structure
of such Credit Party, or (iii) the jurisdiction of organization of such Credit
Party.



--------------------------------------------------------------------------------


5.2Collateral Reporting. Each Credit Party executing this Agreement hereby
agrees that, from and after the Amendment No. 3 Effective Date and until the
Termination Date, it shall deliver (or cause to be delivered) to Agent, as
required, the following documents and reports (including Borrowing Base
Certificates in the form of Exhibit 5.2) at the times, to the Persons and in the
manner set forth below:
(a)To Agent, and in any event no less frequently than on the twentieth day of
each Fiscal Month commencing with the first full Fiscal Month during the term of
this Agreement, each of the following reports, each of which shall be prepared
by the Credit Parties as of the last day of the immediately preceding month;
provided, however, that if a Cash Dominion Period has occurred and is continuing
(or if Parent Borrower elects, so long as the frequency of delivery is
maintained by Parent Borrower for the immediately following twenty (20) calendar
day period after the delivery of the first Borrowing Base Certificate so
delivered), then the following shall be delivered no less frequently than 12:00
p.m. (New York time) on the third Business Day of each week:
(i)a Borrowing Base Certificate accompanied by such supporting detail and
documentation as shall be reasonably requested by Agent, in its Permitted
Discretion; and
(ii)on the date of the delivery of monthly Borrowing Base Certificates only a
monthly trial balance showing Accounts outstanding aged from due date as
follows: 1 to 90 days, 91 to 120 days and 121 days or more, accompanied by such
supporting detail (including invoice date) and documentation as shall be
reasonably requested by Agent in its Permitted Discretion;
(b)[Reserved];
(c)To Agent, at the time of delivery of each of the Financial Statements
delivered pursuant to Section 5.1, an aging of accounts payable, accompanied by
such supporting detail and documentation as shall be reasonably requested by
Agent in its Permitted Discretion.
(d)To Agent, at the time of delivery of each of the quarterly or annual
Financial Statements delivered pursuant to Section 5.1, a list of any
application for the registration of any Patent, Trademark or Copyright filed by
any Credit Party with the United States Patent and Trademark Office, or United
States Copyright Office, respectively, or any successor office or agency in the
prior Fiscal Quarter;
(e)Parent Borrower shall pay (or cause to be paid) all reasonable fees incurred
by Agent and Co-Collateral Agents in connection with (i) one (1) appraisal of
Equipment and Rolling Stock (which, with respect to Railcars will be in the
nature of limited inspections consistent with past practices) that is part of
the Borrowing Base per calendar year and (ii) one (1) field examination per
calendar year; provided, that at any time after the date on which Availability
has been less than the greater of 15.0% of the Available Credit and
$100,000,000, for five consecutive Business Days during such calendar year, one
(1)



--------------------------------------------------------------------------------


additional field exam and one (1) additional appraisal of Equipment and Rolling
Stock that is part of the Borrowing Base will be permitted in such calendar year
(each at the expense of Borrowers) and at any time during the continuation of an
Event of Default, field examinations and appraisals of Equipment and Rolling
Stock that is part of the Borrowing Base may be conducted (each at the expense
of Borrowers) as frequently as determined by Agent and Co-Collateral Agents in
their reasonable discretion; provided, further, that notwithstanding anything to
the contrary Agent and Co-Collateral Agents may conduct additional appraisals
and field examinations in the exercise of their Permitted Discretion at each of
their own cost and expense;
(f)[reserved]; and
(g)Such other reports, statements and reconciliations (including reconciliations
of Accounts, Equipment and Rolling Stock from general ledger to financial
statements to Borrowing Base) with respect to the Borrowing Base, Collateral or
Obligations of any or all Credit Parties as Agent or any Co-Collateral Agent
shall from time to time reasonably request.
(h)Notwithstanding anything to the contrary contained herein, upon written
notice to Agent by Parent Borrower, any Borrowing Base assets identified by
Parent Borrower in such notice shall be excluded from the Borrowing Base until
such notice is withdrawn.
6. AFFIRMATIVE COVENANTS
Each Credit Party executing this Agreement agrees as to itself and its
Restricted Subsidiaries that from and after the Amendment No. 3 Effective Date
and until the Termination Date:
6.1Maintenance of Existence and Conduct of Business. Except as otherwise
permitted under Section 7.8, each Credit Party shall, and shall cause each
Restricted Subsidiary to, do or cause to be done all things necessary to (a)
preserve and keep in full force and effect (i) its corporate existence (except,
as to Persons other than Credit Parties, where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect) and (ii) its
material rights and franchises; (b) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; and (c) at
all times maintain, preserve and protect all of its assets and properties used
or useful in the conduct of its business and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear and except for casualties and condemnations) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices,
except, in each case, referred to in this Section 6.1(a)(ii), (b) and (c) where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.
6.2Payment of Charges and Taxes.
(a)Subject to Section 6.2(b), each Credit Party shall pay and discharge or cause
to be paid and discharged promptly all material Charges, Taxes and claims
payable by



--------------------------------------------------------------------------------


it, including: (i) material Charges and Taxes imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all material
Charges with respect to Tax, social security, employer contributions and
unemployment withholding with respect to its employees; (ii) lawful material
claims for labor, materials, supplies and services or otherwise, in each case,
before any thereof shall become past due and (iii) all material storage or
rental charges payable to warehousemen or bailees at which Eligible Equipment is
located, in each case, where the non-payment of such Charge, Tax or claim could
give rise to a material Lien (other than Permitted Liens) or a Material Adverse
Effect.
(b)Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 6.2(a)
and not pay or discharge such Charges, Taxes or claims while so contested;
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP and (ii) the failure
to make such payment would not reasonably be expected to result in a Material
Adverse Effect.
6.3Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
material financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements delivered pursuant to Section 4.4.
6.4Insurance; Damage to or Destruction of Collateral.
(a)Borrowers will, and will cause each Restricted Subsidiary to, maintain, with
financially sound and reputable insurance companies insurance in such amounts
and against such risks, as are customarily maintained by similarly situated
companies engaged in the same or similar businesses operating in the same or
similar locations (after giving effect to any self-insurance reasonable and
customary for similarly situated companies). Borrowers will furnish to Agent,
upon written request, information in reasonable detail as to the insurance so
maintained. It is understood and agreed that Borrowers shall be deemed to be in
compliance with this Section 6.4(a) so long as Borrowers and their Restricted
Subsidiaries shall maintain all insurance in effect as of the date hereof.
(b)All insurance policies insuring the Collateral, or certificates (or certified
copies thereof) with respect to such insurance, (i) shall be endorsed to Agent’s
reasonable satisfaction for the benefit of Agent (including, without limitation,
by naming Agent as loss payee and/or additional insured) and (ii) shall state
that such insurance policies shall not be canceled without at least thirty (30)
days’ prior written notice thereof by the respective insurer to Agent (or at
least ten (10) days’ prior written notice in the case of non-payment of
premium); provided that Parent Borrower shall have 15 Business Days following
the Restatement Date (or such later date as may be agreed by Agent in its
Permitted Discretion) to comply with this Section 6.4(b) in respect of insurance
in effect as of the Restatement Date.
(c)If Borrowers or any Credit Party shall fail to maintain insurance in
accordance with this Section 6.4, Agent shall have the right, upon ten (10)
days’ prior notice



--------------------------------------------------------------------------------


to Borrowers (but shall be under no obligation), to procure such insurance and
Borrowers agree to reimburse Agent for all reasonable costs and reasonable
out-of-pocket expenses of procuring and maintaining such insurance.
(d)Sections 6.4(b) and (c) shall only apply to insurance in respect of assets
included in the Collateral; provided, however, Sections 6.4(b) and (c) shall not
apply to credit insurance.
6.5Compliance with Laws. Each Credit Party shall, and shall cause each
Restricted Subsidiary to, comply in all material respects with all applicable
provisions of law of any Governmental Authority, unless such failure of
compliance would not reasonably be expected to result in a Material Adverse
Effect or a material adverse effect on the specific property affected by such
non-compliance.
6.6PATRIOT Act. No Credit Party or any Subsidiary thereof is in breach of or is
the subject of any action or investigation under the PATRIOT Act.
6.7Intellectual Property. Each Credit Party shall, and shall cause each
Restricted Subsidiary to, (a) conduct its business without knowingly infringing
any Intellectual Property of any other Person which infringement would
reasonably be expected to result in a Material Adverse Effect, and (b) comply in
all material respects with the obligations under its material Intellectual
Property licenses.
6.8Environmental Matters. Except where the failure to do so would not result in
a Material Adverse Effect, each Credit Party shall, and shall cause the
Restricted Subsidiaries to:
(a)comply in all material respects with, and use commercially reasonable efforts
to ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and use commercially reasonable efforts to
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all Environmental Permits, except in each
case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and
(b)conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
comply in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.
6.9[Reserved].
6.10Further Assurances.
(a)Each Credit Party executing this Agreement agrees that it shall and shall
cause each applicable Subsidiary to, at such Credit Party’s reasonable expense
and upon the reasonable request of Agent, duly execute and deliver, or cause to
be duly executed and



--------------------------------------------------------------------------------


delivered, to Agent such further instruments and take all such further actions
(including the authorization of filing and recording of Code and PPSA financing
statements, fixture filings, and other documents, in each case to the extent
reasonably requested by Agent), which may be required under any applicable law,
or which Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Collateral Documents or the validity or priority of any
such Liens (subject to Permitted Liens), all at the reasonable expense of the
Credit Parties and to the extent required by the Loan Documents. With respect to
any Acquisition of assets, if any asset acquired therein or thereby is requested
to be included in the Borrowing Base, Agent and Co-Collateral Agents shall have
completed its review of such assets, including, without limitation, field
examinations, audits, appraisals and other due diligence as Agent and
Co-Collateral Agents shall in their Permitted Discretion require; it being
acknowledged and agreed that, (1) such additional assets, if any, to be included
in the Borrowing Base may be subject to Reserves with respect thereto in the
Co-Collateral Agents’ Permitted Discretion, and (2) prior to the inclusion of
any additional assets in the Borrowing Base, all actions shall have been taken
to ensure that Agent has a perfected and continuing first-priority security
interest in and Lien on such assets (subject to a Permitted Lien which does not
have priority over the Lien in favor of Agent (other than with respect to
Equipment and Rolling Stock, Liens in favor of any bailee, landlord,
warehouseman, mechanic or other non-consensual Lien arising by operation of law)
(provided that either (x) the holder of such Permitted Lien has waived or
subordinated such Permitted Lien to Agent’s reasonable satisfaction pursuant to
a landlord waiver, bailee letter or comparable agreement or (y) a rent or other
reserve has been established by the Co-Collateral Agents in the exercise of
their Permitted Discretion, which reserve, with respect to landlord Liens shall
not be in excess of three (3) months’ rent (or for such longer time period that
is determined by the Co-Collateral Agents in their Permitted Discretion as
reasonably necessary to protect and/or realize upon the Collateral)).
(b)In the case of any Material Real Property, each applicable U.S. Credit Party
shall provide Agent with Mortgages with respect to such Material Real Property
within 90 days (or such longer period as may be reasonably required with
diligence and dispatch for the applicable Credit Party to secure compliance with
the provisions of subdivisions (ii), (iii) and/or (iv) below not to exceed an
additional 45 days in the aggregate, unless further extended by Agent as Agent
may agree in its sole discretion) of (x) the date hereof with respect to all
Material Real Property on Schedule 6.10(b) which lists completely and correctly
each Material Real Property owned by Borrower or Guarantor on the date hereof,
and (y) the acquisition of Material Real Property which is acquired after the
date hereof, in each case together with:
(i)evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that Agent may deem reasonably necessary or
desirable in order to create a valid and subsisting perfected Lien on the
property and/or rights described therein in favor of Agent for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to Agent;



--------------------------------------------------------------------------------


(ii)fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction and in amount, reasonably acceptable to
Agent (not to exceed the value of the real properties covered thereby), issued,
coinsured and reinsured by title insurers reasonably acceptable to Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, subject only to Permitted Liens, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents) and such coinsurance and direct access reinsurance as Agent may
reasonably request and is available in the applicable jurisdiction; provided,
however, that zoning reports from a nationally recognized provider may be
substituted for any zoning endorsement;
(iii)(A) American Land Title Association/American Congress on Surveying and
Mapping form surveys for which all necessary fees have been paid, dated no more
than 90 days before the date of acquisition of the property by the applicable
Credit Party, certified to Agent and the issuer of the Mortgage Policies in a
manner reasonably satisfactory to Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
reasonably acceptable to Agent, or (B) existing surveys in lieu thereof so long
as each such survey is accompanied by an affidavit of no material change,
reasonably satisfactory to Agent and sufficient for the applicable title insurer
to eliminate all standard survey-related exceptions to the applicable Mortgage
Policy;
(iv) evidence as to whether each Material Real Property that is subject to a
Mortgage (a “Mortgaged Property”) is in an area designated by the Federal
Emergency Management Agency as having special flood hazard (a “Flood Hazard
Property”) pursuant to a standard “life-of-loan” flood hazard determination form
ordered and received by Agent (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by Parent Borrower and
each Credit Party relating thereto), and (B) if such Mortgaged Property is a
Flood Hazard Property, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance satisfactory to Agent, in
each case sufficient to comply with the Flood Insurance Laws;
(v)opinions of local counsel for the Credit Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to Agent; and
(vi)such other reasonably satisfactory evidence that all other actions that
Agent may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.



--------------------------------------------------------------------------------


(c)Notwithstanding anything to the contrary contained herein, neither Parent
Borrower nor any Subsidiary of Parent Borrower shall be required to execute and
deliver any joinder agreement, Collateral Document or any other document or
grant a Lien in any Capital Stock or other property held by it if such action
(A) is restricted or prohibited by general statutory limitations, financial
assistance, corporate benefit, fraudulent preference, “thin capitalization”
rules or similar principles, (B) is not within the legal capacity of Parent
Borrower or such Subsidiary or would conflict with the fiduciary duties of its
directors or contravene any legal prohibition or result in personal or criminal
liability on the part of any officer, (C) for reasons of cost, legal limitations
or other matters is unreasonably burdensome in relation to the benefits to the
Lenders of Parent Borrower’s or such Subsidiary’s guaranty or security or (D) in
the case of Con-way or any Subsidiary of Con-way, if the Con-way Existing
Indebtedness is outstanding, would result in the breach of, or require the equal
and ratable securing of, such outstanding Con-way Existing Indebtedness or the
documents governing such Con-way Existing Indebtedness (as in effect on the
Amendment No. 3 Effective Date).
(d)In each jurisdiction in which there is a mortgage recording tax, intangible
tax or other tax, levy, charge or assessment imposed with respect to the
delivery or recordation of any Mortgage based upon the amount secured thereby,
each such Mortgage shall not secure the amount of Indebtedness under this
Agreement, but shall expressly state that the maximum amount secured thereby
shall be an amount equal to the fair market value of the respective Material
Real Property as determined hereunder.
(e)Notwithstanding anything to the contrary herein or in any other Loan
Document, no Credit Party shall be required to amend, modify, or otherwise
revise the Mortgage relating to the property owned thereby and located at 2220
Claremont Court, Hayward, CA, to update title or obtain any title policy
endorsement, or to take any other step with respect to such property described
in Section 6.10(b) above or otherwise, to the extent that Parent Borrower
reasonably concludes that any such amendment, modification, revision or other
step described herein cannot be obtained or completed in spite of Parent
Borrower’s commercially reasonable efforts, and Agent and Lenders hereby
acknowledge that, as of the Amendment No. 3 Effective Date, Parent Borrower has
made such determination. In addition, no Credit Party shall be deemed to be in
breach of any representation, warranty, covenant, or other provision of this
Agreement or any other Loan Document by virtue of any failure to grant or
maintain a perfected lien on such property.
6.11ERISA Matters. Each Credit Party executing this Agreement agrees that it
shall and shall cause each other Credit Party and each Restricted Subsidiary to
timely make all contributions, pay all amounts due, and otherwise perform such
actions necessary to prevent the imposition of any Liens under ERISA or Section
412 of the IRC (each an “ERISA Lien”).
6.12New Subsidiaries.
(a)Within thirty (30) Business Days of the formation of any Restricted
Subsidiary, acquisition of a Restricted Subsidiary, the designation of a
Designated Guarantor or at any time a Subsidiary becomes a Restricted
Subsidiary, Borrowers shall notify Agent of such event and, promptly thereafter
(and in any event within 30 days or such longer period as



--------------------------------------------------------------------------------


Agent may agree) (i) cause each such new Restricted Subsidiary that is not an
Excluded Subsidiary to deliver to Agent (A) a Joinder Agreement (which Joinder
Agreement will specify whether such new Credit Party will be a “Borrower”
hereunder) and (B) a supplemental Guaranty in the form attached hereto as
Exhibit 1.1(a), and to deliver to Agent such security documents related to
personalty, together with appropriate financing statements, reasonably requested
by Agent, all in form and substance reasonably satisfactory to Agent, (ii) with
respect to all new Restricted Subsidiaries that are directly owned in whole or
in part by a U.S. Credit Party or a Canadian Credit Party, cause such Credit
Party to provide to Agent a supplement to the U.S. Security Agreement or the
Canadian Security Agreement, as applicable, providing for the pledge of the
Capital Stock in such new Restricted Subsidiary owned by it (or, in the case of
a Foreign Subsidiary (other than a Foreign Subsidiary of a Credit Party
organized under the laws of Canada (or any province or territory thereof) that
is not a Specified Entity), sixty-five percent (65%) of the total combined
voting power of all classes of the voting Capital Stock of such Foreign
Subsidiary and one-hundred percent (100%) of the non-voting Capital Stock of
such Foreign Subsidiary, in each case to the extent that such Capital Stock does
not constitute Excluded Property or Excluded Principal Property), as shall be
requested by Agent together with appropriate certificates and powers or
financing statements under the Code or the PPSA, as applicable, or other
applicable personal property or moveable property registries or other documents
necessary to perfect such pledge, in form and substance reasonably satisfactory
to Agent, and (iii) provide or cause to be provided to Agent all other customary
and reasonable documentation requested thereby, including, to the extent
requested by Agent, one or more opinions of counsel reasonably satisfactory to
Agent, which in its opinion is appropriate and customary with respect to such
execution and delivery of the applicable documentation referred to above. Upon
execution and delivery of the Joinder Agreement by each such new Restricted
Subsidiary, such Restricted Subsidiary shall become a Credit Party hereunder
with the same force and effect as if originally named as a Credit Party herein.
The execution and delivery of the Joinder Agreement shall not require the
consent of any Credit Party or Lender hereunder. The rights and obligations of
each Credit Party hereunder shall remain in full force and effect
notwithstanding the addition of any Credit Party hereunder. For the avoidance of
doubt and notwithstanding anything herein or in any other Loan Document to the
contrary, no Excluded Subsidiary (other than a Designated Guarantor) shall
execute a Guaranty or any Collateral Document in respect of, or otherwise
guaranty or grant any Lien to secure, any Obligation of a U.S. Borrower or other
U.S. Credit Party or of any “United States person” as defined in section
7701(a)(30) of the IRC.
(b)Notwithstanding anything to the contrary contained herein, neither Borrower
nor any Subsidiary of any Borrower shall be required to execute and deliver any
joinder agreement, Guaranty, Collateral Document or any other document or grant
a Lien in any Capital Stock or other property held by it if such action (A) is
restricted or prohibited by general statutory limitations, financial assistance,
corporate benefit, fraudulent preference, “thin capitalization” rules or similar
principles, (B) is not within the legal capacity of Borrowers or such Subsidiary
or would conflict with the fiduciary duties of its directors or contravene any
legal prohibition or result in personal or criminal liability on the part of any
officer, (C) for reasons of cost, legal limitations or other matters is
unreasonably burdensome



--------------------------------------------------------------------------------


in relation to the benefits to the Lenders of such Borrower’s or such
Subsidiary’s guaranty or security as reasonably determined by Parent Borrower
and Agent or (D) is Excluded Property or Excluded Principal Property or
otherwise would not be required with respect to the Collateral owned by a Credit
Party pursuant to the terms of the Collateral Documents.
6.13Designation of Subsidiaries and Designated Guarantors.
(a)A Financial Officer of Borrower Representative may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with the definition of
“Unrestricted Subsidiary”. With respect to the assets of Unrestricted
Subsidiaries and Restricted Subsidiaries that are Credit Parties being included
in the calculation of the Borrowing Base, (a) if a Restricted Subsidiary is
designated by Borrowers as an Unrestricted Subsidiary, the assets of such
Subsidiary shall immediately be excluded from the Borrowing Base, and (b) if an
Unrestricted Subsidiary is designated by Borrowers as a Restricted Subsidiary
after the Amendment No. 3 Effective Date, then the assets of such Subsidiary
shall not be included in the calculation of the Borrowing Base until (i) Agent
consents (such consent not to be unreasonably withheld) to such inclusion
(except to the extent such Subsidiary’s assets were previously included in the
Borrowing Base) and (ii) Agent has received satisfactory appraisals and field
exams with respect to the assets of such Subsidiary, if applicable, as
reasonably required by Agent and (iii) the Credit Parties have complied with
Section 6.12(a) with respect to such Subsidiary. As of the Restatement Date, the
Unrestricted Subsidiaries of Borrowers are set forth on Schedule 6.13.
(b)If an Excluded Subsidiary is designated by Parent Borrower as a Designated
Guarantor in accordance with the definition of “Excluded Subsidiary”, then the
assets of such Subsidiary shall be included in the calculation of the Borrowing
Base upon satisfaction of the following conditions: (i) Agent and Co-Collateral
Agents shall have consented (such consent not to be unreasonably withheld or
delayed) to such inclusion (except to the extent such Subsidiary’s assets were
previously included in such Borrowing Base), (ii) Agent and Co-Collateral Agents
shall have received satisfactory appraisals and field exams with respect to the
assets of such Subsidiary, if applicable, as reasonably required by Agent and
Co-Collateral Agents, and (iii) the Credit Parties shall have complied with
Section 6.12(a) with respect to such Subsidiary. As of the Amendment No. 5
Effective Date, the Designated Guarantors are Jacobson Transportation Company,
Inc., an Iowa corporation, Jacobson Warehouse Company, Inc., an Iowa
corporation, Jacobson Logistics Company, L.C., an Iowa limited liability
company, and Jacobson Packing Company, L.C., an Iowa limited liability company.
Notwithstanding the foregoing, upon satisfaction of the requirements in respect
of the foregoing Designated Guarantors set forth in Section 6.12(a), the U.S.
Borrowing Base shall be increased by an amount equal to the sum of (I) the
product of (A) 75% multiplied by (B) the Eligible Billed Accounts of such
Designated Guarantors plus (II) the product of (A) 70% multiplied by (B) the
Eligible Unbilled Accounts of such Designated Guarantors, in each case,
calculated as of the Amendment No. 5 Effective Date (the “Temporary U.S.
Borrowing Base Adjustment”), until the earliest of (x) 90 days after the
Amendment No. 5 Effective Date, (y) Agent and Co-Collateral Agents having
received



--------------------------------------------------------------------------------


satisfactory appraisals and field exams with respect to the assets of such
Subsidiary, if applicable, as reasonably required by Agent and Co-Collateral
Agents, and (z) any such Designated Guarantor ceasing to be a Guarantor
hereunder.
6.14Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.14, in each case within the time limits specified
on such schedule, as such time limits may be extended from time to time by Agent
in its reasonable discretion.
6.15Use of Proceeds. All proceeds of the Loans shall be used as provided in
Section 2.4.
6.16Driver Payables. Pay before the same become delinquent all Driver Payables,
except to the extent that the non-payment thereof would not reasonably be
expected to give rise to a Lien in an aggregate amount in excess of $20,000,000
(it being understood that Agent may establish a Reserve for any such delinquent
Driver Payables which would result in a Lien in an aggregate amount in excess of
$10,000,000).
6.17Rolling Stock.
(a)Each U.S. Credit Party shall at all times maintain records with respect to
Rolling Stock Collateral reasonably satisfactory to Agent, keeping correct,
detailed and accurate records describing the Rolling Stock Collateral and such
U.S. Credit Party’s cost therefor. With respect to each Railcar, U.S. Credit
Parties shall maintain (i) the documents and other written information
originally furnished by the manufacturer and/or seller thereof, (ii) the
documents or other data maintained (or required to be maintained) pursuant to
the terms of the lease thereof and (iii) the documents or other data maintained
(or required to be maintained) pursuant to the terms of applicable laws.
(b)Prior to the date that any Rolling Stock Collateral is included in the U.S.
Borrowing Base, with respect to the Rolling Stock Collateral subject to
certificates of title, the U.S. Credit Parties shall have submitted applications
to the relevant state agencies for lien notations in Agent’s name with respect
to such certificates of title of such Rolling Stock Collateral and delivered,
promptly after its receipt of certificates of title noting Agent’s interest, all
such certificates of title to Agent, unless Agent consents that a third-party
administrator acceptable to Agent may retain such certificates of title after
having entered into a required custody agreement in favor of Agent; provided
that, in those states where submitting an application to have a Lien noted on a
certificate of title for any Rolling Stock Collateral is not sufficient to
perfect such Lien under the applicable state law, then in addition, Agent shall
have received evidence that Agent’s Lien with respect to such Rolling Stock
Collateral has been noted on the certificate of title, except as Agent may
otherwise agree.
(c)Unless and until Agent may direct otherwise, the following items of Rolling
Stock Collateral shall be located only at any office or facility of Parent
Borrower or any of its Subsidiaries or such other location that is reasonably
acceptable to Agent: (i) any manufacturers’ statements of origin or
manufacturers’ certificates of origin and other



--------------------------------------------------------------------------------


certificates, statements, bills of sale or other evidence of the transfer to or
ownership of any U.S. Credit Party of any of the Rolling Stock Collateral; and
(ii) any certificates of title at any time issued under the laws of any State or
other jurisdiction with respect to any of the Rolling Stock Collateral. In
addition, and not in limitation of the rights of Agent hereunder, promptly upon
Agent’s request, Agent may require delivery of the documents identified in the
prior sentence to it or to such third party as Agent may specify.
(d)Each U.S. Credit Party will keep the Rolling Stock Collateral of such Credit
Party only at the locations reasonably acceptable to Agent (except for, in each
case: (i) Rolling Stock out for repair; (ii) Rolling Stock in transit between
locations; (iii) Rolling Stock Collateral in “over the road use” or “over the
rail use” retained for the purpose of loading or unloading, fueling, driver
scheduling and compliance with hours of service, and other customary trucking or
rail use and (iv) Railcars placed in the Interchange System).
(e)The U.S. Credit Parties shall not allow the name of any Person (other than
the name “BRAN”) to be placed on any Railcar or Chassis as a designation that
might be interpreted as a claim of ownership without the consent of Agent, which
consent shall not be unreasonably withheld.
(f)In the event a U.S. Credit Party acquires a Railcar from a seller other than
the relevant manufacturer thereof and other than from a lessor of such Railcar
under a sale-leaseback with such Credit Party upon the termination of the
related lease, deliver to Agent a physical inspection report of an independent
inspector, which report shall set forth, among other things, any material
unrepaired damage or maintenance deficiencies and the total number of hours and
miles with respect to such Railcar.
7. NEGATIVE COVENANTS
Each Credit Party executing this Agreement agrees as to itself and all of its
Restricted Subsidiaries that from and after the Amendment No. 3 Effective Date
until the Termination Date:
7.1Indebtedness.
(a)(i) Parent Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Capital Stock; and
(ii) Parent Borrower shall not permit any of the Restricted Subsidiaries (other
than any Credit Party) to issue any shares of Preferred Stock;
(b)The limitations set forth in Section 7.1(a) shall not apply to:
(i)the Incurrence by Parent Borrower or any Restricted Subsidiary of
Indebtedness pursuant to any Loan Document;



--------------------------------------------------------------------------------


(ii)the Incurrence by Parent Borrower and the other Credit Parties of
Indebtedness under the Term Credit Agreement (including any guarantees thereof)
in an aggregate principal amount of $2,045,000,000;
(iii)Indebtedness, Preferred Stock and Disqualified Capital Stock of Parent
Borrower, the Credit Parties and their Restricted Subsidiaries (including, for
the avoidance of doubt, Con-way and any Restricted Subsidiary which is a
Subsidiary thereof) existing on the Amendment No. 3 Effective Date (other than
Indebtedness described in clauses (i) and (ii) of this Section 7.1(b)) and, if
such Indebtedness is for borrowed money and is in excess of $100,000,000, listed
on Schedule 7.1 hereto;
(iv)Indebtedness (including Capitalized Lease Obligations) Incurred by Parent
Borrower or any Restricted Subsidiary, Disqualified Capital Stock issued by
Parent Borrower or any Restricted Subsidiary and Preferred Stock issued by any
Restricted Subsidiary to finance (whether prior to or within 270 days after) the
acquisition, lease, construction, repair, replacement or improvement of property
(real or personal) or equipment (whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets) that, when aggregated
with the principal amount or liquidation preference of all other Indebtedness,
Disqualified Capital Stock or Preferred Stock then outstanding and Incurred
pursuant to this clause (iv), together with any Refinancing Indebtedness in
respect thereof Incurred pursuant to clause (xv) below, does not exceed at any
one time outstanding the greater of $800 million and 50% of Consolidated EBITDA
as of the date such Indebtedness is Incurred (plus, in the case of any
Refinancing Indebtedness, the Additional Refinancing Amount);
(v)Indebtedness Incurred by Parent Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other benefits to employees or former employees or their families
or property, casualty or liability insurance or self-insurance, and letters of
credit in connection with the maintenance of, or pursuant to the requirements
of, environmental law or permits or licenses from governmental authorities, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims;
(vi)Indebtedness arising from agreements of Parent Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of acquisition or purchase
price or similar obligations (including earn-outs), in each case, Incurred or
assumed in connection with the Transactions, any Investments or any acquisition
or disposition of any business, assets or a Subsidiary not prohibited by this
Agreement, other than guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;
(vii)Indebtedness of Parent Borrower to a Restricted Subsidiary, provided that
(except in respect of intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management, tax and accounting
operations of



--------------------------------------------------------------------------------


Parent Borrower and its Subsidiaries) any such Indebtedness owed to a Restricted
Subsidiary that is not a Credit Party is subordinated in right of payment to the
Obligations; provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except any pledge of such Indebtedness constituting a
Permitted Lien but not the transfer thereof upon foreclosure) shall be deemed,
in each case, to be an Incurrence of such Indebtedness not permitted by this
clause (vii);
(viii)shares of Preferred Stock of a Restricted Subsidiary issued to Parent
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to Parent
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock not permitted by this clause (viii);
(ix)Indebtedness of a Restricted Subsidiary to Parent Borrower or another
Restricted Subsidiary; provided that if a Credit Party incurs such Indebtedness
to a Restricted Subsidiary that is not a Credit Party (except in respect of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management, tax and accounting operations of Parent
Borrower and its Subsidiaries), such Indebtedness is subordinated in right of
payment to the Obligations; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary holding such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to Parent
Borrower or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien but not the transfer thereof upon foreclosure)
shall be deemed, in each case, to be an Incurrence of such Indebtedness not
permitted by this clause (ix);
(x)Hedging Obligations that are not incurred for speculative purposes but (A)
for the purpose of fixing or hedging interest rate risk with respect to any
Indebtedness that is permitted by the terms of this Agreement to be outstanding;
(B) for the purpose of fixing or hedging currency exchange rate risk with
respect to any currency exchanges; or (C) for the purpose of fixing or hedging
commodity price risk with respect to any commodity purchases or sales and, in
each case, extensions or replacements thereof;
(xi)obligations (including reimbursement obligations with respect to letters of
credit, bank guarantees, warehouse receipts and similar instruments) in respect
of performance, bid, appeal and surety bonds, completion guarantees and similar
obligations provided by Parent Borrower or any Restricted Subsidiary in the
ordinary course of business or consistent with past practice or industry
practice;
(xii)Indebtedness or Disqualified Capital Stock of Parent Borrower or
Indebtedness, Disqualified Capital Stock or Preferred Stock of any Restricted
Subsidiary in an aggregate principal amount or liquidation preference, which
when aggregated with the principal amount and liquidation preference of all
other Indebtedness, Disqualified Capital



--------------------------------------------------------------------------------


Stock and Preferred Stock then outstanding and Incurred pursuant to this clause
(xii), together with any Refinancing Indebtedness in respect thereof incurred
pursuant to clause (xv) below, does not exceed at any one time outstanding the
greater of $160 million and 10% of Consolidated EBITDA as of the date such
Indebtedness is Incurred (plus, in the case of any Refinancing Indebtedness, the
Additional Refinancing Amount);
(xiii)[reserved];
(xiv)any guarantee by Parent Borrower or any Restricted Subsidiary of
Indebtedness or other obligations of Parent Borrower or any Restricted
Subsidiary so long as the Incurrence of such Indebtedness Incurred by Parent
Borrower or such Restricted Subsidiary is permitted under the terms of this
Agreement; provided that (A) if such Indebtedness is by its express terms
subordinated in right of payment to the Obligations by such Restricted
Subsidiary, as applicable, any such guarantee with respect to such Indebtedness
shall be subordinated in right of payment to the Obligations, substantially to
the same extent as such Indebtedness is subordinated to the Obligations, (B) if
such guarantee is of Indebtedness of Parent Borrower, such guarantee is Incurred
in accordance with, or not in contravention of, Section 6.12 solely to the
extent Section 6.12 is applicable and (C) the aggregate principal amount of
Indebtedness or other obligations of a Subsidiary that is not a Credit Party
guaranteed by a Credit Party in reliance on this clause (xiv) shall not exceed
(when combined with the aggregate principal amount of Indebtedness incurred by
Restricted Subsidiaries that are not Credit Parties in reliance on Section
7.1(b)(xvi)) the greater of (x) $480 million and (y) 30% of Consolidated EBITDA
as of the date of such Incurrence, at any time outstanding;
(xv)the Incurrence by Parent Borrower or any of the Restricted Subsidiaries of
Indebtedness or Disqualified Capital Stock, or by any Restricted Subsidiary of
Preferred Stock of a Restricted Subsidiary, that serves to refund, refinance or
defease any Indebtedness Incurred or Disqualified Capital Stock or Preferred
Stock issued as permitted under clauses (i), (ii), (iii), (iv), (xii), (xv),
(xvi), (xxiv) and (xxviii) of this Section 7.1(b) up to the outstanding
principal amount (or, if applicable, the liquidation preference, face amount, or
the like) or, if greater, committed amount (only to the extent the committed
amount could have been Incurred on the date of initial Incurrence and was deemed
Incurred at such time for the purposes of this Section 7.1) of such Indebtedness
or Disqualified Capital Stock or Preferred Stock, in each case at the time such
Indebtedness was Incurred or Disqualified Capital Stock or Preferred Stock was
issued pursuant to clauses (i), (ii), (iii), (iv), (xii), (xv), (xvi), (xxiv)
and (xxviii) of this Section 7.1(b), or any Indebtedness, Disqualified Capital
Stock or Preferred Stock Incurred to so refund or refinance such Indebtedness,
Disqualified Capital Stock or Preferred Stock, plus any additional Indebtedness,
Disqualified Capital Stock or Preferred Stock Incurred to pay premiums
(including tender premiums), accrued and unpaid interest, expenses, defeasance
costs and fees in connection therewith (subject to the following proviso,
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:



--------------------------------------------------------------------------------


(A)has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Capital
Stock or Preferred Stock being refunded, refinanced or defeased and (y) the
Weighted Average Life to Maturity that would result if all payments of principal
on the Indebtedness, Disqualified Capital Stock and Preferred Stock being
refunded or refinanced that were due on or after the date that is one year
following the Latest Maturity Date were instead due on such date;
(B)to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior in right of payment to the Obligations, such Refinancing Indebtedness is
junior in right of payment to the Obligations, (b) Disqualified Capital Stock or
Preferred Stock, such Refinancing Indebtedness is Disqualified Capital Stock or
Preferred Stock, (c) Indebtedness secured by a Lien on the Collateral that is
pari passu or junior to the Lien on the Collateral securing the Obligations,
such Refinancing Indebtedness is secured by a Lien on the Collateral that is
pari passu with or junior to the Lien on the Collateral securing the Obligations
to the same extent as such Indebtedness, and a Senior Representative of such
Refinancing Indebtedness acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of ABL
Intercreditor Agreement and (d) obligations under the Term Credit Agreement, the
Lien on the Collateral securing such Indebtedness shall have the priorities
contemplated by the ABL Intercreditor Agreement (or priorities junior thereto),
and a Senior Representative of such Refinancing Indebtedness acting on behalf of
the holders of such Indebtedness shall have become party to or otherwise subject
to the provisions of the ABL Intercreditor Agreement; and
(C)shall not include (x) Indebtedness of a Restricted Subsidiary that is not a
Credit Party that refinances Indebtedness of Parent Borrower or a Credit Party,
or (y) Indebtedness of Parent Borrower or a Restricted Subsidiary that
refinances Indebtedness of an Unrestricted Subsidiary;
(xvi)Indebtedness, Disqualified Capital Stock or Preferred Stock of (A) Parent
Borrower or any Restricted Subsidiary incurred to finance an acquisition or (B)
Persons that are acquired by Parent Borrower or any Restricted Subsidiary or are
merged, consolidated or amalgamated with or into Parent Borrower or any
Restricted Subsidiary in accordance with the terms of this Agreement (so long as
such Indebtedness is not incurred in contemplation of such acquisition, merger,
consolidation or amalgamation); provided that (A) after giving effect to the
Incurrence of any such Indebtedness, Borrowers shall be in Pro Forma Compliance
with the Restricted Conditions and (B) the aggregate principal amount of
Indebtedness Incurred by Restricted Subsidiaries in reliance on this clause
(xvi) that are not Credit Parties shall not exceed (when combined with the
aggregate principal amount of Indebtedness or other obligations of Restricted
Subsidiaries that are not Credit Parties guaranteed by Credit Parties in
reliance on Section 7.1(b)(xiv)) the greater of (x) $480 million and (y) 30% of
Consolidated EBITDA as of the date of such Incurrence, at any time outstanding;
(xvii)[Reserved];



--------------------------------------------------------------------------------


(xviii)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;
(xix)Indebtedness of Parent Borrower or any Restricted Subsidiary supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit;
(xx)[Reserved];
(xxi)Indebtedness of Parent Borrower or any Restricted Subsidiary consisting of
(A) the financing of insurance premiums or (B) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business;
(xxii)Indebtedness consisting of Indebtedness of Parent Borrower or a Restricted
Subsidiary to current or former officers, directors and employees thereof or any
direct or indirect parent thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of Parent Borrower or any direct or indirect parent of Parent Borrower to the
extent described in Section 7.2(b)(iv);
(xxiii)Indebtedness in respect of Obligations of Parent Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedging Obligations;
(xxiv)Indebtedness under asset-level financings, Capitalized Lease Obligations
and purchase money indebtedness incurred by (1) Norbert or any of its
Subsidiaries or (2) any Foreign Subsidiary of Parent Borrower, in each case in
the ordinary course of business consistent with past practice; provided that the
amount of Indebtedness outstanding under this Section 7.1(b)(xxiv), together
with any Refinancing Indebtedness in respect thereof incurred pursuant to
Section 7.1(b)(xv) shall not exceed, in the aggregate, the greater of $1,200
million and 75% of Consolidated EBITDA (plus, in the case of any Refinancing
Indebtedness, the Additional Refinancing Amount);
(xxv)[Reserved];
(xxvi)[Reserved];
(xxvii)Capitalized Lease Obligations and purchase money Indebtedness; provided
that after giving effect to the incurrence of such Indebtedness in each case,
the Borrowers shall be in Pro Forma Compliance with the Restricted Conditions,
and Refinancing Indebtedness in respect in respect thereof; and



--------------------------------------------------------------------------------


(xxviii) any Indebtedness of Parent Borrower or its Restricted Subsidiaries;
provided that after giving effect to the incurrence of such Indebtedness in each
case, Borrowers shall be in Pro Forma Compliance with the Restricted Conditions.
(c)For purposes of determining compliance with this Section 7.1 at the time of
incurrence, the Parent Borrower will be entitled to divide and classify an item
of Indebtedness in more than one of the categories of Indebtedness described (i)
through (xxviii) of Section 7.1(b) (or any portion thereof) without giving pro
forma effect to the Indebtedness Incurred pursuant to any other clause or
paragraph of Section 7.1(a) (or any portion thereof) when calculating the amount
of Indebtedness that may be Incurred pursuant to any such clause or paragraph
(or any portion thereof).
Accrual of interest, the accretion of accreted value, the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Capital Stock or
Preferred Stock, as applicable, amortization of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an Incurrence of Indebtedness, Disqualified
Capital Stock or Preferred Stock for purposes of this Section 7.1. In addition,
Guaranties of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness; provided that the Incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 7.1.
For purposes of determining compliance with any Dollar-denominated restriction
on the Incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
Incurred, in the case of term debt, or first committed or first Incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt. However, if the Indebtedness is Incurred to refinance other Indebtedness
denominated in a foreign currency, and the refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of the refinancing, the
Dollar-denominated restriction will be deemed not to have been exceeded so long
as the principal amount of the refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced.
Notwithstanding any other provision of this Section 7.1, the maximum amount of
Indebtedness that Parent Borrower and the Restricted Subsidiaries may Incur
pursuant to this Section 7.1 shall not be deemed to be exceeded, with respect to
any outstanding Indebtedness, solely as a result of fluctuations in the exchange
rate of currencies. The principal amount of any Indebtedness Incurred to
refinance other Indebtedness, if Incurred in a different currency from the
Indebtedness being refinanced, will be calculated based on the currency exchange
rate applicable to the currencies in which the respective Indebtedness is
denominated that is in effect on the date of the refinancing.
7.2Limitation on Restricted Payments.



--------------------------------------------------------------------------------


(a)Parent Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly:
(i)declare or pay any dividend or make any distribution on account of any of
Parent Borrower’s or any of the Restricted Subsidiaries’ Equity Interests,
including any payment made in connection with any merger, amalgamation or
consolidation involving Parent Borrower (other than (A) dividends or
distributions payable solely in Equity Interests (other than Disqualified
Capital Stock) of Parent Borrower; or (B) dividends or distributions by a
Restricted Subsidiary so long as, in the case of any dividend or distribution
payable on or in respect of any class or series of securities issued by a
Restricted Subsidiary that is not a Wholly Owned Restricted Subsidiary, Parent
Borrower or a Restricted Subsidiary receives at least its pro rata share of such
dividend or distribution in accordance with its Equity Interests in such class
or series of securities);
(ii)purchase or otherwise acquire or retire for value any Equity Interests of
Parent Borrower or any direct or indirect parent of Parent Borrower;
(iii)make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness of Parent Borrower, or any
Credit Party (other than the payment, redemption, repurchase, defeasance,
acquisition or retirement of (A) Subordinated Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such payment, redemption,
repurchase, defeasance, acquisition or retirement and (B) Indebtedness permitted
under clauses (vii) and (ix) of Section 7.1(b)); or
(iv)make any Restricted Investment
(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”).
(b)The provisions of Section 7.2(a) shall not prohibit:
(i)the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof, if
at the date of declaration or the giving of notice of such irrevocable
redemption, as applicable, such payment would have complied with the provisions
of this Agreement; provided that if such dividend, distribution or redemption is
being made pursuant to Section 7.2(b)(xix), a Reserve shall be established by
Agent in an amount equal to the Restricted Payment so declared;
(ii) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Subordinated Indebtedness of
Parent Borrower, any direct or indirect parent of Parent Borrower or any Credit
Party in exchange for, or out of the proceeds of, the substantially concurrent
sale of, Equity Interests of Parent Borrower or any direct or indirect parent of
Parent Borrower or contributions to the equity capital of Parent Borrower (other
than any Disqualified Capital Stock or any Equity Interests



--------------------------------------------------------------------------------


sold to a Subsidiary of Parent Borrower) (collectively, including any such
contributions, “Refunding Capital Stock”);
(A)the declaration and payment of dividends on the Retired Capital Stock out of
the proceeds of the substantially concurrent sale (other than to a Subsidiary of
Parent Borrower) of Refunding Capital Stock; and
(B)if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (vi) of
this Section 7.2(b) and not made pursuant to clause (ii)(B), the declaration and
payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of any direct or indirect parent of
Parent Borrower) in an aggregate amount per year no greater than the aggregate
amount of dividends per annum that were declarable and payable on such Retired
Capital Stock immediately prior to such retirement;
(iii)the redemption, repurchase, defeasance, or other acquisition or retirement
of Subordinated Indebtedness of Parent Borrower or any Credit Party made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of Parent Borrower or a Credit Party, which is Incurred in
accordance with Section 7.1 so long as:
(A)the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable), plus any accrued and unpaid interest, of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired for
value (plus the amount of any premium required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so redeemed,
repurchased, acquired or retired, plus any tender premiums, plus any defeasance
costs, fees and expenses incurred in connection therewith);
(B)such Indebtedness is subordinated to the Loans or the related Guarantee of
such Credit Party, as the case may be, at least to the same extent as such
Subordinated Indebtedness so purchased, exchanged, redeemed, repurchased,
defeased, acquired or retired for value;
(C)such Indebtedness has a final scheduled maturity date equal to or later than
the earlier of (x) the final scheduled maturity date of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired and (y) 91 days
following the Latest Maturity Date; and
(D)such Indebtedness has a Weighted Average Life to Maturity at the time
Incurred which is not less than the shorter of (x) the remaining Weighted
Average Life to Maturity of the Subordinated Indebtedness being so redeemed,
repurchased, defeased, acquired or retired and (y) the Weighted Average Life to
Maturity that would result if all payments of principal on the Subordinated
Indebtedness being redeemed, repurchased,



--------------------------------------------------------------------------------


defeased, acquired or retired that were due on or after the date that is one
year following the Latest Maturity Date;
(iv)so long as no Cash Dominion Period is continuing immediately before or after
the making of such Restricted Payment, a Restricted Payment to pay for the
repurchase, retirement or other acquisition for value of Equity Interests of
Parent Borrower or any direct or indirect parent of Parent Borrower held by any
future, present or former employee, director, officer or consultant of Parent
Borrower or any Subsidiary of Parent Borrower or any direct or indirect parent
of Parent Borrower pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or other agreement or
arrangement; provided, however, that the aggregate Restricted Payments made
under this clause (iv) do not exceed $45 million in any calendar year, with
unused amounts in any calendar year being permitted to be carried over to
succeeding calendar years up to a maximum of $60 million in any calendar year;
provided, further, however, that such amount in any calendar year may be
increased by an amount not to exceed:
(A)the cash proceeds received by Parent Borrower or any of the Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Capital
Stock) of Parent Borrower or any direct or indirect parent of Parent Borrower
(to the extent contributed to Parent Borrower) to employees, directors, officers
or consultants of Parent Borrower and the Restricted Subsidiaries or any direct
or indirect parent of Parent Borrower that occurs after the Restatement Date
(provided that the amount of such cash proceeds utilized for any such
repurchase, retirement, other acquisition or dividend will not increase the
amount available for Restricted Payments under Section 7.2(b)(viii)), plus
(B)the cash proceeds of key man life insurance policies received by Parent
Borrower or any direct or indirect parent of Parent Borrower (to the extent
contributed to Parent Borrower) or the Restricted Subsidiaries after the
Restatement Date;
provided that Parent Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year; and provided, further, that cancellation of Indebtedness owing to Parent
Borrower or any Restricted Subsidiary from any present or former employees,
directors, officers or consultants of Parent Borrower, any Restricted Subsidiary
or the direct or indirect parents of Parent Borrower in connection with a
repurchase of Equity Interests of Parent Borrower or any of its direct or
indirect parents will not be deemed to constitute a Restricted Payment for
purposes of this Section 7.2 or any other provision of this Agreement;
(v)the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Capital Stock of Parent Borrower or any
Restricted Subsidiary issued or incurred in accordance with Section 7.1;
(vi)the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Capital
Stock) issued after the Restatement Date;



--------------------------------------------------------------------------------


(vii)[reserved];
(viii)so long as no Cash Dominion Period is continuing immediately before or
after the making of such Restricted Payment, Restricted Payments that are made
with (or in an aggregate amount that does not exceed the aggregate amount of)
Excluded Contributions;
(ix)other Restricted Payments in any calendar year not to exceed $150 million
(it being understood that amounts under this clause (ix) are counted as of the
date such Restricted Payment is made) in any calendar year so long as no Default
or Event of Default has occurred and is continuing or would result therefrom and
no Cash Dominion Period exists, in each case, after giving pro forma effect to
such Restricted Payment;
(x)the distribution, as a dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to Parent Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries;
(xi)with respect to any taxable period for which Parent Borrower and/or any of
its Subsidiaries are members of a consolidated, combined, affiliated, unitary or
similar income tax group for U.S. federal and/or applicable state or local
income tax purposes of which a direct or indirect parent of Parent Borrower is
the common parent (a “Tax Group”), distributions (“Tax Distributions”) to any
direct or indirect parent of Parent Borrower to pay the portion of the taxes of
such Tax Group attributable to the income of Parent Borrower and/or its
applicable Subsidiaries in an amount not to exceed the amount of any U.S.
federal, state and/or local income taxes (as applicable) that Parent Borrower
and/or its applicable Subsidiaries would have paid for such taxable period had
Parent Borrower and/or its applicable Subsidiaries been a stand-alone corporate
taxpayer or a stand-alone corporate group with respect to such taxes; provided
that distributions attributable to the income of any Unrestricted Subsidiary
shall be permitted only to the extent that such Unrestricted Subsidiary made
distributions to Parent Borrower or any Restricted Subsidiary for such purpose;
(xii)any Restricted Payment, if applicable:
(A)in amounts required for any direct or indirect parent of Parent Borrower to
pay fees and expenses (including franchise or similar Taxes) required to
maintain its corporate existence, customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of any
direct or indirect parent of Parent Borrower and general corporate operating and
overhead expenses of any direct or indirect parent of Parent Borrower, in each
case, to the extent such fees and expenses are attributable to the ownership or
operation of Borrower, if applicable, and its Subsidiaries;
(B)[reserved]; and



--------------------------------------------------------------------------------


(C)in amounts required for any direct or indirect parent of Parent Borrower to
pay fees and expenses related to any equity or debt offering of such parent
(whether or not successful);
(xiii)repurchases of Equity Interests that occur or are deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
(xiv)purchases of Securitization Assets pursuant to a Securitization Repurchase
Obligation in connection with a Qualified Securitization Financing and the
payment or distribution of Securitization Fees;
(xv)Restricted Payments by Parent Borrower or any Restricted Subsidiary to allow
the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or warrants or upon the conversion or exchange of Capital
Stock of any such Person;
(xvi)[reserved];
(xvii)payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, amalgamation,
merger or transfer of all or substantially all of the assets of Parent Borrower
and the Restricted Subsidiaries, taken as a whole, that complies with Section
7.8; provided that if such consolidation, amalgamation, merger or transfer of
assets constitutes a Change of Control, all Obligations shall have been repaid
in full (or the Event of Default specified in Section 9.1(i) shall have been
waived);
(xviii)[Reserved]; and
(xix)any Credit Party or their Restricted Subsidiaries may make Restricted
Payments so long as Borrowers are in Pro Forma Compliance with the Restricted
Conditions;
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ix), and (x) of this Section 7.2(b),
no Default shall have occurred and be continuing or would occur as a consequence
thereof (provided, however, that Borrower may make regularly-scheduled dividend
payments on its existing Series A Preferred Stock in accordance with the terms
thereof pursuant to Section 7.2(b)(ix), regardless of whether any Default has
occurred or is continuing or would occur as a consequence thereof); provided,
further, that any Restricted Payments made with property other than cash shall
be calculated using the Fair Market Value (as determined in good faith by Parent
Borrower) of such property.
(c)As of the Amendment No. 3 Effective Date, all of the Subsidiaries of Parent
Borrower other than XPO Escrow Sub, LLC will be Restricted Subsidiaries. For
purposes of designating any Restricted Subsidiary as an Unrestricted Subsidiary,
all outstanding Investments by Parent Borrower and the Restricted Subsidiaries
(except to the



--------------------------------------------------------------------------------


extent repaid) in the Subsidiary so designated will be deemed to be Restricted
Payments in an amount determined as set forth in the last sentence of the
definition of “Investments.” Such designation will only be permitted if a
Restricted Payment or Permitted Investment in such amount would be permitted at
such time and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.
7.3Limitation of Restrictions Affecting Subsidiaries. No Credit Party shall, or
shall permit any of its Restricted Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist any consensual encumbrance or
consensual restriction which prohibits or limits the ability of any Credit Party
or Restricted Subsidiary to:
(a)pay dividends or make any other distributions to Parent Borrower or any
Restricted Subsidiary (1) on its Capital Stock; or (2) with respect to any other
interest or participation in, or measured by, its profits; or
(b)make loans or advances to Parent Borrower or any Restricted Subsidiary that
is a direct or indirect parent of such Restricted Subsidiary;
except in each case for such encumbrances or restrictions existing under or by
reason of:
(i)(1) contractual encumbrances or restrictions in effect on the Amendment No. 3
Effective Date (including encumbrances or restrictions imposed on Con-way and
any Subsidiary thereof which is a Restricted Subsidiary) and (2) contractual
encumbrances or restrictions pursuant to this Agreement, the other Loan
Documents, the Term Credit Agreement (and all guarantee, security and other
documents relating thereto) and, in each case, similar contractual encumbrances
effected by any amendments, modifications, restatements, renewals, supplements,
refundings, replacements or refinancings of such agreements or instruments;
(ii)(x) the 2022 Notes Indenture, the 2022 Notes or the guarantees thereunder,
(y) the 2023 Notes Indenture, the 2023 Notes or the guarantees thereunder or (z)
the 2024 Notes Indenture, the 2024 Notes or the guarantees thereunder;
(iii) applicable law or any applicable rule, regulation or order;
(iv)any agreement or other instrument of a Person acquired by Parent Borrower or
any Restricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof or to provide all or any portion of
the funds or credit support utilized to consummate such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired;
(v)contracts or agreements for the sale of assets, including any restriction
with respect to a Restricted Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Capital Stock or assets of such
Restricted Subsidiary;



--------------------------------------------------------------------------------


(vi)Secured Indebtedness otherwise permitted to be Incurred pursuant to Section
7.1 and Section 7.7 that limits the right of the debtor to dispose of the assets
securing such Indebtedness;
(vii)restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(viii)customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;
(ix)purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business;
(x)customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business;
(xi)any encumbrance or restriction that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, or the assignment or transfer of any such
lease, license (including without limitation, licenses of intellectual property)
or other contracts;
(xii)any encumbrance or restriction of a Securitization Subsidiary effected in
connection with a Qualified Securitization Financing; provided, however, that
such restrictions apply only to such Securitization Subsidiary;
(xiii)other Indebtedness, Disqualified Capital Stock or Preferred Stock (a) of
Parent Borrower or any Restricted Subsidiary that is a Credit Party or a Foreign
Subsidiary or (b) of any Restricted Subsidiary that is not a Credit Party or a
Foreign Subsidiary so long as such encumbrances and restrictions contained in
any agreement or instrument will not materially affect Parent Borrower’s or any
Credit Party’s ability to make anticipated principal or interest payments on the
Loans (as determined in good faith by Parent Borrower), provided that in the
case of each of clauses (a) and (b), such Indebtedness, Disqualified Capital
Stock or Preferred Stock is permitted to be Incurred subsequent to the Amendment
No. 3 Effective Date pursuant to Section 7.1;
(xiv)any Restricted Investment not prohibited by Section 7.2 and any Permitted
Investment; or
(xv)any encumbrances or restrictions of the type referred to in Section 7.3(a)
or (b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through (xiv)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of Parent Borrower, no more restrictive with respect to such
dividend and other payment restrictions than those contained



--------------------------------------------------------------------------------


in the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.
For purposes of determining compliance with this Section 7.3, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to Parent Borrower or a
Restricted Subsidiary to other Indebtedness Incurred by Parent Borrower or any
such Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances.
7.4Sale of Capital Stock and Assets. Except as set forth herein, no Credit Party
shall, or shall permit any of its Restricted Subsidiaries to, sell, transfer,
convey, assign or otherwise Dispose of any of its properties or other assets,
including the Capital Stock of any of its Subsidiaries (whether in a public or a
private offering or otherwise), other than:
(a)the Disposition (including the abandonment of any Copyright, Patent,
Trademark or other intellectual property or surrender or transfer for no
consideration) of obsolete, no longer used or useful, surplus, uneconomic,
negligible or worn out property in the ordinary course of business or otherwise
as may be required pursuant to the terms of any lease, sublease, license or
sublicense;
(b)the sale of inventory or other assets in the ordinary course of business;
(c)Dispositions permitted by Sections 7.2, 7.7 and 7.8;
(d)(i) the sale or issuance of any Subsidiary’s Capital Stock to Parent Borrower
or any Restricted Subsidiary and (ii) the sale or issuance of Capital Stock of
Parent Borrower to any employee (and, where required by law, to any officer or
director) under any employment or compensation plans or to qualify such officers
and directors;
(e)the sale of assets that do not constitute Borrowing Base assets subsequent to
the Amendment No. 3 Effective Date, so long as (i) no Default or Event of
Default then exists or would result therefrom, (ii) each such sale or other
disposition is in an arm’s-length transaction and the respective Borrower or
Subsidiary receives at least fair market value, and (iii) the consideration
received by such Borrower or such Subsidiary consists of at least 75% cash and
is paid at the time of the closing of such sale; provided, however, that the
following shall be deemed to be cash in respect of assets that are not ABL
Priority Collateral: (A) the assumption by the transferee of Indebtedness or
other liabilities contingent or otherwise of Parent Borrower or any of its
Restricted Subsidiaries (other than Subordinated Indebtedness) and the valid
release of Parent Borrower or such Restricted Subsidiary, by all applicable
creditors in writing, from all liability on such Indebtedness or other liability
in connection with such Disposition, (B) Indebtedness (other than Subordinated
Indebtedness) of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that Parent Borrower
and each other Restricted Subsidiary are released from any guarantee of payment
of such Indebtedness in connection with such Disposition and (C) any



--------------------------------------------------------------------------------


Designated Non-cash Consideration received by Parent Borrower or any Restricted
Subsidiary in such asset sale having an aggregate Fair Market Value (as
determined in good faith by Parent Borrower), taken together with all other
Designated Non-cash Consideration received pursuant to this Section 7.4(e) that
is at that time outstanding, not to exceed the greater of $400 million and 25%
of Consolidated EBITDA at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);
(f)subject to compliance with Applicable Conditions, the sale of assets that
constitute Borrowing Base assets subsequent to the Amendment No. 3 Effective
Date, so long as (i) no Default or Event of Default then exists or would result
therefrom, (ii) each such sale or other disposition is in an arm’s-length
transaction and the respective Borrower or Subsidiary receives at least fair
market value and (iii) the consideration received by such Borrower or such
Subsidiary consists of at least 75% cash and is paid at the time of the closing
of such sale;
(g)Dispositions of cash and Cash Equivalents;
(h)Dispositions of Accounts in connection with compromise, write down or
collection thereof in the ordinary course of business and consistent with past
practice;
(i)leases, subleases, licenses or sublicenses of property in the ordinary course
of business and which do not materially interfere with the business of Borrowers
and their Restricted Subsidiaries;
(j)Dispositions of Capital Stock to directors where required by applicable law
or to satisfy other requirements of applicable law with respect to the ownership
of Capital Stock of Foreign Subsidiaries;
(k)Dispositions of the Capital Stock of any Joint Venture to the extent required
by the terms of customary buy/sell type arrangements entered into in connection
with the formation of such Joint Venture;
(l)transfer or disposition of property subject to or as a result of a casualty
or condemnation (or agreement in lieu of condemnation) (i) upon receipt of net
cash proceeds of such casualty or (ii) to a Governmental Authority as a result
of condemnation (or agreement in lieu of condemnation);
(m)Dispositions of property in connection with (i) Sale/Leaseback Transactions
for fair value (as determined at the time of the consummation thereof in good
faith by the applicable Credit Party or Restricted Subsidiary) so long as (x)
75% of the consideration received by such Credit Party or Restricted Subsidiary
from such Sale/Leaseback Transaction is in the form of cash and (y) if such
Sale/Leaseback Transaction involves Borrowing Base Collateral with a Fair Market
Value in excess of $20,000,000, Parent Borrower shall have delivered to Agent on
updated Borrowing Base Certificate giving



--------------------------------------------------------------------------------


pro forma effect to such Disposition, (ii) other Sale/Leaseback Transactions for
fair value (as determined at the time of the consummation thereof in good faith
by the applicable Credit Party or Restricted Subsidiary) consummated with
respect to Railcars that such Credit Party or Restricted Subsidiary acquires
from the original lessor thereof in connection with the termination of the
related lease and with the intent of refinancing such Railcars under a new
Sale/Leaseback Transactions and (A) such Sale/Leaseback Transactions is
consummated within 60 days of acquisition of such Railcars, (B) the
consideration received is not less than the consideration paid for such Railcars
and (C) the cash consideration received for such Railcars is not less than the
cash consideration actually paid by any such Borrower or its Restricted
Subsidiary and (iii) Sale/Leaseback Transactions between Excluded Subsidiaries;
(n)(i) any Credit Party may Dispose of its property to another Credit Party,
(ii) any Restricted Subsidiary that is not a Credit Party may Dispose of its
property to another Restricted Subsidiary that is not a Credit Party and (iii)
asset Dispositions among Credit Parties and their Restricted Subsidiaries in the
ordinary course of business; provided that, in the case of clauses (i) and (ii),
no Credit Party that is a Non-Con-way Subsidiary may Dispose of its property to
a Con-way Subsidiary if such Disposition would cause Collateral to be Excluded
Property.
(o)Dispositions of any property to the extent that (i) (x) such property is
exchanged for credit against the purchase price of similar replacement property
or (y) such Disposition represents an exchange of assets (including a
combination of Cash Equivalents and assets) for assets related to a Similar
Business of comparable or greater market value or usefulness to the business of
Parent Borrower and the Restricted Subsidiaries as a whole, as determined in
good faith by Parent Borrower or (z) such Disposition represents a swap of
assets or lease, assignment or sublease of any real of personal property in
exchange for services (including in connection with any outsourcing
arrangements) or comparable or greater value or usefulness to the business of
Parent Borrower and its Restricted Subsidiaries as a whole, as determined in
good faith by Parent Borrower, or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
provided that, in the case of both clauses (i) and (ii), if such Disposition
involves Borrowing Base Collateral with a Fair Market Value in excess of
$20,000,000, Parent Borrower shall deliver to Agent an updated Borrowing Base
Certificate giving pro forma effect to such Disposition;
(p)Dispositions of assets which constitute Investments permitted under Section
7.2;
(q)making Chassis, containers and Railcars available, on a non-exclusive basis,
to third parties in accordance with the UIIA and the Interchange System, as the
case may be, in the ordinary course of business consistent with past practices
and undertaken in good faith;
(r)(1) Dispositions of assets by a Restricted Subsidiary that is not a Credit
Party of the type specified in the definition of “Securitization Financing” (or
a fractional undivided interest therein), including by a Securitization
Subsidiary in a Qualified



--------------------------------------------------------------------------------


Securitization Financing and (2) Dispositions of assets by a Credit Party in
connection with Securitization Financings; provided that the aggregate
outstanding balance of accounts receivable and other similar assets disposed of
pursuant to this Section 7.4(r)(2) shall not exceed $200,000,000 at any one time
outstanding (provided that, for the avoidance of doubt, accounts receivable and
other similar assets so disposed of will no longer be considered outstanding for
purposes of this clause (2) to the extent that the applicable obligor of such
receivable or asset has made payment thereof, or to the extent such receivable
has been repurchased by a Credit Party);
(s)Dispositions of assets or issuances of Parent Borrower or any Restricted
Subsidiary or sale of Capital Stock of Parent Borrower or any Restricted
Subsidiary which assets or Capital Stock so Disposed or issued, in any single
transaction or related series of transactions, have a fair market value (as
determined in good faith by Parent Borrower) of less than $55,000,000; provided
that if such Disposition involves Borrowing Base Collateral with a Fair Market
Value in excess of $25,000,000, Parent Borrower shall deliver to Agent an
updated Borrowing Base Certificate giving pro forma effect to such Disposition;
(t)foreclosure or any similar action with respect to any property or other asset
of Parent Borrower or any of its Subsidiaries;
(u)any Disposition of Capital Stock in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;
(v) any Disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than Parent Borrower or
a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
(w)Dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;
(x)any surrender, expiration or waiver of contract rights or the settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;
(y)Dispositions of real property for the purpose of (x) resolving minor title
disputes or defects, including encroachments and lot line adjustments or, or (y)
granting easements, rights of way or access and egress agreements, or (z) to any
Governmental Authority in consideration of the grant, issuance, consent or
approval of or to any development agreement, change of zoning or zoning
variance, permit or authorization in connection with the conduct of any Credit
Party’s business, in each case which does not materially interfere with the
business conducted on such real property; and



--------------------------------------------------------------------------------


(z)Dispositions of assets that do not constitute Borrowing Base Collateral with
an individual value of less than $100,000,000.
        Notwithstanding the foregoing, if and for so long as the Capital Stock
of Con-way constitutes “margin stock” within the meaning of Regulation U, this
Section 7.4 shall not apply to and shall not restrict Parent Borrower or any of
its Subsidiaries’ ability to dispose of such Capital Stock to the extent that
the value of such Capital Stock, together with the value of all other margin
stock held by Parent Borrower and its Subsidiaries, exceeds 25% of the total
value of their assets subject to this Section 7.4.
7.5Affiliate Transactions.
(a)Parent Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of Parent Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $80 million, unless:
(i)such Affiliate Transaction is on terms that are not materially less favorable
to Parent Borrower or the relevant Restricted Subsidiary than those that could
have been obtained in a comparable transaction by Parent Borrower or such
Restricted Subsidiary with an unrelated Person; and
(ii)with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $112.5 million,
Parent Borrower delivers to Agent a resolution adopted in good faith by the
majority of the Board of Directors of Parent Borrower, approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (i) above.
(b)The provisions of Section 7.5(a) shall not apply to the following:
(i)transactions between or among Parent Borrower and/or any of the Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and any merger, consolidation or amalgamation of Parent
Borrower and any direct parent of Parent Borrower; provided that such parent
shall have no material liabilities and no material assets other than cash, Cash
Equivalents and the Capital Stock of Parent Borrower and such merger,
consolidation or amalgamation is otherwise in compliance with the terms of this
Agreement and effected for a bona fide business purpose;
(ii)Restricted Payments permitted by Section 7.2 and Permitted Investments;
(iii)the payment of reasonable and customary fees and reimbursement of expenses
paid to, and indemnity provided on behalf of, officers, directors, employees or



--------------------------------------------------------------------------------


consultants of Parent Borrower, any Restricted Subsidiary, or any direct or
indirect parent of Parent Borrower;
(iv)transactions in which Parent Borrower or any Restricted Subsidiary, as the
case may be, delivers to Agent a letter from an Independent Financial Advisor
stating that such transaction is fair to Parent Borrower or such Restricted
Subsidiary from a financial point of view or meets the requirements of clause
(i) of Section 7.5(a);
(v)payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of Parent Borrower in good faith;
(vi)any agreement as in effect as of the Amendment No. 3 Effective Date or any
amendment thereto (so long as any such agreement together with all amendments
thereto, taken as a whole, is not more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Amendment No. 3
Effective Date) or any transaction contemplated thereby as determined in good
faith by Parent Borrower;
(vii)the existence of, or the performance by Parent Borrower or any Restricted
Subsidiary of its obligations under the terms of any stockholders or limited
liability Parent Borrower agreement (including any registration rights agreement
or purchase agreement related thereto) to which it is a party as of the
Amendment No. 3 Effective Date, any transaction, agreement or arrangement
described in the 2022 Notes Offering Memorandum and, in each case, any amendment
thereto or similar transactions, agreements or arrangements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
Parent Borrower or any Restricted Subsidiary of its obligations under, any
future amendment to any such existing transaction, agreement or arrangement or
under any similar transaction, agreement or arrangement entered into after the
Amendment No. 3 Effective Date shall only be permitted by this clause (vii) to
the extent that the terms of any such existing transaction, agreement or
arrangement together with all amendments thereto, taken as a whole, or new
transaction, agreement or arrangement are not otherwise more disadvantageous to
the Lenders in any material respect than the original transaction, agreement or
arrangement as in effect on the Amendment No. 3 Effective Date;
(viii)(A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
Parent Borrower and the Restricted Subsidiaries in the reasonable determination
of the Board of Directors or the senior management of Parent Borrower, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party or (B) transactions with joint ventures or
Unrestricted Subsidiaries entered into in the ordinary course of business and
consistent with past practice or industry norm;
(ix)any transaction effected as part of a Qualified Securitization Financing;



--------------------------------------------------------------------------------


(x)the issuance of Equity Interests (other than Disqualified Capital Stock) of
Parent Borrower to any Person;
(xi)the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
management equity plans, stock option and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of Parent Borrower or
the Board of Directors of any direct or indirect parent of Parent Borrower, or
the Board of Directors of a Restricted Subsidiary, as applicable, in good faith;
(xii)the entering into of any tax sharing agreement or arrangement that complies
with Sections 7.2(b)(x) and 7.2(b)(xi) and the performance under any such
agreement or arrangement;
(xiii)any contribution to the capital of Parent Borrower;
(xiv)transactions permitted by, and complying with, Section 7.8;
(xv)transactions between Parent Borrower or any Restricted Subsidiary and any
Person, a director of which is also a director of Parent Borrower or any direct
or indirect parent of Parent Borrower; provided, however, that such director
abstains from voting as a director of Parent Borrower or such direct or indirect
parent of Parent Borrower, as the case may be, on any matter involving such
other Person;
(xvi)pledges of Equity Interests of Unrestricted Subsidiaries;
(xvii)the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business;
(xviii)any employment agreements entered into by Parent Borrower or any
Restricted Subsidiary and their respective officers and employees in the
ordinary course of business;
(xix)transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of Parent Borrower in an Officer’s Certificate)
for the purpose of improving the consolidated tax efficiency of Parent Borrower
and its Subsidiaries and not for the purpose of circumventing any covenant set
forth in this Agreement; and
(xx)non-exclusive licenses of Intellectual Property to or among Borrowers, their
respective Restricted Subsidiaries and their Affiliates.
7.6Amendment of Certain Documents; Line of Business. No Credit Party shall amend
its charter, bylaws or other organizational documents in any manner materially
adverse to the interest of the Lenders or such Credit Party’s duty or ability to
repay the Obligations. No Credit Party shall engage in any business other than
the businesses currently engaged in by it on the Amendment No. 3 Effective Date
or businesses that are similar, reasonably related, incidental



--------------------------------------------------------------------------------


or ancillary thereto or is a reasonable extension, development or expansion
thereof (a “Similar Business”).
7.7Liens.
Parent Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, Incur or suffer to exist any
Lien securing Indebtedness of the Parent Borrower or any Restricted Subsidiary,
other than Permitted Liens, on any asset or property of Borrower or such
Restricted Subsidiary.
(a)Notwithstanding anything herein to the contrary, Borrower shall not, and
shall not permit any of the Restricted Subsidiaries to, directly or indirectly,
create, Incur or suffer to exist any Lien securing Indebtedness for borrowed
money in excess of $100,000,000 on any Excluded Principal Property owned by any
Credit Party without effectively providing that the Obligations (together with,
if Borrower shall so determine, any other Indebtedness for borrowed money of
Borrower or such Restricted Subsidiary existing at such time or thereafter
created that is not subordinate to the Loans) shall be secured by Liens on such
Excluded Principal Property (as and to the extent such assets would otherwise
constitute Collateral were they not an Excluded Principal Property) (i) to the
extent such Excluded Principal Property is Term Priority Collateral, on a pari
passu basis with, or on a senior or junior basis to, such secured Indebtedness
for borrowed money and (ii) to the extent such Excluded Principal Property is
ABL Priority Collateral, on a senior basis to, such secured Indebtedness for
borrowed money, in each case so long as such secured Indebtedness for borrowed
money shall be so secured (and, for the avoidance of doubt, the Loans shall no
longer be required to be secured by Liens on any such Excluded Principal
Property at any time that such Excluded Principal Property ceases to be subject
to Liens securing Indebtedness for borrowed money in excess of $100,000,000).
(b)[reserved].
(c)With respect to any Lien securing Indebtedness that was permitted to secure
such Indebtedness at the time of the Incurrence of such Indebtedness, such Lien
shall also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of Parent Borrower, the payment of dividends on Preferred
Stock in the form of additional shares of Preferred Stock of the same class,
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies or increases in the value of property securing
Indebtedness described in clause (3) of the definition of “Indebtedness.”
7.8Mergers, Fundamental Changes, Etc.. No Credit Party shall, or shall permit
any of its Restricted Subsidiaries to, directly or indirectly, by operation of
law or otherwise, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer



--------------------------------------------------------------------------------


any liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(a)Anyany Borrower may be merged, amalgamated or consolidated with or into
another Borrower; provided that in all mergers, amalgamations or consolidations
involving Parent Borrower, Parent Borrower shall be the continuing or surviving
entity;
(b)any Restricted Subsidiary of a Borrower may be merged, amalgamated or
consolidated with or into a Borrower (provided that such Borrower shall be the
continuing or surviving entity) or with or into any Subsidiary Guarantor
(provided that such Subsidiary Guarantor shall be the continuing or surviving
entity);
(c)any Subsidiary of a Borrower that is not a Subsidiary Guarantor (other than a
Designated Guarantor for so long as such Subsidiary is designated as such) may
be merged, amalgamated or consolidated with or into any other Subsidiary of a
Borrower that is not a Subsidiary Guarantor; provided that if one Subsidiary to
such merger, amalgamation or consolidation is a Wholly Owned Subsidiary, the
Wholly Owned Subsidiary shall be the continuing or surviving entity;
(d)any U.S. Borrower may Dispose of any or all of its assets to another U.S.
Borrower, any Canadian Borrower may Dispose of any or all of its assets to
another Borrower and any Subsidiary of a Borrower may Dispose of any or all of
its assets to, or enter into any merger, amalgamation or consolidation with, (i)
a Borrower or any Subsidiary Guarantor (upon voluntary liquidation or
otherwise), (ii) a Subsidiary that is not a Subsidiary Guarantor if the
Subsidiary making the Disposition is not a Subsidiary Guarantor or a Designated
Guarantor; provided that any such Disposition by a Wholly Owned Subsidiary must
be to a Wholly Owned Subsidiary, or (iii) pursuant to a Disposition otherwise
permitted by Section 7.4;
(e)any Investment expressly permitted by Section 7.2 may be structured as a
merger, consolidation or amalgamation;
(f)any Subsidiary may be dissolved or liquidated so long as any Dispositions of
assets of such Person in connection with such liquidation or dissolution would
be to Persons entitled to receive such assets;
(g)any Designated Guarantor may be merged, amalgamated or consolidated with or
into any other Designated Guarantor;
(h)any Subsidiary of a Borrower that is not a Subsidiary Guarantor (other than a
Designated Guarantor for so long as such Subsidiary is designated as such) may
be merged, amalgamated or consolidated with or into any Designated Guarantor;
and
(i)(g) any Subsidiary may enter into any merger, amalgamation or consolidation
in connection with a Disposition otherwise permitted by Section 7.4.



--------------------------------------------------------------------------------


Notwithstanding the foregoing, in no event shall any Credit Party that is a
Non-Con-way Subsidiary be merged, amalgamated or consolidated with or into, or
transfer all or substantially all of its property or business to, a Con-way
Subsidiary if such transaction would cause Equity Interests or any Principal
Property owned by a Non-Con-way Subsidiary to become Excluded Principal
Property, unless Parent Borrower agrees that such property will not constitute
Excluded Property.
7.9OFAC and Patriot Act Use of Proceeds. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, fail to comply in all material
respects with the laws, regulations and executive orders referred to in Section
4.23 and Section 4.24.
7.10Change of Jurisdiction of Incorporation; Change of Fiscal Year. No Credit
Party shall change its jurisdiction of incorporation or organization to a
jurisdiction outside of the country in which it is currently incorporated or
organized. Parent Borrower shall not change its Fiscal Year.
7.11ERISA, Etc.. No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of an ERISA Lien or (ii) an ERISA Event, to the extent such ERISA
Lien or ERISA Event either alone or together with all such other ERISA Events
would reasonably be expected to have a Material Adverse Effect.
7.12Financial Covenants. If a Covenant Trigger Period exists, the Credit Parties
and their Restricted Subsidiaries, on a consolidated basis, shall not permit the
Fixed Charge Coverage Ratio, determined as of the last day of the most recent
Fiscal Quarter immediately preceding the commencement of a Covenant Trigger
Period and as of the last day of each Fiscal Quarter ending prior to the
expiration of such Covenant Trigger Period and, in each case, calculated for the
12 month period then ended (taken as a single accounting period) to be less than
1.00 to 1.00.
7.13Hazardous Materials. No Credit Party shall, or shall authorize any of the
Restricted Subsidiaries to, cause or permit a Release of any Hazardous Material
on, at, in, under, above, to, from or about any of the real estate where such
Release would violate in any respect, or form the basis for any Environmental
Liabilities under, any Environmental Laws or Environmental Permits other than
such Releases, violations or Environmental Liabilities that could not reasonably
be expected to have a Material Adverse Effect.
8. TERM
8.1Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.
8.2Survival of Obligations Upon Termination of Financing Arrangements. Except as
otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of



--------------------------------------------------------------------------------


Agent, Co-Collateral Agents, L/C Issuers and Lenders relating to any unpaid
portion of the Loans or any other Obligations, due or not due, liquidated,
contingent or unliquidated, or any transaction or event occurring prior to such
termination, or any transaction or event, the performance of which is required
after the Commitment Termination Date. Except as otherwise expressly provided
herein or in any other Loan Document, all undertakings, agreements, covenants,
warranties and representations of or binding upon the Credit Parties, and all
rights of Agent, each Co-Collateral Agent, L/C Issuers and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the payment obligations
under Sections 2.13 and 2.14, and the indemnities contained in the Loan
Documents shall survive the Termination Date.
9. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
9.1Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:
(a)Any Borrower (i) fails to make any payment of principal of the Loans when due
and payable hereunder, (ii) fails to pay any interest or Fees owing in respect
of the Loans within three (3) Business Days after the same becomes due and
payable, or (iii) fails to pay or reimburse Agent, Co-Collateral Agents or
Lenders for any other Obligations hereunder or under any other Loan Document
within ten (10) days after the same becomes due and payable.
(b)Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 2.4, 2.6, 6.1 (with respect to Borrowers’ existence),
6.14 or 7, or any of the provisions set forth in Annex A, respectively.
(c)Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 5.1 or Section 5.2, respectively, and the same shall
remain unremedied for five (5) Business Days or more.
(d)Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 9.1)
and the same shall remain unremedied for thirty (30) days or more after written
notice to Borrower Representative from Agent or any Lender to Borrower
Representative.
(e)a default or breach occurs under any other agreement, document or instrument
to which any Credit Party or any Restricted Subsidiary is a party that is not
cured within any applicable grace period therefor, and such default or breach
(i) involves the failure to make any payment when due in respect of any
Indebtedness (other than the Obligations) of any Credit Party or any Restricted
Subsidiary in an aggregate amount of not less than $140,000,000, or (ii) causes
or permits any holder of such Indebtedness or a trustee, with the giving of
notice, if required, to cause Indebtedness or a portion thereof in excess of
$140,000,000 in the aggregate outstanding principal amount to become due prior
to its stated



--------------------------------------------------------------------------------


maturity or prior to its regularly scheduled dates of payment, or cash
collateral in respect thereof (in excess of $140,000,000) is demanded as a
result of any such breach or default, in each case, regardless of whether such
right is exercised, by such holder or trustee; provided that this clause (e)(ii)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness.
(f)Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any material respect or any representation or warranty herein or in
any Loan Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base Certificate) made or delivered to Agent
or any Lender by any Credit Party is untrue or incorrect in any material respect
as of the date when made or deemed made; provided, that, if any inadvertent
errors with respect to the Borrowing Base Certificate shall have been made by
Borrowers, such inadvertent errors shall not constitute an Event of Default
hereunder so long as (i) Borrowers provide a corrected Borrowing Base
Certificate to Agent promptly upon Borrowers’ obtaining knowledge of the errors
therein, and in any event no later than two (2) days after first knowledge
thereof, and (ii) as a result of the error, no Overadvance shall have occurred.
In the event an Overadvance shall have occurred as a result of the error,
Borrowers shall repay all advanced amounts within one (1) Business Day from the
date of notice from Agent of such Overadvance.
(g)A final judgment or judgments for the payment of money in excess of
$140,000,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties or Restricted Subsidiaries (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment and does not deny coverage or third party indemnity), and the same
are not, within sixty (60) days after the entry thereof, discharged or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged
prior to the expiration of any such stay.
(h)Any material provision of any Loan Document for any reason (other than due to
(i) Agent’s failure to take or refrain from taking any action under its sole
control or (ii) Agent’s loss of possessory Collateral that was in their
possession) ceases to be in full force and effect (or any Credit Party shall
challenge the enforceability of any Loan Document or shall assert in writing
that any provision of any of the Loan Documents has ceased to be or otherwise is
not valid, binding and enforceable in accordance with its terms), or any Loan
Document ceases to create a valid and perfected security interest in any
material portion of the Collateral purported to be covered thereby (subject to
Permitted Liens and qualifications with respect to perfection set forth in this
Agreement), except to the extent that any such loss of perfection or priority
results from the failure of Agent to maintain possession of certificates
actually delivered to them representing securities pledged under the Collateral
Documents or to file Code or PPSA financing statements or continuation
statements or other equivalent filings.
(i)Any Change of Control occurs.



--------------------------------------------------------------------------------


(j)An involuntary case or application or proceeding is commenced against any
Credit Party or any Restricted Subsidiary (other than an Immaterial Subsidiary)
seeking a decree or order in respect of such Credit Party or such Restricted
Subsidiary (other than an Immaterial Subsidiary) (i) under any Insolvency Law or
any other applicable federal, state or foreign bankruptcy or other similar law
or any incorporation law, (ii) appointing a custodian, receiver, interim
receiver, receiver and manager, custodian, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or such Restricted
Subsidiary (other than an Immaterial Subsidiary) or for any substantial part of
any such Credit Party’s or such Restricted Subsidiary’s (other than an
Immaterial Subsidiary) assets, or (iii) ordering the winding up, dissolution,
insolvency suspension of general operations or liquidation of the affairs of
such Credit Party or such Restricted Subsidiary (other than an Immaterial
Subsidiary) or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief under any federal, provincial or foreign
law now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors of any Canadian Credit Party (other than an Immaterial Subsidiary), and
such case or proceeding shall remain undismissed or unstayed for sixty (60) days
or more or a decree or order granting the relief sought in such case or
proceeding shall be entered by a court of competent jurisdiction.
(k)Any Credit Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary) (i) files a petition seeking relief under any Insolvency Law, or any
other applicable federal, state or foreign bankruptcy or other similar law, (ii)
consents to the institution of proceedings referred to in Section 9.1(j)
thereunder or the filing of any such petition or the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or such Restricted
Subsidiary (other than an Immaterial Subsidiary) or for any substantial part of
any such Credit Party’s or such Restricted Subsidiary’s (other than an
Immaterial Subsidiary) assets, (iii) makes an assignment for the benefit of
creditors, or (iv) institutes any proceeding seeking to adjudicate it an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief, under any federal, provincial or foreign
law now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors.
(l)(i) an ERISA Event shall have occurred that, when taken either alone or
together with all other such ERISA Events then outstanding, would reasonably be
expected to have a Material Adverse Effect.
9.2Remedies.
(a)To the extent permitted under Section 2.5(d), the rate of interest applicable
to the Loans and the Letter of Credit Fees shall increase to the Default Rate.
In addition,



--------------------------------------------------------------------------------


with the consent of Requisite Lenders, Agent may, or at the request of the
Requisite Lenders, Agent shall, suspend the Commitments with respect to
additional Advances and/or the incurrence of additional Letter of Credit
Obligations, whereupon any additional Advances and additional Letter of Credit
Obligations shall be made or incurred in the sole discretion of the Requisite
Lenders so long as such Event of Default is continuing.
(b)If any Event of Default has occurred and is continuing, Agent may, and at the
written request of the Requisite Lenders shall, take any or all of the following
actions: (i) terminate the obligations of the Secured Parties under this
Agreement with respect to further Advances or the incurrence of further Letter
of Credit Obligations; (ii) reduce the Commitments from time to time; (iii)
declare all or any portion of the Obligations (other than Bank Products
Obligations and Secured Hedging Obligations), including all or any portion of
any Loan to be forthwith due and payable, and require that the Letter of Credit
Obligations be cash collateralized in the manner set forth in Section 2.2, all
without presentment, demand, protest or further notice of any kind, all of which
are expressly waived by Borrowers and each other Credit Party; or (iv) exercise
any rights and remedies provided to Agent under the Loan Documents or at law or
equity, including all remedies provided under the Code or the PPSA, as
applicable, and any other applicable law of any jurisdiction; provided, that
upon the occurrence of an Event of Default specified in Section 9.1(j) or
Section 9.1(k), all Commitments shall be terminated and all of the Obligations
(other than Bank Products Obligations and Secured Hedging Obligations) shall
become immediately due and payable without declaration, notice or demand by any
Person. Agent shall, as soon as reasonably practicable, provide to Borrower
Representative notice of any action taken pursuant to this Section 9.2(b) (but
failure to provide such notice shall not impair the rights of Agent,
Co-Collateral Agents or the Lenders hereunder and shall not impose any liability
upon Agent or the Lenders for not providing such notice).
9.3Waivers by Credit Parties. Except as otherwise provided for in this Agreement
or by applicable law, each Credit Party waives, to the fullest extent permitted
by law (including for purposes of Article 13): (a) presentment, demand and
protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Agent as Collateral on which any Credit Party may in any way
be liable, and hereby ratifies and confirms whatever Agent may do in this
regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws. Each Credit Party
acknowledges that in the event such Credit Party fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to
Agent, Co-Collateral Agents and the Lenders; therefore, such Credit Party
agrees, except as otherwise provided in this Agreement or by applicable law,
that Agent, Co-Collateral Agents and the Lenders shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.



--------------------------------------------------------------------------------


9.4Cure Right. (a) Notwithstanding anything to the contrary contained in Section
9.1, in the event that the Credit Parties fail to comply with the covenant
contained in Section 7.12 (the “Financial Performance Covenant”) with respect to
any Fiscal Quarter, after the end of such Fiscal Quarter until the expiration of
the 10th day subsequent to the date on which financial statements with respect
to the Fiscal Quarter for which Financial Performance Covenant is being measured
are required to be delivered pursuant to Section 5.1(b) or (c), one or more
investors shall have the right to make a Specified Equity Contribution to Parent
Borrower (collectively, the “Cure Right”), and upon the receipt by Parent
Borrower of cash (the “Cure Amount”) pursuant to the exercise by one or more
investors of such Cure Right (and so long as such Cure Amount is actually
received by Parent Borrower no later than 10 days after the date on which
financial statements with respect to the Fiscal Quarter for which the Financial
Performance Covenant is being measured are required to be delivered pursuant to
Section 5.1(b), and (c) upon notice from Parent Borrower to Agent as to the
Fiscal Quarter with respect to which such Cure Amount is made), then the
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustments (but without regard to any reduction in
Indebtedness made with all or any portion of such Cure Amount or any portion of
the Cure Amount on the balance sheet of Parent Borrower and its Restricted
Subsidiaries):
(i)EBITDA shall be increased, solely for the purpose of measuring the Financial
Performance Covenant and determining the existence of an Event of Default set
forth in Section 9.1 resulting from a breach of the Financial Performance
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount for such Fiscal Quarter and any four Fiscal Quarter period
that contains such Fiscal Quarter; and
(ii)if, after giving effect to the foregoing recalculations, the Credit Parties
shall then be in compliance with the requirements of the Financial Performance
Covenant, the Credit Parties shall be deemed to have satisfied the requirements
of the Financial Performance Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and no breach or default of the Financial Performance Covenant shall
have been deemed to have occurred for purposes of this Agreement.
Notwithstanding anything herein to the contrary, (i) in each four consecutive
Fiscal Quarter period there shall be at least two Fiscal Quarters in which the
Cure Right is not exercised, (ii) the Cure Amount shall be no greater than 100%
of the amount required for purposes of complying with the Financial Performance
Covenant, (iii) the Cure Right shall not be exercised more than four times
during the term of this Agreement and (iv) no Specified Equity Contribution nor
the proceeds thereof may be relied on for purposes of calculating any financial
ratios (other than as applicable to the Financial Performance Covenant for
purposes of increasing EBITDA as provided in clause (a) of this Section 9.4) or
any available basket or thresholds under this Agreement and shall not result in
any adjustment to any amounts or calculations other than the amount of the
EBITDA to the extent provided in clause (a) of this Section 9.4. During the
period, Borrowers elect to exercise the Cure right, Lender shall be under no
obligation to make any Loans or advances hereunder.



--------------------------------------------------------------------------------


As used herein, “Specified Equity Contribution” means any cash contribution to
the common Capital Stock or preferred equity that is Qualified Capital Stock of
Parent Borrower.
10. APPOINTMENT OF AGENT
10.1Appointment of Agents. MSSF, as Agent, is hereby appointed to act on behalf
of all Lenders with respect to the administration of the Loans and the
Commitments made to Borrowers and to act as agent on behalf of all Lenders with
respect to Collateral of the Credit Parties under this Agreement and the other
Loan Documents. The provisions of this Section 10.1 are solely for the benefit
of Agent, Co-Collateral Agents and Lenders and no Credit Party nor any other
Person shall have any rights as a third party beneficiary of any of the
provisions hereof (other than Sections 10.6 and 10.11). In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and does not assume or shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any other Person. Agent shall not have any
duties or responsibilities except for those expressly set forth in this
Agreement and the other Loan Documents. The duties of Agent shall be mechanical
and administrative in nature and no Agent shall have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender. Except as expressly set forth in this
Agreement and the other Loan Documents, Agent and Co-Collateral Agents shall not
have any duty to disclose, nor shall they be liable for failure to disclose, any
information relating to any Credit Party or any of their respective Subsidiaries
or any Account Debtor that is communicated to or obtained by Agent or any of its
Affiliates in any capacity. Neither Agent or any Co-Collateral Agent nor any of
their respective Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment.
If Agent shall request instructions from Requisite Lenders, Supermajority
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Supermajority Lenders or all affected Lenders, as the case may be, and Agent
shall not incur liability to any Person by reason of so refraining. Agent shall
be fully justified in failing or refusing to take any action hereunder or under
any other Loan Document (a) if such action would, in the opinion of Agent be
contrary to law or the terms of this Agreement or any other Loan Document, (b)
if such action would, in the reasonable opinion of Agent expose Agent to
Environmental Liabilities, or (c) if Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of Requisite Lenders,
Supermajority Lenders or all affected Lenders, as applicable.



--------------------------------------------------------------------------------


10.2Agents’ Reliance, Etc. Neither any of Agent or any Co-Collateral Agent nor
any of its Affiliates nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or not taken by it or them under
or in connection with this Agreement or the other Loan Documents, except for
damages caused by its or their own gross negligence or willful misconduct or
that of its Affiliates or their respective directors, officers, agents or
employees as determined by a court of competent jurisdiction in a final and
non-appealable judgment. Without limiting the generality of the foregoing, each
of Agent and each Co-Collateral Agent: (a) may treat the payee of any Note as
the holder thereof until Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form reasonably satisfactory to
Agent; (b) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made in or in connection with this Agreement or the other
Loan Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by fax, telegram, cable
or telex) believed by it to be genuine and signed or sent by the proper party or
parties; and (g) shall be entitled to delegate any of its duties hereunder to
one or more sub-agents.
Except for action requiring the approval of Requisite Lenders, Supermajority
Lenders or all Lenders, as the case may be, Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, and with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement, unless Agent shall have been instructed by Requisite
Lenders, Supermajority Lenders or all Lenders, as the case may be, to exercise
or refrain from exercising such rights or to take or refrain from taking such
action. No Agent shall incur any liability to the Lenders under or in respect of
this Agreement with respect to anything which it may do or refrain from doing in
the reasonable exercise of its judgment or which may seem to it to be necessary
or desirable in the circumstances, except for its own gross negligence, bad
faith, material breach or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. No Agent shall be
liable to any Lender in acting or refraining from acting under this Agreement in
accordance with the instructions of Requisite Lenders, Supermajority Lenders or
all Lenders, as the case may be, and any action taken or failure to act pursuant
to such instructions shall be binding on all Lenders.
10.3MSSF, JPMorgan Chase and Affiliates. With respect to its Commitments
hereunder, each of MSSF and JPMorgan Chase shall have the same rights and powers
under this Agreement and the other Loan Documents as any other Lender and may
exercise the same as though it were not and Agent; and the term “Lender” or
“Lenders” shall, unless otherwise



--------------------------------------------------------------------------------


expressly indicated, include MSSF in its individual capacity. Each of MSSF and
JPMorgan Chase and each of their Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party, any of their
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if MSSF and/or JPMorgan Chase, as
applicable, were not Agent and without any duty to account therefor to Lenders.
Each of MSSF and JPMorgan Chase and each of their Affiliates may accept fees and
other consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
10.4Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 4.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest. Each
Lender acknowledges the potential conflict of interest between MSSF, as a
Lender, holding disproportionate interests in the Loans, and MSSF, as an Agent.
10.5Indemnification. Each Lender severally agrees to indemnify Agent, each
Co-Collateral Agent and each L/C Issuer (to the extent not reimbursed by Credit
Parties and without limiting the obligations of Credit Parties hereunder), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against
Agent, any Co-Collateral Agent or any L/C Issuer in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by Agent, any Co-Collateral Agent or any L/C Issuer in
connection therewith in accordance with its Pro Rata Share; provided, that no
Lender shall be liable to Agent, any Co-Collateral Agent or any L/C Issuer for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from gross
negligence or willful misconduct of Agent or such Co-Collateral Agent or L/C
Issuer, as applicable, as determined by a court of competent jurisdiction in a
final and non-appealable judgment. Without limiting the foregoing, each Lender
severally agrees to reimburse Agent, each Co-Collateral Agent and each L/C
Issuer promptly upon demand for its Pro Rata Share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent, any Co-Collateral Agent
or any L/C Issuer in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent or such Co-Collateral Agent or L/C Issuer is not
reimbursed for such expenses by Credit Parties.
10.6Successor Agent and Successor Co-Collaterals.



--------------------------------------------------------------------------------


(a)Agent may resign at any time by giving not less than thirty (30) days’ prior
written notice thereof to Lenders and Borrower Representative. Upon any such
resignation, the Requisite Lenders (in consultation with Borrower
Representative) shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within thirty (30) days after the resigning
Agent’s giving notice of resignation, then the resigning Agent may, on behalf of
Lenders, appoint a successor Agent, which shall be a Lender, if a Lender is
willing to accept such appointment, or otherwise shall be a commercial bank,
financial institution or trust company. If no successor Agent has been appointed
pursuant to the foregoing, within thirty (30) days after the date such notice of
resignation was given by the resigning Agent, such resignation shall become
effective and the Requisite Lenders shall thereafter perform all the duties of
Agent hereunder, in each case, until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above. Any successor Agent appointed by
Requisite Lenders hereunder shall be subject to the approval of Borrower
Representative, such approval not to be unreasonably withheld or delayed;
provided that such approval shall not be required if an Event of Default has
occurred and is continuing. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent. Upon the earlier of the acceptance of any appointment as Agent hereunder
by a successor Agent or the effective date of the resigning Agent’s resignation,
the resigning Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents, except that any indemnity rights or
other rights in favor of such resigning Agent shall continue. After any
resigning Agent’s resignation hereunder, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was acting as Agent under this Agreement and the other Loan Documents.
(b)Any Co-Collateral Agent may resign at any time by giving not less than thirty
(30) days’ prior written notice thereof to Agent, Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders (in
consultation with Borrower Representative) shall have the right to appoint a
successor Co-Collateral Agent. If no successor Co-Collateral Agent has been
appointed pursuant to the foregoing, within thirty (30) days after the date such
notice of resignation was given by the resigning Co-Collateral Agent, such
resignation shall become effective and, if both Co-Collateral Agents have
resigned without being replaced, the Requisite Lenders shall thereafter perform
all the duties of Co-Collateral Agent hereunder, in each case, until such time,
if any, as the Requisite Lenders appoint a successor Co-Collateral Agent as
provided above. Any successor Co-Collateral Agent appointed by Requisite Lenders
hereunder shall be subject to the approval of Borrower Representative, such
approval not to be unreasonably withheld or delayed; provided that such approval
shall not be required if an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Co-Collateral Agent hereunder by a
successor Co-Collateral Agent, such successor Co-Collateral Agent shall succeed
to and become vested with all the rights, powers, privileges and duties of the
resigning Co-Collateral Agent. Upon the earlier of the acceptance of any
appointment as Co-Collateral Agent hereunder by a successor Co-Collateral Agent
or the effective date of the resigning Co-Collateral Agent’s resignation, the
resigning Co-Collateral Agent shall be discharged



--------------------------------------------------------------------------------


from its duties and obligations under this Agreement and the other Loan
Documents, except that any indemnity rights or other rights in favor of such
resigning Co-Collateral Agent shall continue. After any resigning Co-Collateral
Agent’s resignation hereunder, the provisions of this Section 10 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
acting as Co-Collateral Agent under this Agreement and the other Loan Documents.
10.7Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default, each
Lender and L/C Issuer is hereby authorized at any time or from time to time,
without prior notice to any Credit Party or to any Person other than Agent, any
such notice being hereby expressly waived, to offset and to appropriate and to
apply any and all balances held by it at any of its offices for the account
(other than Excluded Accounts (as defined in the U.S. Security Agreement)) of a
Credit Party (regardless of whether such balances are then due to such Credit
Party) and any other Indebtedness at any time held or owing by that Lender or
that holder to or for the credit or for the account of a Credit Party against
and on account of any of the Obligations that are not paid when due; provided
that the Lender exercising such offset rights shall give notice thereof to the
affected Credit Party promptly after exercising such rights and provided,
further that the Lender may not offset or appropriate and apply any balances
held by it for the account of any Canadian Borrower or any Canadian Guarantor or
any other Indebtedness held or owing by that Lender to or for the credit or for
the account of any Canadian Borrower or any Canadian Guarantor against or on
account of any Obligations of a U.S. Borrower or U.S. Guarantor. Any Lender
exercising a right of setoff or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share thereof shall purchase for cash
(and the other Lenders or holders shall sell) such participations in each such
other Lender’s or holder’s Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so offset or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares (other than offset rights exercised by any Lender with respect
to Sections 2.11, 2.13 or 2.14). Each Lender’s obligation under this Section
10.7 shall be in addition to and not in limitation of its obligations to
purchase a participation in an amount equal to its Pro Rata Share of the Swing
Line Loans under Section 2.1 and Letter of Credit Obligations under Section 2.2.
Each Credit Party agrees, to the fullest extent permitted by law and subject to
the limitations set forth herein, that any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations owed to it and may sell participations in such amounts so offset to
other Lenders and holders. Notwithstanding the foregoing, if all or any portion
of the offset amount or payment otherwise received is thereafter recovered from
the Lender that has exercised the right of offset, the purchase of
participations by that Lender shall be rescinded and the purchase price restored
without interest. If a Non-Funding Lender or Impacted Lender receives any such
payment as described in this Section 10.7, such Lender shall turn over such
payments to Agent in an amount that would satisfy the cash collateral
requirements set forth in Section 10.8(a). Notwithstanding anything in this
Section 10.7, amounts in accounts of the Canadian Borrowers shall not be used to
set off the Obligations of the U.S. Borrowers.



--------------------------------------------------------------------------------


10.8Advances; Payments; Availability of Lender’s Pro Rata Share; Return of
Payments; Non-Funding Lenders; Dissemination of Information; Actions in Concert.
(a)Advances; Payments.
(i)Lenders shall refund or participate in the Swing Line Loan in accordance with
clause (iii) of Section 2.1(b). If Swing Line Lender declines to make a Swing
Line Loan or if Swing Line Availability is zero, Agent shall notify Lenders,
promptly after receipt of a Notice of Revolving Credit Advance and in any event
prior to 1:00 p.m. (New York time) on the date such Notice of Revolving Credit
Advance is received, by fax, telephone or other similar form of transmission.
Each Lender shall make the amount of such Lender’s Pro Rata Share of such
Revolving Credit Advance available to Agent in same day funds by wire transfer
to Agent’s account as set forth in Annex B not later than 3:00 p.m. (New York
time) on the requested funding date, in the case of a Base Rate Loan, and not
later than 11:00 a.m. (New York time) on the requested funding date, in the case
of a LIBOR Loan. After receipt of such wire transfers (or, in Agent’s sole
discretion, before receipt of such wire transfers), subject to the terms hereof,
Agent shall make the requested Revolving Credit Advance to the applicable
Borrower designated by Borrower Representative in the Notice of Revolving Credit
Advance. All payments by each Lender shall be made without setoff, counterclaim
or deduction of any kind.
(ii)Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone (confirmed promptly thereafter in writing), fax, or similar form of
transmission, of the amount of such Lender’s Pro Rata Share of principal,
interest and Fees paid for the benefit of Lenders with respect to each
applicable Loan. Provided that each Lender has funded all payments or Advances
required to be made by it and has purchased all participations required to be
purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata Share of
principal, interest and Fees paid by Borrowers since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Agent shall be
entitled to set off the funding short-fall against any Non-Funding Lender’s Pro
Rata Share of all payments received from Borrowers and hold, in a non-interest
bearing account, all payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement as cash collateral for any
unfunded reimbursement obligations of such Non-Funding Lender until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated, and
upon such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. Any amounts owing by a Non-Funding
Lender to Agent which are not paid when due shall accrue interest at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans. Such payments shall be made by wire transfer to such Lender’s
account (as specified in writing by such Lender to Agent) not later than 2:00
p.m. (New York time) on the next Business Day following each Settlement Date.



--------------------------------------------------------------------------------


(b)Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
will make its Pro Rata Share of each Revolving Credit Advance available to Agent
on each funding date unless Agent has received prior written notice from such
Lender that it does not intend to make its Pro Rata Share of a Loan because all
or any of the conditions set forth in Section 3.2 have not been satisfied. If
such Pro Rata Share is not, in fact, paid to Agent by such Lender when due,
Agent will be entitled to recover such amount on demand from such Lender without
setoff, counterclaim or deduction of any kind. If any Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall repay such amount to Agent
within three (3) Business Days of such demand. Nothing in this Section 10.8(b)
or elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that Borrowers may have against any Lender as a result of any default by
such Lender hereunder. Unless Agent has received prior written notice from a
Lender that it does not intend to make its Pro Rata Share of each Loan available
to Agent because all or any of the conditions set forth in Section 3.2 have not
been satisfied to the extent that Agent advances funds to any Borrower on behalf
of any Lender and is not reimbursed therefor on the same Business Day as such
Advance is made, Agent shall be entitled to retain for its account all interest
accrued on such Advance until reimbursed by such Lender.
(c)Return of Payments.
(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.
(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Borrower or paid to any other Person pursuant
to any Insolvency Law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
(d)Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Advance, reimbursement of any Letter of Credit Obligation or any payment
required by it hereunder or to purchase any participation in any Swing Line Loan
to be made or purchased by it on the date specified therefor shall not relieve
any other Lender (each such other Lender, an “Other Lender”) of its obligations
to make such Advance or purchase such participation on such date, but neither
any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance, purchase a participation or



--------------------------------------------------------------------------------


make any other payment required hereunder subject to the reallocation provisions
in Sections 2.2(b)(i) and 2.1(b)(iii). Notwithstanding anything set forth herein
to the contrary, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” (or
be, or have its Loans and Commitments, included in the determination of
“Requisite Lenders”, “Supermajority Lenders” or “Lenders directly affected”
hereunder) for any voting or consent rights under or with respect to any Loan
Document except with respect to any amendment, modification or consent described
in Section 12.2(c)(i)–(iv) that directly affects such Non-Funding Lender.
Moreover, for the purposes of determining Requisite Lenders and Supermajority
Lenders, the Loans and Commitments held by any Non-Funding Lender shall be
excluded from the total Loans and Commitments outstanding. At Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s reasonable consent and in Agent’s sole discretion
(but shall have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such Person, all of the Commitments of that Non-Funding Lender for an
amount equal to the principal balance of all Loans held by such Non-Funding
Lender and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement. In the event that a Non-Funding Lender does not execute an
Assignment Agreement pursuant to Section 11.1 within five (5) Business Days
after receipt by such Non-Funding Lender of notice of replacement pursuant to
this Section 10.8(d) and presentation to such Non-Funding Lender of an
Assignment Agreement evidencing an assignment pursuant to this Section 10.8(d),
Agent shall be entitled (but not obligated) to execute such an Assignment
Agreement on behalf of such Non-Funding Lender, and any such Assignment
Agreement so executed by the replacement Lender and Agent, shall be effective
for purposes of this Section 10.8(d) and Section 11.1.
(e)Dissemination of Information. Agent shall not be required to deliver to any
Lender originals or copies of any documents, instruments, notices,
communications or other information received by Agent from any Credit Party, any
Subsidiary, any Lender or any other Person under or in connection with this
Agreement or any other Loan Document except (i) as specifically provided for in
this Agreement or any other Loan Document, and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of Agent at the time of receipt of such request and then only in
accordance with such specific request.
10.9Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (other than exercising any rights of setoff) without
first obtaining the prior written consent of Agent and Requisite Lenders, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Notes shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders; provided, however,
that (i) each Lender shall be entitled to file a proof of claim in any
proceeding under any Insolvency Law to the extent that such Lender disagrees
with



--------------------------------------------------------------------------------


Agent’s composite proof of claim filed on behalf of all Lenders, (ii) each
Lender shall be entitled to vote its claim with respect to any plan of
reorganization in any proceeding under any Insolvency Law and, (iii) each Lender
shall be entitled to pursue its deficiency claim after liquidation of all or
substantially all of the Collateral and application of the proceeds therefrom.
10.10Procedures. Agent is hereby authorized by each Credit Party and each other
Person to whom any Obligations are owed to establish procedures (and to amend
such procedures from time to time) to facilitate administration and servicing of
the Loans and other matters incidental thereto. Without limiting the generality
of the foregoing, Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion on, E-Systems. The posting,
completion and/or submission by any Credit Party of any communication pursuant
to an E-System shall constitute a representation and warranty by the Credit
Parties that any representation, warranty, certification or other similar
statement required by the Loan Documents to be provided, given or made by a
Credit Party in connection with any such communication is true, correct and
complete in all material respects except as expressly noted in such
communication or otherwise on such E-System.
10.11Collateral Matters.
(a)Lenders hereby irrevocably authorize and direct Agent to release any Liens
upon any Collateral (and any such Liens shall be automatically released, without
any action by Agent or any other Person), (i) upon the Termination Date; (ii) in
respect of property of any Subsidiary being sold or disposed of or transferred
(including property owned by any Subsidiary being sold or disposed of or
transferred) if the sale or Disposition or transfer is made in compliance with
this Agreement and the Loan Documents (or otherwise is not prohibited) (and
Agent may, in its discretion, request, and rely conclusively without further
inquiry on a certificate from the Borrower certifying as such prior to Agent
taking any action to evidence such release) or such sale or Disposition is
approved by the Requisite Lenders (or such greater number of Lenders as may be
required under Section 12.2); (iii) to the extent the applicable Collateral is
or becomes Excluded Property and/or Excluded Principal Property; (iv) to the
extent the applicable Collateral constitutes property leased to Credit Parties
under a lease which has expired or been terminated in a transaction permitted
under this Agreement; (v) to the extent the Credit Party owning such Collateral
is released from its Obligations hereunder (pursuant to Section 13.11 or
otherwise); or (vi) as required by the terms of the ABL Intercreditor Agreement.
Upon request by Agent or Parent Borrower at any time, Lenders will confirm in
writing Agent’s authority to release any Lien upon particular types or items of
Collateral pursuant to this Section 10.11. In addition, the Lenders hereby
authorize Agent, to subordinate any Lien granted to or held by Agent upon any
Collateral to any Lien on such asset permitted pursuant to paragraph (6)(C) of
the definition of Permitted Lien. In addition, the Guaranty of the Obligations
by, and the liens on the assets of, any Restricted Subsidiary which is
designated as an Unrestricted Subsidiary will automatically be terminated and
released at the time of such designation.



--------------------------------------------------------------------------------


(b)Promptly, and in any event not later than five (5) Business Days’ following
written request by Parent Borrower, Agent shall (and is hereby irrevocably
authorized and directed by Lenders to) execute such documents as may be
necessary to evidence the release (or subordination) of its Liens upon such
Collateral as contemplated by Section 10.11(a); provided, however, that (i)
Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Credit Parties in respect of) all interests retained by
Credit Parties, including the proceeds of any sale, all of which shall continue
to constitute part of the Collateral to the extent contemplated by the
Collateral Documents. Co-Collateral Agent shall act in concert with Agent in
matters delegated to the both of them under this Agreement; however, in the
event of any disagreement or dispute between Agent and Co-Collateral Agent in
any such matter, the determination or decision of Agent shall, in all cases,
control.
10.12Additional Agents. None of the Lenders or other entities identified on the
facing page of this Agreement as a “syndication agent”, “arranger” or
“bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement or any other Loan Document other than those
applicable to all Lenders as such. No Agent, Lender, “syndication agent”,
“arranger” or “bookrunner” has any fiduciary relationship with or duty to any
Credit Party arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between Agent and Lenders, on one
hand, and the Credit Parties, on the other hand, in connection herewith or with
such other Loan Documents is solely that of debtor and creditor. Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any other Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other entities so identified in deciding to enter into this Agreement or any
other Loan Document or in taking or not taking action hereunder or thereunder.
If necessary or appropriate Agent may appoint a Person to serve as separate
collateral agent under any Loan Document. Each right and remedy intended to be
available to Agent under the Loan Document shall also be vested in Agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If such Person appointed by Agent shall
die, dissolve, become incapable of acting, resign or be removed, then all the
rights and remedies of Agent, to the extent permitted by applicable law, shall
vest in and be exercised by Agent until appointment of a new agent.
10.13Distribution of Materials to Lenders and L/C Issuers.
(a)Borrowers acknowledge and agree that the Loan Documents and all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, Borrowers hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available
to, the Lenders and L/C Issuers by posting such Borrower Materials on an
E-System (the “Borrower Workspace”). Borrowers authorize Agent to download
copies of its logos from its website and post copies thereof on the Borrower
Workspace. Borrowers hereby acknowledge that certain of the



--------------------------------------------------------------------------------


Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
MNPI) (each, a “Public Lender”). Borrowers hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” Borrowers shall
be deemed to have authorized Agent and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive, confidential and proprietary) with respect to
Borrowers, their Subsidiaries or their securities for purposes of United States
federal and state securities laws, (iii) all the Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Borrower
Workspace designated “Public Investor”, and (iv) Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Borrower Workspace not designated “Public
Investor.”
(b)Each Lender and L/C Issuer represents, warrants, acknowledges and agrees that
(i) the Borrower Materials may contain MNPI concerning Borrowers, their
Affiliates or their securities, (ii) it has developed compliance policies and
procedures regarding the handling and use of MNPI, and (iii) it shall use all
such Borrower Materials in accordance with Section 12.8 and any applicable laws
and regulations, including federal and state securities laws and regulations.
(c)If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning Borrowers, their Affiliates or their securities, such Lender or L/C
Issuer acknowledges that, notwithstanding such election, Agent and/or Borrowers
will, from time to time, make available syndicate-information (which may contain
MNPI) as required by the terms of, or in the course of administering the credit
facilities, including this Agreement and the other Loan Documents, to the credit
contact(s) identified for receipt of such information on the Lender’s or L/C
Issuer’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s or L/C Issuer’s compliance policies and Contractual Obligations and
applicable law, including federal and state securities laws; provided that if
such contact is not so identified in such questionnaire, the relevant Lender or
L/C Issuer hereby agrees to promptly (and in any event within one (1) Business
Day) provide such a contact to Agent and Borrower Representative upon oral or
written request therefor by Agent or Borrower Representative. Notwithstanding
such Lender’s or L/C Issuer’s election to abstain from receiving MNPI, such
Lender or L/C Issuer acknowledges that if such Lender or L/C Issuer chooses to
communicate with Agent, it assumes the risk of receiving MNPI concerning
Borrowers, their Affiliates or their securities.
10.14Agent. Notwithstanding anything to the contrary set forth in this
Agreement, all determinations of Agent under the Loan Documents shall be made by
Agent.



--------------------------------------------------------------------------------


10.15Intercreditor Agreement. The Lenders and the other Secured Parties hereby
irrevocably authorize and instruct Agent to, without any further consent of any
Lender or any other Secured Party, amend, extend, supplement, restate, replace,
waive or otherwise modify the ABL Intercreditor Agreement, provided that (i) the
consent of the Co-Collateral Agents shall be required in connection with any
amendment, extension, supplement, restatement, replacement, waiver or
modification, other than any amendment, extension, supplement, restatement,
replacement, waiver or modification of the type described in clause (i) or (ii)
of Section 12.2 (g) and (ii) no such amendment, extension, supplement,
restatement, replacement, waiver or modification (other than any such amendment,
extension, supplement, restatement, replacement, waiver or modification of the
type described in clause (i) or (ii) of Section 12.2(g)) shall modify the terms
of the ABL Intercreditor Agreement in any manner that is adverse to the Secured
Parties in any material respect. The Lenders and the other Secured Parties
irrevocably agree that (x) Agent may rely exclusively on a certificate of an
Officer of Parent Borrower as to whether the Liens governed by the ABL
Intercreditor Agreement and the priority of such Liens as contemplated thereby
are not prohibited and (y) the ABL Intercreditor Agreement entered into by Agent
shall be binding on the Secured Parties, and each Lender and the other Secured
Parties hereby agrees that it will take no actions contrary to the provisions
of, if entered into and if applicable, the ABL Intercreditor Agreement. The
foregoing provisions are intended as an inducement to any provider of any
Indebtedness not prohibited by Section 7.1 hereof to extend credit to the Credit
Parties and such persons are intended third-party beneficiaries of such
provisions.
10.16Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of Agent and not, for the avoidance of doubt, to or for the
benefit of Borrowers or any other Credit Party, that at least one of the
following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,



--------------------------------------------------------------------------------


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the Letters
of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Letters of Credit,
the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, Agent and
not, for the avoidance of doubt, to or for the benefit of Borrowers or any other
Credit Party, that Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Advances, the Letters of Credit, the Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by Agent under this Agreement, any Loan Document or any documents related
hereto or thereto).
11. ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS
11.1Assignment and Participations.
(a)Subject to the terms of this Section 11.1, any Lender may make an assignment,
or sell participations in, at any time or times, the Loan Documents, Loans,
Letter of Credit Obligations and any Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder, to an Eligible Assignee. Any assignment by a Lender
shall be subject to the following conditions:
(i)Assignment Agreement. Any assignment by a Lender shall require (A) the
execution of an assignment agreement (the “Assignment Agreement”) substantially
in the form attached hereto as Exhibit 11.1(a) or otherwise in form and
substance reasonably satisfactory to and acknowledged by Agent and (B) the
payment of a processing and recordation fee of $3,500 by the assignor or
assignee to Agent (unless such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund). Agent, acting as Borrowers’ agent, shall maintain
at one of its offices listed in Section 12.10 (as may be updated from time to
time pursuant to Section 12.10), a copy of each Assignment Agreement delivered
to it and a



--------------------------------------------------------------------------------


register for the recordation of the names and addresses of the Lenders, and the
Commitments of each Lender pursuant to the terms hereof from time to time (the
“Register”). Agent shall accept and record into the Register each Assignment
Agreement that it receives which is executed and delivered in accordance with
the terms of this Agreement. The entries in the Register shall be conclusive,
absent manifest error, and Borrowers, Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrowers and
the Lenders, at any reasonable time and from time to time upon reasonable prior
notice.
(ii)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)in any case not described in Section 11.1(a)(ii)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment Agreement with respect to
such assignment is delivered to Agent or, if “Effective Date” is specified in
the Assignment Agreement, as of the Effective Date) shall not be less than
$5,000,000, and in increments of $1,000,000, unless each of (1) Agent and (2) so
long as no Event of Default under Sections 9.1(a), (j) or (k) has occurred and
is continuing, Borrowers, otherwise consent (each such consent not to be
unreasonably withheld or delayed, and Borrowers shall be deemed to have
consented to such assignment unless Borrower Representative shall have objected
thereto by written notice to Agent within ten (10) Business Days after having
received such Assignment Agreement).
(iii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this Section 11.1(a)(iii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
tranches on a non-pro rata basis (if any).
(iv)Required Consents. No consent shall be required for any assignment except to
the extent required by Section 11.1(a)(ii)(B) and, in addition:
(A)the consent of Borrowers for any assignment (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (x) an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund or (z) such assignment is to or by MSSF in connection with the initial
syndication of the Loans and Commitments; provided that Borrowers shall be
deemed to have consented to any such



--------------------------------------------------------------------------------


assignment unless it shall object thereto by written notice to Agent within ten
(10) Business Days after having received written notice thereof;
(B)the consent of Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for assignments in respect of any
Revolving Loan or Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;
(C)the consent of each L/C Issuer (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment in
respect of the Swing Line Loans.
(b)In the case of an assignment by a Lender under this Section 11.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned. Notwithstanding the foregoing provisions of this Section
11.1, (i) any Lender may at any time pledge the Obligations held by it and such
Lender’s rights under this Agreement and the other Loan Documents to a Federal
Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document and (ii) no assignment shall be made to any Credit Party, any
Subsidiary of a Credit Party or any Affiliate of a Credit Party.
(c)A Lender may at any time, without consent of or notice to any Borrower or
Agent, sell participations to any Person (other than a natural person or Parent
Borrower, any Subsidiary or any Affiliate thereof, or any Disqualified
Institution (to the extent that the list of Disqualified Institutions have been
made available to all Lenders)) in all or a portion of such Lender’s rights
and/or obligations under this Agreement; provided that any participation by a
Lender of all or any part of its Commitments shall be made with the
understanding that all amounts payable by Borrowers hereunder shall be
determined as if that Lender had not sold such participation, and that the
holder of any such participation shall not be entitled to



--------------------------------------------------------------------------------


require such Lender to take or omit to take any action hereunder except actions
directly affecting (i) any reduction in the principal amount of, or interest
rate or Fees payable with respect to, the Loans participated; (ii) any extension
of the final maturity date thereof; and (iii) any release of all or
substantially all of the Collateral or the value of the Guarantees (other than
in accordance with the terms of this Agreement, the Collateral Documents or the
other Loan Documents). Solely for purposes of Sections 2.11, 2.13 and 2.14 each
Borrower acknowledges and agrees that a participation shall give rise to an
obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”; provided, that, such participant (A) shall not be
entitled to receive any greater payment under Sections 2.13 and 2.14 than the
applicable Lender from whom it received its participation would have been
entitled to receive with respect to the participation sold to such participant
and (B) complies with the provisions of Sections 2.13(d), 2.14(d) and 2.14(g) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrowers, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register. Except as set forth in this paragraph, no
Borrower or Credit Party shall have any obligation or duty to any participant
and shall continue to deal solely and directly with the Lender selling the
participation. Neither Agent nor any Lender (other than the Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.
Notwithstanding anything to the contrary contained in the Loan Documents, no
Lender may assign or sell a participation to any Person that is not an Eligible
Assignee and participations shall not require Borrowers’ or Agent’s prior
written consent.
(d)Except as expressly provided in this Section 11.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.
(e)Any Lender may furnish information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from



--------------------------------------------------------------------------------


assignees or participants confidentiality covenants substantially equivalent to
those contained in Section 12.8.
(f)No Lender shall assign or sell participations in any portion of its Loans or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 2.14(a), increased
costs under Section 2.14(b), an inability to fund LIBOR Loans under Section
2.14(c), or withholding taxes in accordance with Section 2.13(a).
(g)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrowers
and Agent assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by Borrowers and Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guaranty or credit or
liquidity enhancement to such SPC. This Section 11.1(g) may not be amended
without the prior written consent of each Granting Lender, all or any of whose
Loans are being funded by an SPC at the time of such amendment. For the
avoidance of doubt, the Granting Lender shall for all purposes, including,
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.
11.2Successors and Assigns. This Agreement and the other Loan Documents is
binding on and inures to the benefit of each Credit Party, Agent, Co-Collateral
Agent, Lender and their respective successors and assigns (including, in the
case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and all of the Lenders; provided that
Agent and the Lenders shall be deemed to have consented to any assignment,
transfer, hypothecation or conveyance of rights, benefits, obligations or duties
to any successor of a Credit Party as a result of the consummation of a merger,
consolidation, amalgamation or other fundamental change or



--------------------------------------------------------------------------------


transaction permitted under Section 7. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and all of the Lenders shall be void. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of each Credit Party, Agent, Co-Collateral Agent and Lenders
with respect to the transactions contemplated hereby and no Person shall be a
third party beneficiary of any of the terms and provisions of this Agreement or
any of the other Loan Documents (other than the Indemnified Persons).
11.3Certain Prohibitions. No assignment or participation may be made to any
Borrower, any Affiliate of any Borrower, Non-Funding Lender or a natural person.
12. MISCELLANEOUS
12.1Complete Agreement; Modification of Agreement. This Agreement shall become
effective when it shall have been executed by Borrowers, the other Credit
Parties signatory hereto, the Lenders, the L/C Issuers, Agent and Co-Collateral
Agent. Thereafter, it shall be binding upon and inure to the benefit of, but
only to the benefit of, Borrowers, the other Credit Parties party hereto, Agent,
Co-Collateral Agents, the Swing Line Lender, each L/C Issuer and each Lender,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document, none of any Borrower, any other Credit Party, any Lender,
any L/C Issuer or Agent shall have the right to assign any rights or obligations
hereunder or any interest herein. The Loan Documents constitute the complete
agreement between the parties with respect to the subject matter thereof and may
not be modified, altered or amended except as set forth in Section 12.2. Any
letter of interest, commitment letter, fee letter or confidentiality agreement,
if any, between any Credit Party and any Agent or any Lender or any of their
respective Affiliates, predating this Agreement and relating to a financing of
substantially similar form, purpose or effect shall be superseded by this
Agreement.
12.2Amendments and Waivers.
(a)Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Borrowers and by Requisite Lenders, Supermajority Lenders or all
directly and adversely affected Lenders as provided in Section 12.2(c). Except
as set forth in clauses (b) and (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders.
(b)No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that waives compliance with the conditions
precedent set forth in Section 3.1 or Section 3.2 to the making of any Loan or
the incurrence of any Letter of Credit Obligations shall be effective unless the
same shall be in writing and signed by Requisite Lenders and Borrowers.
Notwithstanding the immediately preceding sentence, no amendment or modification
with respect to any provision of this Agreement that either (i) increases the
advance rates with respect to the Borrowing Base above those in



--------------------------------------------------------------------------------


existence on the Amendment No. 3 Effective Date or (ii) amends or modifies the
definition of the Borrowing Base or any defined term used therein (to the extent
such amendment or modification would have the effect of making more credit
available) shall be effective unless the same shall be in writing and signed by
Agent, Supermajority Lenders and Borrowers (except, for the avoidance of doubt,
any Incremental Revolving Loan Amendment effectuated in order to implement
Permitted Incremental FILO Loans which comply in all respects with the Permitted
FILO Tranche Conditions, or any amendment or modification with respect to any
provision of any such Incremental Revolving Loan Amendment, may be effected with
the consent of Agent, Co-Collateral Agents and each Incremental Lender providing
such Incremental Revolving Loans, but without the consent of any other Lender,
so long as the amendments or modifications set forth in such Incremental
Revolving Loan Amendment comply with the requirements set forth in, and are
limited to amendments or modifications of the type described in, Section 2.16).
Notwithstanding anything contained in this Agreement to the contrary, no waiver
or consent with respect to any Default or any Event of Default shall be
effective for purposes of the conditions precedent to the making of Loans or the
incurrence of Letter of Credit Obligations set forth in Section 3.2 unless the
same shall be in writing and signed by Agent and Requisite Lenders.
(c)No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender and L/C Issuer directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed only to affect those Lenders whose Commitments are increased); (ii)
reduce the principal of, rate of interest on, composition of interest on (i.e.,
cash pay or payment-in-kind) or Fees payable with respect to any Loan or Letter
of Credit Obligations of any affected Lender (provided, however, in each case,
the waiver of any Default or Event of Default or the implementation or
revocation of Default Rate interest shall not constitute a reduction in the rate
of interest or any Fee); (iii) extend the final maturity date of the principal
amount of any Loan of any Lender; (iv) waive, forgive, defer, extend or postpone
any payment of interest or Fees or other Obligations as to any affected Lender
(provided, however, in each case, the waiver of any Default or Event of Default
or the implementation or revocation of Default Rate interest shall not
constitute a reduction in the rate of interest or any Fee); (v) release all or
substantially all of the Guaranties or, except as otherwise permitted herein or
in the other Loan Documents, release (or, except as contemplated by the ABL
Intercreditor Agreement, subordinate the Lien of Agent in), or permit any Credit
Party to sell or otherwise dispose of all or substantially all of the Collateral
(which action shall be deemed to directly affect all Lenders and all L/C
Issuers); (vi) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that shall be required for Lenders or any
of them to take any action hereunder; (vii) amend or waive this Section 12.2 or
the definitions of the term “Requisite Lenders” or “Supermajority Lenders”;
(viii) amend the allocation and waterfalls in Section 2.9 (except, for the
avoidance of doubt, that any Incremental Revolving Loan Amendment effectuated in
connection with implementing Permitted Incremental FILO Loans may be effected
with the consent of Agent, Co-Collateral Agents and each Incremental Lender
providing such Permitted Incremental FILO Loans, but without the consent of any
other Lender) or (ix) amend the definition of Pro Rata Share or Section 10.7.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or



--------------------------------------------------------------------------------


L/C Issuer, under this Agreement or any other Loan Document, including any
increase in the L/C Sublimit or any release of any Guaranty requiring a writing
signed by all of the Lenders or release of any Collateral requiring a writing
signed by all Lenders, shall be effective unless in writing and signed by Agent
or L/C Issuer, as the case may be, in addition to Lenders required hereinabove
to take such action. Notwithstanding anything in this Section 12.2 to the
contrary, this Agreement and the other Loan Documents may be amended by Agent,
Co-Collateral Agents and each Credit Party party theretoto an Incremental
Revolving Loan Amendment in accordance with SectionsSection 2.16, to incorporate
the terms of any Incremental Revolving Loans (including any Permitted
Incremental FILO Loans) or increased Commitments and the related Loans
thereunder and to provide for non-pro rata borrowings and payments of any
amounts hereunder as between the Loans and any Incremental Revolving Loans, or
increased Commitments in connection therewith, or to establish any Commitments
with respect to Permitted Incremental FILO Loans as a separate “class” of Loans
hereunder, in each case with the consent of Agent, Co-Collateral Agents and each
Incremental Lender providing such Permitted Incremental FILO Loans pursuant to
such Incremental Revolving Loan Amendment, but without the consent of any other
Lender. Notwithstanding anything in this Section 12.2 to the contrary, Parent
Borrower and Agent may enter into a LIBOR Successor Amendment, and such
amendment shall be effective at the times and upon the terms described in
Section 2.15. Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document.
No amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note.
No notice to or demand on any Credit Party in any case shall entitle such Credit
Party or any other Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 12.2 shall be binding upon
each holder of the Obligations at the time outstanding and each future holder of
the Obligations. Any amendment, modification, waiver, consent, termination or
release of any Bank Product Documents or Secured Hedge Agreement may be effected
by the parties thereto without the consent of the Lenders.
(d)If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders or all directly and adversely
affected Lenders, the consent of Requisite Lenders is obtained, but the consent
of other Lenders whose consent is required is not obtained (any such Lender
whose consent is not obtained as described in this Section 12.2(d) being
referred to as a “Non-Consenting Lender”), then, with respect to this Section
12.2(d), so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent (but shall have no obligation) to purchase
from any such Non-Consenting Lenders, and any such Non-Consenting Lenders agree
that they shall, upon Agent’s request, sell and assign to Agent or such Person,
all of the Commitments of any such Non-Consenting Lenders for an amount equal to
the principal balance of all Loans held by such Non-Consenting Lenders and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed



--------------------------------------------------------------------------------


Assignment Agreement. In the event that a Non-Consenting Lender does not execute
an Assignment Agreement pursuant to Section 11.1 within five (5) Business Days
after receipt by such Non-Consenting Lender of notice of replacement pursuant to
this Section 12.2(d) and presentation to such Non-Consenting Lender of an
Assignment Agreement evidencing an assignment pursuant to this Section 12.2(d),
Borrower Representative shall be entitled (but not obligated) to execute such
Assignment Agreement on behalf of any such Non-Consenting Lender, and any such
Assignment Agreement so executed by Borrower Representative, the replacement
Lender and Agent, shall be effective for purposes of this Section 12.2(d) and
Section 11.1.
(e)Upon the Termination Date, Agent shall deliver to Borrowers termination
statements, security releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the Obligations.
(f)Notwithstanding anything to the contrary contained in this Section 12.2, in
the event that Borrowers request that this Agreement be modified or amended in a
manner that would require the unanimous consent of all of the Lenders and such
modification or amendment is agreed to by the Requisite Lenders, then with the
consent of Borrower Representative, Agent and the Requisite Lenders, Borrower
Representative, Agent and the Requisite Lenders shall be permitted to amend this
Agreement without the consent of the Non-Consenting Lenders to provide for (i)
the termination of the Commitment of each Non-Consenting Lender at the election
of Borrower Representative, Agent and the Requisite Lenders, (ii) simultaneously
with the Commitment termination provided for in the foregoing clause (i), the
addition to this Agreement of one or more other financial institutions (each of
which shall be acceptable to Agent), or an increase in the Commitment of one or
more of the Requisite Lenders (with the written consent thereof), so that the
total Commitment after giving effect to such amendment shall be in the same
amount as the total Commitment immediately before giving effect to such
amendment, so long as such new or increased Commitments are on the same terms
and provisions (including, without limitation, economic terms with respect to
interest rates, pricing, fees, maturity date, etc.) as the Commitment terminated
pursuant to the foregoing clause (i), (iii) if any Loans are outstanding at the
time of such amendment, the making of such additional Loans by such new
financial institutions or Requisite Lender(s), as the case may be, as may be
necessary to repay in full, at par, the outstanding Loans of the Non-Consenting
Lenders immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (i)-(iii).
(g)Notwithstanding the foregoing, no Lender’s consent is required to enter into
any amendment, extension, supplement, restatement, replacement, waiver or other
modification to the ABL Intercreditor Agreement (i) that is for the purpose of
adding the holders of Indebtedness permitted hereunder (or a Senior
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of the ABL Intercreditor Agreement (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor or subordination agreement as, in the good faith
determination of Agent, are required to effectuate the foregoing; provided that
such other changes are not



--------------------------------------------------------------------------------


adverse, in any material respect, to the interests of the Lenders), (ii) that is
expressly contemplated by the ABL Intercreditor Agreement or (iii) that is
otherwise permitted by Section 10.15 hereof; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of Agent
hereunder or under any other Loan Document without the prior written consent of
Agent, as applicable.
(h)Further, notwithstanding anything to the contrary contained in this Section
12.2, technical and conforming modifications to the Loan Documents may be made
with the consent of Parent Borrower and Agent (but without the consent of any
Lender) to the extent necessary to cure any ambiguity, omission, defect or
inconsistency; provided, that Agent shall notify the Lenders of any such
proposed modifications and no such modification shall become effective if the
Requisite Lenders have objected thereto within five (5) Business Days after the
delivery of such notice.
12.3Fees and Expenses. Parent Borrower shall reimburse (or shall cause to be
reimbursed): (i) Agent, Co-Collateral Agents and Lead Arrangers for all
reasonable documented fees, reasonable documented out-of-pocket costs and
expenses (including the reasonable documented fees and reasonable documented
out-of-pocket expenses of one firm of counsel); and (ii) Agent, Co-Collateral
Agents and Lead Arrangers (and, with respect to clauses (b), (c) and (d) below,
all Lenders and all L/C Issuers for all reasonable documented out-of-pocket
fees, costs and expenses, including the reasonable documented fees, reasonable
documented out-of-pocket costs and expenses of one firm of counsel for Agent,
Co-Collateral Agents, Lead Arrangers, L/C Issuers and Lenders, taken as a whole,
and a single local counsel in each relevant jurisdiction and in the case of an
actual or potential conflict of interest where Agent, any Co-Collateral Agent,
any Lead Arranger, any L/C Issuer or any Lender affected by such conflict
informs Agent of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Person), incurred in connection with
the negotiation, preparation and filing and/or recordation of the Loan
Documents, and incurred in connection with:
(a)any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or advice in connection with the
syndication and administration of the Loans made pursuant hereto or its rights
hereunder or thereunder;
(b)any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Co-Collateral Agent, any L/C Issuer, any Lender, any
Credit Party or any other Person and whether as a party, witness or otherwise)
in any way relating to the Collateral, any of the Loan Documents and the
transactions contemplated thereby or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof; in connection with a case commenced by or against any or all of the
Credit Parties or any other Person that may be obligated to Agent by virtue of
the Loan Documents; including any such litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the Loans during the pendency of one or more Events of Default; provided, that
no Person shall be entitled to reimbursement under this clause (b) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing



--------------------------------------------------------------------------------


results from such Person’s (or such Person’s Related Person’s) gross negligence,
bad faith, material breach or willful misconduct (in each case as determined by
a court of competent jurisdiction in a final and non-appealable judgment);
provided, further, that no Indemnified Person will be indemnified for any such
cost, expense or liability to the extent of any dispute solely among Indemnified
Persons other than claims against Agent, in such capacity in connection with
fulfilling any such roles;
(c)any attempt to enforce any remedies of Agent against any or all of the Credit
Parties or any other Person that may be obligated to Agent or any Lender by
virtue of any of the Loan Documents, including any such attempt to enforce any
such remedies in the course of any work-out or restructuring of the Obligations
during the pendency of one or more Events of Default;
(d)any workout or restructuring of the Obligations upon the occurrence and
during the continuance of one or more Events of Default; and
(e)efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) subject to the limitations contained herein verify, protect,
evaluate, assess, appraise, audit, collect, sell, liquidate or otherwise dispose
of any of the Collateral; including, as to each of clauses (a) through (d)
above, all reasonable and documented professionals fees, including, but not
limited to appraisers’, field examiners’ and attorneys’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all reasonable documented
out-of-pocket expenses, costs, charges and other fees incurred by such
professionals in connection with or relating to any of the events or actions
described in this Section 12.3. All amounts under this Section 12.3 shall be
payable no later than 20 days after written demand therefore (together with
reasonably detailed supporting documentation submitted to a Financial Officer of
Borrower Representative).
12.4No Waiver. Agent’s, any L/C Issuer’s or any Lender’s failure, at any time or
times, to require strict performance by the Credit Parties of any provision of
this Agreement or any other Loan Document shall not waive, affect or diminish
any right of Agent, such L/C Issuer or such Lender thereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver of an
Event of Default shall not suspend, waive or affect any other Event of Default
whether the same is prior or subsequent thereto and whether the same or of a
different type. Subject to the provisions of Section 12.2, none of the
undertakings, agreements, warranties, covenants and representations of any
Credit Party contained in this Agreement or any of the other Loan Documents and
no Default or Event of Default by any Credit Party shall be deemed to have been
suspended or waived by Agent or any Lender, unless such waiver or suspension is
by an instrument in writing signed by an officer of or other authorized employee
of Agent and the applicable Requisite Lenders, and directed to Borrowers
specifying such suspension or waiver.
12.5Remedies. Agent’s, Co-Collateral Agents’, L/C Issuers’ and Lenders’ rights
and remedies under this Agreement shall be cumulative and nonexclusive of any
other rights and



--------------------------------------------------------------------------------


remedies that Agent, any Co-Collateral Agent, any L/C Issuer or any Lender may
have under any other agreement, including the other Loan Documents, by operation
of law or otherwise. Recourse to the Collateral shall not be required.
12.6Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.
12.7Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.
12.8Confidentiality. Each Lender, each L/C Issuer Agent and each Co-Collateral
Agent agrees to maintain, the confidentiality of information obtained by it
pursuant to any Loan Document and designated in writing by any Credit Party as
confidential or disclosed under circumstances where it is reasonable to assume
that such information is confidential (the “Information”), except that such
Information may be disclosed by any Lender, any L/C Issuer, Agent (i) with
Borrower Representative’s consent, (ii) to Related Persons of such Lender, L/C
Issuer or Agent or any Co-Collateral Agent, as the case may be, that are advised
of the confidential nature of such Information and are instructed to keep such
Information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 12.8 or (B) available to such
Lender, L/C Issuer, Co-Collateral Agent or Agent or any of their Related
Persons, as the case may be, from a source (other than any Credit Party) not
known by them to be subject to disclosure restrictions, (iv) to the extent
disclosure is required by applicable law or other legal process or requested or
demanded by any Governmental Authority, including any governmental bank
regulatory authority (in which case Agent shall notify Borrower Representative,
to the extent not prohibited by law or legal process; provided that no notice
shall be required in the case of disclosure to bank regulatory authorities
having jurisdiction over Agent, any Co-Collateral Agent, any Lender or any L/C
Issuer), (v) to the extent necessary or customary for inclusion in league table
measurements, (vi) (A) to the National Association of Insurance Commissioners or
any similar organization, any examiner or any nationally recognized rating
agency or (B) otherwise to the extent consisting of general portfolio
information that does not identify Credit Parties, (vii) to current or
prospective assignees or participants, direct or contractual counterparties to
any Swap Contracts and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this Section
12.8 (and such Person may disclose information to their respective Related
Persons in accordance with clause (ii) above), (viii) to any other party hereto,
(ix) in connection with the exercise or enforcement of any right or remedy under
any Loan Document, in connection with any litigation or other proceeding to
which such Lender, L/C Issuer, Co-Collateral Agent or Agent or any of their



--------------------------------------------------------------------------------


Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer, Co-Collateral Agent or Agent or any of their
Related Persons, (x) to the National Association of Insurance Commissioners,
CUSIP Service Bureau or any similar organization, regulatory authority, examiner
or nationally recognized ratings agency and (xi) to any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to
Borrowers and their obligations, this Agreement or payments hereunder, in each
case to the extent such Persons agree to be bound by provisions substantially
similar to the provisions of this Section 12.8. In the event of any conflict
between the terms of this Section 12.8 and those of any Loan Document, the terms
of this Section 12.8 shall govern.
Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that (i)
any obligations of confidentiality contained herein and therein do not apply and
have not applied to the federal tax treatment and federal tax structure of the
Loans (the “Tax Structure”) (and any related transactions or arrangements) from
the commencement of discussions between the parties, and (ii) each party (and
each of its employees, representatives or other agents) may disclose to any and
all persons, without limitation of any kind, the Tax Structure and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to the Tax Structure. The preceding sentence is intended to cause
the Tax Structure to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
IRC, and shall be construed in a manner consistent with such purpose. Each party
hereto acknowledges that it has no proprietary or exclusive rights to the Tax
Structure.
12.9GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES. EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS RELATED TO THIS AGREEMENT OR TO ANY
MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
NEW YORK COUNTY; PROVIDED, FURTHER, THAT NOTHING IN THIS



--------------------------------------------------------------------------------


AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE
ADDRESS SET FORTH IN SECTION 12.10 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR FIVE
(5) BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE
PREPAID.
12.10Notices.
(a)Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in this Section 12.10 (or to such other address as may be hereafter
notified by the respective parties hereto), or (B) the party to be notified at
its address specified on the signature page of this Agreement or any applicable
Assignment Agreement, (ii) to the extent given by a Credit Party posted to any
E-System set up by or at the direction of Agent in an appropriate location or
(iii) addressed to such other address as shall be notified in writing (A) in the
case of Borrower Representative, Agent and Swing Line Lender, to the other
parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent. Transmission by electronic mail (including E-Fax, even
if transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System. Notice
addresses as of the Amendment No. 3 Effective Date shall be as set forth below:
(i)If to Agent and MSSF as Co-Collateral Agent, at
Morgan Stanley Senior Funding, Inc.
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, Maryland 21231



--------------------------------------------------------------------------------


Telephone No.: (917) 260-0588
Email for Borrowers: agency.borrowers@morganstanley.com
Email for Lenders: msagency@morganstanley.com
For all E-System postings: borrower.documents@morganstanley.com


with copies to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Kenneth Steinberg
Fax No.: (212) 450-5736
Telephone No.: (212) 450-4566


(ii)If to JPMorgan Chase Bank, N.A., as Co-Collateral Agent, at
JPMorgan Chase Bank, N.A.
3424 Peachtree Road NE, Suite 2300
Atlanta, Georgia 30326‎
Attention: Credit Risk Manager – XPO Logistics
Telephone No.: 404-926-2784
Email: lia.cornejo@jpmorgan.com


with copies to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Kenneth Steinberg
Fax No.: (212) 450-5736
Telephone No.: (212) 450-4566


(iii)If to any Borrower, to Borrower Representative, at
XPO Logistics, Inc.
Five American Lane
Greenwich, Connecticut 06831
Attn: Karlis P. Kirsis
Fax: (203) 629-7073
Telephone No.: (203) 489-1598
Email: Karlis.Kirsis@xpo.com





--------------------------------------------------------------------------------


with a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019


Attention: Gregory E. Pessin
Fax: (212) 403-2359
Telephone No: (212) 403-1359


Attention: John R. Sobolewski
Fax: (212) 403-2340
Telephone No: (212) 403-1340


(iv)If to any L/C Issuer: See Annex D
(b)Effectiveness.
(i)All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, five (5) Business Days after deposit in the mail, (iv) if
delivered by facsimile or electronic mail (other than to post to an E-System
pursuant to clause (a) above) upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System, on the later of
the date of such posting in an appropriate location and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System. Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower Representative or Agent)
designated in Section 12.10 to receive copies shall in no way adversely affect
the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication. The giving of any notice required hereunder
may be waived in writing by the party entitled to receive such notice.
(ii)The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete in all material respects (to the extent required under the
Loan Documents) except as expressly noted in such communication or E-System.



--------------------------------------------------------------------------------


(c)Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its lending
office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.
12.11Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
12.12Counterparts. This Agreement may be executed in any number of separate
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
12.13WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO KNOWINGLY WAIVE ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS, L/C ISSUERS AND ANY CREDIT
PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
12.14Press Releases and Related Matters. Each Credit Party consents to the
publication by Agent or any Lender of customary advertising material relating to
the financing transactions contemplated by this Agreement using Borrower’s name,
product photographs, logo or trademark. Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.
12.15Reinstatement. This Agreement shall remain in full force and effect should
any petition be filed by or against Borrowers for liquidation or reorganization,
should Borrowers become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver, interim receiver, receiver and
manager or trustee be appointed for all or any significant part of Borrowers’
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any



--------------------------------------------------------------------------------


obligee of the Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.
12.16Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 12.9 and 12.13, with its counsel.
12.17No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
12.18Patriot Act Notice. Each Lender and Agent (for itself and not on behalf of
any Lender) hereby notifies the Credit Parties that pursuant to the requirements
of the Patriot Act, such Lender and Agent may be required to obtain, verify and
record information that identifies the Credit Parties, which information
includes the name and address of the Credit Parties and other information that
will allow such Lender and Agent, as the case may be, to identify the Credit
Parties in accordance with the Patriot Act.
12.19Currency Equivalency Generally; Change of Currency.
(a)For the purposes of making valuations or computations under this Agreement
(but not for purposes of the preparation of any financial statements delivered
pursuant hereto), and in particular, without limitation, for purposes of
valuations or computations under Sections 2.1, 2.2, 2.3, 4, 6, 7 and 9, unless
expressly provided otherwise, where a reference is made to a dollar amount the
amount is to be considered as the amount in Dollars and, therefore, each other
currency shall be converted into the Dollar Equivalent thereof.
(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as Agent may from time to time specify with Parent Borrower’s
consent to appropriately reflect a change in currency of any country and any
relevant market conventions or practices relating to such change in currency.
12.20Judgment Currency.
(a)If, for the purpose of obtaining or enforcing judgment against any Credit
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 12.20
referred to as the “Judgment Currency”) an amount due under any Loan Document in
Dollars (the “Obligation Currency”), the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding (i) the date of
actual payment of the amount due, in the case of



--------------------------------------------------------------------------------


any proceeding in the courts of any jurisdiction that will give effect to such
conversion being made on such earlier date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 12.20 being hereinafter in this Section 12.20 referred to as the
“Judgment Conversion Date”).
(b)If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 12.20(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Credit Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from a
Credit Party under this Section 12.20(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.
(c)The term “rate of exchange” in this Section 12.20 means the rate of exchange
at which Agent would, on the relevant date at or about 1:00 p.m. (New York
time), be prepared to sell the Obligation Currency against the Judgment
Currency.
12.21Electronic Transmissions.
(a)Authorization. Subject to the provisions of Section 12.10(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Borrower and each Lender party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the use of Electronic Transmissions.
(b)Signatures. Subject to the provisions of Section 12.10(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C)(i) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any Code, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
applicable law governing such subject matter, (ii) each such posting that is not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and shall be deemed signed, by attaching to, or logically
associating with such posting, an E-Signature, upon which Agent, each
Co-Collateral Agent, each Lender and each



--------------------------------------------------------------------------------


Credit Party may rely and assume the authenticity thereof, (iii) each such
posting containing a signature, a reproduction of a signature or an E-Signature
shall, for all intents and purposes, have the same effect and weight as a signed
paper original and (iv) each party hereto or beneficiary hereto agrees not to
contest the validity or enforceability of any posting on any E-System or
E-Signature on any such posting under the provisions of any applicable law
requiring certain documents to be in writing or signed; provided, however, that
nothing herein shall limit such party’s or beneficiary’s right to contest
whether any posting to any E-System or E-Signature has been altered after
transmission.
(c)Separate Agreements. All uses of an E-System shall be governed by and subject
to, in addition to Section 12.10 and this Section 12.21, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.
(d)LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each Borrower, each other Credit Party executing this Agreement and
each Lender agrees that Agent has no responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.
12.22Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
12.23No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Credit Parties, the Lenders, the L/C
Issuers, Agent, Co-Collateral Agents, Lead Arrangers, for the purposes of
Section 2.11, the Indemnified Persons and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. Neither Agent nor any Lender nor
any Credit Party (except as otherwise specifically provided under the Loan
Documents) shall have any obligation to any Person not a party to this Agreement
or the other Loan Documents.



--------------------------------------------------------------------------------


12.24Relationships between Lenders and Credit Parties. Borrowers acknowledge and
agree that the Lenders are acting solely in the capacity of an arm’s length
contractual counterparty to Borrowers with respect to the Loans and other
financial accommodations contemplated hereby and not as a financial advisor or a
fiduciary to, or an agent of, Borrowers or any other Person. Additionally, no
Lender is advising Borrowers or any other Person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. Borrowers
shall consult with their own advisors concerning such matters and shall be
responsible for making their own independent investigation and appraisal of the
transactions contemplated hereby, and the Lenders shall have no responsibility
or liability to Borrowers with respect thereto. Any review by the Lenders of
Borrowers, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Lenders and
shall not be on behalf of Borrowers. Each Lender may have economic interests
that conflict with those of the Credit Parties, their stockholders and/or their
affiliates.
12.25ABL Intercreditor Agreement. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document: (a) the Liens granted to Agent for
the benefit of the Secured Parties pursuant to the Loan Documents and the
exercise of any right related to any U.S. Collateral shall be subject, in each
case, to the terms of the ABL Intercreditor Agreement, (b) in the event of any
conflict between the express terms and provisions of this Agreement or any other
Loan Document, on the one hand, and of the ABL Intercreditor Agreement, on the
other hand, the terms and provisions of the ABL Intercreditor Agreement shall
control, and (c) each Lender (and, by its acceptance of the benefits of any
Collateral Document, each other Secured Party) hereunder (i) acknowledges that
it has received a copy of the ABL Intercreditor Agreement, (ii) agrees that it
will be bound by and take no actions contrary to the provisions of the ABL
Intercreditor Agreement and (iii) authorizes and instructs Agent and, where
applicable, each Co-Collateral Agent, to execute the ABL Intercreditor Agreement
on behalf of such Secured Party and to enter into such amendments thereto as
contemplated by Section 12.2(g) hereof.
13. GUARANTY
13.1Guaranty.
(a)Each U.S. Credit Party hereby agrees that such U.S. Credit Party is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent, Lenders, Hedge Banks and their respective successors and assigns, the
full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to Agent
and Secured Parties by each other Credit Party. Each Canadian Credit Party
hereby agrees that such Credit Party is jointly and severally liable for, and
hereby absolutely and unconditionally guarantees to Agent and Lenders and their
respective successors and assigns, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Obligations owed or hereafter owing to Agent and Secured Parties by each other
Canadian Credit Party. Each Credit Party agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and performance and not of
collection, that its obligations under this Section 13



--------------------------------------------------------------------------------


shall not be discharged until the Termination Date, and that its obligations
under this Section 13 shall be absolute and unconditional, irrespective of, and
unaffected by,
(i)the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Loan Document or Secured Hedge
Agreement or any other agreement, document or instrument to which any Credit
Party is or may become a party;
(ii)the absence of any action to enforce this Agreement (including this Section
13) or any other Loan Document or Secured Hedge Agreement or the waiver or
consent by Agent and Lenders or Hedge Banks, as applicable, with respect to any
of the provisions thereof;
(iii)the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders or Hedge Banks in respect thereof (including the
release of any such security);
(iv)the insolvency of any Credit Party;
(v)any amendment, alteration, novation or variation in any manner and to any
extent (and irrespective of the effect of the same on any Guarantor) of any of
the Obligations, any liabilities and obligations of any surety, and any security
of any one or more of the Secured Parties’ arrangements with the Credit Parties
or any other Person; or
(vi)any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.
Each Credit Party shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guarantied hereunder.
(b)Each Credit Party expressly represents and acknowledges that it is part of a
common enterprise with the other Credit Parties and that any financial
accommodations by Lenders, Hedge Banks or any of them, to any other Credit Party
hereunder and under the other Loan Documents or Secured Hedge Agreements are and
will be of direct and indirect interest, benefit and advantage to all Credit
Parties.
13.2Waivers by Credit Parties. Each Credit Party expressly waives, to the extent
permitted by law, all rights it may have now or in the future under any statute,
or at common law, or at law or in equity, or otherwise, to compel Agent or any
other Secured Party to marshal assets or to proceed in respect of the
Obligations guarantied hereunder against any other Credit Party, any other party
or against any security for the payment and performance of the Obligations
before proceeding against, or as a condition to proceeding against, such Credit
Party. It is agreed among each Credit Party, Agent, Co-Collateral Agent, L/C
Issuers, Lenders and other Secured Parties that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for the provisions of this Section 13 and such waivers,
Agent, Co-Collateral Agent, L/C Issuers, Lenders and other Secured Parties would



--------------------------------------------------------------------------------


decline to enter into this Agreement. Each Credit Party expressly waives
diligence, presentment and demand (whether for non-payment or protest or of
acceptance, maturity, extension of time, change in nature or form of the
Obligations, acceptance of further security, release of further security,
composition or agreement arrived at as to the amount of, or the terms of, the
Obligations, notice of adverse change in any Credit Party’s financial condition
or any other fact which might increase the risk to another Credit Party).
13.3Benefit of Guaranty; Stay of Acceleration. Each Credit Party agrees that the
provisions of this Section 13 are for the benefit of the Secured Parties and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Credit Party and Agent or
any other Secured Party, the obligations of such other Credit Party under the
Loan Documents or Secured Hedge Agreements.
13.4Subordination of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 13.7, each Credit Party hereby expressly and irrevocably subordinates to
payment of the Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Termination Date. Each Credit Party acknowledges and agrees
that this subordination is intended to benefit Agent and the other Secured
Parties and shall not limit or otherwise affect such Credit Party’s liability
hereunder or the enforceability of this Section 13, and that Agent, the other
Secured Parties and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this Section
13.4.
13.5Election of Remedies. If Agent or any other Secured Party may, under
applicable law, proceed to realize its benefits under any of the Loan Documents
giving Agent or such other Secured Party a Lien upon any Collateral, whether
owned by any Credit Party or by any other Person, either by judicial foreclosure
or by non-judicial sale or enforcement, Agent or any other Secured Party may, at
its sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 13. If, in the
exercise of any of its rights and remedies, Agent or any other Secured Party
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against any Credit Party or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Credit Party hereby consents to such action by Agent or such other Secured
Party and waives any claim based upon such action, even if such action by Agent
or such other Secured Party shall result in a full or partial loss of any rights
of subrogation that such Credit Party might otherwise have had but for such
action by Agent or such other Secured Party. Any election of remedies that
results in the denial or impairment of the right of Agent or any other Secured
Party to seek a deficiency judgment against any Credit Party shall not impair
any other Credit Party’s obligation to pay the full amount of the Obligations.
In the event Agent or any other Secured Party shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Agent or such other Secured Party may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such other
Secured Party but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent, other Secured Party or any other
party is the successful bidder, shall be



--------------------------------------------------------------------------------


conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 13, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Agent or any Lender might otherwise be entitled but for such
bidding at any such sale.
13.6Limitation. Notwithstanding any provision herein contained to the contrary,
each Credit Party’s liability under this Section 13 shall be limited to an
amount not to exceed as of any date of determination the greater of:
(a)the amount of all Loans advanced to (and Letter of Credit Obligations
incurred on behalf of) Borrowers and;
(b)the amount that could be claimed by Agent and the other Secured Parties from
such Credit Party under this Section 13 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar foreign or domestic statute or common law after taking into
account, among other things, such Credit Party’s right of contribution and
indemnification from each other Credit Party under Section 13.7.
13.7Contribution with Respect to Guaranty Obligations.
(a)To the extent that any Credit Party shall make a payment under this Section
13 of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Credit Party, exceeds the amount that such Credit Party would otherwise have
paid if each Credit Party had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Credit Party’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each Credit Party as
determined immediately prior to the making of such Guarantor Payment, then,
following the Termination Date, such Credit Party shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Credit Party for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
(b)As of any date of determination, the “Allocable Amount” of any Credit Party
shall be equal to the maximum amount of the claim that could then be recovered
from such Credit Party under this Section 13 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.



--------------------------------------------------------------------------------


(c)This Section 13.7 is intended only to define the relative rights of the
Credit Parties and nothing set forth in this Section 13.7 is intended to or
shall impair the obligations of the Credit Parties, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of, and subject to the limitations contained in, this Agreement,
including Section 13.1. Nothing contained in this Section 13.7 shall limit the
liability of any Borrower to pay the Loans made directly or indirectly to that
Borrower and accrued interest, Fees and expenses with respect thereto for which
such Borrower shall be primarily liable.
(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Credit Parties to which
such contribution and indemnification is owing.
(e)The rights of the indemnifying Credit Parties against other Credit Parties
under this Section 13.7 shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of the Commitments.
13.8Liability Cumulative. The liability of each Credit Party under this Section
13 is in addition to and shall be cumulative with all liabilities of such Credit
Party to Agent and Lenders under this Agreement and the other Loan Documents to
which such Credit Party is a party or in respect of any Obligations or
obligation of the other Credit Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
13.9Obligations of the Canadian Credit Parties. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, (i) no Canadian Credit
Party shall be liable or in any manner responsible for, or be deemed to have
guaranteed, directly or indirectly, whether as a primary obligor, guarantor,
indemnitor, or otherwise, and none of their assets shall secure, directly or
indirectly, any Obligations of any U.S. Borrower or U.S. Guarantor (including,
without limitation, principal, interest, fees, penalties, premiums, expenses,
charges, reimbursements, indemnities or any other Obligations) under this
Agreement or any other Loan Document, (ii) no Collateral or other assets of any
Canadian Credit Party nor any collections on or proceeds of, any such Collateral
or other assets shall be applied to the Obligations of any U.S. Borrower or U.S.
Guarantor under this Agreement or any other Loan Document and (iii) no Canadian
Credit Party shall be obligated to make any payment hereunder or under any other
Loan Document on behalf of, or with respect to, any Obligation of any U.S.
Borrower or U.S. Guarantor.
13.10Name of Agreement. (a) Immediately and automatically upon the Restatement
Date, Parent Borrower hereby terminates all “Commitments” under (and as defined
in) the Existing Credit Agreement. The Lenders party hereto that are also party
to the Existing Credit Agreement, who collectively constitute the “Requisite
Lenders” under the Existing Credit Agreement, hereby waive any requirement of
prior notice for termination of all such “Commitments”. Morgan Stanley Senior
Funding Inc., as Agent under the Existing Credit Agreement, agrees to enter into
a customary payoff letter relating to the Existing Credit Agreement
acknowledging the payment in full of the obligations under the Existing Credit



--------------------------------------------------------------------------------


Agreement and the related Loan Documents (other than “Bank Products Obligations”
and “Secured Hedging Obligations”, each as defined in the Existing Credit
Agreement) and authorizing any necessary or desirable filings or other actions
to evidence the payment in full of such obligations promptly following the
Restatement Date.
        (b) The parties hereto acknowledge and agree that this Agreement is
referred to as being an “amendment and restatement” of the Existing Credit
Agreement as a matter of convenience and that this Agreement shall for all
purposes be treated as a replacement and refinancing of the Existing Credit
Agreement and the “Obligations” thereunder.
13.11Release of Borrowers and Guarantors. The Obligations of any Credit Party
(other than Parent Borrower) shall automatically terminate and be of no further
force or effect and such Credit Party shall be automatically released from all
obligations under this Agreement and all the Loan Documents upon:
(a)the sale, disposition, exchange or other transfer (including through merger,
consolidation amalgamation or otherwise) of the Capital Stock (including any
sale, disposition or other transfer following which the applicable Credit Party
is no longer a Restricted Subsidiary), of the applicable Credit Party if such
sale, disposition, exchange or other transfer is made in a manner not in
violation of this Agreement; or
(b)the designation of such Credit Party as an Unrestricted Subsidiary in
accordance with the provisions of the definition of “Unrestricted Subsidiary”;
or
(c)(i) such Subsidiary becomes an Excluded Subsidiary (as evidenced by a notice
in writing from an Officer of Parent Borrower) or (ii) Parent Borrower
re-designates a Designated Guarantor as an Excluded Subsidiary, so long as, in
the case of this clause (ii), prior to such re-designation Parent Borrower shall
have delivered to Agent an updated Borrowing Base Certificate reflecting that no
Overadvance shall have occurred after giving pro forma effect to the removal
from the Borrowing Base of such Designated Guarantor’s assets; or
(d)repayment of all of the Loans and termination of all of the Commitments
hereunder.
(e)Additional Borrowers. Upon the request of Parent Borrower from time to time,
any direct or indirect Wholly Owned Restricted Subsidiary that is a Domestic
Subsidiary or organized under the laws of Canada (or any province or territory
thereof) (including any such Subsidiary that is already a Guarantor at such
time) may become a U.S. Borrower or a Canadian Borrower, respectively,
hereunder, effective upon the execution and delivery to Agent by such Wholly
Owned Restricted Subsidiary, of (i) an instrument of accession or joinder to
this Agreement, (ii) any other Collateral Documents and other documents that
such Domestic Subsidiary would be required to deliver pursuant to Section 6.12
if it were becoming a Guarantor (with such modifications thereto as are
reasonably necessary to accommodate such Subsidiary becoming a Borrower and not
a Guarantor) as may be reasonably requested by Agent and (iii) all documentation
and other information



--------------------------------------------------------------------------------


required by Governmental Authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, in each
case to the extent requested by Agent from Parent Borrower.
13.12Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion, of such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
13.13Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Secured Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such



--------------------------------------------------------------------------------


Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolutions Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
(b)As used in this Section 13.13, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
BORROWERS:
XPO LOGISTICS, INC.



By: ____________________________
Name: John Hardig  
Title: Chief Financial Officer 
XPO LOGISTICS CANADA INC.
By: ____________________________
Name: John Hardig  
Title: Chief Financial Officer



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------


The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.
CREDIT PARTIES:


GREENWICH AQ CORP
PACER TRANSPORT, INC.


By: ____________________________
Name: John Hardig 
Title: Chief Executive Officer
3PD HOLDING, INC.
CTP LEASING, INC.
MANUFACTURERS CONSOLIDATION  SERVICE OF CANADA, INC.
PACER SERVICES, INC.
XPO AQ, INC.
XPO COURIER, LLC
XPO DEDICATED, LLC
XPO GLOBAL FORWARDING CANADA  INC.
XPO SERVCO, LLC


By: ____________________________
Name: John Hardig 
Title: Treasurer
S & H TRANSPORT, INC.
S & H LEASING, INC.




By: ________________________
Name: Gordon Devens 
Title: Vice President and
Assistant Secretary



--------------------------------------------------------------------------------


[CON-WAY ENTITIES TO BE DETERMINED] 






--------------------------------------------------------------------------------


AGENTS:
MORGAN STANLEY SENIOR FUNDING, INC., as Agent and as Co-Collateral Agent


By: ____________________________
Name:
Title:





--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A., as Co-Collateral Agent
By: ____________________________
Name:
Title:





--------------------------------------------------------------------------------


LENDERS:
MORGAN STANLEY BANK, N.A., as a Lender and an L/C Issuer
By: ____________________________
Name:
Title:
MORGAN STANLEY SENIOR FUNDING, INC., as a Lender


By: ____________________________
Name:
Title:





--------------------------------------------------------------------------------


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: ____________________________
Name:
Title:





--------------------------------------------------------------------------------


DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and an L/C Issuer
By: ____________________________
Name:
Title:
By: ____________________________
Name:
Title:





--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer
By: ____________________________
Name:
Title:





--------------------------------------------------------------------------------


CITIBANK, N.A., as a Lender
By: ____________________________
Name:
Title:





--------------------------------------------------------------------------------


KEYBANK NATIONAL ASSOCIATION, as a Lender
By: ____________________________
Name:
Title:


[Other Lenders to be added]








--------------------------------------------------------------------------------



ANNEX A
TO
CREDIT AGREEMENT
CASH MANAGEMENT SYSTEM
Each Borrower shall, and shall cause each other Credit Party to, establish and
maintain the Cash Management Systems described below:
(a)From and after the Amendment No. 3 Effective Date and until the Termination
Date, Borrowers and the other Credit Parties shall (i) establish lock boxes
(“Lock Boxes”) or at Agent’s discretion, blocked accounts (“Blocked Accounts”)
at one or more of the banks set forth in Schedule 4.19, and shall request in
writing that all Account Debtors forward payment directly to such Lock Boxes,
and (ii) deposit and cause the other Credit Parties to deposit or cause to be
deposited promptly, in accordance with historical practices (but in any event no
later than the fifth (5th) Business Day after the date of receipt thereof), all
cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all Collateral other than Term
Priority Collateral (whether or not otherwise delivered to a Lock Box) into one
or more Blocked Accounts in such Credit Parties’ name and at (x) a bank
identified in Schedule (4.19) or (y) at other banks in accordance with (d) below
(each, a “Relationship Bank”); provided that the U.S. Borrowers may establish an
account for the purpose of receiving and holding solely the proceeds of Term
Priority Collateral (the “Term Collateral Account”), it being understood that
nothing herein shall require Borrowers to keep proceeds of Term Priority
Collateral segregated from proceeds of other Collateral. On or before the
Restatement Date, Borrowers and the other Credit Parties shall have established
one or more concentration accounts in such Credit Parties’ name (each a
“Concentration Account” and collectively, the “Concentration Accounts”) at (x)
the bank or banks that shall be designated as the Concentration Account bank for
each such Credit Party in Schedule 4.19 or (y) at other banks in accordance with
(d) below (each a “Concentration Account Bank” and collectively, the
“Concentration Account Banks”).
(b)Credit Parties may maintain, in their respective name, an account (each a
“Disbursement Account” and collectively, the “Disbursement Accounts”) at a bank
reasonably acceptable to Agent into which Agent shall, from time to time,
deposit proceeds of Revolving Credit Advances and Swing Line Advances made to
such Borrower pursuant to Section 2.1 for use by such Borrower solely in
accordance with the provisions of Section 2.4.
(c)On or before the sixtieth day (60th day) following the Restatement Date (as
may be extended by Agent in its reasonable discretion) or within forty-five (45)
days of opening of any new Concentration Account or Disbursement Account (as may
be extended by Agent in its reasonable discretion), as applicable, each
Concentration Account Bank, each bank where a Disbursement Account is maintained
and all other Relationship Banks, shall have entered into tri-party deposit
account control agreements (other than with respect to (i) any payroll,
withholding tax or other employee wage and benefit account so long as such
account is funded only to the extent of payroll, employee wages or benefits;
(ii) escrow, fiduciary or other trust accounts; (iii) tax accounts, including,
without limitation, sales tax accounts and escrow



--------------------------------------------------------------------------------



accounts; (iv) accounts which are used solely to make disbursements, (v) any
other accounts that do not have a daily balance in excess of $30,000,000
collectively or in respect of which only proceeds of debt incurrences or other
cash or assets that are not proceeds of ABL Priority Collateral are deposited,
(vi) accounts subject to Liens permitted by clause (40) of the definition of
“Permitted Liens” and (vii) any Term Collateral Account) ((i)-(vii),
collectively, the “Excluded Accounts”) with Agent, for the benefit of itself and
Lenders, and the applicable Credit Party with respect to such accounts of the
Credit Parties, in form and substance reasonably acceptable to Agent, which
shall become operative on or before the sixtieth (60th) day following the
Restatement Date (as may be extended by Agent in its reasonable discretion).
With respect to any Concentration Account or Disbursement Account, Agent shall
only give a notice (an “Activation Notice”) at such time in which a Cash
Dominion Period exists (an “Activation Event”). Upon the termination (or waiver)
of any Cash Dominion Period, Agent shall terminate such Activation Notice unless
and until a subsequent Activation Event shall occur.
(d)So long as no Event of Default has occurred and is continuing, Credit Parties
may add or replace a Relationship Bank, Lock Box or Blocked Account or to
replace any Concentration Account or any Disbursement Account. Credit Parties
shall close any of their accounts (and establish replacement accounts in
accordance with the foregoing sentence) promptly and in any event within sixty
(60) days (as may be extended by Agent in its discretion) following notice from
Agent that the creditworthiness (as determined by Agent in its Permitted
Discretion) of any bank holding an account is no longer acceptable in Agent’s
reasonable judgment, or as promptly as practicable and in any event within sixty
(60) days (as may be extended by Agent in its discretion) following notice from
Agent that the operating performance, funds transfer or availability procedures
or performance with respect to accounts or Lock Boxes of the bank holding such
accounts or Agent’s liability under any tri-party blocked account agreement with
such bank is no longer acceptable in Agent’s reasonable judgment; provided that
such bank shall have a period of thirty (30) days from the date of such notice
from Agent to the Credit Parties to remedy the creditworthiness issues, in the
Permitted Discretion of Agent, and if such issues are not resolved, in the
Permitted Discretion of Agent, then the Credit Parties shall have sixty (60)
days (as may be extended by Agent in its Permitted Discretion) following the
expiration of the thirty (30) days or determination by Agent that the
creditworthiness issues have not been resolved (whichever is shorter) to move
such accounts.
(e)The Lock Boxes, Blocked Accounts, Disbursement Accounts and the Concentration
Accounts shall be cash collateral accounts, with all cash, checks and other
similar items of payment in such accounts securing payment of the Loans and all
other Obligations, and in which a Credit Party shall have granted a Lien to
Agent, on behalf of itself and the Secured Parties, pursuant to the U.S.
Security Agreement.
(f)All amounts deposited in the Collection Account during a Cash Dominion Period
shall be deemed received by Agent in accordance with Section 2.8 and shall be
applied (and allocated) by Agent in accordance with Section 2.9. In no event
shall any amount be so applied unless and until such amount shall have been
credited in immediately available funds to the Collection Account.



--------------------------------------------------------------------------------



(g)Each Credit Party shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with such Credit
Party to (i) hold in trust for Agent, for the benefit of itself and Lenders, all
checks, cash and other items of payment received by such Credit Party or any
such Related Person representing proceeds of Accounts, and (ii) within five (5)
Business Days after receipt by such Credit Party or any such Related Person of
any checks, cash or other items of payment, deposit the same into a Blocked
Account of such Credit Party. Each Credit Party acknowledges and agrees that all
cash, checks or other items of payment constituting proceeds of ABL Priority
Collateral are part of the Accounts, and each such item constituting proceeds of
ABL Priority Collateral or Canadian Collateral are a part of the ABL Priority
Collateral or Canadian Collateral, respectively. Subject to the ABL
Intercreditor Agreement, all proceeds of the sale or other disposition of ABL
Priority Collateral shall be deposited directly into the applicable Blocked
Accounts unless transferred directly to Agent and applied toward repayment of
the Loans in accordance with this Agreement, it being understood that proceeds
of Term Priority Collateral may be deposited in the Term Collateral Account.








--------------------------------------------------------------------------------


ANNEX B
TO
CREDIT AGREEMENT
WIRE TRANSFER INFORMATION


Bank: Morgan Stanley Bank, N.A.
ABA#: 021-000-089
Account Number: 3044-0947
REF: XPO Logistics
Account Name: Morgan Stanley Bank, NA


Bank: Morgan Stanley Senior Funding, Inc.
ABA#: 021-000-089
Account Number: 406-99-776
REF: XPO Logistics
Account Name: Morgan Stanley Senior Funding, Inc.






--------------------------------------------------------------------------------


[COMMITMENT SCHEDULES TO BE POSTED SEPARATELY]
















--------------------------------------------------------------------------------



SCHEDULE 2.1
TO
CREDIT AGREEMENT
AGENTS’ REPRESENTATIVES
Morgan Stanley Senior Funding, Inc.
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, Maryland 21231
Telephone No.: (917) 260-0588
Email for Borrowers: agency.borrowers@morganstanley.com
Email for Lenders: msagency@morganstanley.com
For all E-System postings: borrower.documents@morganstanley.com






--------------------------------------------------------------------------------



EXHIBIT 1.1
[FORM OF]
ABL INTERCREDITOR AGREEMENT




[See attached.]




        


--------------------------------------------------------------------------------



EXHIBIT 1.1(a)
[FORM OF]
SUPPLEMENTAL GUARANTEE


SUPPLEMENTAL GUARANTEE (this “Supplemental Guarantee”) dated as of [●], between
[●] (the “New Guarantor”) and MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (the “Agent”), under that certain Second Amended and
Restated Revolving Loan Credit Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, including by that certain
Amendment No. 1 to Second Amended and Restated Revolving Loan Credit Agreement,
dated as of July 19, 2017, that certain Amendment No. 2 to Second Amended and
Restated Revolving Loan Agreement, dated as of March 22, 2018 and2018, that
certain Amendment No. 3 to Second Amended and Restated Revolving Loan Credit
Agreement, dated as of April 30, 2019, that certain Amendment No. 4 to Second
Amended and Restated Revolving Loan Credit Agreement, dated as of April 3, 2020
and that certain Amendment No. 5 to Second Amended and Restated Revolving Loan
Credit Agreement, dated as of June 29, 2020, the “Credit Agreement”), dated as
of October 30, 2015, by and among XPO LOGISTICS, INC., a Delaware corporation
(“Parent Borrower”), certain of Parent Borrower’s wholly-owned Domestic
Subsidiaries signatory thereto, as borrowers (collectively with the Parent
Borrower, referred to therein as the “U.S. Borrowers” and each, individually, as
a “U.S. Borrower”), XPO LOGISTICS CANADA INC., an Ontario corporation (“XPO
Canada”), certain of Parent Borrower’s other wholly-owned Canadian subsidiaries
signatory thereto, as borrowers (with XPO Canada, collectively referred to
therein as the “Canadian Borrowers” and each, individually, as a “Canadian
Borrower” and together with the U.S. Borrowers, collectively referred to therein
as the “Borrowers” and each, individually, as a “Borrower”), the other Credit
Parties signatory thereto, the Lenders and L/C Issuers from time to time party
thereto, the Agent and Morgan Stanley Senior Funding, Inc. and JPMorgan Chase
Bank, N.A., in their capacity as co-collateral agents.


WHEREAS, certain Subsidiaries of the Parent Borrower are party to the Credit
Agreement as Guarantors;
WHEREAS, [●] desires to become a party to the Credit Agreement as a
[U.S.][Canadian] Guarantor thereunder; and
WHEREAS, terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.Guaranty. The New Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Supplemental Guarantee, the New Guarantor will be deemed
to be a [U.S.][Canadian] Guarantor for all purposes under the Credit Agreement
and shall have all of the obligations of a [U.S.][Canadian] Guarantor thereunder
as if it had executed the Credit Agreement. The New Guarantor hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Credit Agreement and applicable to a
[U.S.][Canadian] Guarantor thereunder including without limitation all of the
provisions of Section 13 of the Credit Agreement and hereby represents and
warranties that all of the representations and warranties applicable to a
[U.S.][Canadian] Guarantor under Section 4 of the Credit Agreement (including
with respect to the execution and delivery by such New Guarantor of this
Supplemental Guarantee) are true and correct in all material respects as to
        



--------------------------------------------------------------------------------



such New Guarantor, except where such representations and warranties expressly
relate to an earlier date. The New Guarantor hereby acknowledges that it has
received a copy of the Loan Documents, as they may have been amended or
supplemented from time to time.
2.Together herewith the New Guarantor has delivered to the Agent all
documentation and other information the Agent may reasonably request (a)
relating to the existence of the New Guarantor, (b) the corporate authority for
and the validity of this Supplemental Guarantee and the guaranty under the
Credit Agreement and (c) required by Governmental Authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.
3.This Supplemental Guarantee may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.
4.THIS SUPPLEMENTAL GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Guarantee
to be duly executed by their respective authorized officers as of the day and
year first above written.
[New Guarantor], as a [U.S.][Canadian] Guarantor


By: ___________________________
Name:
Title:


Acknowledged and Agreed
as of the date first above written:
MORGAN STANLEY SENIOR FUNDING, INC.,
as Agent


By: ___________________________
Name:
Title:




        




--------------------------------------------------------------------------------



EXHIBIT 2.1(a)(i)
[FORM OF]
NOTICE OF ADVANCE


[DATE]


Reference is made to that certain Second Amended and Restated Revolving Loan
Credit Agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, including by that certain Amendment No. 1 to Second
Amended and Restated Revolving Loan Credit Agreement, dated as of July 19, 2017,
that certain Amendment No. 2 to Second Amended and Restated Revolving Loan
Agreement, dated as of March 22, 2018 and2018, that certain Amendment No. 3 to
Second Amended and Restated Revolving Loan Credit Agreement, dated as of April
30, 2019, that certain Amendment No. 4 to Second Amended and Restated Revolving
Loan Credit Agreement, dated as of April 3, 2020 and that certain Amendment No.
5 to Second Amended and Restated Revolving Loan Credit Agreement, dated as of
June 29, 2020, the “Credit Agreement”), dated as of October 30, 2015, by and
among XPO LOGISTICS, INC., a Delaware corporation (“Parent Borrower”), certain
of Parent Borrower’s wholly-owned Domestic Subsidiaries signatory thereto, as
borrowers (collectively with the Parent Borrower, referred to therein as the
“U.S. Borrowers” and each, individually, as a “U.S. Borrower”), XPO LOGISTICS
CANADA INC., an Ontario corporation (“XPO Canada”), certain of Parent Borrower’s
other wholly-owned Canadian subsidiaries signatory thereto, as borrowers (with
XPO Canada, collectively referred to therein as the “Canadian Borrowers” and
each, individually, as a “Canadian Borrower” and together with the U.S.
Borrowers, collectively referred to therein as the “Borrowers” and each,
individually, as a “Borrower”), the other Credit Parties signatory thereto, the
Lenders and L/C Issuers from time to time party thereto, MORGAN STANLEY SENIOR
FUNDING, INC., in its capacity as administrative agent (in such capacity and
together with any successors and assigns in such capacity, the “Agent”) and
Morgan Stanley Senior Funding, Inc. and JPMorgan Chase Bank, N.A., in their
capacity as co-collateral agents. All capitalized terms but not otherwise
defined herein have the meanings given to them in the Credit Agreement.


[Borrower Representative on behalf of the U.S. Borrowers hereby gives its
irrevocable notice, pursuant to Section 2.1(a)(i) of the Credit Agreement, of
its request for an Advance in U.S. Dollars which shall be [a LIBOR Loan in the
amount of $[____________] with a LIBOR Period of [____] months / a Base Rate
Loan in the amount of $[____________]], which Advance is requested to be dated
and made on [______________, 20__]. To the extent this Advance is a Base Rate
Loan, the Advance [shall/shall not] constitute a Swing Line Advance (and, for
the avoidance of doubt, any Advance which does not constitute a Swing Line
Advance shall constitute a Revolving Credit Advance). The proceeds of the
Advance made to the U.S. Borrowers should be wired on behalf of the U.S.
Borrowers as set forth below.] [Borrower Representative on behalf of the
Canadian Borrowers hereby gives irrevocable notice, pursuant to Section
2.1(a)(i) of the Credit Agreement, of its request for an Advance in Canadian
Dollars which shall be a LIBOR Loan in the amount of $[____________] with a
LIBOR Period of [____] months, which Advance is requested to be dated and made
on [______________, 20__]. The proceeds of the Advance made to the Canadian
Borrowers should be wired on behalf of the Canadian Borrowers as set forth
below.]1
The foregoing instructions shall be irrevocable.

1 Elect as applicable.
        



--------------------------------------------------------------------------------



         Bank Name:
         Bank Address:
         ABA#:
         Account Name:
         Account Number:


         
        



--------------------------------------------------------------------------------



Borrower Representative hereby certifies as follows:


1.After giving effect to the making of the requested Advance, the number of
separate LIBOR Loans outstanding shall not exceed ten (10).
2.The representations and warranties of the Credit Parties in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (with respect to any representation or warranty that is not otherwise
qualified as to materiality) on and as of the date of this Advance, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date and except for changes
therein expressly permitted or expressly contemplated by the Credit Agreement.
3.No Default or Event of Default has occurred and is continuing as of the date
of this Advance.
4.After giving effect to the Advance, (i) the Aggregate Revolving Credit
Exposure will not exceed the Available Credit, (ii) the Canadian Loans will not
exceed the Canadian Available Credit and (iii) the U.S. Loans will not exceed
the U.S. Available Credit.
[Remainder of Page Intentionally Empty]
        




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower Representative has caused this Notice of Advance to
be executed and delivered by its duly authorized officer as of the date first
set forth above.


XPO LOGISTICS, INC., as the Borrower Representative




By:________________________________
Name:
Title:




[Notice of Revolving Credit Advance]
        




--------------------------------------------------------------------------------



EXHIBIT 2.1(a)(ii)




[FORM OF]
REVOLVING NOTE


New York, New York
$[__________]        [_____________], 20[_]
        FOR VALUE RECEIVED, the undersigned, [XPO LOGISTICS, INC., a Delaware
corporation, (the “Parent Borrower”) and certain of its wholly-owned Domestic
Subsidiaries which are Credit Parties signatory hereto (collectively with Parent
Borrower, referred to herein as “U.S. Borrowers” and each individually as a
“U.S. Borrower”)][XPO LOGISTICS CANADA INC., an Ontario corporation (the
“Canadian Borrower”) and certain wholly-owned Canadian Subsidiaries of Parent
Borrower which are Credit Parties signatory hereto]12 HEREBY PROMISE TO PAY to
[___________] (“Lender”) or its registered assigns, at the offices of MORGAN
STANLEY SENIOR FUNDING, INC., in its capacity as administrative agent (in such
capacity and together with any successors and assigns in such capacity, the
“Agent”), at its address at 1585 Broadway, New York, New York 10036, or at such
other place as Agent may designate from time to time in writing, in lawful money
of the United States of America and in immediately available funds, the amount
of [___________] DOLLARS AND [______] CENTS ($[_________]) or, if less, the
aggregate unpaid amount of all Revolving Credit Advances made to the undersigned
under the Credit Agreement (as hereinafter defined). All capitalized terms used
but not otherwise defined herein have the meanings given to them in the Credit
Agreement.


This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Second Amended and Restated Revolving Loan Credit Agreement, dated as of
October 30, 2015, by and among the Borrowers, the other Credit Parties signatory
thereto, Agent, Morgan Stanley Senior Funding, Inc. and JPMorgan Chase Bank,
N.A., in their capacity as co-collateral agents and the Lenders and L/C Issuers
signatory thereto from time to time (including all annexes, exhibits and
schedules thereto, and as amended, amended and restated, supplemented or
otherwise modified from time to time, including by that certain Amendment No. 1
to Second Amended and Restated Revolving Loan Credit Agreement, dated as of July
19, 2017, that certain Amendment No. 2 to Second Amended and Restated Revolving
Loan Agreement, dated as of March 22, 2018 and2018, that certain Amendment No. 3
to Second Amended and Restated Revolving Loan Credit Agreement, dated as of
April 30, 2019, that certain Amendment No. 4 to Second Amended and Restated
Revolving Loan Credit Agreement, dated as of April 3, 2020 and that certain
Amendment No. 5 to Second Amended and Restated Revolving Loan Credit Agreement,
dated as of June 29, 2020, the “Credit Agreement”), and is entitled to the
benefit and security of the Credit Agreement, the Collateral Documents and all
of the other Loan Documents referred to therein. Reference is hereby made to the
Credit Agreement for a statement of all of the terms and conditions under which
the Revolving Loans evidenced hereby are made and are to be repaid.
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement.

1 Note: Canadian Borrowers will not be party to any Note of the U.S. Borrowers.
        



--------------------------------------------------------------------------------



The right to receive principal of, and stated interest on, this Revolving Note
may only be transferred in accordance with the provisions of the Credit
Agreement.
Time is of the essence of this Revolving Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by each Borrower to the
extent permitted by applicable law.
THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN THAT STATE.
[Remainder of Page Intentionally Empty]
        




--------------------------------------------------------------------------------



         IN WITNESS WHEREOF, each Borrower has caused this Revolving Note to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
[XPO LOGISTICS, INC., as a Borrower
By:__________________________
Name:
Title:]


[XPO LOGISTICS CANADA INC., as a Borrower


By:__________________________
Name:
Title:]
           [Name of Borrower]13, as a Borrower


By:__________________________
Name:
Title:]





1 To include all other U.S. Borrowers or Canadian Borrowers, as applicable.
[Revolving Note]
        




--------------------------------------------------------------------------------



EXHIBIT 2.1(b)(ii)
[FORM OF]
SWING LINE NOTE
                 New York, New York
[$50,000,000]         [___________], 20[_]
FOR VALUE RECEIVED, the undersigned, XPO LOGISTICS, INC. (the “Parent
Borrower”), a Delaware corporation, and certain of its wholly-owned domestic
Subsidiaries signatory hereto (collectively with Parent Borrower, referred to
herein as “U.S. Borrowers” and each individually as a “U.S. Borrower”), HEREBY
PROMISE TO PAY to MORGAN STANLEY SENIOR FUNDING, INC. (in such capacity, “Swing
Line Lender”), and its registered assigns at the offices of Morgan Stanley
Senior Funding, Inc., as administrative agent for Lenders (“Agent”), at its
address at 1585 Broadway, New York, New York 10036, in lawful money of the
United States of America and in immediately available funds, the amount of
[FIFTY MILLION DOLLARS AND NO CENTS ($50,000,000.00)] or, if less, the aggregate
unpaid amount of all Swing Line Advances made to the undersigned under the
Credit Agreement (as hereinafter defined). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit
Agreement.
This Swing Line Note is issued pursuant to that certain Second Amended and
Restated Revolving Loan Credit Agreement, dated as of October 30, 2015, by and
among the Borrowers, the other Credit Parties signatory thereto, Agent, Morgan
Stanley Senior Funding, Inc. and JPMorgan Chase Bank, N.A., in their capacity as
co-collateral agents and the Lenders and L/C Issuers signatory thereto from time
to time (including all annexes, exhibits and schedules thereto, and as amended,
amended and restated, supplemented or otherwise modified from time to time,
including by that certain Amendment No. 1 to Second Amended and Restated
Revolving Loan Credit Agreement, dated as of July 19, 2017, that certain
Amendment No. 2 to Second Amended and Restated Revolving Loan Agreement, dated
as of March 22, 2018 and2018, that certain Amendment No. 3 to Second Amended and
Restated Revolving Loan Credit Agreement, dated as of April 30, 2019, that
certain Amendment No. 4 to Second Amended and Restated Revolving Loan Credit
Agreement, dated as of April 3, 2020 and that certain Amendment No. 5 to Second
Amended and Restated Revolving Loan Credit Agreement, dated as of June 29, 2020,
the “Credit Agreement”), and is entitled to the benefit and security of the
Credit Agreement, the Collateral Documents and all of the other Loan Documents
referred to therein. Reference is hereby made to the Credit Agreement for a
statement of all of the terms and conditions under which the Swing Line Loans
evidenced hereby are made and are to be repaid.
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement.
Time is of the essence of this Swing Line Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by each U.S. Borrower to the
extent permitted by applicable law.
The right to receive principal of, and stated interest on, this Swing Line Note
may only be transferred in accordance with the provisions of the Credit
Agreement.


        



--------------------------------------------------------------------------------



THIS SWING LINE NOTE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE.
[Remainder of Page Intentionally Empty]







--------------------------------------------------------------------------------



         IN WITNESS WHEREOF, each U.S. Borrower has caused this Swing Line Note
to be executed and delivered by its duly authorized officer as of the date first
set forth above.
XPO LOGISTICS, INC., as Parent Borrower


By:__________________________
Name:
Title:




[_______________], as a U.S. Borrower


By:__________________________
Name:
Title:






[Swing Line Note]
        




--------------------------------------------------------------------------------



EXHIBIT 2.5(e)


[FORM OF]
NOTICE OF CONVERSION/CONTINUATION


[DATE]


Reference is made to that certain Second Amended and Restated Revolving Loan
Credit Agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, including by that certain Amendment No. 1 to Second
Amended and Restated Revolving Loan Credit Agreement, dated as of July 19, 2017,
that certain Amendment No. 2 to Second Amended and Restated Revolving Loan
Agreement, dated as of March 22, 2018 and2018, that certain Amendment No. 3 to
Second Amended and Restated Revolving Loan Credit Agreement, dated as of April
30, 2019, that certain Amendment No. 4 to Second Amended and Restated Revolving
Loan Credit Agreement, dated as of April 3, 2020 and that certain Amendment No.
5 to Second Amended and Restated Revolving Loan Credit Agreement, dated as of
June 29, 2020, the “Credit Agreement”), dated as of October 30, 2015, by and
among XPO LOGISTICS, INC., a Delaware corporation (“Parent Borrower”), certain
of Parent Borrower’s wholly-owned Domestic Subsidiaries signatory thereto, as
borrowers (collectively with Parent Borrower, referred to therein as the “U.S.
Borrowers” and each, individually, as a “U.S. Borrower”), XPO LOGISTICS CANADA
INC., an Ontario corporation (“XPO Canada”), certain of Parent Borrower’s other
wholly-owned Canadian subsidiaries signatory thereto, as borrowers (with XPO
Canada, collectively referred to therein as the “Canadian Borrowers” and each,
individually, as a “Canadian Borrower” and together with the U.S. Borrowers,
collectively, referred to therein as the “Borrowers” and each, individually, as
a “Borrower”), the other Credit Parties signatory thereto, the Lenders and L/C
Issuers from time to time party thereto, MORGAN STANLEY SENIOR FUNDING, INC., in
its capacity as administrative agent (in such capacity and together with any
successors and assigns in such capacity, the “Agent”) and Morgan Stanley Senior
Funding, Inc. and JPMorgan Chase Bank, N.A., in their capacity as co-collateral
agents. All capitalized terms but not otherwise defined herein have the meanings
given to them in the Credit Agreement.
Parent Borrower hereby gives irrevocable notice, pursuant to Section 2.5(e) of
the Credit Agreement, of its request to:
(a) [on [ _____ __, 20__], convert $[________] of the aggregate outstanding
principal amount of the Revolving Credit Advances, constituting [U.S./Canadian
Loans] and bearing interest at the [Base/LIBOR] Rate, into a [Base Rate/LIBOR]
Loan [and, in the case of a LIBOR Loan, having a LIBOR Period of [_____]
month(s)]];
(b) [on [ _____ __, 20__], continue $[________] of the aggregate outstanding
principal amount of the Revolving Credit Advances, bearing interest at the LIBOR
Rate, as a LIBOR Loan having a LIBOR Period of [_____] month(s)].
[Remainder of Page Intentionally Empty]
        




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Parent Borrower has caused this Notice of
Conversion/Continuation be executed and delivered by its duly authorized officer
as of the date first set forth above.
XPO LOGISTICS, INC., as Parent Borrower




By:________________________________
Name:
Title:






[Notice of Conversion/Continuation]
        


--------------------------------------------------------------------------------



EXHIBIT 3.1


[FORM OF]
SOLVENCY CERTIFICATE


[DATE]


Reference is made to that certain Second Amended and Restated Revolving Loan
Credit Agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, including by that certain Amendment No. 1 to Second
Amended and Restated Revolving Loan Credit Agreement, dated as of July 19, 2017,
that certain Amendment No. 2 to Second Amended and Restated Revolving Loan
Agreement, dated as of March 22, 2018 and2018, that certain Amendment No. 3 to
Second Amended and Restated Revolving Loan Credit Agreement, dated as of April
30, 2019, that certain Amendment No. 4 to Second Amended and Restated Revolving
Loan Credit Agreement, dated as of April 3, 2020 and that certain Amendment No.
5 to Second Amended and Restated Revolving Loan Credit Agreement, dated as of
June 29, 2020, the “Credit Agreement”), dated as of October 30, 2015, by and
among XPO LOGISTICS, INC., a Delaware corporation (“Parent Borrower”), certain
of Parent Borrower’s wholly-owned Domestic Subsidiaries signatory thereto, as
borrowers (collectively with Parent Borrower, referred to therein as the “U.S.
Borrowers” and each, individually, as a “U.S. Borrower”), XPO LOGISTICS CANADA
INC., an Ontario corporation (“XPO Canada”), certain of Parent Borrower’s other
wholly-owned Canadian subsidiaries signatory thereto, as borrowers (with XPO
Canada, collectively referred to therein as the “Canadian Borrowers” and each,
individually, as a “Canadian Borrower” and together with the U.S. Borrowers,
collectively, referred to therein as the “Borrowers” and each, individually, as
a “Borrower”), the other Credit Parties signatory thereto, the Lenders and L/C
Issuers from time to time party thereto, MORGAN STANLEY SENIOR FUNDING, INC., in
its capacity as administrative agent (in such capacity and together with any
successors and assigns in such capacity, the “Agent”) and Morgan Stanley Senior
Funding, Inc. and JPMorgan Chase Bank, N.A., in their capacity as co-collateral
agents. All capitalized terms but not otherwise defined herein have the meanings
given to them in the Credit Agreement. The undersigned hereby represents that he
or she is the duly qualified and acting Chief Financial Officer or Senior Vice
President and Treasurer of the Parent Borrower and, in such capacity (and not in
his or her personal capacity), further represents and warrants as follows:
As of the date hereof, immediately after giving effect to (a) the Loans and
Letter of Credit Obligations to be made or incurred on the date hereof, (b) the
disbursement of proceeds of such Loans (if any) pursuant to the instructions of
the Parent Borrower, and (c) the payment and accrual of all transaction costs in
connection with the foregoing:
(i) the fair value of the assets of Parent Borrower and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of Parent Borrower and its
Subsidiaries on a consolidated basis, respectively;
(ii) the present fair saleable value of the property of Parent Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Parent Borrower and its
Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;


        



--------------------------------------------------------------------------------



(iii) Parent Borrower and its Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) Parent Borrower and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.
[Remainder of Page Intentionally Empty]
        




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, being the [Chief Financial Officer][Senior
Vice President and Treasurer] of the Parent Borrower, has caused this Solvency
Certificate be executed and delivered as of the date first set forth above.


XPO LOGISTICS, INC.






By:__________________________________
Name:
Title: [Chief Financial Officer][Senior Vice President and Treasurer]






[Solvency Certificate]
        




--------------------------------------------------------------------------------



EXHIBIT 5.2


[FORM OF]
BORROWING BASE CERTIFICATE


[DATE] 
        
Reference is made to that certain Second Amended and Restated Revolving Loan
Credit Agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, including by that certain Amendment No. 1 to Second
Amended and Restated Revolving Loan Credit Agreement, dated as of July 19, 2017,
that certain Amendment No. 2 to Second Amended and Restated Revolving Loan
Agreement, dated as of March 22, 2018 and2018, that certain Amendment No. 3 to
Second Amended and Restated Revolving Loan Credit Agreement, dated as of April
30, 2019, that certain Amendment No. 4 to Second Amended and Restated Revolving
Loan Credit Agreement, dated as of April 3, 2020 and that certain Amendment No.
5 to Second Amended and Restated Revolving Loan Credit Agreement, dated as of
June 29, 2020, the “Credit Agreement”), dated as of October 30, 2015, by and
among XPO LOGISTICS, INC., a Delaware corporation (“Parent Borrower”), certain
of Parent Borrower’s wholly-owned Domestic Subsidiaries signatory thereto, as
borrowers (collectively with Parent Borrower, referred to therein as the “U.S.
Borrowers” and each, individually, as a “U.S. Borrower”), XPO LOGISTICS CANADA
INC., an Ontario corporation (“XPO Canada”), certain of Parent Borrower’s other
wholly-owned Canadian subsidiaries signatory thereto, as borrowers (with XPO
Canada, collectively referred to therein as the “Canadian Borrowers” and each,
individually, as a “Canadian Borrower” and together with the U.S. Borrowers,
collectively, referred to therein as the “Borrowers” and each, individually, as
a “Borrower”), the other Credit Parties party thereto, the Lenders and L/C
Issuers from time to time party thereto, MORGAN STANLEY SENIOR FUNDING, INC., in
its capacity as administrative agent (in such capacity and together with any
successors and assigns in such capacity, the “Agent”) and Morgan Stanley Senior
Funding, Inc. and JPMorgan Chase Bank, N.A., in their capacity as co-collateral
agents. All capitalized terms but not otherwise defined herein have the meanings
given to them in the Credit Agreement.
Pursuant to the Credit Agreement, the undersigned Financial Officer certifies,
in such capacity (and not in their personal capacity), that the information
provided in this Borrowing Base Certificate (including, without limitation, the
information attached hereto as Schedule 1) to Agent is true and correct in all
material respects based on the accounting records of the Credit Parties.
[Remainder of Page Intentionally Empty]
        




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Parent Borrower has caused this Borrowing Base Certificate
to be executed and delivered by its duly authorized officer as of the date first
set forth above.


XPO LOGISTICS, INC., as Parent Borrower






By:__________________________________
Name:
Title:


[Borrowing Base Certificate]
        


--------------------------------------------------------------------------------



SCHEDULE 1 TO
BORROWING BASE CERTIFICATE




[Current Borrowing Base Spreadsheet on File with Agent]






        




--------------------------------------------------------------------------------



EXHIBIT 11.1(a)
[FORM OF]
ASSIGNMENT AGREEMENT


This Assignment Agreement (the “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert Name
of Assignor] (the “Assignor”) and [Insert Name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, any guarantees included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment Agreement, without representation or warranty by the
Assignor.


1.Assignor:  ____________________________________


2.Assignee:  ______________________________ ____
          [and is a Lender, an Affiliate of [Identify Lender] or an Approved
Fund]1
4


3.Borrowers:  XPO Logistics, Inc. (the “Parent Borrower”) and certain of the
Parent
Borrower’s wholly-owned domestic and Canadian subsidiaries (collectively with
the Parent Borrower, the “Borrowers”)


4.Agent:   Morgan Stanley Senior Funding, Inc., as the Agent under the Credit
Agreement (the “Agent”)


5.Credit Agreement:  The Second Amended and Restated Revolving Loan Credit
Agreement

1 Select as applicable


        



--------------------------------------------------------------------------------



(as amended, amended and restated, supplemented or otherwise modified from time
to time, including by that certain Amendment No. 1 to Second Amended and
Restated Revolving Loan Credit Agreement, dated as of July 19, 2017, that
certain Amendment No. 2 to Second Amended and Restated Revolving Loan Agreement,
dated as of March 22, 2018 and2018, that certain Amendment No. 3 to Second
Amended and Restated Revolving Loan Credit Agreement, dated as of April 30,
2019, that certain Amendment No. 4 to Second Amended and Restated Revolving Loan
Credit Agreement, dated as of April 3, 2020 and that certain  Amendment No. 5 to
Second Amended and Restated Revolving Loan  Credit Agreement, dated as of June
29, 2020, the “Credit Agreement”),


dated as of October 30, 2015, by and among the  Borrowers, the other Credit
Parties party thereto, the Lenders and L/C Issuers from time to time party
thereto, the Agent and Morgan Stanley Senior Funding, Inc. and JPMorgan Chase
Bank, N.A., in their capacity as co-collateral agents.


6.Assigned Interest[s]:


Assignor Lender’s Commitment/Loans

Aggregate Amount of Commitment/Loans for all LendersAmount of Commitment/Loans
AssignedPercentage Assigned of Commitment/Loans



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


[Remainder of Page Intentionally Empty]
[Assignment Agreement]
        


--------------------------------------------------------------------------------





The terms set forth in this Assignment Agreement are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:______________________________
Name:
Title:




ASSIGNEE
[NAME OF ASSIGNEE]


By:______________________________
Name:
Title:




[Assignment Agreement]
        

--------------------------------------------------------------------------------



[Consented to and]15 Accepted:


MORGAN STANLEY SENIOR FUNDING, INC., as
Agent


By: _________________________________
Name:
Title:





1 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
[Assignment Agreement]
        

--------------------------------------------------------------------------------



[Consented to:


[Name of each L/C Issuer], as
L/C Issuer


By: _________________________________
Name:
Title: ]26





2 To be added only if the consent of each L/C Issuer is required by the terms of
the Credit Agreement.
[Assignment Agreement]
        

--------------------------------------------------------------------------------



[Consented to:


MORGAN STANLEY SENIOR FUNDING, INC., as
Swing Line Lender


By: _________________________________
Name:
Title: ]37





3 To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.
[Assignment Agreement]
        

--------------------------------------------------------------------------------



[Consented to:


XPO LOGISTICS, INC., as
Parent Borrower


By: ________________________________
Name:
Title:


[Each other Borrower], as
Borrower


By: ________________________________
Name:
Title:]48

4 To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.
[Assignment Agreement]
        


--------------------------------------------------------------------------------



ANNEX 1 TO
ASSIGNMENT AGREEMENT
image011.jpg [image011.jpg]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT


1. Representations and Warranties.


        1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and (iv) it is not a Non-Funding Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document
(other than this Assignment Agreement), (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents (other
than this Assignment Agreement) or any collateral thereunder, (iii) the
financial condition of the Borrowers, any of their Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document, or (iv) the
performance or observance by the Borrowers, any of their Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.


        1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is not a Disqualified Institution and it meets all the requirements of an
Eligible Assignee under the Credit Agreement (subject to such consents, if any,
as may be required under the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement and to purchase
the Assigned Interest, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, (vii) it is not a
Borrower, an Affiliate of any Borrower, a Non-Funding Lender or a natural
person, (viii) if it is not already a Lender under the Credit Agreement,
attached to the Assignment Agreement is an administrative questionnaire in the
form provided by the Agent and (ix) attached to the Assignment Agreement is any
documentation required to be delivered by it pursuant to the Credit Agreement,
including Section 2.13, duly completed and executed by the Assignee; and (b)
agrees that (i) it will, independently and without reliance on the Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.





--------------------------------------------------------------------------------



2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.


3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed and enforced in accordance with, the law of the State of New York.













